       21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20              Exhibit
                              Declaration of Karen Stein Pg 1 of 254



SILLS CUMMIS & GROSS P.C.
S. Jason Teele, Esq.
Joshua N. Howley, Esq.
101 Park Avenue, 28th Floor
New York, New York 10178
(212) 643-7000 (Telephone)
Attorneys for Vitra, Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                 Chapter 11 Proceeding

    NINETY-FIVE MADISON COMPANY, L.P.,                     Case No. 21-10529 (SHL)

                                 Debtor.


                                  DECLARATION OF KAREN STEIN
             I, Karen Stein, declare under penalty of perjury as follows:

             1.     I am a representative of Vitra, Inc. (“Vitra”).1

             2.     I submit this Declaration in support of Vitra’s motion for an order dismissing the

chapter 11 case of Ninety-Five Madison Company, L.P. (the “Debtor”) pursuant to 11 U.S.C. §

1112(b) or, in the alternative, converting the Debtor’s case to a case under chapter 7 of the

Bankruptcy Code, and granting related relief (the “Motion”).

             3.     I am authorized to submit this Declaration on behalf of Vitra. Except as otherwise
indicated herein, all facts set forth in this Declaration are based on either (i) my personal

knowledge, information maintained by Vitra, or supplied to me by its representatives,

employees, consultants or attorneys, or (ii) relevant documents that I have reviewed. If called

upon to testify, I could and would testify competently to the facts set forth herein.

             4.     Lois Weinstein, Rita Sklar’s half-sister (now deceased) made serious allegations

in a 2019 lawsuit that Sklar had engaged in years of fraud, theft and gross mismanagement of the

Debtor and other properties owned by Sklar and Weinstein.


1
       Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to
them in the Motion.
    21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                         Declaration of Karen Stein Pg 2 of 254



       5.      Attached hereto as Exhibit 1 is a true and correct copy of the Verified Petition

(the “Complaint”) in Lois Weinstein, individually and on behalf of Ninety-Five Madison

Company LP v. RAS Property Management, LLC, Rita A. Sklar, individually and Rita Sklar and

Steven C. Mero, as Trustees of the Exempt Issue Trust FBO Hannah Rose Gettinger, the Exempt

Issue Trust FBO Ruby Hilene Sklar and the Exempt Issue Trust FBO Sadie Pearl Sklar, and

Ninety-Five Madison Company, LP, Index No. 653735/2019, filed in the Supreme Court of New

York, County of New York, on June 26, 2019.

       6.      The Complaint alleges that Sklar had engaged in years of fraud, theft and gross

mismanagement of the Debtor and other properties owned by Sklar and Weinstein. Among the

allegations are the following:

       (a)     Sklar’s “response to any business situation is to seemingly be intransigent,
               obstructionist and bellicose”, Complaint ¶ 12;

       (b)     Sklar’s mismanagement and conduct has mired the Debtor in at least five major
               legal battles in recent years. In one, Sklar caused the Debtor to enter into a
               settlement with the plaintiff, breached the agreement, then engaged in legal
               maneuvers resulting in the expenditure of far more money in legal fees than the
               cost of the settlement to the Debtor, id. ¶ 14;

       (c)     Sklar caused her counsel to file false and frivolous pleadings in Surrogate Court,
               id. ¶ 28;

       (d)     Sklar lacks any competence as a real estate manager, id. ¶ 29;

       (e)     Although not a licensed real estate broker, Sklar regularly holds herself out as one
               and demands to be paid commissions, id. ¶¶ 67, 68;

       (f)     Sklar’s mismanagement of the Property and other properties owned by Sklar and
               Weinstein, and controlled exclusively by Sklar, resulted in the properties
               remaining “vacant and unrented and in several instances, left as vacant land”, id. ¶
               29;

       (g)     Sklar absconded with $4.5 million owed to Weinstein from the sale of another
               property in 2012, id. ¶ 31;

       (h)     Sklar consistently withheld information – including partnership tax returns –
               about the operation of the Debtor, id. ¶ 40;

       (i)     Sklar fraudulently induced Weinstein to assign her interest in the sale of a

                                               -2-
    21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                         Declaration of Karen Stein Pg 3 of 254



               property to an entity owned and controlled by Sklar, id. ¶ 48;

       (j)     Sklar altered a contract for the sale of a property after it was executed, id. ¶ 50;
               and

       (k)     In a Section 1031 exchange transaction, Sklar invested proceeds from the sale of a
               property in the Debtor, rather than using the money to acquire another property
               while still claiming the Section 1031 exemption on tax returns. Allegedly, Sklar
               did this in order to support her lavish lifestyle, which is financed almost entirely
               from fees the Debtor pays to RAS, id. ¶¶ 51-58;
       7.      Attached hereto as Exhibit 2 is a true and correct copy of the order entered by the

Supreme Court of New York, New York County, ordering the dissolution of the Debtor.

       8.      Attached hereto as Exhibit 3 is a true and correct copy of that certain Lease, dated
as of June 18, 2016, between the Debtor, as landlord, and Vitra, as tenant.

       9.      Vitra is the U.S. subsidiary of Vitra International, A.G. (“Vitra International”),

an internationally renowned manufacturer of high end modern furniture and accessories with

production facilities and sales locations in many countries around the world. Vitra International

has more than 70 years of experience in the design of modern furniture, and interior stores and

showrooms to display and promote its products. It has commissioned distinguished architects

and maintains a renowned museum of design in Weil-am-Rhine, Germany.

       10.     Vitra International and its subsidiaries have approximately 20 showrooms around

the world, mostly in leased premises. In North America, until recently, Vitra had showrooms in

Los Angeles, San Francisco, Chicago, New York and Toronto, Canada. Until December 2016,

Vitra’s New York showroom was located at 29 Ninth Avenue in the Meatpacking District. Vitra

had a harmonious relationship with its Ninth Avenue landlord. Vitra has never been involved in

litigation with any landlord, except the Debtor.

       11.     In 2016, Vitra decided to move its showroom and offices at 29 Ninth Avenue in

Manhattan to the Debtor’s Property, because its lease was expiring and because lower Madison

Avenue, where the Premises is located, is a center for architecture and interior design firms.

       12.     On June 18, 2016, the Debtor, as landlord, and Vitra, as tenant, entered into the

Lease for a street-level showroom and second floor office space in the Property. The Lease


                                                   -3-
    21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20              Exhibit
                         Declaration of Karen Stein Pg 4 of 254



provided for a term of 11 years and nine months.

       13.     The Lease required the Debtor to complete the Landlord’s Work within six weeks

of execution, i.e., by the end of July 2016. The Debtor was also required to install dunnage for

four air conditioning units for use by three tenants, one of which was Vitra, and the fourth unit

for the Debtor’s future lobby air conditioning. Vitra was responsible for renovating the Premises

and committed to spend a minimum of $1,912,500 in hard costs of construction within nine

months, which construction could not commence until the Debtor approved Vitra’s plans.

       14.     This schedule immediately collapsed in the chaos created by Sklar, who insisted

on imposing on Vitra her own ideas about how Vitra’s showroom should be designed. Sklar

threatened to keep Vitra out of the Premises unless Vitra accepted her designs, a threat she has

made good on: Vitra still has not been able to complete construction or open for business at the

Property nearly five years after the Lease was executed.

       15.     Four months after the Lease was signed, the Debtor still had not begun the

Landlord’s Work. On October 19, 2016, Vitra’s project manager sent a letter demanding that

Landlord’s Work be completed by November 2, 2016, time being of the essence. Sklar

responded with rage and threatened to “make Vitra’s life miserable.” At the time, however, Sklar

already had in her possession architectural plans for the mezzanine demolition and a bid for the

work. She kept this information secret from Vitra until after Vitra filed an action in the State

Court. The Debtor refused to begin undertaking the Landlord’s Work until the eve of the State

Court trial, in November 2017. The Landlord’s Work was soon halted because it was

commenced without a permit.

       16.     Vitra had hired Gensler, a global design and architecture firm, to design the

showroom. Gensler is one of the preeminent architectural firms in the world, and has provided

high quality and well-recognized design services covering many millions of square feet of space

to both landlords and tenants.

       17.     Between July and September 2016, Vitra and Gensler developed their plans for

the showroom. On September 21, 2016, Vitra and its project manager met with Sklar to show her


                                               -4-
    21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                 Exhibit
                         Declaration of Karen Stein Pg 5 of 254



the design Vitra had selected. Sklar claimed that the design wasn’t prestigious enough and, in her

opinion, didn’t properly promote Vitra’s brand. She also objected to the location of an interior

stair at the right rear of the Premises. Sklar refused to allow Vitra to move forward with the

design and threatened to keep Vitra from getting into the Premises on time.

       18.     Sklar also claimed that a decommissioned dumbwaiter shaft was not part of the

Premises despite the fact that the Lease clearly showed that it is. She later agreed that Vitra could

use the dumbwaiter shaft, but only if Vitra paid additional rent.

       19.     In or around January 2017, Sklar showed Vitra her own design for the showroom,

which she called her “vision” for a “Vitra U.S. Mini Campus at 95 Madison.” Sklar’s design

included her opinions about flooring, signage, door design and use of different areas within the

Premises. On January 31, 2018, Sklar expressed her views as to how the back wall of the

showroom should look, and proposed that Vitra rent additional space in the basement, for an

additional rent of $201,150 per year. Sklar even suggested that Vitra should look at the interior

staircase of a building on East 73 Street as an example she was fond of.

       20.     Vitra spent hundreds of thousands of dollars preparing four different sets of plans

for the showroom, but Sklar rejected them all because they did not comport with her vision of

how the Premises should look.

       21.     Sklar also compelled Vitra to pay exorbitant rates for electricity during this time.

The Lease provides that electricity will be supplied by the Debtor through submeters installed by

Vitra, using Landlord’s electrical contractor, and that Vitra would pay for its actual consumption

and pro rata share of any taxes as additional rent. However, Vitra could not install the submeters

because Sklar refused to approve its own electrical contractor’s scope of work. In December

2016, Sklar wildly over-billed Vitra for electricity retroactively at the rate of $12,105.75 per

month. That amounted to $12.15 per square foot per year for space that was unoccupied and

without lighting, except construction string lights. At that time, the flat rate for electricity on a

commercial lease for occupied space was no more than $3.50 per square foot per year. On that

basis, electric charges for a fully occupied premises would amount to $3,517.50 per month. Vitra


                                                -5-
    21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                         Declaration of Karen Stein Pg 6 of 254



paid the fraudulent invoice under protest as Sklar made it clear that she refused to proceed

without payment.

       22.     By March 2017, Vitra’s architect had submitted two full sets of plans to the

Debtor. The Debtor responded with voluminous comments, and rejected both sets. Though Vitra

had paid its rent, the Debtor had not even begun its required construction that was supposed to be

finished in July 2016, and the project was at a standstill. In April 2017, Vitra withheld its rent

and the Debtor served a Notice of Default. On May 1, 2017, Vitra commenced an action in the

State Court for a “Yellowstone” injunction. Attached hereto as Exhibit 4 is a true and correct
copy of the complaint in Vitra Inc. v. Ninety-Five Madison Company, L.P., Index No.

655408/2019, filed in the Supreme Court of New York, County of New York County, on

September 18, 2019.

       23.     After several conferences before the State Court, Vitra was directed to have its

professionals prepare a new set of plans. The Debtor would have the opportunity to submit

comments, and then the parties and their professionals would appear in court. On May 12, 2017,

Vitra submitted its third set of plans. The Debtor issued its objections. In June 2017, the parties

and their professionals appeared in court. Despite lengthy negotiations, no resolution of the

Debtor’s objections was reached.

       24.     At the next conference, the State Court suggested mediation, and recommended

three mediators, one of whom was Stephen G. Crane, J.S.C. (ret.) of JAMS, an esteemed retired

judge. After consultation, the parties agreed to mediate before Justice Crane, which mediation

was unsuccessful.

       25.     Trial was then scheduled for December 5 and 7, 2017. On December 5, 2017,

with the encouragement of the State Court, the parties entered into new settlement discussions.

Negotiations continued on December 5 and 6, and before the State Court on December 7.

       26.     Despite the Lease having been executed twenty one (21) months prior, the Debtor

had still failed to start Landlord’s Work, the dunnage, or approve Vitra’s plans. On December 7,

2017, Vitra and the Debtor entered into the Settlement, which the State Court approved.


                                                -6-
    21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                 Exhibit
                         Declaration of Karen Stein Pg 7 of 254



       27.     Sklar was present at the hearing, and stated under oath that she understood the

Settlement, had no questions about it, voluntarily agreed to it, and entered it of her own free will,

without coercion. The Settlement was intended to compensate Vitra for the Debtor’s months of

obstruction and – more importantly – to provide a timetable that would finally enable Vitra to

take possession of a completed showroom. The Settlement provided a rent credit to Vitra in the

sum of $506,250; approved Vitra’s plans and required the Debtor to sign off on permit

applications within three days of submission; created a mechanism to resolve the electricity

dispute; resolved the dumbwaiter issue in Vitra’s favor; provided for timetables and contractor

selection for the elevator work and for building an ADA-compliant entrance ramp; set April 15,

2018 as the deadline for completion of the Landlord’s Work and dunnage; provided for a rent

abatement if those deadlines were not met; and provided a deadline for Vitra to complete its

renovation of the Premises based on the completion of Landlord’s Work.

       28.     After entering into the Settlement, Vitra discovered the Debtor had been in

discussions with the Landmarks Preservation Commission with respect to the Property since, at

least, October 2017. On February 5, 2018, the LPC designated the Building as a landmark. Sklar

knew of the LPC’s interest for months, but concealed this fact both from the State Court and

Vitra. The Property’s landmark status added an additional layer of regulatory approval, and

construction delay, because the New York City Department of Buildings cannot issue building

permits for work affecting the landmarked elements of the Building unless and until the LPC

approves the work plans.

       29.     On March 22, 2018, the Debtor locked Vitra out of the Premises. The Arbitrator

ordered the Debtor to restore Vitra to possession, which it did on March 29, 2018.

       30.     At a hearing before the Arbitrator in April 2018, Vitra raised significant issues

relating to the LPC, including the documents that would comprise the newly-required application

to the LPC, especially the exhibits reflecting the entryway. By the end of the hearing, Vitra and

the Debtor agreed on the exhibits to the application, and it was agreed that the Debtor would

submit them to the LPC with Vitra’s representative present. However, Sklar unilaterally altered


                                                -7-
    21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                         Declaration of Karen Stein Pg 8 of 254



the exhibits after the hearing and presented them to the LPC without Vitra’s representative

present and without informing the Arbitrator.

       31.     Vitra was therefore compelled to seek further relief from the Arbitrator. Vitra

sought various forms of relief, including termination of the Lease or, in the alternative, the

appointment of a receiver. Vitra claimed, among other things, that neither the Landlord’s Work

nor the dunnage had been completed, and Vitra was therefore entitled to a complete rent

abatement.

       32.     On June 18, 2018, the Arbitrator issued the First Interim Award. Attached hereto

as Exhibit 5 is a true and correct copy of the First Interim Award.
       33.     On March 10, 2019, the Arbitrator issued the Third Interim Award. Attached

hereto as Exhibit 6 is a true and correct copy of the Third Interim Award.

       34.     By the end of October 2018, the initial approval from the LPC and the

Department of Buildings permit needed to start construction were issued, but Sklar continued to

obstruct Vitra from building out the showroom. She refused to approve subcontractors or to

allow Vitra’s contractor and subcontractors to access parts of the Property outside Vitra’s

Premises. After a series of conference calls, the Arbitrator requested Vitra’s and the Debtor’s

counsel to stipulate to a set of procedures that could be used to normalize construction access and

the process to facilitate that access. An agreement was not reached, however, and, on November

13, 2018, Vitra submitted a proposed order to the Arbitrator and the Debtor submitted a counter-

proposed order on November 19, 2018.

       35.     In the meantime, the Debtor and Sklar continued their obstruction efforts at the

LPC. Although the First Interim Award approved Vitra’s plans for the entrance to the Premises,

and ordered the Debtor to submit Vitra’s plans to the LPC, the Debtor did not comply. Instead,

the Debtor submitted an application to the LPC with a cover letter seeking to undermine the First

Interim Award by arguing in favor of its own plan, which the Arbitrator had rejected. The cover

letter did not inform the LPC of the First Interim Award. Vitra submitted the First Interim Award

to the LPC upon learning of the Debtor’s actions.


                                                -8-
    21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                        Declaration of Karen Stein Pg 9 of 254



       36.     On November 22, 2018, the Arbitrator signed Vitra’s form of order (the

“November 22 Order”) with only a few revisions. Attached hereto as Exhibit 7 is a true and

correct copy of the November 22 Order.

       37.     The Debtor sought reconsideration of the November 22 Order, arguing that it

contravened provisions of the Lease and Settlement. On February 24, 2019, the Arbitrator issued

the Second Interim Award. Attached hereto as Exhibit 8 is a true and correct copy of the Second

Interim Award.

       38.     The Debtor continued to obstruct Vitra’s renovations. Among other things, the

Debtor obstructed Vitra’s subcontractors who were installing two condenser units on the

dunnage, running conduit from the condenser units to Vitra’s second floor premises, and

installing the fire alarm system. On March 12, 2019, the Arbitrator held a hearing to consider the

Debtor’s misconduct. Sklar did not appear at the hearing, but Debtor’s counsel confirmed that

this work was approved.

       39.     The following day, Sklar refused to allow the rigging subcontractor to use the

freight elevator to transport its rigging equipment to the second floor. On March 13, 2019, the

Arbitrator ordered the Debtor to allow this subcontractor to use the freight elevator to move its

rigging equipment to install the two 750-pound air conditioning units to the courtyard roof. The

Debtor and Sklar ignored the order.

       40.     On April 10, 2019, after the Debtor and Sklar refused basement access to Vitra’s

contractor and subcontractors for two days in violation of the Settlement and November 22

Order, the Arbitrator ordered the Debtor to provide, and not interfere with, such access. On the

same day, the Arbitrator appointed a temporary receiver (the “Receiver”) to exercise the

Debtor’s authority with respect to the renovations that Vitra had been attempting to complete

since the Lease was signed in 2016.

       41.     On April 15, 2019, the Arbitrator issued an additional order directing the Debtor

to provide Vitra access to the freight elevator and threatening significant monetary sanctions for

any violations. The Arbitrator wrote that he had “leaned over backwards to accommodate the


                                               -9-
    21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                         Declaration of Karen Stein Pg 10 of 254



[Debtor’s] legitimate needs which was met with continuous misbehavior, distortion of facts and

bad faith deprivation of the benefits of the bargain that [Vitra] is legally entitled to expect.” In

response to this order, the Debtor sought the Arbitrator’s disqualification based on an allegation

of gender bias, which relief was denied by JAMS, the Supreme Court, and the First Department

on appeal.

       42.     On July 2, 2019, the Arbitrator entered the Fifth Interim Award. Attached hereto

as Exhibit 9 is a true and correct copy of the Fifth Interim Award.

       43.     The Debtor and Sklar sought to remove the Receiver on several occasions and

refused to honor the award appointing the Receiver. For example, in the Receiver’s Affirmation

submitted in the Arbitration dated July 6, 2020, she wrote: “Under the [Amended Fifth Interim]

Award, I should have the right to direct employees and manage permits but Landlord has

interfered with my independent exercise of this authority. Landlord interferes with access to the

Building and causes its employees to ignore my directions.”

       44.     On August 29, 2019, the Arbitrator entered an Order directing the Debtor to file a

permit on the New York Department of Buildings’ website within two business days or face a

monetary sanction of $25,000 per day. The Debtor did not file the permit until twenty one (21)

days after the Arbitrator’s deadline. Consequently, on January 7, 2020, the Arbitrator awarded

Vitra $525,000 in monetary sanctions, which award the Supreme Court upheld, and a money

judgment was entered in Vitra’s favor. Attached hereto as Exhibit 10 is a true and correct copy

of the January 7, 2020 award.

       45.     Most recently, on February 16, 2021, the State Court held oral argument on

various motions in the State Court lawsuit. During that argument, the court expressed frustration

that the Debtor had failed to pay the Receiver, despite the Debtor’s obligation to do so under the

Arbitrator’s awards. Ultimately, the court gave the Debtor a period to time to pay the Receiver

and, failing that, Vitra would have to pay her and then seek to hold the Debtor in contempt. The

court stated, “but if [Vitra] is left holding the bag here, you know, I think Mr. Laplaca [Debtor’s

counsel], you should advise your client that this will now be a violation of a very specific court


                                               -10-
    21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                         Declaration of Karen Stein Pg 11 of 254



order, and failure to comply with it is, shall we say, not a good idea.”

       46.     The Lease required Vitra to provide the Debtor with a $285,000 security deposit.

Vitra paid the security deposit contemporaneously with executing the Lease in 2016.

       47.     After Vitra’s disputes with the Debtor arose, Vitra’s counsel asked Debtor’s

counsel at which bank its security deposit was held and for confirmation that it was in a trust

account in accordance with New York law. The Debtor refused to provide this information or

confirm that the security deposit was held in trust. Attached hereto as Exhibit 11 is a true and

correct copy of correspondence between Vitra’s and the Debtor’s counsel.

       48.     More recently, after Vitra garnished the Debtor’s account at Rhinebeck Bank as

part of its efforts to levy on its judgment, the Debtor’s counsel advised Vitra’s counsel that

Vitra’s security deposit was part of the monies that had been garnished, and demanded that Vitra

replenish the security deposit. Attached hereto as Exhibit 12 is a true and correct copy of
correspondence between Vitra’s and the Debtor’s counsel.

       49.     Vitra’s security deposit is not the only security deposit the Debtor may have

unlawfully taken. In a recent lawsuit by Tellas Ltd., a former tenant in the Property, filed in the

State Court, it is alleged that the Debtor failed to return a $239,094.96 security deposit. Attached

hereto as Exhibit 13 is a true and correct copy of the complaint in Tellas Ltd. v. Ninety-Five

Madison Company, L.P., Index No. 650652/2021, filed in the Supreme Court of New York,

County of New York, on January 28, 2021.




                                                -11-
DocuSign Envelope ID: 9B919B39-4C80-4458-A1D0-D3382A197115
                 21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20         Exhibit
                                        Declaration of Karen Stein Pg 12 of 254



                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

             United States of America that the foregoing is true and correct.

             Dated: April 6, 2021
                                                                    Karen Stein




                                                             -12-
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                  Declaration of Karen Stein Pg 13 of 254



                               EXHIBIT 1
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                       INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                 Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                             RECEIVEDExhibit
                                                                                                      NYSCEF: 06/26/2019
                                                     Declaration of Karen Stein Pg 14 of 254



            SUPREME                     COURT             OF THE                STATE               OF     NEW YORK
            COUNTY                   OF     NEW YORK
            ------------------------                                    ------------------------X
            LOIS          WEINSTEIN,                     individually                  and       on                   :
            behalf          of the        Partners         of    NINETY-FIVE                                          :     Index          No.
            MADISON                     COMPANY                      LP,                                              :
                                                                                       Petitioner                     :     VERIFIED                 PETITION
                                                  -       against               -                                     :
            RAS          PROPERTY                     MANAGEMENT,                                LLC,                 :
            RITA            A.     SKLAR,             individually                  and      RITA                     :
            SKLAR                and      STEVEN                C.    MERO              as Trustees                   :
            of the          Exempt          Issue       Trust          FBO           Hannah            Rose           :

            Gettinger,              the     Exempt             Issue        Trust          FBO         Ruby           :
            Hilene           Sklar        and    the     Exempt              Issue          Trust                     :
            FBO          Sadie          Pearl    Sklar          ; and       NINETY-FIVE                               :
            MADISON                     COMPANY,                      LP,                                             :
                                                                                     Respondents.                     :
            -------------------------------------------------                                                        X


            To     the       Supreme            Court:


            The         petition          of LOIS         WEINSTEIN                          respectfully              shows:


                   1.        Petitioner           Lois         Weinstein               is a resident                of the         State      of New        York        and     is a resident


            of New               York      County.


                  2.         Respondent                 RAS          Property              Marggement,                     LLC       ("RAS")             is a limited         liability


            company                organized            and      existing             under         the    laws        of the         State      of New        York       with       an office


            at 95        Madison             Avenue,            New          York,           NY.


                  3.         Respondent                 Rita     A.        Sklar           ("Sklar")            is a resident              of the    State      of New          York       and     is


            the      sole        member          of     RAS.


                  4.         Respondent's                 RITA             SKLAR              and       STEVEN                C.     MERO           are    Trustees           of the      Exempt


             Issue        Trust         FBO      Hannah              Rose           Gettinger,            the      Exempt           Issue        Trust     FBO      Ruby         Hilene       Sklar


            and       the        Exempt         Issue      Trust           FBO         Sadie          Pearl        Sklar      each         of which,         upon       information           and


                            owns          a beneifical               interest         in     NFMC             --                            to 36%.
            belief,                                                                                                possibly          up




                                                                                                       1 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                               INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                  RECEIVEDExhibit
                                                                                                           NYSCEF: 06/26/2019
                                                          Declaration of Karen Stein Pg 15 of 254



                    5.         Respondent                  Ninety-Five                 Madison            Company,                  LP      ("NFMC")                 is a limited



            partnership                 organized                and    ensting            under         the     laws         of the        State         of New          York        and      is the



            owner              of real        property           known           as, and         located             at, 95        Madison               Avenue,          New         York,         NY


             10016.


                    6.         RAS          is the        general        partner           of respondent                    NFMC.


                    7.         According                  to K-1's       filed        by     NFMC,             Petitioner             has        a 38%         interest         as a limited



            partner             in NFMC,                  although,           Petitioner           may         only         hold      an     18.5%            interest         and     such       K-ls



            may          be fraudulent.


                    8.         Upon           information               and      belief,        RAS         holds           or controls              less     than       50%         of the



            ownership                  of NFMC.


                    9.         As      shall       be detailed,             it has         become           critical          for    the         interests          of the      Limited



            Partners,                and      even        Rita      Sklar       herself,        that       Sklar        be divested                 of     any      mañagerial              authority


             over         95     Madison               Avenue,          and       sadly,        by      virtue         of    Sklar       years           of   schecked                fraud,        theft


            and          gross        mismañagement,                        there       is no altemative                      but    that        NFMC            be dissolved               and       its


            principal                asset        sold.


                    10.         It is possible               that      Sklar         is suffering           from            dementia              or another             mental        disorder.


                    11.         As     will       be shown,             Sklar         is completely                  incapable              of     managing              the    affairs        of


            NFMC.                Yet        she     refuses         to cede           control        to professional                     management.


                    12.         Her        respons            to any        business            situation            is to     seemingly                  be intrañsigeñt,


             obstructionist                    and        bellicose.


                    13.         For     the       past      year,      Sklar's         power         has       been         propped-up                by      her     new       counsel         Robert



             Laplace,             who          files      frivolous            and     bad      faith      at Sklar's               cc.-=ñd.                  Through             Laplaca           and     his




                                                                                                                 2


                                                                                                        2 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                               INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                  RECEIVEDExhibit
                                                                                                           NYSCEF: 06/26/2019
                                                          Declaration of Karen Stein Pg 16 of 254



            firm,         Sklar         has      even         sued        her     prior        counsel         who       had        attempted              to represent             her        interests



            professionally                      and      who          apparently               reached         a departing                of ways           over        Sklar's       refusal           to



            heed          their       advise          and      counsel,            as well            as her     refusal            to pay        them.



                    14.        As      will      be shown,                Sklar        has      mired         NFMC            in at least           five        major       legal        battles.



                    15.        Petitioner              only         became            award           of these        issues         in connection                 with      an action



            Petitioner                was       forced         to cammmee                       in late       2015       against           Sklar       when         Sklar         took      $4.5



            million             owed           to Petitioner               out     of the           2012      sale      of real       property             they      owned          jointly         in



             Queens.


                    16.        What           has     been          uncovered               is an absolutely                  shocking             record          of fraud,          tax      fraud,



             deceit,           breach           of fiduciazy               duties,            gross       negligence            and        incompetence,                   oppressive               and



             unfair         dealings             toward             the    other          limited          partners       of        FNMC,


                    17.        Sklar          effectively              controls            NFMC,             employing               herself        and,        upon       information                  and



             belief,           paying          herself          (or       RAS)         substantial             sums       to manage                 NFMC.


                    18.           Sklar        and      your        Petitioner              are     half-sisters.              In    1970,        their       mother          Hilda         Weinstein


             died       leaving               to her     husband                and     three         daughters,          Lois,           Rita     and      Arlene,         a portfolio              of      real


             estate         holdings             that       Hilda         Weinstein                 had     inherited          from         her     father,        Louis          Shulsky.


                    19.        The        most        valuable             of the         properties            inherited            by     Sklar         and     petitioner             was      an office



             building               located          at 95      Madison                Avenue,             New        York,         NY.


                    20.        After          a long          and      costly         battle        in the      Surrogate's               Court,          Sklar      was       able       to disinherit


             and       buy-out            her        sister     Arlene,            and        to gain        control          over        Petitioner's             property           as a co-


             trustee           with       Petitioner's                uncle        Lawrence                Weinstein.


                    21.        In     or about           June          1982,          Sklar       and      Lawrence             Weinstein              created            a partnership              to


             hold         95      Madison              Avenue.              The        partnership              was      called           95     Madison           Avenue             Company.




                                                                                                                 3


                                                                                                           3 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                           INDEX NO. 653735/2019
            21-10529-shl
NYSCEF DOC. NO. 1                                   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                               RECEIVED Exhibit
                                                                                                        NYSCEF: 06/26/2019
                                                       Declaration of Karen Stein Pg 17 of 254



                  22.      In    or about              1988,      when          Petitioner                was         34,   a 38 percent                 interest        in 95      Madison



          Avenue            Company                 was        transferred             to her.



                  23.      In     or about          2012,          Madison             Avenue                Company                 elected         to become             a Limited



                                Partnership               under         the     New           York          Limited            Partnership               law     and      became           NFMC.
           Liability


                  24.      Under          the     restated             partnership                 agreement,                 defendant           RAS,          a limited          Liability



           Company                wholly          owned            by    Sklar,         became               the       general         partner           of NFMC.



                  25.      Since         her     mother's              death,        Sklar          has      taken          autocratic           control          over     95      Madison



           Avenue             as well          as the          other     properties                which             she    and      Petitioner            inherited           from       their



           mother.


                  26.      Sklar       has       consistently                 lied     to Petitioner                   with       respect         to a property                in Flatbush



           Brooklyn               which          was      specifically                left     to Petitioner                  in her       mother's            will,     falsely



           representing                (1)      that     Petitioner             owned              that      entire         property            when        in fact,       there       is another



                         that      own       half        of the        property              (upon          information                and      belief         Sklar     has      never        sought
           entity


           to have          the     other        owner           contribute              to the           property            taxes       or any         other         expenses           related        to



           the      property)            and      (2)     Sklar         continues              (to        this       day)     to control           the     property          by       keeping           it in



           the      testamentary                 trust        which,          under          the     will        of Hilda           Weinstein             which          established              the



           trust,       was       to be dissolved                      and     distributed                to Petitioner                on her        30th       birthday           (Petitioner            is



           now          about      65 years              old     and     the      property                is still      in the        trust).        Sklar       has     refused          to deed


           this     property           to Petitioner                   and     has      necessitated                   litigation          in the         Surrogate's             Court        with


           respect         to the         Estate         of     Hilda         Weinstein.


                  27.      In     conmeetion               with         the     Surrogates                  court       litigation           Sklar        is currently             in violation               of


           an order             from       the      Surrogate                to account              to Petitioner,                 and      contempt            proceedings               have         been


           commenced.




                                                                                                                 4


                                                                                                          4 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                                        INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                 RECEIVEDExhibit
                                                                                                          NYSCEF: 06/26/2019
                                                         Declaration of Karen Stein Pg 18 of 254



                   28.         It will      also        be shown                that        in such           proceeding,                     Sklar      caused           her     new         comsel



            Laplaca             to file         false         and         frivolous          papers           claiming                that      Petitioner              lacked         the      mentti



            capacity                (ãlthough            no        such       claim         was     asserted              with            respect        to Petitioner's                  mental          state        in



            cemection                  with       the        numerous                 documents                Petitioner                 was         directed          to sign         in comection


            with         the     various          other            transfers           subject           of    other           claims).           Under              threat      of sanctions,



            counsel             withdrew                the        objection.


                   29.         In    additis             to her            probable          personality                  disorders,                  Sklar      also         completely              lacks          any


            competence                     as a real           estate          manager.            Under             Sklar's              mismsñsgement                        the     properties


            inherited               from        Hilda          Weinstein,               and       controlled                 exclusively                  by     Sklar,         have          over      the    years



            remained                 vacant          and       un-rented               and       in several              instances,               left        as vacant           land.


                   30.         As      a result         of     Sklar          refused         to rent           any       of the             commercial                 properties,              NFMC            and


            the     other           holdings            generally               operate           at a loss              and        although             the     portfolio            has      significant



            value,         it cannot             be mortgaged                         due    to a lack            of      sufficient              income.


                   31.         The       situation             is now           a crisis         level         because,               even        with         the     $4.5      millian,            Sklar       stole


            from         Petitioner,              there            will      be insufficient                   funds         to pay            the     real      estate         tax    bill     coming            due


            in June,            2019.


                   32.         Due        entirely            to     Sklar's          incompetence                     and          her    intransigence,                     in a litigation             with         the



            major          tenant          --    an entity                 called                   Inc.        --     NFMC                   has just         received              a serious          adverse
                                                                                        Vitra,


            ruling,            awarding              the      prime           tenant         an abatement                      of     rent      of over          $900,000,                a rent        credit        of


            more          than         $500,000               and         an award           of its       legal          fees.


                   33.         Vitra       signed             a lease          to rent        a portion              of the           first      floor         and      the     second          floor         over


            three        years           ago.        Sklar          has      actively         and        without               any        rational        justification                 has      stood         in the


            tenant's            way        of    completing                   its     renovation               which            is still        not      complete               as a result.




                                                                                                                     5


                                                                                                              5 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                          INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                            RECEIVEDExhibit
                                                                                                     NYSCEF: 06/26/2019
                                                    Declaration of Karen Stein Pg 19 of 254



                 34.       Sklar         has     even       unlawfiely              changed              the      locks          on the         tenant's         space        and       locked


            them         out     of possession.


                 35.       The       arbitrator,            retired        Supreme               Court          Justice           Steven         Crane,          initially          described


                                                                           behavior"                                                                   unlawful"
            Sklar's        actions          as "frustrating                                       which           was           "flagrantly                                   and      "bereft       of


            common               decency          or legal         justification".


                 36.       The       level       of    Sklar's         obstructioñism                    in approving                     and    reviewing              the     tenant's           work


            permits            apparently             recently         has       reached          such          a stage           that     Justice           Crane       entered         an order



            appointing              a receiver            to take         over      the     responsibilities                       of the       Landlord              with      respect          to the


            construction.


                   37.     Petitioner            is advised              that     Sklar      and         her      counsel's               response            to this        ruling      is to seek


            to have            Justice       Crane        disqualified               and     his                         overtumed               -- not       on any          actual       legal
                                                                                                     ruling


                         -- but                                                                                                                        "woman"
            basis                   on the         notion         that     because           he referred                   to    Sklar        as a                           that     he must           be


             sexist       and      therefore           decided           against          her.


                   38.     I am advised                 that      instead         of presenting                   the       actual        record        of the         proceediñgs               that


            might         shed      negative            light      on the         history         Sklar's             misconduct                in her        dealings           with      the


                                                                                                                         "sexism"
            tenant,        Laplaca             attached          scholarly           articles         about                                   to his     frivolous             and      bad-faith


            papers         to overturn.


                   39.     It is respectfully                    submi'ted           that        if a receiver                  is not     appointed                in this      proceeding               to


            protect        and      preserve            the      interests         of the         limited             partners            of NFMC,              to take         over      the


            management                   of 95        Madison            Avenue            from       RAS             and        Sklar,       to discharge               Laplaca,          and      to


            seek      to lease           some         portion         of the       vast     vacant              office          space      pending             this     dissolution



            proceeding,              irreparable                harm      will      be suffered                  by      all    the      owners         of    the     NFMC.




                                                                                                            6


                                                                                                   6 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                               INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                               RECEIVEDExhibit
                                                                                                        NYSCEF: 06/26/2019
                                                       Declaration of Karen Stein Pg 20 of 254



                   40.       Sklar      has         sought          to hide       her     deficits          as a real              estate         manager            by     withholding


            material           information                 about        the     operation             of    NFMC              from          its     limited         partners.            By         way       of



            example,              RAS         refuses           to provide              to the       limited          partners             of     NFMC          any        partnership                  tax



            retums.


                   41.       As      stated         above,          because         Sklar,        likely           due      to mental               issues,         refuses        to lease             the



            commercial                 properties               she     and      Petitioner            inherited             or      cede         control           to anyone               else;       the



            only         apparent          source          of    income           to her         is to steal             from        her        limited        Partners           and        to abuse



            her       obligations              as a fiduciary.


                   42.       In 2012,           Sklar         realized          that      without           a significant                  influx         of cash         she     would                be



            unable           to continue              to live          her     lavish      lifestyle           and         was      in actual             danger          of    losing            95


            Madison               Avenue.



                   43.       In    or about           2012,           Sklar      advised          Petitioner                that     they         should        sell      a property                they


                             owned         in Queens                  -- a rental                              located             and      known           as 1625             Putnam            Avenue
            jointly                                                                       property


            and        1635        Putnam            Avenue,            Queens            NY      (the      "Putnam                 Properties")               Putnam             Avenue,


            Queens,            NY.


                   44.       As      a result         of     Sklar's          mismanagement                        and      sever        psychological                    issues,           the     Putnam


            Properties               had      not     generated               income,          but     by      virtue         of the            phenomenal                increase            in real


            estate        values,          a buyer           was       located           who      was       willing             to pay           $9,300,000               for    the     Putnam


             Properties.


                   45.       In    2012,        Sklar         did      not     advise        petitioner              that       NFMC              was       in dire        need        of     an


             infusion             of funds.           She       did     however,             represent              to Petitioner                  who        had    just       lost     her job              as a


            travel        agent,        that        were        the    Putman            Properties                sold,     petitioner               would          receive           her     share          of


            the       sale    proceeds.




                                                                                                               7


                                                                                                      7 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                             INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                               RECEIVEDExhibit
                                                                                                        NYSCEF: 06/26/2019
                                                       Declaration of Karen Stein Pg 21 of 254



                   46.       On or about                   March          6, 2012,         utilizing          a power             of     attomey             dated         March           1, 2012


            from          Petitioner,              Sklar        sold     the     Putnam           Properties              for     the     sum         of    $9,300,000.


                   47.       Upon            information                and     belief,       no portion              of the          sales       proceeds              has      been       distributed


            to Petitioner                (other          than      approximately                   $800,000               paid        to the      US.        Treasury              and      the     New


             York         State        Department                  of Taxation              and     Fiñâñce           and         several         checks            totaling


            approximately                      $70,000).


                   48.       Upon            information                and     belief,       at the       sale,      Sklar,           fraudulently                 induced           Petitioner           to



             assign         her     and        Sklar's          individual            interest         in the       contract             of    sale        to an entity            called


             Madison              Exchange,                LLC          ("Madison").


                   49.       Although               the     contract            was       assigned          for     technical             purposes,               the     actual          recorded


             deed         bears        the    names          Rita        A.     Sklar      and      Lois       M.     Weinstein                  as grantees              in their          individual



             capacity             as sellers.          As       previously              alleged,        Petitioner's                  signature             was     written           by     Sklar



             utilizing            a power           of attorney.


                    50.      Upon            information                and     belief,       at some             point      subseqüênt                    to the       actual        execution            of


                                                                        "doctored"
             the    contract             of sale,          Sklar                              the      sales        contract,            to add        the        words          "d/b/a          Kinder


                            Associates"                                                                           "d/b/a"
             Realty                                      to the         sales     contract.          This                          designation                however              was       not


             contained              on       the    deed        recorded           on     March         19,       2012          and      there        is no       indication              that     the


             sellers        were         any       persons             other     than      Sklar       and        Weinstein               as individuals.


                    51.      Upon            information                and     belief,       Sklar        was       seeking             üñlawfully               to evade            paying


             capital         gains        taxes       on     the        sale    of the       Putnam            Properties,               and      attempted                to do        so by


                                                                        Exchâñge"
             purporting                to do a "1031                                          whereby               the     capital           gains        from         the    sale       of one


                                                                                                                                Intermediary"
             parcel         of    investment                property            through           a "Qualified                                                 would           be rolled            into   the


             purchase             of     another           qualifying             investment               property             within         a certain            time       frame.




                                                                                                              8


                                                                                                     8 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                                INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                  RECEIVEDExhibit
                                                                                                           NYSCEF: 06/26/2019
                                                          Declaration of Karen Stein Pg 22 of 254



                  52.         In   order         for      the        U.S.       Treasury            to recognize                 the     transfer,            certain         rules     and



            procedures                have         to be followed.



                  53.         In precuring                     Petitioner's                signature          on the         Exchange               Agreement,                 Sklar        concealed



            her     intentions              and          did      not        adequately             or truthfully                advise        Petitioner               of the        purpose           of the


             1031        exchange.


                  54.         Petitioner               was        not        represeñted               by     counsel           at the      time       she      executed              the    Exchange



            Agreement,                 the       contract               of    sale     of the          Putnam            Properties,              or any        other         documents



            pertaining              to the         sale         of the          Putnam           Properties.


                  55.         Upon          information                      and     belief,        in the        months           after      the      sale     of      Putnam          Properties,


            Madison                informed               Sklar          that       they       would        have         to return          the     sales       proceeds              because           Sklar


            and      Petitioner              had         not         identified            a proper           replacement                  property.


                   56.        Upon          information                      and     belief,        Sklar         never         had    any        intention           of finding             an actual



            qualifying               replacement                      property,             since       the       hidden         purpose            of the       sale        was      to generate


            cash        for    NFMC               and          not      to re-invest             in a new               property           (which        is what             the    1031       Exchañge


            was      intended               by     Congress                  to be used             for).


                   57.        Upon          information                      and     belief,        Sklar         represented               to Madison                that     she     wished           to


            invest        the       proceeds               of the            sale    into       NFMC.


                   58.        Upon          information                      and     belief,        because             Sklar      and       Petitioner              already          owned         interests


             in   NFMC              such         prior          owñcrship               violated            the      1031       exchange             rules,          therefore          1031


             exchange               could         not      be performed                      to defer          the       payment            of capital           gains         taxes        utilizing        that


            property.


                   59.        Thus,         upon          information                  and       belief,          Madison             advised          Sklar         that     the     funds       needed


            to be returned                   to the            sellers.




                                                                                                                    9


                                                                                                            9 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                       INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                RECEIVED Exhibit
                                                                                                          NYSCEF: 06/26/2019
                                                        Declaration of Karen Stein Pg 23 of 254



                    60.         Upon       information              and      belief,       in or about               April          2013         defendant           Sklar         arranged             to


            have          the     approximately                  $9,000,000              refunded            from        Madison                 be deposited               into     an account



            at the         Safra        National          Bank        maintained               in the        name            of an entity            called      Kinder             Realty


             Associates                 ("Kinder")             a general          partnership              jointly           owned          by     Sklar       and     Petitioner,            but



             over     which             Sklar        exclusively            exercises            total      control.


                    61.         Sklar      frenduleñtly             induced            Petitioner            to execute              a wire         transfer         instruction              to wire


             the     funds         being        held      by     Madison           to the        Kinder           bank         account.


                    62.         Upon       information              and      belief,       Sklar          actively           concealed              her    intention           of depriving


             Petitioner             of her       share         of the       refunded           proceeds              after     they        were       deposited             into      the     Kinder


             bank         account.


                    63.         Upon       information              and      belief,       in reporting                the     sale        of Putnam            Properties                to New



             York          State        Department              of Taxation              and      Finance,             Sklar        signed          and      caused          to be filed            a



             Partnership                 Payment          Filing          Fee     Form      which            falsely          and      fraudulently              claimed             that     Kinder



             had     actually             owned         an interest             in the     Putñam               Properties             (when         it did     not     and         had     never).


             The      form         also      falsely       and      fraudulently                 stated       that     the       proceeds            of the      sale       of the        Putnam


             Properties             represented                income           of the     partnership                 (rather         than        to Petitioner             and      Sklar      as



             individuals).


                    64.         Upon        information             and      belief,       for     years,         defendant                Sklar      caused          her     secountants                    to



             claim         losses         on property              that     Petitioner           and       Sklar        owned           individually             as tax            losses     for



             Kinder             in spite        of the     fact      that       Kinder      does          not     own         the    properties            in question.


                    65.         Upon        information             and      belief,       defendant                 Sklar       had       for     years      mismañaged



             defendant              NFMC,              keeping        the       building          it owns            under-occupied.




                                                                                                           10


                                                                                                 10 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                                             INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                    RECEIVEDExhibit
                                                                                                             NYSCEF: 06/26/2019
                                                            Declaration of Karen Stein Pg 24 of 254



                     66.      Specifically,                      of the      150,000                square             feet      of office            space          available              for     rental,        RAS


            has       only         rented           less        than      25,000            square             feet.



                     67.      Sklar           (RAS),             despite           this      appalling                 vacãñcy              rate,      does         not     list     the     properties               with



            brokers,            instead,              Sklar         pretends               that         she      has     an actual             real      estate           broker's            license           and


            purports               to list      the        office         space           at 95         Madison                Avenue,               herself.         There           are     no       active


            listings.           There           is no           record        of     Sklar          having              an active             real      estate        broker's               license.


                     68.      Indeed,               notwithstanding                        the      lack         of     a license,            Sklar           has     on numerous                      occasions


            demanded                  a commkdeñ                          on the           sale         of the         Putnam              Properties               and      insisted             that     Petitioner



            pay       those          sums           to     Sklar       and         to her         children               and      grandchildren.


                     69.      In     or about              June        2016,          a broker                 procured               a tenant          for     a portion              of     the      ground          floor


            and       the      entire          second             floor       --                                    a flimiture             design            company.
                                                                                    Vitra,          Inc.,


                     70.      After           executing                a lease            with      Vitra,            NFMC              upon          information                  and       belief,         failed      or


             refused           or attempted                      not      to pay           the     real        estate          broker.


                     71.      Upon            information                  and       belief,             Sklar         has       developed               a reputation                  for        refusing         to pay


             brokers.              By     refusing                to pay           a broker              their         legitimate             commissions,                         Sklar      has        created        a


             dis-incentive                    for        other      brokers               to work              with      NFMC               to alleviate              the      serious             vacancy            rate



             at 95         Madison              Avenue.


                     72.      Upon            information                  and        belief,            Sklar,          as a general                 policy,         refuses              to pay         legitimate


             bills         which        results            in needless                and         expensive                   litigation            which           costs      NFMC                much         more



             money            than       if    NFMC                 had     simply               paid         the      obligations.                 Indeed,          even          after      agreeing             to a



             settlement               amount               of     charges,            Sklar,             for     mere          sport,        often        refuses           to pay           such        agreed



             upon           settlement,                  thus      creating           even          more             needless              expense            and     exposure.


                     73.       Sklar          has        dragged           NFMC                  into     at least             four      current          unjustified                 litigations.




                                                                                                                         11


                                                                                                               11 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                               INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                               RECEIVEDExhibit
                                                                                                        NYSCEF: 06/26/2019
                                                       Declaration of Karen Stein Pg 25 of 254



                    74.     The       first      on-going               litigation             goes       back        to 2013,        when           Sklar         refused          to pay           for


            front         doors      which            had     been           order      for      95       M&disc11          Avenue                                 in the         law      suit      Fran-
                                                                                                                                              resulting


             Co     Remodeling                  Corp.        v. Ninety-Five                     Madison               Avenue          LP,      et al,     New         York          Supreme



             Court,         NY      Co.,        Index        No.         652666/13.                It is certain            that      NFMC             has     paid         more         in    legal        fees


            than       it owed            on the        doors           which         in a seMlement,                     it had      agreed         to pay          for.        Apparently,



             alleging         a conspiracy                   as to delivery                    charges,           Sklar      has      refused          to abide             by    the      terms           of


            the      stipulation              entered           into      in that        action.            As     a result,       needless            additional                legal        fees


            continue              to mount.


                    75.     In     another            currêñt           litigation            entitled           Rosenberg            Feldman             Smith         LLP.             v. Ninety-


            Five       Madison                Avenue         LP,        New          York        Supreme              Court,       New          York         Co.,      Index            No.



             653953/2018;                     Sklar      has       refused           to pay           her    prior        counsel's           fee    incurred           in a dispute                   she


            femented               with       Vitra,        Inc.        by    utterly          failing,          without       justification              to sign            work          permits              and


            to complete                  projects           and     improvements                       the       lease,     and    senlement                 agreement,                  required


            NFMC            to perform.


                    76.      Notwi'hstading                            the    fact      that     The         Rosenberg             firm       saved          the     day     for        NFMC               by


             obtaining             the     tenant's          agreement                to arbitrate                its disputes            regarding            the     lease         and       thereby


            managing               to eviscerate                  the     tenant's          threat          to terminate            this       lease      worth         $11,000,000                        over


            the     life    of the         lease,        Sklar          is falsely            alleging            on NFMC's                behalf,        legal       malpractice                    as a


             defense         and         counterclaim.


                    77.     Sklar         has     substituted                 counsel           at least          twice      in the         Vitra,      Inc.       action          and        is on        her


            third         set of     lawyers.




                                                                                                                 12


                                                                                                      12 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                                 INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                  Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                              RECEIVEDExhibit
                                                                                                       NYSCEF: 06/26/2019
                                                      Declaration of Karen Stein Pg 26 of 254



                    78.     The      costs        of        litigating          such       a frivolous                and        un-wiññable                  claim        seems          highly


            irresponsible                 at best,           especially              given       the      unnecessary                   delay           and      expense           of repeatedly



            substituting             counsel.


                    79.     The      eñibits                filed        in the      action        commenced                     by     the       Rosenberg               Firm          give      a vivid


            picture         of how          difficult,               un-cooperative                     and      unfit       Sklar           is and       why       she      must         immediately


            be removed                as manager                     of 95      Madison             Avenue               and      be prevented                     from      causing            any


            further         harm       to her           family's             holdings.


                    80.     In the        JAMS               arbitration             entitled           Vitra,        Inc.       v. Ninety-Five                    Madison              Company,             LP,


            JAMS           No.       1425024190,                      (which          arose        out     the        settlement              that       Sklar       now         refuses         to comply


                          the    arbitrator             -- retired             Supreme             Court          Justice          Hon.           Stephen           G. Crane,             has
            with)


            essentially             ruled         in favor             of the        tenant        on     its    claims           and        in an interim                award           dated       June



             18, 2018,            provided             the          tenant      $31,735.89                in damages                   for     constructive                eviction            (when


             Sklar        changed           the     locks                            construction                -                     due        to Sklar's                                            is still
                                                                     during                                           which,                                          intransigence,


            not      complete);             $100,434.39                       in electrical              overcharges;                   a rent          abatement            (which            continues


            to accrue)             which          currently                stands       at more            than         $900,000;                 and     an award            of    its    legal        fees.


             The      arbitrator            has     also         over-ridden                 Sklar's          failure        and        refusal          to sign          work      permits.


                                                                                                                                                                                                         years'
                    81.     As     discussed                 earlier,         the     Arbitrator              has just           awarded                the   tenant         more         than      a


             abatement              in rent        and         awarded              them        their      legal         fees.


                    82.     As     a result            of     such         improper           and        unjustified              actions,              NFMC           had       already          been



             forced,        in     Vitra,       Inc.         v. Ninety-Five                   Madison                Company                LP,      Supreme              Court         New        York



             Co.,      Index        No.       652342/2017,                      to provide               a rent         credit         of    $506,250              to Vitra.


                    83.     Sklar         has     fomented                   needless         litigation              with       its    neighbor              by    refusing            to permit


             them         to erect        a scaffold                 and      shed      to protect               95 Madison                  Avenue,             during          that     construction.




                                                                                                                 13


                                                                                                        13 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                              INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                 RECEIVEDExhibit
                                                                                                          NYSCEF: 06/26/2019
                                                         Declaration of Karen Stein Pg 27 of 254



                    84.      Indeed            the      refusal        bee&use              so serious,            that      the     neighbor             had         to com-mence                a


             special         proceeding                  to force          NFMC              to permit            a shed          to protect           its     own       property.


                    85.      In the           action,       RG-29th             Street            Owner          I, LLC           v. Ninety-Five                 Madisoñ              Company,


            L.P.,         Sklar        through            Laplaca           challenged                  the    court       on jurisdictional                    grounds              and    has       even


            gone          to the        Appellate               Division           to seek          a stay         of the         order        of the        court.


                    86.      Petitioner               cannot         imagine             what        explanation                  could        exist     for     a refusal            to permit           the


             erection            of    a scaffold               to protect            the    building.                Petitioner           believes            that     such     refusal          could



             only      result          from       mental            illness.


                    87.      In Harty             Built         LLC        v. Ninety-Five                     Madison             Company,             L.P.,          Supreme          Court          New


             York         Co.,        Index        No.      0157349/2018,                         Harty        Built       LLC        sued       NFMC             after     performing                 more


            than       $100,000                worth        of     work         for     NFMC,                 bacame         Sklar         refused           to pay       the    final


             $26,644.50                 owed,           after      having          made           previous,             substantial             payments               on the        account


             without          objection.                This       action         is ongoing.


                    88.      Petitioner               believes          that       it would             be manifestly                 unfair         to require           that       NFMC             suffer



             any     further            damage            from        being           subject           to the     effects          of     Sklar's       mental           dissorders.


                    89.      Upon          information                 and      belief,           the     annual          real     estate        taxes         payable          by    NFMC             are



             approximately                      $1.6      million           and,       when         combined                with         the   operating              expenses             of the



             building             and     the        wastefel          legal       expenses               incurred           by     Sklar's          intransigence               and        willful        and



             contumacious                      actions,           significantly               exceeds            the      total     annual           rental       income.


                    90.      Indeed,            in its      2017        K-l's          provided               to Petitioner,              NFMC            reported           a significant                loss.



                    91.      In       2013,       to address             the       mounting               losses         in NFMC,               upon          information              and      belief,


             instead         of       delivering            to Petitioner                   her    share        of the       proceeds             of     the     sale     of the       Putnam


             Properties               after      such       were        transferred                from         Madison             to the       Kinder           account,            Sklar




                                                                                                                 14


                                                                                                        14 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                        INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                               RECEIVEDExhibit
                                                                                                        NYSCEF: 06/26/2019
                                                       Declaration of Karen Stein Pg 28 of 254



            individüälly,               caused            a significant              portion             of the        funds         to be paid           to herself        (approximately


            $2.5     Million)            and        to    NFMC             (approximately                       $6,000,000).


                   92.     Upon          information                 and       belief,           at no       point      had        Petitioner           ever     agreed         to contribute


            her     share        of the        proceeds              of the        sale     of the           Putnam              Properties        to     NFMC           or Sklar.


                   93.     After        the     sale        of the        Putnam            Properties,                Sklar        refused        to distribute            any        funds         to


            Petitioner.


                   94.      Indeed,           Sklar        suggested               that     if Petitioner                  needed         money          she     should         sell    her      used


            car.


                   95.      Ultimately,                  Sklar     did       agree         to provide                $70,000          to Petitioner,              but    only      on        conditiori


            that     a portion           of     such         funds        be paid           to Sklar's              grandchildren.


                   96.      In   or about             November                 2015,            Petitioner            demanded                an accounting               and     payment                 of


            sums         due     from         the     sale       of the        Putnam             Properties.


                   97.      On or about                  January           27,     2016,           Sklar       purported              to produce               an accounting                 which


            asserted           that     of the           $9,032,302.75                    net     proceeds             of the        Putnam            Properties         sale,        the     sum         of


             $7,976,531.74                    was        owed        by      petitioner            and       Sklar         to    NFMC           (the     "Purported             Accounting").


                   98.         Sklar         knew        that     no      funds       were          actually           owed          to   NFMC           and      that    the     Puiported



             Accounting                was      materially                false.


                   99.      Upon         information                   and     belief,           as shown             in the        accounting,               Sklar      caused         Kinder             to



             pay    NFMC               the    overwhelming                       majority            of the          proceeds             of the       sale    of the     Putnam


             Properties.


                   100.Upon              information                   and     belief,           on April            11,    2013,         Sklar        feudulently              wrote         a check



             for    $3,523,242.00                   to     NFMC              out    of the          account           of        Kinder.




                                                                                                               15


                                                                                                     15 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                          INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                RECEIVEDExhibit
                                                                                                         NYSCEF: 06/26/2019
                                                        Declaration of Karen Stein Pg 29 of 254



                    101.Upon                information               and     belief,        at some            point         in time,       Sklar         wrote          in the     memo


            section          of     the     check          "Total      Repayment".


                    102.Upon                information               and     belief,        this     representation                 that     there         was        a repayment                 of    a



            loan,      rather         than         the     actual                            a loan        to NFMC,                was      an act         of     fraud      and         self-
                                                                       rendering


            dealing.


                    103.Upon                information               and     belief,        according             to a memo                prepared             by     Sklar's          tax


            counsel           Honigmañ,                    Schwartz,           Miller        and        Cohn,         ("Honigman")                    in   or about              2014,


            defendant               NFMC              badly         needed       a cash          infusion.


                    104.Upon                information               and     belief,        at some            point         in 2014        Sklar         had     her      counsel              prepare


            a memo             (the        "Hoñigman                 Memo")             proposing              several          scenarios        whereby                  NFMC            would


            either          buy      out     Petitioner's             interest          in   NFMC             using       Petitioner's           own            money        (obtained



            improperly                from          the     Putnam           Property           sale)     or whereby                Petitioner             would           lend      at a very


            low       interest            rate,     a portion          of    Petitioner's               share      of the        sale     proceeds               from       the     Putnam


            Properties               to NFMC.



                    105.Petitioner                   rejected         these       proposals.



                    106.The           Honigman                    Memo        expressly              states      that         NFMC          needed          to borrow              the     funds



            from        Sklar         and         Petitioner          from       the     sale       of the      Putnam            Properties.


                    107.Upon                information               and     belief,        Sklar        actively            concealed          from           the     Honigman                  Firm



            the      fact     that        that      she     had      aheady        transferred                more        than     $3,500,000                of the         proceeds              of the


            sale      of the         Putnam               Property          to NFMC.


                    108.Upon                information               and     belief,        after       she     received           Petitioner's                written          demand            for     an



            accounting                and         to be paid          her     portion           of the        proceeds           of the       sale,        in or about             November



            2015,           Sklar      wrote          an additional               check         to    NFMC              for    $2,326,211.32                    from       the     Kinder




                                                                                                           16


                                                                                                     16 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                                       INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                 RECEIVEDExhibit
                                                                                                          NYSCEF: 06/26/2019
                                                         Declaration of Karen Stein Pg 30 of 254


                                                                                                                                                                                                  payment"
            account,             this     time         fraudulently                 and         falsely        marking               the      check          memo,           "interest


            (despite            the      fact       that     the    earlier          check            for     $3,523,242.00                        was      purportedly               marked                "total


            repayment").


                    109.This             was         an unlawful               act         of   self-dealing               and            fraud.


                    110.Upon                  information                and      belief,          as shown               in the           K-1's,          Sklar      purports            to condnue                   to



            pay      NFMC               interest           from      the       account              of Kinder              on     u=authorized,                      uñdccumented,


            fictitious,            and         fraudulent            loans          purportedly                    made         by        NFMC             to Kinder,              in the        amonat              of at


            least      $227,246                 in 2017            and     at least             $206,766             in    2016.


                    111.Upon                  information                and      belief,           in another             act       of     üñlawful               self-dealing             and         fraud,         on


            November                    11,     2015       Sklar          wrote        herself              a check         from            the     Kinder           accoüñt          in the           amount           of


            $340,137.75                   and        marked          in the          memo             section,            "Part           equalization               of distribution                    regarding


            LMW            expenses".



                    112.        Sklar         has     also      demanded                   that     she       be paid           a real            estate     broker's             commission                   for


                                   the        sale     of the       Putnam                                                                                  her      lack     of    a proper                license         -
            arranging                                                                      Properties,              notwithsteding


            - another             act     of fraud            and        self-dealing.


                                                                                                    RAS'
                    113.                        By     virtue        of    Sklar           and                     s mismmagement,                            the      only        way         that         NFMC


            can      seem         to continue                 to exist         and          make            ends    meet          is by           Sklar      going          out     and     stealing             the


            assets         of    her      limited            partners,            filing          false      tax    documents,                      and     deceiving              the     limited


            partners.



                    114.                        By virtue            of the          fact         that       much          of Sklar's                years          of fraud,            incompetence



            and       perfidy             have         now         come         to     light,Sklar                  has      nowhere                  to     look      to     steal       in     order           to



            continue              to     prop-up               NFMC.



                    115.                        It is unfortunately                             now         necessary                to     dissolve           NFMC           and         sell        its    assets.




                                                                                                                   17


                                                                                                            17 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                        INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                 Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                             RECEIVEDExhibit
                                                                                                      NYSCEF: 06/26/2019
                                                     Declaration of Karen Stein Pg 31 of 254



                  116.                       NFMC           is not        being          operated            in     conformity               with       the      partnership


             agreement.



                  117.                       In light         of Sklar's            (and               extension              RAS          -- the     gêñêral
                                                                                                by                                                                        partner)


             deteriorated                   mental          state,        her     refusal         to     permit            competent                 management                    to    operate



             95   Madison              Avenue,              her      refusal         and        inability           to     rent      out     the      property              to    prospective



             tenants,       her         proclivity             to     fight       with      her        existing            paying          tenants,           her        acts    of self-



             dealing        and        fraud         with         respect           to    the     limited           partners              which        cannot             be justified


             under        any     reading               of the        business             judgment                rule      and      in violation               of the          various



             fiduciary          duties            she    owes,            her     profligate             unjustified                expenditures                    on     needless             and



             frivolous          litigation,             and         her    devotion              to    committing                   tax     fraud,      NFMC              is not        being


             operated           for         any    proper            or    lawful         purpose                at all.


                  118.                       It is not        reasonably                  practicable                for    Ninety-Five                 Madison                 Company               LP



             to   carry     on        its    business               in conformity                 with       the         partnership                 Agreement.




                                                                                                            18


                                                                                                 18 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                                                    INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                                  Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                              RECEIVED Exhibit
                                                                                                        NYSCEF: 06/26/2019
                                                      Declaration of Karen Stein Pg 32 of 254



                                             No      Prior          application                  for    the    relief     requested             herein             has   been         made.




                WHEREFORE                               Petitioner              demands



                (1)    The          judicial             dissolution                  of NINETY-FIVE                      MADISON               COMPANY                       LP,     under


                Limited             Partnership                   Act      section             212-802.



                (2)    The          discharge               of     RAS          as manager                  of NFMC;



                (3)    The          appointmant                    of     a receiver             to engage            competent           mañagement                 and       to discharge


                and     eject         the         present          property              management               while      the    affairs         of    NFMC           are    being


                settled        and          its    asset         sold      by      such         Receiver.



                (4)    Appointment                         of     Receiver               to Sell       95    Madison         Avenue,           New         York,         NY     and     to



                distribute            the         net      proceeds              of      the    sale    to the     Limited         Partners          of     NFMC           in their



                proportionate                      shares.



                (5)    an accounting                        of     the    affairs          of NFMC.



                (6)    such         other          and          further         relief         as to the      court     seems      just       and        proper.


             Dated:                          New           York,          NY
                                             May          21,      2019




                                                                                                                              LOIS        M.    WEINSTEIN,                       Petitioner



             JEFFRE                     .
             By·                                                     ---..-----------
                                .

                          ey    for           etitiðÈer

              225     Broadway,                    Suite         3110
             New       York,          NY           10007

              (212)     227-1834




                                                                                                       19 of 20
FILED: NEW YORK COUNTY CLERK 06/26/2019 03:52 PM                                                                                                  INDEX NO. 653735/2019
             21-10529-shl
NYSCEF DOC. NO. 1                          Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                      RECEIVEDExhibit
                                                                                               NYSCEF: 06/26/2019
                                              Declaration of Karen Stein Pg 33 of 254



                                                                         VERIFICATION
             STATE      OF     NEW YORK                        )

                                                               )             ss.:
             COUNTY           OF     NEW YORK                  )


                      LOIS      WEINSTEIN,                  being     duly          sworn,    deposes         and      says:


                      I have        read   the     foregoing        Verified           Petition     and      that     the   contents   thereof    is true,
             except   as to matters              asserted      on   information              and   belief,      and     as to those    matters,    I believe
             it to be true.




                                                                                                          f,OIS        WEINSTEIN


             sworn    to before        me this

             af_day       of    May,        2019




                               IC




                                                                                    20 of 20
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                  Declaration of Karen Stein Pg 34 of 254



                               EXHIBIT 2
FILED: NEW YORK COUNTY CLERK 10/23/2020 01:43 PM                                                                 INDEX NO. 653735/2019
              21-10529-shl
NYSCEF DOC. NO. 189                     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                    RECEIVEDExhibit
                                                                                             NYSCEF: 10/23/2020
                                           Declaration of Karen Stein Pg 35 of 254


                                 SUPREME COURT OF THE STATE OF NEW YORK
                                           NEW YORK COUNTY
          PRESENT:             HON. ANDREW BORROK                                              PART          IAS MOTION 53EFM
                                                                                    Justice
          ---------------------------------------------------------------------------------X   INDEX NO.         653735/2019
           LOIS WEINSTEIN,
                                                                                               MOTION DATE       07/21/2020
                                                       Plaintiff,
                                                                                               MOTION SEQ. NO.        007
                                               -v-
           RAS PROPERTY MANAGEMENT LLC,RITA SKLAR, RITA
           SKLAR, STEVEN MERO, NINETY-FIVE MADISON                                               DECISION + ORDER ON
           COMPANY LP                                                                                  MOTION

                                                       Defendant.
          ---------------------------------------------------------------------------------X

          The following e-filed documents, listed by NYSCEF document number (Motion 007) 146, 147, 148, 149,
          150, 151, 152, 153, 154, 155, 156, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174,
          175, 176
          were read on this motion to/for                                                        DISMISS                        .




          Upon the foregoing documents, the respondents’ motion to dismiss the amended verified petition

          pursuant to CPLR §§ 3211(a)(1), (a)(3) and (a)(7) is denied, and the petitioners’ cross motion (i)

          for summary judgment pursuant to CPLR §§ 405, 2125 and 3211(c), and (ii) to extend the time

          to serve the amended petition nunc pro tunc pursuant to CPLR § 2004, and (iii) for leave to

          further amend the petition and file a proposed Second Amended Verified Petition pursuant to

          CPLR § 3026 is granted as set forth below.



          FACTS RELEVANT TO THE INSTANT MOTION

          This proceeding was originally commenced on June 26, 2019 by Lois Weinstein, a limited

          partner of Ninety-Five Madison Company LP (the Partnership), seeking, among other things,

          judicial dissolution of the Partnership, the appointment of a receiver, and the sale of the


           653735/2019 WEINSTEIN, LOIS vs. RAS PROPERTY MANAGEMENT LLC                                           Page 1 of 13
           Motion No. 007



                                                                        1 of 13
FILED: NEW YORK COUNTY CLERK 10/23/2020 01:43 PM                                                     INDEX NO. 653735/2019
              21-10529-shl
NYSCEF DOC. NO. 189                   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                  RECEIVEDExhibit
                                                                                           NYSCEF: 10/23/2020
                                         Declaration of Karen Stein Pg 36 of 254



          Partnership’s primary asset, a 16-story commercial building located at 95 Madison Avenue, New

          York, New York (the Building). In sum and substance, Ms. Weinstein alleged gross

          mismanagement and waste by RAS Property Management (RAS), the Partnership’s general

          partner, and by Rita Sklar, RAS’s manager, in the management of the Building. Ms. Weinstein

          is defined as the Limited Partner in the Partnership Agreement (NYSCEF Doc. No. 151 at 1).



          Ms. Weinstein died on November 25, 2019. Indisputably, no stay or dismissal of this proceeding

          took place prior to Ms. Weinstein’s death.1




          Inasmuch as the original Verified Petition in this action alleged derivative claims and because the

          Estate may not maintain derivative claims on behalf of the Partnership, the court originally

          denied the motion to substitute Carol E. Keller and Gail Shields as the preliminary executors of

          the Estate of Lois Weinstein (the Estate) for Ms. Weinstein as the petitioner (see NYSCEF Doc.

          No. 116). The respondents then moved to dismiss the petition and the Estate cross-moved for,

          inter alia, leave to file an amended verified petition (the AVP) (Mtn. Seq. No. 006). In a

          decision and order dated June 15, 2020 (the Prior Decision), the court granted the Estate’s

          motion to serve the AVP, ordered service within 20 days of thereof, and permitted the Estate to

          be substituted in place of Ms. Weinstein as petitioner (NYSCEF Doc. No. 141). The court

          denied the respondents’ motion to dismiss in its entirety (id.).



          Per the AVP, the petitioners now seek on behalf of the Estate, individually, (i) a declaration that

          the Partnership was dissolved by operation of law, (ii) the appointment of a Receiver to distribute


          1
              The action was only stayed, briefly, by operation of law upon Ms. Weinstein’s death.
              653735/2019 WEINSTEIN, LOIS vs. RAS PROPERTY MANAGEMENT LLC                            Page 2 of 13
              Motion No. 007



                                                                 2 of 13
FILED: NEW YORK COUNTY CLERK 10/23/2020 01:43 PM                                                   INDEX NO. 653735/2019
              21-10529-shl
NYSCEF DOC. NO. 189              Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                             RECEIVEDExhibit
                                                                                      NYSCEF: 10/23/2020
                                    Declaration of Karen Stein Pg 37 of 254



          the assets of the Partnership to the partners and the Estate in their proportionate shares, (iii) a

          writ of assistance to the Sheriff of the City of New York, to eject RAS and Ms. Sklar from all

          portions of the Building and (iv) an order requiring the respondents to turn over to the receiver

          all records concerning operation of the Partnership (NYSCEF Doc. No. 148). The respondents,

          again, argue that the AVP improperly seeks to assert only derivative claims.



          On August 7, 2019, (and also prior to Ms. Weinstein’s death), in a separate JAMS arbitration

          action (the JAMS Arbitration) between Vitra, Inc., one of the Building’s primary tenants, and

          the Partnership, the arbitrator, the Hon. Stephen Crane (Ret.) appointed a receiver with authority

          over “all of the landlord’s (RAS Property Management LLC’s and Ninety-Five Madison LP’s)

          obligations, responsibilities and prerogatives” (JAMS No. 1425024190; NYSCEF Doc. No. 165,

          ¶ 14). The appointment was subsequently confirmed by the court (Scarpulla, J.) on October 30,

          2019 in “all respects” (Vitra, Inc. v Ninety-Five Madison Company, LP, 650656; NYSCEF Doc.

          No. 170). On the record before the court, this receivership appears to continue to this day

          (NYSCEF Doc. No. 162, ¶ 43; see also NYSCEF Doc. No. 171).



          Reference is made to a certain Ninety-Five Madison Company Limited Partnership Agreement

          (the Original Partnership Agreement; NYSCEF Doc. No. 14), dated June 1, 1982, by and

          between Rita A. Sklar as general partner and Rita A. Sklar and Lawrence Weinstein, trustees of a

          trust U/W of Irving Weinstein for the benefit of Lois Michelle Weinstein as the limited partner,

          as amended by the First Amendment to the Ninety-Five Madison Company Limited Partnership

          Agreement dated December 28, 2012 (the Amendment; the Original Partnership Agreement,

          together with the Amendment, hereinafter, collectively, the Partnership Agreement; NYSCEF


           653735/2019 WEINSTEIN, LOIS vs. RAS PROPERTY MANAGEMENT LLC                             Page 3 of 13
           Motion No. 007



                                                         3 of 13
FILED: NEW YORK COUNTY CLERK 10/23/2020 01:43 PM                                             INDEX NO. 653735/2019
              21-10529-shl
NYSCEF DOC. NO. 189            Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                           RECEIVEDExhibit
                                                                                    NYSCEF: 10/23/2020
                                  Declaration of Karen Stein Pg 38 of 254



          Doc. No. 64), by and between Rita A. Sklar, as sole member and manager of RAS Property

          Management, LLC as the current general partner and Lois M. Weinstein as the current limited

          partner. Capitalized terms used but not defined herein shall have the meaning ascribed thereto in

          the Partnership Agreement.



          Section 9.1 of the Partnership Agreement provides:

                 9.1 Events Which Cause a Dissolution. The Partnership shall continue in full force and
                 effect until December 31, 2050, except that the Partnership shall be dissolved prior
                 thereto upon the happening of any of the following events:
                         …
                                 B. The withdrawal or Bankruptcy of a General Partner if the Partnership
                         is not continued in accordance with Section 8.5 hereof;

          (NYSCEF Doc. No. 14, § 9.1)


          Section 8.5 of the Partnership Agreement provides:

                 Effect of Withdrawal; Election to Continue Business. Upon the withdrawal or
                 Bankruptcy of the General Partner, the General Partner or her legal representatives shall
                 promptly notify the Limited Partner of such event and the Partnership shall be dissolved
                 and terminated unless the Limited Partner elects to continue the business of the
                 partnership, either a new general partner shall be admitted to the Partnership or the
                 Partnership shall be reconstituted as a general partnership. … The withdrawal of the
                 General Partner shall not be deemed effective until the expiration of 90 days from the day
                 on which such notice has been mailed to the Limited Partner….

          (NYSCEF Doc. No. 14, § 8.5).



          As discussed further below, the Estate maintains that pursuant to New York’s Revised Limited

          Partnership Act (RLPA), the Partnership was dissolved by operation of law either as of

          November 5, 2019, i.e., 90 days after a receiver was appointed in the JAMS Arbitration, or on

          October 24, 2019, i.e., 120 days after this proceeding was commenced by Ms. Weinstein because

          in either such event the general partner “withdrew” and the Partnership was not continued. The

           653735/2019 WEINSTEIN, LOIS vs. RAS PROPERTY MANAGEMENT LLC                       Page 4 of 13
           Motion No. 007



                                                      4 of 13
FILED: NEW YORK COUNTY CLERK 10/23/2020 01:43 PM                                                 INDEX NO. 653735/2019
              21-10529-shl
NYSCEF DOC. NO. 189             Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                            RECEIVEDExhibit
                                                                                     NYSCEF: 10/23/2020
                                   Declaration of Karen Stein Pg 39 of 254



          respondents do not dispute that RAS never sent notice to the Limited Partner (i.e., Ms.

          Weinstein) of any event of dissolution and that no election to continue the Partnership was made.



          DISCUSSION

             I.      The AVP is Deemed Timely Filed

          As noted above, the Estate was required to serve the AVP within 20 days of the Prior Decision,

          i.e., by July 6, 2020 (id.). Due to a technology issue with counsel for petitioners’ computer, the

          amended petition was not actually filed until 12:24 A.M. on July 7, 2020, i.e., 24 minutes into

          the 21st day (NYSCEF Doc. No. 162, ¶ 7). Although the respondents fail to articulate any actual

          prejudice from the 24 minute delay in filing, the respondents argue, as part of the instant motion,

          that the court should “not countenance such a clear and unnecessary flouting” of the court’s

          order (NYSCEF Doc. No. 156 at 1).



          The court will not penalize the Estate for filing the AVP 24 minutes late due to what counsel

          attests was an issue with his computer scanning technology (Barr Affirm., NYSCEF Doc. No.

          162, ¶ 7) as the respondents can show no prejudice from this delay. The cross motion to extend

          the time to file the petition to July 7, 2020 is accordingly granted, nunc pro tunc.



             II.     Failure to State a Cause of Action

          On a motion to dismiss a petition, the court must accept the facts alleged therein as true, the

          petitioner must be accorded every possible favorable inference and the court must determine if

          the facts alleged by the petitioner fit within any cognizable legal theory (Lawrence v Miller, 11

          NY3d 588, 595 [2008]).


           653735/2019 WEINSTEIN, LOIS vs. RAS PROPERTY MANAGEMENT LLC                           Page 5 of 13
           Motion No. 007



                                                        5 of 13
FILED: NEW YORK COUNTY CLERK 10/23/2020 01:43 PM                                                  INDEX NO. 653735/2019
              21-10529-shl
NYSCEF DOC. NO. 189              Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                             RECEIVEDExhibit
                                                                                      NYSCEF: 10/23/2020
                                    Declaration of Karen Stein Pg 40 of 254




          The respondents argue that the AVP should be dismissed because the Estate is only entitled to

          share in the profits and losses of the Partnership under the Partnership Agreement, and cannot

          “bind the Partnership” by seeking to remove its general partner, appoint a receiver, dissolve the

          Partnership or wind up its affairs (NYSCEF Doc. No. 156 at 2). In its opposition papers, the

          Estate argues that it is not seeking to remove RAS as general partner, but only seeking a

          declaration that the Partnership was dissolved by operation of law:

                 Respondents misconstrue the [AVP] to seek removal of RAS … [R]emoval is not the
                 relief being sought here. The relief is a declaration that RAS ceased to be the general
                 partner on either October 24, 2019 or November 5, 2019 and that because no election was
                 made within 90 days to continue the partnership, [the Partnership] was dissolved as a
                 matter of law [on] January 22, 2020 or February 3, 2020

          (NYSCEF Doc. No. 162, ¶ 22, citing AVP, ¶¶ 23-24).



          In other words, the AVP seeks as its remedy, distributions of the Partnership assets and the

          appointment of a receiver because the Partnership has already been dissolved (id., ¶ 23

          [“Petitioners seek only the distribution to the Estate of the Estate’s share of the assets of the

          partnership as is their rights under sections 9.2 and 9.4 of the Partnership Agreement and

          NYRPLA § 121-804”]). Inasmuch as this is not explicitly stated in the AVP, the proposed

          Second Amended Verified Petition makes this clear (NYSCEF Doc. No. 167, ¶ 33).



          The RLPA is a “default statute” imposing rules on a limited partnership if the partnership does

          not explicitly opt out of certain provisions (A&F Hamilton Heights Cluster, Inc. v Urban Green

          Mgmt, Inc., 186 AD3d 409, 417 [1st Dept 2020]).




           653735/2019 WEINSTEIN, LOIS vs. RAS PROPERTY MANAGEMENT LLC                            Page 6 of 13
           Motion No. 007



                                                        6 of 13
FILED: NEW YORK COUNTY CLERK 10/23/2020 01:43 PM                                                  INDEX NO. 653735/2019
              21-10529-shl
NYSCEF DOC. NO. 189             Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                            RECEIVEDExhibit
                                                                                     NYSCEF: 10/23/2020
                                   Declaration of Karen Stein Pg 41 of 254



          Section 121-801 of the RLPA, titled Nonjudicial Dissolution, provides:

                 A limited partnership is dissolved and its affairs shall be wound up upon the happening of
                 the first to occur of the following:

                         (a) at the time, if any, provided in the certificate of limited partnership;

                         (b) at the time or upon the happening of events specified in the partnership
                         agreement;

                         (c) subject to any requirement in the partnership agreement requiring approval by
                         any greater or lesser percentage of limited partners and general partners, upon the
                         written consent (1) of all of the general partners and (2) of a majority in interest of
                         each class of limited partners;

                         (d) an event of withdrawal of a general partner unless (1) at the time there is at
                         least one other general partner and the partnership agreement permits the business
                         of the limited partnership to be carried on by the remaining general partner and
                         that partner does so, or (2) unless the partnership agreement provides otherwise, if
                         within ninety days after the withdrawal of the last general partner, not less than a
                         majority in interest of the limited partners agree in writing to continue the
                         business of the limited partnership and to the appointment, effective as of the date
                         of withdrawal, of one or more additional general partners if necessary or desired;
                         or

                         (e) entry of a decree of judicial dissolution under section 121-802 of this article.

          (NY RLPA § 121-801 [emphasis added]).



          Section 121-402(e)(ii) of RLPA provides that a person or entity ceases to be the general partner

          of a limited partnership if, within 90 days after a receiver is appointed without the general

          partner’s consent or acquiescence, the appointment is not vacated or stayed, or if within 90 days

          after the expiration of any stay, the appointment is not vacated (NY RLPA, § 121-402[e][ii]).



          The Estate maintains that RAS “withdrew” and ceased being the general partner because a

          receiver was appointed over the Partnership’s assets on August 7, 2019 in the JAMS Arbitration

          and such receivership was not vacated within 90 days (RPLA § 121-402[e][ii]) and, not only was

           653735/2019 WEINSTEIN, LOIS vs. RAS PROPERTY MANAGEMENT LLC                            Page 7 of 13
           Motion No. 007



                                                        7 of 13
FILED: NEW YORK COUNTY CLERK 10/23/2020 01:43 PM                                                INDEX NO. 653735/2019
              21-10529-shl
NYSCEF DOC. NO. 189             Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                            RECEIVEDExhibit
                                                                                     NYSCEF: 10/23/2020
                                   Declaration of Karen Stein Pg 42 of 254



          approval of the Limited Partner for the continuation of the business of the Partnership never

          obtained, RAS never even sought it. Therefore, the Estate argues the Partnership was dissolved

          on November 5, 2019 – i.e., approximately 21 days before the Limited Partner died.



          In their opposition papers, the respondents argue dissolution never occurred because Section 8.5

          of the Partnership Agreement first required the general partner to send notice to the Limited

          Partner in order for the Limited Partner to elect to continue the Partnership and such notice was

          never sent. Thus, the respondents argue, the Partnership was never dissolved. The respondents

          also argue that the Partnership would have been continued if such notice were made because

          81% of the shares of “the Limited Partnership shares” are controlled by Rita Sklar.



          The arguments fail. The respondents cannot use their own failure to send the required notice as a

          shield and otherwise frustrate the requirement that consent of the “Limited Partner” be obtained.

          The express language of Section 8.5 provides that the right to continue the Partnership was that

          of “the Limited Partner” – i.e., Ms. Weinstein – and not a majority of the limited partnership

          interests (NYSCEF Doc. No. 64; NYSCEF Doc. No. 14, § 8.5 [“the Partnership shall be

          dissolved and terminated unless the Limited Partner elects to continue the business of the

          partnership” [emphasis added]). In any event, on the record before the court, Ms. Sklar was not

          during the relevant time period, a limited partner. Pursuant to the Partnership Agreement she

          was originally the general partner, and then she assigned her general partnership interest to RAS.



          Under the RLPA, a person or entity also ceases to be a general partner of a limited partnership if,

          inter alia, within 120 days after the commencement of any proceeding against the general


           653735/2019 WEINSTEIN, LOIS vs. RAS PROPERTY MANAGEMENT LLC                          Page 8 of 13
           Motion No. 007



                                                       8 of 13
FILED: NEW YORK COUNTY CLERK 10/23/2020 01:43 PM                                                INDEX NO. 653735/2019
              21-10529-shl
NYSCEF DOC. NO. 189             Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                            RECEIVEDExhibit
                                                                                     NYSCEF: 10/23/2020
                                   Declaration of Karen Stein Pg 43 of 254



          partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution,

          or similar relief under any statute, law, or regulation, the proceeding has not been dismissed or

          stayed, or if, within 90 days after the expiration of any such stay, the proceeding has not been

          dismissed, unless otherwise provided in the partnership agreement or approved by all partners

          (NY RPLA § 121-402[e][i]).



          Ms. Weinstein commenced this proceeding on June 26, 2019 seeking the judicial dissolution of

          the Partnership and the appointment of a receiver. There was no stay or dismissal of the action

          prior to the 120th day following June 26, 2019, which was October 24, 2019. The action was

          stayed only on November 25, 2019 when Ms. Weinstein died, i.e., via the automatic stay

          imposed upon the death of any party. Therefore, the petitioners argue that the Partnership was

          dissolved as a matter of law under both Section 8.5 of the Original Partnership Agreement and

          RPLA Section 121-801(d).



          In their opposition papers, the Respondents argue that Section 121-402(e)(i) of the RLPA only

          applies to actions brought against the general partner, and not to actions against the limited

          partnership itself, and that it is, therefore, inapplicable. The argument is unavailing. The

          original verified petition was properly brought by Ms. Weinstein against RAS and Ms. Sklar,

          seeking RAS’s removal, i.e., it was “a proceeding against the general partner,” the 120th days

          from the date of commencement occurred prior to Ms. Weinstein’s death, and there was no

          election to continue the business of the Partnership.




           653735/2019 WEINSTEIN, LOIS vs. RAS PROPERTY MANAGEMENT LLC                          Page 9 of 13
           Motion No. 007



                                                       9 of 13
FILED: NEW YORK COUNTY CLERK 10/23/2020 01:43 PM                                                  INDEX NO. 653735/2019
              21-10529-shl
NYSCEF DOC. NO. 189             Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                            RECEIVEDExhibit
                                                                                     NYSCEF: 10/23/2020
                                   Declaration of Karen Stein Pg 44 of 254



          In fact, both dissolution dates, whether triggered by Section 121-402(e)(i) or (e)(ii), occurred

          prior to Ms. Weinstein’s death on November 25, 2019. Accordingly, the Estate may properly

          maintain the instant action to, among other things, distribute the assets of the Partnership to the

          limited partners and the Estate in their proportionate shares.



          To the extent that the respondents broadly maintain that neither Section 121-402(e)(i) or (e)(ii) is

          applicable because those provisions only apply “unless otherwise provided in the partnership

          agreement” (NY RLPA § 121-402[e]), this argument also fails. The Partnership Agreement does

          not provide an exhaustive list of events which constitute a general partner withdrawal or

          otherwise explicitly opt-out of Section 121-402(e) (A&F Hamilton Heights Cluster, 186 AD3d at

          417). In fact, the Partnership Agreement addresses what happens upon the withdrawal of the

          general partner – i.e., dissolution unless there is an election to continue the business of the

          partnership by the Limited Partner.



             III.      Summary Judgment

          The Estate maintains that summary judgment is appropriate in this case as no issues of fact are

          actually in dispute. The respondents argue that the Estate’s cross motion for summary judgment,

          brought pursuant to CPLR 3211(c), should be denied as procedurally improper because issue has

          not been joined (NYSCEF Doc. No. 176 at 14). Although, “[o]rdinarily, a summary judgment

          motion brought prior to service of an answer should be dismissed as premature, … the CPLR

          expressly confers upon nisi prisi courts the power to dispense with responses to amended

          pleadings, in their discretion” (Stephanie R. Cooper, P.C. v Robert, 78 AD3d 572 [1st Dept 2010]

          [summary judgment may be granted prior to filing of answer where defendant had notice of


           653735/2019 WEINSTEIN, LOIS vs. RAS PROPERTY MANAGEMENT LLC                           Page 10 of 13
           Motion No. 007



                                                        10 of 13
FILED: NEW YORK COUNTY CLERK 10/23/2020 01:43 PM                                                INDEX NO. 653735/2019
              21-10529-shl
NYSCEF DOC. NO. 189             Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                            RECEIVEDExhibit
                                                                                     NYSCEF: 10/23/2020
                                   Declaration of Karen Stein Pg 45 of 254



          plaintiff’s contentions and ample opportunity to submit proof in opposition]; see also CPLR §

          3211[c]).



          Inasmuch as the respondents suggest that there are issues of fact requiring the denial of summary

          judgment as to (i) their good faith belief that the provisions LRPA Section 121-402(e) were

          inapplicable, and (ii) the parties’ intent to “otherwise provide” for the removal of the general

          partner in the Partnership Agreement, these are not factual issues requiring denial of the

          summary judgment motion. The fact that the respondents may have believed that RLPA Sections

          121-402(e)(i) and (e)(ii) were inapplicable is simply irrelevant if they did not provide otherwise

          in their Partnership Agreement (see A&F Hamilton Heights Cluster, 186 AD3d at 417).

          Furthermore, nothing in the Partnership Agreement provides otherwise. To the contrary, Section

          9.1 of Article IX, Dissolution and Termination of the Partnership, provides:

                 9.1 Events Which Cause a Dissolution. The Partnership shall continue in full force and
                 effect until December 31, 2050, except that the Partnership shall be dissolved prior
                 thereto upon the happening of any of the following events:
                         …
                                 B. The withdrawal or Bankruptcy of a General Partner if the Partnership
                         is not continued in accordance with Section 8.5 hereof;

          (NYSCEF Doc. No. 14, § 9.1)


          Because, as discussed above, the general partner did not send out notice seeking to continue the

          business of the Partnership and there has been no election by the Limited Partner to continue the

          business of the Partnership, the Partnership was dissolved.



          For the avoidance of doubt, the respondents’ motion for sanctions against the Estate is denied.




           653735/2019 WEINSTEIN, LOIS vs. RAS PROPERTY MANAGEMENT LLC                          Page 11 of 13
           Motion No. 007



                                                       11 of 13
FILED: NEW YORK COUNTY CLERK 10/23/2020 01:43 PM                                              INDEX NO. 653735/2019
              21-10529-shl
NYSCEF DOC. NO. 189              Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                             RECEIVEDExhibit
                                                                                      NYSCEF: 10/23/2020
                                    Declaration of Karen Stein Pg 46 of 254



          Accordingly, it is



          ORDERED that the respondents’ motion is denied in its entirety; and it is further



          ORDERED that the branch of petitioners’ cross motion that seeks leave to extent time to serve the

          amended verified petition is granted, and such time is extended to 21 days, nunc pro tunc, and it

          is further



          ORDERED that the branch of petitioners’ cross motion that seeks summary judgment in

          petitioners’ favor on and a declaratory judgment with respect to the subject matter of the instant

          petition is granted; and it is further



          ADJUDGED and DECLARED that Ninety-Five Madison Company LP was dissolved by

          operation of law; and it is further



          ORDERED that the parties are directed to submit proposed orders to the court for the liquidation

          of the Partnership in accordance with the terms of the Partnership Agreement and the RLPA on

          notice on or before November 23, 2020; and it is further



          ORDERED that the branch of the petitioners’ cross motion seeking leave to amend is denied as

          moot.



                  10/23/2020
                    DATE                                                   ANDREW BORROK, J.S.C.


           653735/2019 WEINSTEIN, LOIS vs. RAS PROPERTY MANAGEMENT LLC                        Page 12 of 13
           Motion No. 007



                                                      12 of 13
FILED: NEW YORK COUNTY CLERK 10/23/2020 01:43 PM                                                  INDEX NO. 653735/2019
              21-10529-shl
NYSCEF DOC. NO. 189                Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                               RECEIVEDExhibit
                                                                                        NYSCEF: 10/23/2020
                                      Declaration of Karen Stein Pg 47 of 254


           CHECK ONE:                X   CASE DISPOSED                    NON-FINAL DISPOSITION

                                         GRANTED             DENIED   X   GRANTED IN PART            OTHER

           APPLICATION:                  SETTLE ORDER                     SUBMIT ORDER

           CHECK IF APPROPRIATE:         INCLUDES TRANSFER/REASSIGN       FIDUCIARY APPOINTMENT      REFERENCE




           653735/2019 WEINSTEIN, LOIS vs. RAS PROPERTY MANAGEMENT LLC                            Page 13 of 13
           Motion No. 007



                                                         13 of 13
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                  Declaration of Karen Stein Pg 48 of 254



                               EXHIBIT 3
      21-10529-shl                            Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                                                                        Exhibit
                                                 Declaration of Karen Stein Pg 49 of 254




                                                                                                                                                                                           7/04.
                                                                  STANDARD FORM OF STORE LEASE
                                                                             The Real Estate Board of New Yorit, Inc.

                      Agreartierti of Pane, made as of this                                    cf‘ ,           day   of74e in the year                   020 lb                 t?erween
                      party of first                                                                       /1/0 riv —       Ptee. Al;cirso/) aoiripani 1-#19t.
                       0, —et
                          N the ior Liti 1741)247,A
                                           f          p rtreoa-ros 271/9NEIT
                                                    17-feiredek                                                  icz.1 IocA-f-e,"            .
                                                                                                                                      A -f- q5/44c1;sokiAik"e, 6,4? 609
                     Ne, Yar\<, M h001                         cl 0741-4 7-4C                       H        {rps:Hriy<.c,thP      rc-c                 •        „
                                                                                                                              otATItil W'M 04"f*g3 10e re (r 47-   Holm
                      Atifizesority. gwner hereby leases to Tenant and Tenant- hereby hiresfikm Owner                                                                                                   /O01.
                                  ro-..)/1            r cp/sl'er         640 re CD niet A 14               q mc:)firt 0')/1,        041 06141(':,
                       QA4-e6                        6b")
                                                                                                                                                                 Saf,r7ore_pe.44-fei
                     in the building known as                    Et.,),,ne4 &i (d
                                                                                                                                                                     ct
                                                                                                cii7A                     •
                     in the Borough of /Vie !re                  a                            ty of New York, for the term of               y eqr         4)14
                                                                 (or until such term shall sooner cease and expire as hereinafter provided) to commence on the
                                        day of    mAe                                            in the year c9(:4                            ,and to end on the
                                          ,gcri'daY 9f                                                    in the year a Go2                                , and
                     both (Wes inclusive, at             ,nual'                                     R9,4.-                  r+L,     ;A    SliCIvie "4" orA LI                    /40(CL4C,Ini
                                             ec-pyr eri                                 -)
                    which Tenant agrees to pay in lawful money of the United States which shall be legal tender in payment of all debts and dues,
                    public and private, at the time of payment, in equal monthly installments in advance on the first day of each 'month dining
                    said term, at the office of Owner or such other plane as Owner raay designate, without any setoff or deduction whatsoever,
                    except that Tenant shall pay the first +.4" •     onthly installment(s) on the execution hereof (unless this lease be a renewal).
                             In the event that, at the                 of the term of this lease, or thentafter, Temant shall be in default in the
                    payment of rent to Owner pursuant to the terms of another lease with Owner or with Owner's predecessor in interest, Owner
                    may at Owner's option and without notice to Tenant add the amount of Such arrears to any monthly installment of rent
                    payable hereunder and the same shall be payable to Owner as additional rent.
                             The parties hereto, for themselves, their heirs, distributes, executors, administrators, legal representative, successors
                    and assigns, hereby covenant as follows:

                Rent
                Occupancy :
                                             1. Tenant shall pay the rent as above and as hereinafter
                                                Tenant shall use and occopy ithe,
                                                                                                      • forprovide&        ,
                                                                                                               0, ret,„ I f„r.e., 41-                                                  e
                CIA,C       cic-ce5sr,           61,01—ron             e:/esmfe  141            pozo         -14              pf. -Thohm 4
                  mvicirtgooL...:0 .                                 nimes
                                                                      7     oletl?(-t trtirMasTe"   la a      grade tad reputable mannen shall not violate Article 37 hereof, and
                shall keepi slam' win, (lows uand sig'19_i   2 ancati ,and cleancleancondition- Ile                   "Oneer 'k1 "Law( lor4 " re Li
                Trter Civri\ee,                    k•l, D           -rpt•4
                Alteration=                   3. Men= shall make no changes in or to the                    the fixtures tmd appurterances thentim, and the sidewalks actoicent thereto,
                                              demised prercdses of any nature without Owner's               and at its sole cost and expense, make all noe-strocorral repairs thereto as
               Ptior wiittetnpIDORO piblect to the prior written content of Owner, and                     and when needed to move tin in good working ceder and coedit/en,
               to the provisions of this srayle,"Thasnt, Tenant', (=pease, may make                        reasonable wax and tear, obsolescence and damage from the elements,
               alterations,          flancea, midi/Fins or improvements which an non-                      fire or other casualty, excepted. If the demised Readies be or become
               structural and which do not affect utility services or phmiliing and                        iafested with vermin, Thant shall at Tenaral expee, came the same to
               electrical lines, in or to the intexior of the dexched premises by using                    be extennioated from tine to time to the antithctkar of Owner. &cep( as
              contractors or mechanics feet approved in each instance by Owner. Tenant                     specifically provided in Article 9 cc elsewhere in this }cue, them siasia be
               shot% before making any alterations, additions, installations or                            no allowance to the 'Den= for the diminution of rental value and no
              improvements, at its expense, obtain all permits, approvals and certificates                 liability on the part of Owner by reason of incoaverdence, annoyenoe or
               required      by any  governmental     or quasi-gomernmental     bodies  and   (upon        injury  to badness Mang from Iftmo, leo= or others, making CC fang                       A
              completion) certificates of final approval thereof, and shall deliver                        to nuke        repairs, alterations, addittcms or in:Travel:I:rats in win any
                  •1911.'                  fesan such permits, approvals and certificates to                         of         "halm                the               too_loot.. -•
               9         , and                 to carry, and will cense Tenant's contractors and
              culreontracturs to carry, such worker's compensation,           commercial    general
              ability. ',,s,;,7al and property damage insurance a Owner may reoture.                                                                   or        on son          reason any
              If an          h . 's lien is flied avian dee de:mised premises, or the building             failure of S                   y with the covenants of this or any other article
              of which the same forms a out. for work chinned to have bees done for,                       of this lease. Tante agrees that Thames sole remedy at law in such
              cr materials fu:mistied to, Tenant, whether or not done pennant to this                     IIISIMICC will be by way of an action for damage" for breach of coraract
              article, the se= shall be disduaged by Tenant ethic 30 days thereafter,                     The provixiaos of this Ardcle 4 with respect to the making of nopars shall
              at Tenant's errese, by payment or flings bored as permitted by law. All                     not apply in the case of fire or odxx casualty, which are dealt with in
              bxnires and a pending, partitions, railings and bite rusts/Latices, installed                Article 9 hereof
              in the demised omen= at any dux, either by Tentrit or by Owner on
             it caries being deell, won instatiation, becothe the rcoperty ci Ciwnar                      Window                        5. Thant will not clean nor require, pninit,
             and shall remain upon and be senviclued with the demise' d petariase                          Cleanings                    steer or allow any window in tie dandled
             unless Owner, by notice to Tenant no laser tsar meaty days.                     to the                                     pmenises      to be cleaned from the cotside in
             date fixed as the termination of this lease, elects to                       Owner's         violation of Section 202 of the New York State Libor law or any other
             rights thereto and to have there removed by Tenant in winch t!vent, the                      anporvehln    Law  or  of the Rules  of  the   Board of Standards Old Appeals, or
             same slall be removed from the demised premises by Taunt yews to itie                        carry dirt Board or body having or.             amnia& jurisdiction.
             expiration of the lease, stlenicat's expense. Nothing in this article shall be
            construed to give Owner tide to, or to                   Tenant's removal of, track           Rapdranents                   6. Prior to the commercousent of the lease teen.
             fixtures, moveable office furniture              equipment, tat upon removal of              of Law, Firs                  If Tbrunt is then in possession. and at all times
             same from the demised premises or upon removal of ocherinetalletioat an                      Insurance:                    theneafter, Merano at Thcarres sole coat and
            may required by Owner, Tenant shall feeneefimPly aid at its expellee,                                                                   shall promptly comply with all pmaent
            repair arid restore de demised premises to the confide° =in' ing ppor to                      and future laws, orders an7rglaws of all state, federal, municipal sod
            any such instillations, and =parr any dunage to the demised premises cc                       local   governments.       departmeets,      corroninions and boards 'ad any
            the building doe to such removaL AR propuor permitted or required to be                       direction of any public officer piasturnt to law, and all oniers. Meg and
            reruoyed by 'Resent at the end of the tam r ..=                      in the demised           regulation' of   the   New  York   Board     of Fire thrlawrinos or the Insurance
                            after Tenent's removal shall be deemed                    axl may, a          Services Office, or any simily body which shall inpose any violations,
            =tion of Owner, either be retained as Owtcr's property or may be                              ceder or duty upon Owner or        Tenant    with  respect to the demised pernises,
            removed from the demised premises by Ow= as ltaart's =Tame                                    and with inoraa to die pordm of the sidewalk a4acent to the demised
                                                                                                          premises, if the . -I=. premises am on the street level, whether or not
             Repairs:                        4. Own= shall maintain and repair the pubise                 axisiag out of Menthe' use or manner of use tate, or with reqxct to the
                                             portions of the Inliding both extexior and                   tarilorms, is arising out of leastat's use or marrow of use of the dandled
             interior, except that if Owner allows Tenant to erect on the outside of the                  maniacs or the boin+frig (including the me permitted in                    the lean).
                 ilding a rogn or signs, or a hoist, lift or sidewalk elevator
            building                                                                   or for the                   as provided in Article 29hereof, nodEng heroin
                                                                                                                   to  make   structural   repeirs  or   literati=  micas
                                                                                                                                                                          h
                                                                                                                                                                            'hunt
                                                                                                                                                                                  shall require a
                                                                                                                                                                                      has by its
                                                                                                                                                                                                        9 4.35
             exclusive      use of Tenant,  Tenant  shall maintain such   exterior installations in       Tenant
             good appuraace, shall cause the same to be operated ina good and                             manner of use of the demised                  ' cc method of el:cation therein,
                                 manner, shall make aD repairs thereto necessary to keep                  violated any such lstvlaws,orders, rules, regulations or
            same in good order and condition, at Tenant's own cost and expense, and                      requizanexus with respect thereto. 'Rusin shell not do or permit may act or
            shall cause the same to be covend by the insuraoce provided for bereafter                    thing to be done in or to the demised premises which is contraryto law, or
V                              Tenant don', throughout the term of tie lease, take ood care              which will invalidate or be in cordlict with public liability, fire orotha
            in
     . 1117--'2'
  eos,?....      Aiticle
            of the demised premises (inch] dmg, without limitation, the                        rod       policies of insurance at any done carded by or for the benefit of Ow= or
  21-10529-shl                       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                                                                         Exhibit
                                        Declaration of Karen Stein Pg 50 of 254
               which shall or might subject Owner to any 'bailey or Desponsibility to any              casualty. Notwithstanding anything contained to the cannery in
               nersoh, or for property damage. Tenant itall pay ail costs, ecrininsen bee,             subdivisions (a) through e) here«, including Owner's obligation to
               penalna or damages, which may be impaled upon Owner by ream of                          restore under subparagraph (b) above, each patly Mall look feu to any'
               Tema's fail= to reetely with the provisicez of this article. If he fire                 insurance in in favor before making any claim against Use odier party for
               insurance ate Mall, a the beginning of the lease, or a any dime thereafter,             reœvey for Lou or damage malting from fire or other casualty, and to the
               he lea than it otherwise would be, thee lenant shall reimburse Owner,                   extent that each beam= is in force and rtb,'sihT, and to ex erect
              as additional teat hereunder, fort±pœdcsi of all fire insurance premiums                permitted by law, Owner and Teint each hereby =lea= and wolves all
              thereafter paid by Owner which shall have been charged became of such                   right of recovery with respect to subçaragrths (b), (d) and (e) above,
              failure byIis, to comply with the mane of this article. la any action or                against the other; or my one claiming thtongh a under each of them by
              proceeding wherein Owner and Taunt are parthea, a schechile or "make-                   way of subrogation or otherwan The release and waiver herein mimed to
              up" of rate fix the building or the desniaed practises issued by a body                 Mall be deemed to include any lass or damage to the demised premises
              making fire insurance rates applicable to said danised animism shall be                 =nor to any pee:cell ampere, equipment, trade fixtures, goods and
              conclusive evidence of the facts therein stated and of the several items and            maclandise located thanin. The foregoms relax mud weer shall belts
              charges in the fire humane rate than applicable to said demised premises.               force only if both relearn' insurance policies contain a came providing
                                                                                                      that such a release ex waiver than not levalidata the balance. Ilmant
              Sub-                    7. This lease is mbject and subarea= to all                     acknowledges that Owner will not rzzy insane= on Tenant's furniture
              ordination:             gramd a underlying lam- and to all mortgages                    and/ri furnishings or my fixtures or equipment, improvements, or
                                      which may now or hereafter affect such leases or                               removable by leant, and agrees that Owner will not te
              the real • • •    of whini the demised premises are a part. and to all                             to nepar any damage Me= a- replace the tame. (f)
             renneale a • yam*. hen, (Yreediritttrine, itpixerocati ana.ezengros of                           mires die mil/tacos at Section 227 of the Real Property Law and
             any such undaiying leaser and mortgages. This clause shall be self-
             opendive and no further instrument of rabadination shall be required by
             any ground or undedying lesacr or by any mortgagee, affecting any lease
                                                                                                     thereoL   e,
                                                                                                     agrees that the provatont of this Me ell gamin ami control is ben
                                                                                                                             rf
             or the reel property of which the demised premises are a pm. In                         Endneet •                 10. If the whole or arn part of the demised
             confirmation of such subordination, Tenant shall from time to time execute              Domain:                             shall te               or condemned by
             prompdy any certificate Mxt Owner may request.                                                                     ncee=t Domain for any public orquW public
                                                                                                     use ar purpose, then and in that event, the terra of ea& lease Ilezaacand
             Tenantn                          8. Owner or its write shall not be liable for any      terminate from the date of title vesting in such proceeding and lizard
             Labile                           damage to property of Tenant or of teat               dull have no claim for the value of any ursexçsredberm of said loam
             Imerance                         entrusted to employees of the lenteing nor fa         Tenant hall have the right to make an'                          claim to tin
             Properte Lae                    loss of, or damage to, any ;meaty of Tersant by        conoksening mho* for the value of Thnant's toovimiexpernma und
             Damage,                         theft or Odlerwise,Dor for any tape or damage          personal property, trade fixture, and endgame prvreadsd %sat is
             Indennity:                      to peaces cr property reerhmg from any cause cd        entitled peanut to the tams of the lease to remove such property, trade
                                             whatsoever we, unless canted by or due to the          fixtmez and equipment at the end of tie ran, and provided hue. &eh
              negligence of Owner, its agents, servants or employees. Owner or its                  cub does not reduce Owner's award,
              agents will not be liable for soy such damage caued be:tenants or
                           in, upon or about said Wilhite or calmed              operations in      Asdpireent,                U. Tenant for itself, its heirs, dictating.
             personaconstruction ce any private, public or     ehlii" work.          agxces, at                               execrucce administrators, legal represerativet,
             Termait's wale cost and expense, to maintain caramercial gexansUiablliiy               MortglA
                                                                                                    Brea                      successors and asaigns expressly covenants that it
             insurance in standard form in favor of Owner and 'leant ageing claims for                                        shall not u           . mor         or encumber this
             bodily injury cr death or anneny damage ocamring 1n or upca the                       agreerneat, nor =Leda, or suffer or kxrratt Me ...asd pf010141/1011           or my
             demised.prerniees, effective fr=. the dam Tenant              mto pceseuxn of         past thereof to be used by others, vathatt the pier wren consent of
             the dermaed premises and dining the tam of this lease, such human=                    Owner in each instaurar. Transfer of the majority &tie stock of a corpare
             shall he is in=mum and with =mien acceptable to the Owner. Such                       teaant or the majority interest in.any partnership or odxr legelentity which
             policy or policies shall be delivered to the Owner. On Tenant's defealt in            Is taunt shall be deemed an uagnmeat. If Chit lean be                   • CC if the
             obtaining a delivering my such pele cr policies or feu= to pay the                    demised genius or any pat hereof be mode:tin or oonxçk by anybody
             chars harem, Owner may secure or pay the charges for any such                         other than Tenter, Owner may, after defeetcreyllenant, collect rent, from
             etor            policiezand charge the Tintant as additional rent therefore           the assignee, taidantram or occupant, and                the net amount collected
                       thall indemnify and save hirmleas Owner against and ban e                   to the are heran reserved, but no                      asaiginient, undulating
                            nintipenne damages, penalties, claims, costs and expenaa for           occupancy or conectien eel be deemed a waiver of die «natant, or the
             which Owner shall not be rerabweed by insurance, inchiclingeencoarle                                                  a ..a.,..a•to a. 2.7"111 t IS      tt, etennenne
            attaneys' feet, paid, suffered or incurred as a rault of any bteach by                 re -            _=
                                                                                                                   TN .tr'1W"..'.,. .4 ä • a -Terth, • ..,',-.7:‘ , .I.. ... . ..7_ ,....
           'Tenant, Team's agent, =Maas, employees, invitees, or lie-enrs, of
            any covenant an rendition of this lease or by the carelessness, negligence
            or improper conduct of the Tenant, limant's :genie canractors,
                                                                                                   Of                                   CO6b:12 •            - to an
                                                                                                                 shall not its any way be construed to relieve
                                                                                                   obtaining the comae consent in writing of Owner to any
                                                                                                                                                                       Ihizer               •
I or                          krnnees or lien, inn Tenant's inntlity under this lease extends      minim= or ninniending
 diSe                                                            teed any ageat, contractor,
            employee. time ar                         arlY            In MCarrtaction or           Electric                 12. Rates and conditions in respect to
            pinn. is teen mien-Owner by ICZICC1 any each claim, Tenant,                                                                  or rent inclusion. at die case
   5 WI   7upan 'meet niece 'llnaa•-ir-4..re al Menant's                     resist or defeed
                                                                                                   Current
                                                                                                                            be,
                                                                                                                                                                   c may
                                                                                                                                           in RIDER attached hereto. lbnant
            such action or                         vod by                       writing, cue       it2>                     covenants sad agrees that at all times in use of
            appcoval not to be unretaccahly withheld.
                                                                         4.e 5I'                   elate =an shall not exceed the capacity of existing feeders to the
                                                                                                   binding or the dams or vinmg installanoo, and Una= may not we amy
           Destruction,                 9. (a) Nee demised premises cc any part thereof            electrical equipment which, in Owner's opinion, namable exercised, will
           The,                         Mail be damaged by fire or other casualty, Tenant          overlord such installations or interfere with the we decent by other
           and Other                    Mall gins immediate Douce thereof to Owner and             um= of the building. The change at any time of he chantarr of eltxtric
           Quarty:                      this lax shall canine in fell fare and effect              service Mall in no way make Owner lisble or retpocialilezillitanfcc
                                        except u tereinafter are forth. (b) If the demised         any Ica, dama orges  =pceea which Tenant may sustain.            A        e j4.4
             premises are partially damaged or rendered partially unusable by fixe or
             other =many, the damages hum Mail he eared by ani at the evaise                       Amen to                   13. Owner or Owner% agents shall have the right
            of Owner, and the reat and other items of additional rent, until such repair           Pruniser                  (but shall not be obligated) to enter he erniged
            gball be ahrinlially rteM, Mall be apporecoed from the '.5                                                      premises in any comency at any time, and, at
            following the =ally according to the part of Me demised premises • 414.1                other reaxnable times, to mamma the same and to male such rears,
            it usable. (c) If the demised preralea are totally damaged or rendered                 misname= and improvements u Owner may dean necessary and
            Neatly miens> by fore or other casualty, hen the real and other items of               reasonably desirable to any portion of the bundieg. a which Owner may
            additional run as                expressly provided Mal be proportionately             elect to perform, in the demisedprendine                 'Noun failure to
            paid opto he tine of the casualty and thenceforth than cease until the dam             make repairs or pen5xm any wurir which Terrant in bllpsed to perform
            when Use danird premises shall have been repaired and restored by                      under this km; x fix tat PuzPoic cti.vsitil
            Owner (or sooner reoccupied in net by die lanai then rem shall be                      awl other directions of governmeoral
            eportioued as provided in subsection (b) above), aubjectto Owner's right               Owner to am and maintain and replace waned
            to elect not to restore the acne as headnaftlx       •     (d) lithe demised           the demised preinixa and to erect DIM piete‘ deem, and
           premises are rendered wholly unusable or (whether or not the demised                   pcinvided hey are concealed within the walls, floors or maim wherever
            premises are damaged in whole or in pet) if the 4.44444shall be so                     practicable Ow= may, dudng he xogreas of any work in Me demised
           dhat Owner shall decide to demolish it or to 4.... • it, then. in                      premises, take all eticesury mamnaU and eeminent into said gentian
           anyi::clench events, Owner may elect to tecninate Mis lease by written                  without he erne eonstitnnng an eviction, nor shall the Tenant be medal
           notice to Tenant given within 90 days after such fire or casualty cr 30 days            to any &bran= of rent hile such work it in aggress., nor to any
           aft= adjustment of the inerance clam for such fire or =dairy, whichever                damage: by reason of loss or interuption of badness or
           Is exam specifying a date for the expiration of the lax, which dam Mall                othawanThroughout the tam hereof Owner shall have the right so utter
           not be more than 60 days after the givnig of such notice, and upon the date            the demised premises at reasonable bouts for dig/       •        showing the
           specified in such nod= die term of this lux shall expire as fully and                  same to mapective pumhaerrs or mortgagees of....» • and durinn
           =Ply             dutch date were the date set forth above forthe termination           the last ax months of the tie= for the purpose of Mowing the lame to
                    lc= arel Immt shall forthwith grin areenda and vacate the                     =tenants, and may, during said ta months period, place upan
           daubed pared= ebout prejudice however, to Owner's right: and                                     ' premises the usual nonce to Let" and Ter Sale", which
           remedies against Tenant under die lease provisions in effect pia' to sixth             Mims Ibsen shall permit to remain thereon without manta:ice If
           termination, mid any net owing Mall be pad opto such date and any                      lienant is not present to open and permit an entry into the demised
                       of rent made by %ant which were on account of any period                   trernies, Owner or Owner's agents May enter the same whenever such
                        to each dart shall be =turned to Tezac Unless Owner shall                 entry. may be Deccan), or permisalle,ikmarr 1=y or forcibly, and
          serve a nernintice notice at provided for herein, Owner shall make the                  provided reasonable cane is exercüed to              Tenant's property, such
          repairs and restore= under die cautions of (b) and (c) hereof, with all                 entry ea not raider owner or in agents •          therefore, norm any event
          reascaable expedition subject to delay: due to treatment of insurance                   Mall de obligations of 'leant bereundet- be affected. If             he last
          claims, labor troubles and cmses beyond Owner's control After any each                  month of the tan Ilmara shall have removed all tir                • all of
          oasualty, Tenant shall cooperate with Owner's restoration by renseeng                   Tenant's property therefrom, Owner may inevedirely enter, run
          =braes as purge reaeonably potent, all of                                     s         renovate or redecorate the demised premix; without limitation or
                          '           and moraine equipment furniture, and other                  abeam= of rug or ineneeig liability to Tenant for any
          property,. Test's' ' for rest Mal rem= five (5) days after written                      and sudsbet shall have no effect on this lease or Itriantc'Mpe
          notice fini Owner that the demised genii= are arbaxonally ready for                     hermada. Owner shall have the right a any time, will= the arm
          limart's occrrupsey. (e) Nothing cocarned haehaabove shall relieve                      constituting an evictice and without incurring habiley Thant therefore,
          lilenant from liity that may mates a remit of damage front fire or other                to change the arangeraent and/or location of public =man
                                                                                                  passageways, doors, doorways, conidors, elevators, Curt Milne, or other
          31:2,e. Rider to be added if necessary
    21-10529-shl                       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                                                                       Exhibit
                                          Declaration of Karen Stein Pg 51 of 254



                   public parts of the beilding, and to change the name, number or                       Remedies of                    l& In cue of             each default, re-entry,
                   designation by which the building may be known.                                       Owner and                      expiration and/or •               by summary
                                                                                                         Vieriver et                    proceedings or otherwese, (a) the rent, zed'
                   Vault,                    14. No vaults. vault space or ares, whether or not          Redemption:                    additional rent, Mall become due thereupon and
                   Vann Space,               enclosed or comed, not within the 7opety fine                                              be paid up to the time of such re-entry,
                   Area:                     of the building is leased        eunder, anything             dispossess and/or expiration, (b) Owner may ru-lee tine demised prenidaes
                                             contained in or Marated on any eleach, blue rem               or any put or perts thereof, either in Me name of Owner or otherwiee, for
                   or plan, or anything contained elsewhere in this lease to die cannery                   a term or texas, which may at Owner's option be less than or exceed the
                   notwitheencling Owner makes no rcsę.urrŁalicsi as to the Iccancea of e                  period which would otherwese have cionstituted the balance of Me term
                  property line of the building,. All        and null space and all such areas             of this lease, and may grant CODCCSEiCCIS or free rent or cheep a bigher
                  not within the property LUZ of the buildIng, which lbriant trierbe                       rental than that in this lease, wear (c) Ilenant or the legal reecesentanves
                  permitted to use and/ce occupy, is to be used and/or                                     of 'Tenant Mall also pay Owner. u liquidated damages, for die failure of
                  revocable license, and if any such license be revoked, or°9irrd   emiamt of              Tenant to observe and perform said Tenant" covenants hivein contained.
                  such space or area be diminished or ineainel by any federal, gate or                     any deficiency between dee rent hereby reserved anceor covenanted to be
                  municipal authority or public utility, Ow= Mail not be subject to any                   peed and the De amount, if any, of Me mate collected on exeunt of the
                  liability, nor shall -Tkmt be entitled to an compensation or diminution or              Subsequent lease or lessee of tbe demised prontiees for each month of Me
                  abatement of met, nor shall such revocation, diminution or regimen= be                  period which weed otherwise have constituted die balance of Me term
                  deemed ametnsctive or actual eviction. Any tax, fee or charge of municipal              of this lease. The failure of OW= te-let the demised premises or any
                  authorities for such with area shall be paid by Tenant.                                 nozrei'parts thereof shall not release or affixe Tenant's liability for
                                                                                                                        In computing ztich liquidated damages that Mall be added to
                               •           15. Tenant will not at any time use or occupy Me               the said deficiency such expenses u Owner may incur in •wweco
               ..21C)ccuPLacY!             demised premises in violation of Articles 2 or 37             with re-letting, such as legal menses, ••qe( attoeney's fea,
                        f, or of ti2CM..d-008Upffly-* issued for die building of which                   brokerage, advertising and for keepmg the demised pr=su in good
                       demised prnisen are a part. lenzet Ins inspected tbe demised                      cider, or for prepareng the same for ne-leaing. Any such liquidated
                  peen:Lisa and accepts than 'as-is", subject to the uteri annexed hereto                 . ••• 2.. Mall be Paid in moue entailments by 'Decant on the rent day
                        respect to Owner's wank, if any. In any event, Owner makes no                                  in this leue Owner, in putting the demised premlieu In
                   eisesentetion as to the condition of the demised resniaee, and Tenant                 order or preparing the MAO for merental may, at Owner's
                _agrees to accept the same subject to violations, whe     or not of mead.                such alterations, repairs, replacements, and/or decorations                 the
                                                                                                         demised premises u Owner, in Ceineer'a sole judgmeet considers
                 Bankruptcy:               16. (a) Anything elsewhere in this Leese to die               advisable and necessary for the pcn-poee of re-leteng the denied
                                           contrary notwithstanding, this lease may be                  pritraile3, and Me making of such alterasions, ropers, replacements,
                 =celled by Landlord by the sending of a written notice to Tenant within                and/or de:eczema !hall not operate or be ocesuned to release Taunt
                 a reasonable time after the happening of any 0,12C or Mane of the following            from liability. Owner shall in no event be liable, in any way whatsoever,
                events: (1) the reeerneenn.e.ent of a rase in banknzpccy or under the laws              fcc failure to re-let Me demised premises., orlo e event that the demised
                of any state naming 'Tenant (ors guarantor of any err           es ehligatient                        are re-let, for tenure to collect the rent thereof Matt' stsch re-
                under this lease) as the debtor; or (2) the inalenig by Tema (or a guarantor              ..0111    and Inns event shall Tenant be entitled to receive my excess, if
            „ of any of Tenant's obligations under this lease) of an assignment or any                  any, of such net rem collected o-ver the mama payable by Tenant to Owner
                other arrangement for the benefit of creditor:I under any sate mane                     hereunder. In Me event of al:much or threatened hemM•• by Tmant of any
                Neither Ten= Dar any person clabrdng ••• e• or under league or by                       of the covenants or provisions hereof, Owner shall have the right of
 e„             reason of any minute or order of court, ••• I thereafter be entitled to                 injunction and the rightto invoke any remedy allowed at law or in equity
     • e                    of Me premises demised but Mall forthwith quit and surrender                as if re-catty, summary proceedings arid Clear remedies were not herein
              1=i'se manses. If this le= shall be assigned in accordance with its                       provided for. Mention in thie lease of any particular tweedy, shall not
         •    1tenus, Me provisions of thie Article 16 Mall be applicable cue to the party                       ude Owner from any oche remedy, in law or in equity Tenant
             ttheinowningienameniteerest in. this.1                                                                expressly waives any and all rights of redemption granted by or
                                          (b) It is nipulated said agreed that in the event of         under any present or future laws.
               the termination of this lease pursuant to (a) hereof, Owner shall forthwith.            Fees and
                     ;the:coding any other prqvi,ions of this lease to dz contrary, be                 Expensag                       19. If Tenant shall default in de obeervaree or
                        to rom' from               is and for liquidated damages, an amoura                                           performance of any term or covenant on
           e equal to the difference bezWecn Me rent recezved hereunder for e                          Tames part to be observed or • •••=ed under, or by Viilima of, any of
             _unexpired portion of the term demised and the fair aod nessonahle                        dz terns cc provisions in say article of this lease, after notice if required.
               vahe of the demieed •praneues fix the same                                              and upon expiration of any applicable grace period if any, (except ha an
              eemdazages the diffeeence between icy insulin:sent of rent becteroing due                emergency), then, unless oMaeee provided elsewhere in this lease,
                           after tile dim of =Mackin and Me fair and reasonable revel                  Own= may immediately, or at any timo thereafter, and without notice,
               value of the demised premises for the paned for which such in einement was                           the obliplion of 'Daunt thereunder, and if Owner, in connection
               payable shall be discamted to tbe date of termination at the rue of four                           *th or in comection with ray default by Tertian in the COVennit tie
               r(4%) per sum= If the demised premises, or any pet thereof, be re-                      pay rent hereuncler, makes any expenditurea or bears any obliged= for
                   behe Owner for the anexpired term of said lease, or any part thereof,               die payment of =nay, including but not limited                                    C. v cr
      •       before poeseeniciin of pate of nail liquidated damages to any court,                    fees, in instituting, prosecuting or d •e.f               actions
I           . coennission or runciale Me amt of rent reserved upai auch re-letting                    and prevails in any such action or proceeding, mall sum' so paid or
 Cr"          read Ee-neeneed tobt e fidr and Masse* rental value for thapaseedue                     obligations barred with interest and cons shall be demand tia be
I --          whole of the demised premises e're-let dining the Dean of the re-letting.               additional rent hereunder and shall be paid by lemant to Owner within
              Nothing herein contained shall limit or prejudice the right of tbe Owner to             ten (10) days of rendition of any bill oc statement to llenant thus       -tore,
              prieve for and obtain u liquidated damages, by reason of such termination,              and if 'names lea= Mira shall have expired ai the time of making of
              an amount equal to the maxim= allowed by any statute cc rule of law in                  inch expenditure' or incurring of such oblngaticuom, such tums shall be
              effect at the time when, and governing tbe proceedings in which, such                   recoverable by Owner u damages.
              damages we to be proved, whether a not soch aicaotmt be gmata, equal to,
              or lee than Me 'mount of the &freeze referred to above.                                 No Repre.                 20, Nedra Owner nor Owner's agent have
                                                                                                      tee/atlas                 made any representations or promises with
               Default:                       17. (1) If Tenant &fees fulfileng my of the             by Owner:                 respect to the physical condition of the building,
                                             amenants of this lease other than Me covenants                                     the bind upon which it is erected cc the demised
                for the payment of rent or additional time cc If the demised preen=                   premises, the rents, leases, expenses of operation, or any other matter or
                become vacant or deserted; or if any mention or attachment shall be issued            thing affecting or related to the demised premises, accept as herein
               against Tissant or any of Tenant's property, whezerman Me demised                     expressly set forth, and no rights, meat= or lice:ma axe acquired by
               mammon shall be taken or occupied by =zone other tun Tenant or if this                Tenant by implication or otherwise, exceptas expressly set forth in the
               Jee, be rejected under Section 365 of Title 11 of the U.S. Code                       provisions of tide lease. lutant hu inspected the building and the
               (Bankruptcy Code); or if etzunt shall have failed, after five (5) eye written         demised premises and is thoneughly acquainted with their condition,
               notice, to redolent* with Owner any portionof Me security deposit                     and agrees to take the same "as-ie, and aäreowledgea that tbo taking. of
               heseunder which Owner has applied to die payment of any rent and                      possession of ale decried premises by Tenant shall be =clan
               additional reist due sued payable • ••am•   eda, or if Tanta Mall be in default       evidence that Me said             and the building of which the same form
               with respecten any other lesse between 09,11Ci tad tenant cc ifeleanet shall          a part were In good and satisfactory condition at Me time such
    •'         fail to 1:110VC into or take possession of the demised pterniseseteidärelime•         poetess:ice WU so taken, except as to latent defects. All undersandings
                                                                                       etbich fact   and agreements heretofore merle between the panes hereto are merged
j             OwAndaer           tine ao.lerjudge thee, in are one or more of such enema, upon       in this comma, which alone fully and completely expresses the
              Owner >smug a written Oaten (15) day notice • • • • Tenant *specifying the             agreement betwee. Owner and Tenant, and any execut
              =me of said default, and upon die en:. .e.. end fifteen (15) days, if                  hereafter made shall be ineffective to change, modify,                      i
              Tenant shall have furled to reimply • or mmedy such defiuilt, cr if the                effect an abandonment of it in whole or in part, unless such executory
              said default or omission complained of shall be of a unite that the same               agreement is in writing and • - • by the party against whom
              =not be reeeptieety cined ce remedied within said fifteen (15) day period,             enforcement of the change, e • • ••• - rOla. discharge or abandomment ii
              and if Tenant shall not have diligently cuuncenced curing each default                 sought.
              within such fifteen (15)          period, and shall not thereafter with reasomible
              eiligenne and in good e; Meted to remedy or one such default, Men                      End cit                        21. Upon the cnpiraliCia or od:ex terminnica of
              OW= may serve a written five (5) days notice of =cation of this lease                  'Arm:                           the term of this lease, Tenant shall quit and
              upon Tenant, and upon the expiraitican. of said five (5) days, this lease and the                                     surrender to Owner the demised pratalies,
              term thereunder Mau end and expire as fully and completely as if the                   "broom-clean", in good order and oxelition, ordinary weer eneeelee and
              expiration of each five (S) day period were the day herein definitely fixed            Tenant shall remove all its meaty. Unmet obligation to observe or
              for the end and expiration of this lease and the term thereof and limant shall          • «•• • *IF this covenant shall surveil the expiation or other tasaingict of

              then quit and surrender the demised Ferules to Owner, bit Teasel Mall                         lease. If the last day crf the term of this kale cr ary =ewe thereof, faili
              nemern liable u bereinefter provided.                                                  on Say, this knee Mae expire in noca on ire preceding Saturday, unless
                                            (2) If dz notice provided ex in (1) hereof shall         it be a legal holiday, in wi>12 CaiCic, Shill            .   Dom   tho preçarizi
             have been given, aid the tam Mall empire at aforesaid; cc if Tenant shall               business day. see                    eh e jp
             make default in the payment of the rent reserved herein, or any item of
             additional rent herein mentioned, or any pert of either, or in making muy               QM« •                     72 Owner covenants and agrees with ileum that
             other payment herein required; then, and in any of such events, Owner                   Enjoyment                 upon Ten= paying the rent cod addinccul rent
             may without notice, re-enter te dernined premises either by face or                                               and obeerving and •- • •••        ail the tame,
             otherwise, and dispossess Tenant by serener), proxedings or otherwise,                  covenants and conditions, on Tenant's pan to be • • - •• and performed,
             and the legal representative of Tenant or other rompant of Me demised                   Tenant may peaceable and quietly     enjoy  the icezoiabs hereby decruited,
             premises, and remove their effects and hold the demised premises as if this             subject, nevertheless, to the terms and conditions of des lease including,
             lease had not been made, and Tenant hereby waives die service of notice cf              but not limited to, Article 33 hestof and tu the ground lessee, underlying
             intentian to re-enter or to institute legal proceedings to that end.                    leases and mortgages bereinbefore mentioned.
21-10529-shl                       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                                                                   Exhibit
                                      Declaration of Karen Stein Pg 52 of 254



      Failure to                   23. If Owner is unable to give pr,,v.s.cion of the         Water                           X If Tenant regimes. lures or convenes water
      Give                         demised premises on the date of the                        Charger                         for any purpose in addition to ordinary Isvairry
      Possession:                 COMMenCeMent       of the term hereof, because of                                           purpose' (of svhich fact Tenant constitetes Owner.
                                   the holding-over or retention of possession of any         to be the sole judge) Owner may install a water Max and thereby mem=
       tenant, unciatenara or ocoipeets, or lithe demised pram= are located in                Tuxes we compompoon for all purposes. Tenant shall pay Ow for r.
      a building being constructed, because such buildang his not been                        the con of the meter and the cost of the instaltstion thereof, said trace:lout     '
      sufficiently con pleted to make the dm:di:eel premises reedy for occupy,                the duration of liar Tenant's occupancy Tenant shall keep said mom and 1,1Ster
      or because of the fact that a certificate of occupancy has not been                     installation -. •• •••••-.0 t in pod vit‘cronier aniseadr
      or for any ether reason, Owner shall not be subject to any liability for                con and                                            Inner                shown on
      failure to give possession on said date and the validity of the lease shell not
      be impaired under such circumstances, nor shall the same he construed in
                                                                                              said meter, as ,... • II r11 hilt are
                                                                                                                                                                           evj&
                                                                                                                                                Tenant covenants and agrees to
                                                                                             pay the sewer rent, charge or any other tax, rent, levy or charge whia now
      any way to extend the term of this lease, but the rent payable hertuoder
      shall be abated (provided Tenant is not reoxesible for the thahlity to
                                                                                             or henudter is assessed, imposed ore lien epee the daod jxeniiieaor
                                                                                             the realty of which they are pat pursuant to law, cadet Or                    CoArketor
                                                                                                                                                                       'cc made
     obtain possession or complete construction) until after Owner shall have                or issued in connection with the use, consumption, traintenauce or simply
     given Tenant written notice that the Owner is able to deliver possession in             of water, water system or sewage or sewage =median or system The hUla
     the condition required by this lease. If p -,-mon is given to Tenant to                 rendered by Owner shall be payable by Tenant as additional rent. If the
     enter into the possession of the demised premises or to
     other than the demised pemises prior to tix date                 =Fret
     erwrinv,rit-Prrien t of the tam of this least, Tenant covenants and agrees that
                                                                                             benl.        the demised . -..: - Cf any part thereof, be •..... •- . with
                                                                                             witer fto.u#,. a totter .. . ... which water is Also . ...... to other
                                                                                                   ' Thant shall pay to a • . - as additional tent on'. first day of
     such possession melte(' occsipency shalt be deemed to be under all the                        rowel
     tams, covenants, ccnciiii          an                of this I ' excece the
     obligation to pay                                     m Page ate                                     of ItPe tb-itterietel charges, as Ten-13—."."7"-t's on.
     The ppovisions of this article            intended to constitute "an                   Independently of, sod In addition to, any of the remedies roomed to
     provision to the contrary" within the meaning of Sectlen 223-a of tiiessw              Owner irreinabove or elsewhere in this -Wee. Owner may sue for and
     York Real Property law.                                                                collect any maid to be paid by Tenant or paid by Owner for any of the
                                                                                            reasons or purposes bertinabove so forth.
     No Waiver:                24. The failure of Owner to seek redress for
                               violation of, or to inxist upon the strict                    Sprinklers:               29. AnythIng elsewhere in this lease to the
                   of any covenant or cceahtion of this lease cc of any of the                                         contrary                    if the New Yock Board
     EIcTrince Regulations set forth or hereafter adopted by Owner, shall not                of Fire Underwriters or the Insurance Services Office, or any borean,
     prevent a subsequent act which would hen xiginally conniumed a                          department or official of the federal, seam or city government. 1=r
     violation from having all the force and effect of an original violation. The           recommend the installation thee          Mos -         -
    receipt by Owner of rent and/or additional rent with knowledge of the                   modifications, alterations, or additional rinkler heads cr other - • •••••
                                                                                                                                                                    •• -•••
     breach of any covenant of this lea= Man not be deemed a waiver of such                 be made or •••• • . • in an existiq grin         ••-••• by season.           's
    breach, and no provisim of this lease shall be deemed to have been waived               business, or ••• location of partitions, trade .••• - or other contents of
    by Owner unless ma waiver be in writing signed by Owner. No                             the demised premises, or for any other ream, or if any such sprinkler
    by Tenant or receiptby Owner of a lesser amount than the nthly rein                     system Installations, changed, modifications, alwanons, aoklitional
    herein stipulated aall be deemed to be other than on moat cf                            sprmnkler heads or other such equipment, become necessszy to prevent
    earliest stipulated rent, nor shall any enders:mat or sotement                                       on of a penalty or chop against the full allowance for a
    etrok or any iel:ter a=mpnyg any check or present as rent be deemed                               system in the fire th=mx rate ex by any said Exchange or by
    an accord and satisfaction, said Ow= may accept such check or pyment                    any fire insurance company, Tenant shill, at .kcattt's expense, promptly
    without prejudice to Owner's right to recover the balance of ma rent or                make such sprinkler "yr= installations, changes, modifications,
    pursue any other remedy in this lease provided. No act or thing done by                alterations, and supply additicaal winkle- beads or other equipment as
    Ow= or Owner's agents during the term hereby demised shall he deemed                   required, whether the work 'evolved shall be stroctural or naretenceiral
   in acceptance of a surrender of the demised premises and no agreement to                    yo         in norm TM= ahall pay to Owner as additional
   a••••••t such =render shall be valid unless in writing sighed by Owner. No                            deffr
                                                                                                           ow•                        on the first day of earliA4./.
   employee of Owner or Owner's agent shall have any newer to accept the                               term of this least, as lenaat's portion of thrtract                  IT ji
   keys of the demised premises price to the tenninatice of the lease, and the             =etlaxsupervisory service.
   delivery of keys to any such agent or employee shrill not operate as a
   teimicution of the lease or a surrender of the demised premises.                        Mentors,                  30. As long as Tenant is not in default wader any
                                                                                           Heat,                     of the covenants of this lease beyond the
   Waiver of               25. It is =easily agreed by and between Owner                   Clesuinlp                 applicable grace period provided in this lease
   Trial by Jury:          and Tenant that the respective ))trtiee hereto shall                                      for the curing of such (winks. Owner shall, if
                           and they hereby do waive Inal by jury in any                                             and insofar as existing facilities permit, furnish
  avian proceeding or counterclaim brought by either of the parties hereto                 heat to the demised premises, when and as requited by law, on business
  against the other (except for persccal injury crgoperty damage) CO any                    days from 8:00 s.m. to 6:00 pm. and on Saturdays from 1300 am. to 1:00
  matters whatsoever sciung out of, orbs any way ccamccted with, this lease,               pm. Tenon shall at Tenant's expense, keep the demised Famine clean
  the relationship of Owner and Tenant, Tenant's use of or occupancy of the                and in order, to the :Initiation of °when and if the &mind premiKa
  demised premises, and any emergency stilnruty cc any other statutory                     are situated on the street floor, Ramat shall, at Tenant's own =
  remedy. It is farther mutually agreed that in the event Omer cm                          make all repairs iffislasplaseussus to the sidewalk' arid curbs
  any proceeding or action fa poesession, including a summary proceeding                   Memo, keep said sidewalks and curbs free from mow, ice dirt and
  for possession of the demised premises, Thant will not interpose any                     rubbish and maintain said sidewalks in a reasonably cafe condition in
  counterclaim of whatever =ore or description in any such proceeding,                     compliance with reqisireronita of law. Tenant shall pay to Owner the cost
  including a counterclaim under Article 4, except fur statutory romdatory                of removal of any of Tenant's refuse and rubbish from the building. Bills
  counterclaims.                                                                          for the aims shall be rendered by Owner to Tenant at Foch tuned as
                                                                                          Owner may elect, and shall be due and payable when rendered, and the
  Inability to                     26. This lesse sad the obligsticrn of Thnant to pay    amount of such bills shall be deemed to be, and be paid as, additional
  Perform:                        rent hereunder and perform all of the otha              neat. Tenant shall, however, have the option of'
                                   covenants and agreements hammier on part of            for the removal of such rubbish and ref
   Tenant to be performed Mall in no way be affected, impaired or excused                 not wish to have same done by ernni • --, of Owner. Under such
   because Owner is unable to fulfill any of its obligations under this lease,            circumstances, however, the removal of ma refuse and rubbish by
  or to supply, or is delayed in supplying, any service eeptesy or ircipliedly            others shall be subject to such rules and regulations as, in the jrdwes-ot •
  to be supplied, or is unable to make, or is delayed in roakrug, any recur,              of Owner, are necessary for the proper          '
  additions, attentions or decorations, or is unable to supply, or is delayed in
   ...rr                 ecia400r_ut, fixtures or other ma•-wials, if Owner is            Security:                31. Taint has    •    :eon, • :.• see.. the sum of
   •               or &lay.d from so doing by reason of stole or labor troubles,                                                               'of for the faithful
  government
  regulation o any
                             • or restrictions, or by ream of any rule, order or
                                        or subdivision thereof of any government          •PP                                            observance by TM= of the
                                                                                                                     terms, provisions and conditions of this lease; iris
  agency, or by reason of the conditions of which have been or are affected,               agreed that in the event Tenant definite in respect of any of the tents,
  either amtb, or indirectly, by var or other enarterxiy, or when, in the                  provisions and conditions of this lease, including, but not limited to, the
      • :••••••• t of Owner, ••••••.•.                 of such services is necessary       payment of rent and additional rent, Owner may use, apply or Math the
   • reason of accident,                   •••• thml—Mown, or to make                     whole or any port of the security so deposited to the extent required for
     ••-• • :cos or improvemeats, r"- / 742er SOt4 711,. • 5                              the payment of any rent and additional rent, or any other sum as to
  Qçr 5. (..c6crt-t-17, e9                                 j Iin .9,14, provided,         which       snt is in death, or for any sum which Owner may expend or
 Lillis and                      27. Except as                                            may be required to expend by reason of Tenant's default in respect of
 Nakao                           any notice, statement, demand or other                   any of the terms, covenants and conditions of this lease, Including but
                                 communication required or permitted to be given,         not limited to, any d=a,m,- or deficier4/41b; i= of the demised
 rendered or made by either party to the other, pursuant to this lease or                 premises, whether such damages or                            before or after
 puissant to any        apphcable   kw or requirement olpublic authority, shall be        summary proceedings or other re-entry by Owner. In the case of every
 in writing (whether or not so stated elsewhere in this lease) and shell be               such use, application or retention, Tenant shall, within five (5) days after
 deemed to have been properly given, readeted or made, if sent by                         demand, pay to Owner the sum ao used, applied or maimed which shall
 registered or certified marl (express mail, if available), return receipt                be added to the security deposit so that the same shall be replenished to
 requested, or by courier guaranteeing overnight delivery and furnishing                  its former amount. In the event that Teas= shall fully Ind faithfully
 receipt in evidence tbezeof addressed to die other party at the address                  comply with all of the terms, provisions, ccnenar-s and conditions of
 hieranabove set forth (except that after the date specified as the                       this lease, the security shall he returned to Tenant after the date fixed as

                                                                                                                                                                          qcsipe
 commencemeat of the tom of this lease, Tenant's address, unless Teo=                    the end of the lease and                       • f entiriterton of the            '
 shall give notice to the contrary, shall be the building), and shall be deemed          demised premises to • • •••• • 4 even • a                            Ma Mr"'
 to have been given, rendered or made (a) an the date delivered, if delivered            building or iNarirkg of the            of which the demised pamises form

                                                                                                                                                                                ,
                                                                                                                              •
 to Ts= permeably, (b) on the date delivered, if delivered by overnight                  a part, Ow= shall have the right to transfer the security to the vendee
 courier or (c) on the date which is two (2) days after being insile•Either              or lessee and Owner shill thereupon be released by •tmt from all

                                                                                                                                                                              teg4
 party may, by notice as aforesaid, designate a different address or                     liability for the return of such security. and Throat **tees to look to the
 addresses for notices, statements, demand or other commmicadoos                         new p!ivocr solely for the re= of mad security; and it is agreed that the
 a valid notice  rf option,
 Article. At Owner's
                                         Owner's          • agent shall be &aced
                                              accordance with the provisions of this
                                           and bills to Ileum may be sent by hand
                                                                                         provisions bumf. shall apply to every transfer or assignment made of
                                                                                         the security to a new Owner. Tenant farther covenants that it will not
                                                                                         assign or cocain= or- attempt to assign or encumber the monies                   and
 delivery.                                                                               deposited herein as security, and that neither Owner nor its successors              7 .
                                                                                         or assigns shill be bound by any such asaignment, encumbrance
                                                                                         anempted assignment or attempted encumbrance.                                    pCp4i/Okc
 •ta' Space to he fined in or deleted
                                                                                                                                                                                .1-1,;..s
  21-10529-shl                    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                                                                   Exhibit
                                     Declaration of Karen Stein Pg 53 of 254




             Captinorc                32- The Captions are inserted only as a matter of        not be liable to 'llenant for violation of the        by
                                      convenience and fix reference and in no way              AVM=
             define, limit or describe the scope of this lease nor the latest of any
             provisicaa thereof.                                                                                           36. Owner shell replace,         the          of
                                                                                                                           Meant, an and all      sad otherglus
             Defbiltlee=                 33. The term "C)Wrern as used in this lease            or broken from any cams whatsoever in and about that &robed premix..
                                         menu only the Owner, or the mortgagee in               Owner may insure, and keep lnsined at Ream's accuse: all plate and
             ponenion, for the time being of the land tusl brrilding (or the Owner of           other glass in the demised ;remises fix and in the tame of Owrim Sa
             lease of the Wading or of the land and beefing) of- which the demised              fix the premiums therefore shall be repined by °weer to Thum at such
             premises ken a part, so that in the event of any sale or tales or                 tames u Owner may elect, arid sball be doe firm, end • • • by, Taunt
             conveyance, assignment or winder of said land and Wilding cr of said              when rendered, and tamotmtfteof,thallbe                   to be, and be paid
             lease, or in the event of a Wee of slid          cr of the land and
             the said Owner shall be trod hereby is emir* freed and relieved of
                                                                                               as, additional rent.            A      ;do 5T 3
             covenants and obligations of Owner hereunder, and it shall be deemed and                                     37. Thum agrees that the value of the demisedPornographic
             construed without farther agreement between the parties or their                   Ufa Prohted:              premises and the mutation of the Owner will be
             sus in interest, ix beta the parties and the purchaser, grantee,                                             seriously injured if the dunned premises are
            assignee or teraferee at any mcla sale, or the said lessee of the Wilding,         used fcr any ohne= or pornographic purposes or Iny sort of oximaircial
            ar of the land and building, that the perchers, glance, asidgnee or                Kix estebli&imeet Thula agrees tbst Tana Will ixt. being cr ptcadt any
            transferee at any such sale, or the said lessee of the Wilding has assumed         obsceme ix pornographic material cc the demised/mime, and shall not
            and agreed to carry oat any and all covenants and obligations of Owner                     or =duet any obscene, made, or semi-node live pixformences on
            I:reminder. '113e words "re-erezr" and           as used in this lease are act         demised premises, rcr permit use of the demised premises for nude
            restdcted to their a:inimical legal ineunniandterm
                                                             aysand "business days" at        modeling, np seniors, or as a so called rabber goads shop, ar as a sex club
dcpr                   ' lease shall exclude S=dys,                   all dlYs cksigni?ed     of any sort, or asenanage parlor." Tenant agrees forthar thst Taunt will
 w                                                                                            not permit any of these nits by any sables= or animus of the demised


                                                                                                                                                                                  7
                                                                                              raemi.This Article shall directly bLod any sooxsaurs in bieercet to the
(4,
 • '1.•                     Wherever it is expresslyprovided in this lesae that consent                  'Daunt apses that ifat ay time 'Daunt vitiates any of the
            shall not be unreasonably ndthheld, such consent :ball not be unreascoable        praviaiccts of this Article, mach viola:am shall be decreed a breach of a
            delayed_                                                                                       obligation of theterms of thisensubstailial
                                                                                                                                          leue and objectionable nod=
                                                                                              Porrographic materal is defmed for parposea of this         .
            AdJaoent                   34. If an excavation shall lx made upon land           ixpthcal
                                                                                                   icapp   miner with pr            eal
            Excavation-                adjacent to the demised premises, or shall be          are primarily =..m          with lewd cangMmt actual I; i. Obscesas
            Shorinv                    anthatized to be Mk* Tenant shall afford to the        MO:de is defined here as it sin P=11.aw 11735.00.
                                       person causing cr authorized to came such
            excarstiosa, a license to ewer upan the demised premises for the purpose          Estoppel                 38. Thum, at any time, and from time totiMe,
            of doing such wodc, as said person dull deem recency, to preserve the             Certificate:             upon rt lout 10 daya prior ZY)61X by Num dull
            wall or the baficring of which the demised premises form apart from injury                                 execute acknowledge and deliver to Owner,
            or carnage and to support the same by proper foimdations, without any            endlcr to any other person,          cr caporation speoitied by Owner, a
            claim for                    indemnity against Owner, or &Munn= or               name= certifying that this law is unmodified and In full foss and eata
            abatement of                                                                     (ix, if there have been modiEcatices tat the sane is in full fine and effect
                                604                                                          as modified Ind string the mcdificainrs), stating the dates which the rag
            Rnies and                                     Tenant's servants, employees,      ancl additional rent have bent paid, slating whetter or not tine edits any
            Regulation=                         visitors, and licensees shall bserve         definfirs by owner tmder this lime, and, if s:, spetifylag each snub debt&
                                       •      r. and conmly strictly with the Rules and      said Loth other informatica as shall be itqcof
            Regulations and such other and          4. learnable Rules and Regulations

           as Owner or Owner's agents may from time to time adopt. Notice of any                                        39. Tbe covenants, conditions its!____
           seuirirml rules or regulations shall be given in such menixer as Owner may        Sueencsors                 contained in this Ione shall bincl and inure to the
           elect In case 'le= disputes the ressostbleness of any additional Rule ix          maxi Assign=               benefit of Omer wad Tenant wid their ragactive
           Reguhuice lime= nude or adopted by Owner or                      s arms, the                                 heirs, distributes, executors, administrators,
           parties hereto agree to submit the questicn of the mnonahlenets of such           IIKCCI3Ca, and except as otherwise provided in this lane, their assigns.
           Rule or Regulation for deciaion to the New 'Yak office of the Americen            'lemon shill lock only to Owner's ovate and basest in the land and
           Arbitration Association, whose determinnice shall be final Eld conclusive         lxdkling fir the satisfaction of Taunt's rmiedies for the collectica of a
                  the pastieshereca. The right to dispute the reascrableness of any                    (or other jrvil process) *phut Owner in the !MU of sny
                       Rule or Regulation upon Thames part shall be deemed waived                    by CrWner         rnif.r. and no other             ix assets of sach
           unless the same shall be asserted by service of a notice, in wiling, upon         Owner (or .                                                      VZ.„.6.,.." • .,.   or
                                                                                                                                                                                  r
           Owner, within fifteen (15) days aftergiving of notice thereat Ng in
           this lease contained shall be ctssstnl to impose upon Owner any duty or           prxedine ;           satishortlaa of Itnent's remedial under, ix whirzespaet
                       to =ft= the Rules and Replan= ix terms, covenant% ix                  to, this lease, the relationship of Owners:Lid llxiant beaux:W. album's
           •11.1   ons in any other lease, as against any other tenant, end Owner shall      use and =Taney of the clerniseil mei=
                                                                                                                                                                             64/A47e#,,,ri
               It    itxt                   .ereof,      Owner and Tenant have respectively signed and sealed this lease as of the day and yeas-                                      4t1(
           first above written.


           Witness for Owner:                                                                   "r74 Fel117.0d !°rAle. eAel,f-P
                                                                                                                   af
                                                                                                              fit
                                                                                                  32)/         9:6
                                                                                                              K(ar, Alee\W--
          Witness for Tenant
                                                                                                 Vi+ -11




          STATE OF NEW YORK,



          COUNTY OF

                On the               day of                             in the year                     before me, the undersigned, a Notarf Public
          in and for said State, personally appealed                                                                                     , perscaally
          known to me or proved to me on the basis of satisfactory evidence to be the individnal(s) whose name(s) is (art) subscribed to the within
          instrument and acknowledged to me that he/she/they executed the same in itirdlientheir capacity(ies), and that by his/heedieir 4==W
          on the instrument, the individual(s), or the person upon behalf of which the individual(s) acted, executed the instrument



                                                                                                                               NOTARY PUBLIC
21-10529-shl              Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                       Exhibit
                             Declaration of Karen Stein Pg 54 of 254




  8a                                                 GUARANTY
        11罵 uikre1gned Guiiicr gumotecs b Ow】鵬 Owt&eF c"m eud
        "81耳，the
               theかfl”云xm云xm 』ax ax ‘叱�Y
                                       叱�Y     皿md
                                                md    山dd 加・8 8 民中柳ュ錦切t    t "
        I鳳f
          f 吐lmI
             lmI ・aIa
                   aIa町vaI
                        vaI 句1  1 い‘血加‘i
                                    ‘血加‘i ”皿“ibI1c
                                              皿“ibI1c *ie,i1uding the 'Rij]ei   Buzmeu Aふ玩sese
        IndR8Q】』2ia
                  2ia
                    雄”Uth
                      ”Uth t15FtV10d.吐bctxequf
                                          吐bctxequfng oyn " to
        d nxIxymt.m α加I   加I加云x x ユ�ee ,a Fa止“  “ oodく・ば“コi“コi       ,加boW
                                                                       加boW the
          玩i8 加I
        ●玩i8    I ェee●l×mibk ロahl
                                ahl 」山g  g ロ』1加ュ拙ddwbcb
                                              1 ddwbcb         加立ahah ，」8ad 8ad
        lmby 叫中智w w     霊im
                          im ,'1d "I riい8m8m ●thtbe 嶋1li1y
                                                         1li1y af this a ccnt   PIn Name
        皿dt
         dt ・・gg �●dd
                  ●dd        ・Ou
                              Ou 町“以1
                                    “以1 ユahdahd 血●81
                                                 ●81叫bb ュL L山皿axh
                                                                axh       叫如，
        "cl血炉II 加t t 雲皿dthe
                         dthe cLu to Ow         中il
                                                 il耳tl
                                                     tlと血皿dley
                                                           dley Qf
        αiwxdlcs いm m to Ow 胃“昭ruedbth
                                 “昭ruedbthe �ま ed ".1】苦くI1              I叫1 血
       Ii耳11
           11
            女電Fthat
              F 叱・that   血138
                           138ロ町寛可曲silsil 3●コ誠e
                                              コ誠e led 叫】d
                                                        d ユ c 血t1fl
                                                                t1flfsue 町， d   S  lB OF NBWYO皿
                                                                                  ひlB
                                                                                STATE    l'BW'  ）   ",:
       e伽＝t t “加Ily
               加Ily r w●1, cbsege           “加ュ‘m
                                             加ュ‘m ばti ti比�加a a            加1
                                                                           1加
       iェ×五“加工“よto
          ×五“加工“よto Owl町te
                         te m山血lease
                                  lease ,Ow 軍 led Guamuser 昭r    r dm 血uy  uy
       昌dd立■aF
            ■aF �」ユ尊lxalxa ユ8i8i
                               ュtt
                                 りdd 」w wH
                                         z
                                         b
                                         OOwx lbe G13rletrr apiuer the eabo-    cotn91γ
                                                                                  DUl9TY OF
                                                                                〔DUl9             )
       αユ●コyl
         ユ●コylコ“加工axm
                “加工axm 血n8   n8 伽bb 紀ad  ad    止b
                                                b "1my,d皿Owl  Owl 町血×」廿比 ×」廿比
       皿Ik
         Ikロi8
             i8""‘・」山”i
                  ・」山”i             edsi りjtey
                                          jtey.
       1加aI
        aI ；                      血tbeye
                                  tbeye          O 】thc
                                                     thc             d 町of
                                                                        of                C year
                                                                                        血山C
                                                 beforel“．也‘und
                                                          ．也‘undemlga "'Notary Public 加aud aud for u」d
                                                                                                     d StaX ,
                                                 芦tionaily
                                                  tionaily   町4
                                                              4 冷“"
                                                                “"
                                                       lyb”●11 切】皿aFuved
                                                 声寡翼・」lyb           aFuved 加皿am
                                                                              am    "I胃山dd �“×y
                                                                                             “×y   ,y�
       Gl皿1w
         1 刀」w                                   be d● sdfvl血●］(')M
                                                              ●］(')M￥寧�りb
                                                                        b      （富功皿“」W
                                                                                    “」W    句山�ii    加�ま
                                                d 吐I  I ×”�lb
                                                            �lb     コ●
                                                                     ●廿皿��加�血�“
                                        oJ
                                        z       �智�〕，“・I
                                                       “・I       “り￥a
                                                                  り￥a      tl 吐中加工略）叫如“�，加
                                                                           �tl          “�，加
                                           U
                                           lq8  i叱iv
                                                   iv 3】くa  a国the
                                                              the声買加円×ぬb
                                                                      ×ぬb    1fc(w1th 加“'"
                                                                                       “'"）�
                                             og 加“m
                                                  “m    ・vv・寸

       Gu       Resiまュm
                     m
                                                                                    N血y
                                                                                     y
                                                       Qh

                                  *      ThPOR1
                                      紅】HEDlD
                                        HEDlD AND
                                                       二響謬獣勲才ね司 lんih6G7
                                                                 ih6G7
                                                                  n7id
                                                                     石7
                                                                      7 -'e
                                                  品bl
                                                  bl 或�加加竺・・ ‘・ジα�
                                                             ・ジα�”�血1 、� 、，“
                                                                          “
                   MADE A PA又roFT
                             roFT 郎'zASE
                                    'zASE
                 lNACcO丑D
                        D .4NcE WJTRAZIIa正35
                                           35 .
                                                        5
       編遺綴ka
        ka , ,dvr113D3dall
                盗に畿買麗爵

       羅灘轟薫蕪
                                                                    H
                                                                        k
                                                                            P                 '


       beil            句sew
                        sew ぬ皿止（r
                                r 句●*ua
                                  ●*ua ,crothec 血
       αr 緯xx 《カr1
                r1 ゴ皿x
                    x 血，血yl
                       yl 車×Itrtd
                            ×Itrtd●“亭血maI
                                  亭血maI     吻dd
       廿tea
        tea“×」”舞1
             」”舞1 皿1
                  1加                                                            E
                                                                                h
       2   If tbe 山 eatdrzuxtiaea set titued a trgxtxxed &x d ltt 加ihiI
                                                                  ihiI
                                                                     ユ＆
       1h皿it
          itt軍VfVf *fl feat 加； g 'I 宜’z  ’zea � the eitwa1kidcn市
       血fitati
             of seidIxoe加晒●虹丘加frttn
        fitati             ●虹丘加frttn           為       血                u
                                                                        1



                                                            纏難鷲難篇難蕪繋
       3- 1lr wm エョwdl
                     wdl 山加BB “×】I
                               】I血lD
                                 lD玩昭血血1
                                       1 鵬d
                                         d 皿ax
                                            ax 比 uad 氏r
                                                      r
       ●可I  11
        可I ヌ11
             ］×鵬α垣li    dmf 比M
              ×鵬α垣li 血ュdmf   M 正血廿り�己biT
                                    biT   ”」αc ue1oi
                                           」αc 皿ue1oi
                                                                                          t
                                                                                          i
   ‘     �rd130I
           rd130I ×× ta; kaepa -t め比�IaIa       上中，,frail
                                                  ,frail ・r



                                                            10 er
                                                              UU
                                                            .Th13Et
                                                               *niaLdorr
                                                               難薄騒轟薫
    3X1 ×13 gasagュ加●lx
                    ●lx”加廿r
                        加廿r 山i
                             i 皿】 -apoe血α加町ll    α加町ll      書
   伽n
    n 加丁Iamb
           I 皿血amb    比α刀4
                       α刀4 叔II 'r usr4 血&I
                                        &I 】芽11
                                              11
                                               工軍（近.-.冗
                                                   .-.冗 cx
   O ゴia ia話11おめ0
                0 “り町αa
                   り町αa 1eroom �of
                                of tbe h1ii・】gg
                                              句 ut 1ュof nca
      ×sat
   （意×sat  承r
            r vilj     ai�ee   加leyw
                               leyw 町wi
                                      wi 血叱，�11    血《ェ廿￥加
   mvil可hh 或lxlx＃廿血血．

   5-       Nosigt "h嘱li
                     li皿1I
                       1 以叫I記
                           ●×記taa
                              taa 垣h
                                  h 血五igα1
                                     ig 山』加α1
                                           ゴ1
                                            1オ皿】，




   鷲鷲難麟蕪驚           se 土 mu i 如11 �Si
                                   Si   卑蓄叫血如
                    比i
                     i    i 刈paitrdtT
                            paitrdtT 血xlfrrTcz
                                      xlfrrTcz 武句o
                                                o 量“
                                                  “
                               of 皇‘ze
                                  ‘ze，心1
                                       1 "1 円kk 叫母加




  舞鷲曹麟響鷺蕪
  tbe
   floue
     of
      cred
       d』『 to
           ube
             txoeaea
               as,amLe 轟ng
                    3 erng
                   器3      盤 �雄i
                             i ay 切Owl
                               加ayOwl 玖二


                                                                                          '
                                                                                          '
                                                                                          '
                                           昌     国
                                                 一                                        ‘
                                             ． 石
                                           一 ‘し         」                                 ー
                             」              。 と ●       E                                 ‘
                             。                                                            '
                                  糾 糾嵐
                             一
                                           戸 じ昌 且       い                                 '
                             ～
                                           ，、 ビ
                                           。 ． 憾        ョ                                 '
                             《                   一
                                                        ョ

                                 》甘 蝿
                                           』
                                           ● で月
                             陶                   ち
                    口        （             ●
                                              乏●                                          ー

                                 汎戚
                    �                      昌
                             【             ぬぜ月                                            ‘
                             ぐ             ● 史 津
                             口             笥 誠  肩
                                           甘 一              』   ロ
                                                                                          ー


                                                                                              I
                             司             誠 局
                                           一て●
                                                            国
                                                            山   。
                                                                暑
                                                                                              お
                                                            評
  切         認                切                自 「×              」
                                                                                        ●】
            留                              呂 o 〕            旨
                                                            山
                                                                。
                                                                山               三
  』                                             胤                               に   誠
  ●         日
            』
            ）                              昌    虚
                                                       ．
                                                       省    七
                                                            】
                                                                一
                                                                ロ
                                                                    口 日         《   。    馴
  ●         か
                                           叫
                                           」           叫    し
                                                            ～   り   』 。
                                                                    ●               潟
                                                                                    」   首
  ぐ         】                                               一   藍   一 販 《
                                                                    《   ・       口   〕
       21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                              Declaration of Karen Stein Pg 55 of 254



                                   ‘
  RIDER TO LEASE DATED JUNE 1/,s 01r 6 BETWEEN NINETY-FIVE MADISON COMPANY,
  LP, a New York limited partnership, as Landlord, and Vitra Inc., a New York, corporation, as
  TENANT (the "Rider").

                                             TABLE OF CONTENTS
 Article Heading                                                                                           Page
 41.          Additional Rent                                                                                 1
 42.          Real Estate Tax Escalation                                                                         1
 43.         Building Energy Escalation                                                                          2
 44.         Escalation Terms Agreed To - (Supplementing Articles 42 and 43)                                     5
 45.         One Renewal Option                                                                                  5
 46.         Electricity                                                                                     7
 47.         Conservation of Energy                                                                          9
 48.         Restrictions on Use                                                                            10
 49.         Assignment and Subletting                                                                      10
 50.         Building Hours                                                                                 14
 51.         Brokerage                                                                                      15
 52.         Landlord's Work                                                                                15
 53.         Exculpatory Clause                                                                             15
 54.         Modifications Requested by Mortgagee                                                           16
 55.         Security Deposit                                                                               16
56.          Building Operations                                                                            16
57.          Landlord's Liability By Reason of Tenant's Usage                                               18
58.          Insurance                                                                                      18
59.          Possession at End of Term                                                                      20
60.          Landlord's Consent                                                                             20
61.          Arrears                                                                                        21
62.          Window and Metal Cleaning                                                                      21
63.          Extermination Services                                                                         22
64.          Air Conditioning Maintenance and Repair                                                        22
65.          Cleaning                                                                                       22
66.          Sidewalk Maintenance                                                                          23
67.      Refuse and Rubbish Removal                                                                        23
68.      Attorney's Fees                                                                                   23
69.      Use of Landlord's Professionals and Vendors                                                       23
70.      Retail Business Laws                                                                              24
71.      Inter Floor Staircase and Restored Store Entry                                                    24
72.      New Inter Floor Elevator, Buildings Freight Elevators, Buildings Passenger Elevators, and Store
         Entrance                                                                                          25

00329057.8
21899087.2
        21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                               Declaration of Karen Stein Pg 56 of 254




  73.         Public Assembly                                                                                 27
  74.         Self Certification                                                                              28
  75.         Core Drilling                                                                                  .28
  76.         Coffee and Pastry Bar                                                                           28
  77.         Signage                                                                                         29
 78.          Tenant's Initial Alterations                                                                    29
 79.          Refurbishing of the Demised Premises During the Lease Term                                      30
 80.         Restoration of the Demised Premises Upon the Tenant's Move Out                                  31
 81.         Non-Disturbance Agreement and Subordination                                                     33
 82.         Keys to Demised Premises                                                                        33
 83.         Notices                                                                                         34
 84.         No Waiver                                                                                       34
 85.         Jurisdiction, Etc                                                                               34
 86.         Governing Law                                                                                   36
 87.         Captions                                                                                        36
 88.         Lease Construction: Prior Drafts                                                                36
 89.         Exclusive Agreement, all Modifications Shall Only Be In Writing Signed By The Parties to This
             Agreement                                                                                       36
 90.         Entire Agreement Merger                                                                         37
91.          Counterparts                                                                                    37
92.          Guaranty                                                                                        37
93.          Landlord's Right of Entry for Certain Work                                                      37
94.          Fire and Casualty                                                                               37
95.          Rules and Regulations                                                                           37
96.          Tenant's Entertaining                                                                           37
97.          Rider                                                                                           38




00329057.8                                             11
21899087.2
       21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                            Declaration of Karen Stein Pg 57 of 254




 41.         Additional Rent

         All payments other than Annual Fixed Rent set forth on Schedule "A", to be made by Tenant
 pursuant to this Lease shall be deemed additional rent and, in the event of any non-payment thereof,
 Landlord shall have all rights and remedies provided for herein or by Law for non-payment of rent.
 All payments of Additional Rent shall be payable by Tenant to Landlord within twenty (20) days
 after demand unless otherwise expressly provided herein.

 42.         Real Estate Tax Escalation

             (A)    As used herein:

                 (1)   The term "Escalation Year" shall mean each Fiscal year commencing on July
 I in the year subsequent to Landlord's Base Year (as defined in subparagraph (3) below) included in
 the Term.

                 (2)     The term "Taxes" shall mean all real estate taxes, assessments (special or
 otherwise), county taxes or any other governmental charge of a similar or dissimilar nature, whether
 general, special, ordinary or extraordinary, foreseen or unforeseen, which may be levied, assessed or
 imposed upon or with respect to all or any part of the Building or the land upon which it is located
 ("Land") by the City or County of New York or any other taxing authority. If at any time during the
Term the methods of taxation prevailing on the date hereof shall be altered so that in lieu of or as an
addition to or as a substitute for the whole or any part of the Taxes now levied, assessed or imposed
on all or any part of the Land and the Building, there shall be levied, assessed or imposed (a) a tax,
assessment, levy, imposition or charge based .on the rents received therefrom whether or not wholly
or partially as a capital levy or otherwise; or (b) a franchise, income, transit, profit or other tax, or (c)
a license fee measured by the rent payable by Tenant to Landlord, or (d) any other tax, levy,
imposition, charge or license fee however described or imposed, then all such taxes, assessments,
levies impositions, charges or license fees or the part thereof so measured or based, shall be deemed
to be Taxes.

                 (3)   The term "Landlord's Base Year" shall mean the New York City Fiscal year
commencing on July 1, 2015. The term "Landlord's Basic Tax Liability" shall mean the Taxes
attributable to the Land and the Building for the New York City Fiscal year July I, 2015 - June 30,
2016.

                   (4)    The Term "Tenant's Proportionate Share" shall mean 12.7443%.

                (5)      The term "Landlord's Statement" shall mean an instrument containing a
computation of any Additional Rent due together with a copy of the real estate tax bill(s) related
thereto pursuant to the provisions of this Article. The first (1st) increase shall be billed twelve (12)
months after Lease signing. Landlord's Statements shall be delivered semi-annually or, at the option
of Landlord, as frequently as Landlord shall be obligated to pay Taxes to the taxing authority. The
failure on the part of Landlord to issue a Landlord's Statements for any period shall not be deemed a
waiver of its rights to subsequently do so.


00329057.8
21899087.2
                                                                                                 CRpix
      21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                         Declaration of Karen Stein Pg 58 of 254




          (B)    If Taxes payable in any Escalation Year falling wholly or partially within the Term
 shall be in such amount as shall constitute an increase above Landlord's Basic Tax Liability, Tenant
 shall at the times specified in subdivision (C) below pay as Additional Rent for such Escalation Year
 or part thereof a sum equal to Tenant's Proportionate Share of the amount by which Taxes for such
 Escalation Year exceed Landlord's Basic Tax Liability. If the Expiration Date of this Lease shall
 occur on a date other than the last day of the Fiscal Year used by the taxing authority, any Additional
 Rent for the Escalation Year in which such Expiration Date shall occur shall be apportioned in that
 percentage which the number of days in the period from the first day of such Escalation Year to the
 Expiration Date, both inclusive, shall bear to the total number of days in such Escalation Year.

         (C)    Tenant shall pay to Landlord the entire amount shown on each Landlord's Statement.
 The July 1st payment for the first 1/2 year of real estate taxes will be paid by Tenant within 30 days
 of Tenant's receipt of Landlord's Statement, but not earlier than July 30th. The January 1st payment
for the second 1/2 year of real estate taxes will be paid by Tenant by November 1st. In the event
Tenant shall fail to make the payments as provided herein, the unpaid amounts together with interest
thereon at a rate equal to 15% per annum compound daily shall be deemed Additional Rent and
payable with the next monthly installment of Fixed Rent, and interest shall be calculated from July
 1st or November 1st, respectively. Notwithstanding anything in this lease to the contrary, Tenant's
payments of interest shall not exceed the maximum interest permitted under law. Subject to all of the
provisions of this Article, if a refund is received by Landlord after the final bill for taxes has been
issued to Tenant as provided for in this Article, and if Tenant is entitled to a return of funds pursuant
to the formula described in this Article, then upon receipt of such refund by Landlord, Landlord shall
issue a refund check directly to Tenant.

         (D)     In the event that as a result of certiorari proceedings and/or litigation, the Landlord's
 Base Year and/or subsequent Escalation Years tax obligations are reduced, then in that event
 Landlord shall recalculate all of Tenant's tax escalation bills submitted pursuant to this Lease and
 the recalculated bills will reflect these reductions and either (i) Tenant will pay any amount due as a
result of the recalculation (which will use the finally settled on amounts of Taxes due per year)
within ten (10) days after the furnishing of the revised statement, or (ii) provided Tenant is not then
in default hereunder, after Landlord's receipt of all refunds and credits, Landlord will give Tenant a
credit for any overpaid amounts against the next installments of Additional Rent payable pursuant to
this Article, after deduction (x) 12.7443% of the full costs of the certiorari proceedings and
litigation, including, but not limited to accounting, appraisal, expert testimony, attorneys' fees and
miscellaneous costs related thereto, and (y) such expenses for previous tax years which were not
offset by tax refunds for such tax years (all such deductible amounts are collectively referred to as
the "Costs"). In no event shall any refund due Tenant hereunder exceed the sum paid by Tenant for
such Escalation Year(s). If the refund received shall be a refund for taxes payable with respect to
more than one tax year, the Costs incurred by Landlord shall be prorated over all of the tax years for
which the refund was received in proportion to the amount of the total refund attributable to each of
those tax years.
         This Article 42 shall be modified by the attachment to Exhibit H
         The provisions of this Article shall survive termination of this Lease.

43.      Building Energy Escalation

       For purposes of this Article: the term "Building Energy Costs" shall mean the costs and
expenses incurred or borne by Landlord for oil, steam, gas or other fuel or energy source purchased
00329057.8                                        2
21899087.2
     21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                        Declaration of Karen Stein Pg 59 of 254




 or used for the Building (other than electricity). The Term "the proportionate share" shall mean
 12.7443%. The term "Base Year" shall mean the Calendar year 2015. The term "comparative year"
 shall mean each subsequent calendar year after the Base Year. See Article 44.

        If the Building Energy Costs for any comparative year shall be greater than those for the
 Base Year, Tenant shall pay to Landlord as Additional Rent, a sum equal to Tenant's proportionate
 share of the excess of the Building Energy Costs for such comparative year over those for the Base
 Year (such amount being hereinafter called "Energy Payment"). First (1st) increase billed twelve
 (12) months after Lease signing.

         (1)     Following the expiration of each comparative year, Landlord shall submit to Tenant a
 statement, setting forth the Building Energy Costs for the expired comparative year and the Energy
 Payment, if any, due to Landlord from Tenant for such comparative year. If such statement shows
 an Energy Payment due from Tenant to Landlord with respect to the preceding comparative year
 then (a) Tenant shall make payment of any unpaid portion thereof within thirty (30) days after
 receipt of such statement; and (b) Tenant shall also pay to Landlord, as Additional Rent, within thirty
 (30) after receipt of such statement an amount equal to the product obtained by multiplying the total
 Energy Payment for the preceding comparative year by a fraction, the denominator of which shall be
 12 and the numerator of which shall be the number of months of the current comparative year which
 shall have elapsed prior to the first day of the month immediately following the rendition of such
 statement; and (c) Tenant shall also pay to Landlord, as Additional Rent, commencing as of the first
day of the month immediately following the rendition of such statement and on the first day of each
month thereafter until a new statement is rendered, 1/12th of the total Energy Payment for the
preceding comparative year. The aforesaid monthly payments based on the total Energy Payment for
the preceding comparative year shall be adjusted to reflect, if Landlord can reasonably so estimate,
known increases in rates, for the, current comparative year, applicable to the categories involved in
computing Building Energy Costs, whenever such increases become known prior to or during such
current comparative year. The payments required to be made under (b) and (c) above shall be
credited toward the Energy Payment due from Tenant for the then current comparative year, subject
to adjustment as and when the statement for such current comparative year is tendered by Landlord.

        Tenant shall make Energy Payments on account of such payment due for the first
comparative year on the basis of reasonable estimates prepared by Landlord, payments to be made
monthly on the first day of each month during such first comparative year. The payments based on
such estimates shall then be adjusted by the parties following the expiration of said first comparative
year, on the basis of Landlord's actual costs for that year.

        Provided Tenant has therefore paid the applicable Energy Payment, and further provided that
Tenant shall notify Landlord of its desire to examine such records within thirty (30) days next
following the rendition of such Energy Statement, and further that Tenant specifies the respect in
which it claims it to be incorrect, Tenant shall have the right to examine those portions of Landlord's
records not submitted with Landlord's Energy Statement which pertain to Building Energy costs and
which are required to verify the accuracy of the amounts shown on the Energy Statement with
respect thereto. If Tenant shall fail to (a) so notify Landlord of its desire to so examine such records
within said thirty (30) day period next following rendition of such Energy Statement, or (b) so
examine such records within twenty (20) days of the giving of said notice, then the Energy Payment
as shown on such Energy Statement shall be final and conclusive. If by reason of any such

00329057.8                                       3
21899087.2
     21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                        Declaration of Karen Stein Pg 60 of 254




 examination it shall be determined that Tenant has paid an amount in excess of the required Energy
 Payment, Landlord shall repay to Tenant (without interest) the amount so overpaid by Tenant.

        Pending the resolution of any dispute, Tenant shall pay the additional rent to Landlord in
 accordance with the Energy Statement furnished by Landlord with the installment of Fixed Rent then
 or next due, or if an Energy Statement is submitted at or after the expiration or termination of this
 Lease, within thirty (30) days after submission.

        (2)    Upon the date of any expiration or termination of this Lease (except termination
because of Tenant's default) whether the same be the date hereinabove set forth for the expiration of
the Term or any prior or subsequent date, a proportionate share of said additional rent for the
comparative year during, which such expiration or termination occurs shall immediately become due
and payable by Tenant to Landlord, if it was not theretofore already billed and paid. The said
proportionate share shall be based upon the length of time that this Lease shall have been in
existence during such comparative year. Landlord shall as soon as practicable cause statements of
the Building Energy Costs for that comparative year to be prepared and furnished to Tenant.
Landlord and Tenant shall thereupon make appropriate adjustments of amounts then owing.
Tenant's obligation to make such payments shall survive the expiration or sooner termination of this
Lease.

       (3)     Landlord's and Tenant's obligation to make the adjustments referred to in subdivision
(2) above shall survive any expiration or termination of this lease.

         (4)     Within ninety (90) days of the expiration of each comparative year during the term of
this Lease, Landlord shall use its best efforts to provide Tenant with a written statement of the
Tenant's costs for such expired comparative year which are the subject of this Article or, in the
alternative, a statement that no increase in such costs are due for such comparative year.
Notwithstanding the foregoing, Tenant acknowledges, understands and agrees that the failure on the
part of Landlord to issue Landlord's Energy Statement for any period shall not be deemed a waiver
of its rights to subsequently do so. Any delay or failure of Landlord in billing any Energy Payment
hereinabove provided shall not constitute a waiver of or in any way impair the continuing obligation
of Tenant to pay such Energy Payment hereunder.

        (5)    In the event Tenant shall fail to make any payments within thirty (30) days of billing
provided for in this Article, the unpaid amounts, together with interest thereon at a rate equal to 15%
per annum compounded daily shall be deemed Additional Rent and payable with the next monthly
installment of Fixed Rent, and interest shall be calculated from the date of the bill.

        (6)    Notwithstanding anything in this lease to the contrary, Tenant's payments of interest
shall not exceed the maximum interest permitted under law.




00329057.8                                       4
21899087.2
     21-10529-shl         Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20            Exhibit
                             Declaration of Karen Stein Pg 61 of 254




  44.         Escalation Terms Agreed To — (Supplementing Articles 42 and 43)

         Tenant acknowledges, understands and agrees that Landlord has made full disclosure with
 respect to the escalations and the specific percentages set forth in Articles 42 and 43 of this Lease,
 including but not limited to the basis for calculating same, and they have been agreed to by Tenant
 as a material part of this Lease.

 45.          One Renewal Option

        (A)     Tenant shall have one renewal Option to renew this Lease for five (5) years, from
 March 1, 2028 to February 28, 2033 (referred to as the "Renewal Term"), unless sooner terminated
 pursuant to the terms, covenants, and conditions of this Lease or pursuant to law.

              (B)    This Option shall only be exercisable provided:

                  (1)   Tenant is not then in default under any of the terms, covenants or conditions
 of this Lease on Tenant's part to be observed or performed beyond any grace or cure period provided
 for in this lease. Tenant shall not require any notice of financial default, but notice shall be provided
 for non-monetary default.

               (2)     Tenant shall then be in occupancy of the entire Demised Premises. (This
Option shall not be exercisable if any subtenants, assignees, or occupants shall then be in occupancy
of the entire Demised Premises, nor can it be exercised by Tenant on their behalf, unless such
subtenant or assignee is an entity wholly owned by Tenant or its Guarantor).

               (3)     Tenant gives notice to Landlord on or prior to February 28, 2026 which is two
(2) years immediately preceding the Renewal Term Commencement Date (3/1/2028). Time is of the
essence with respect to the exercise of such Option. Tenant shall not have the right to give any such
notice after February 28, 2026 and any notice given after February 28, 2026 purporting to exercise
such Option shall be void and of no force or effect.

        (C)      If Tenant exercises such Option in accordance with the provisions and limitations of
this Article, this Lease and the Lease Term shall be renewed for the Renewal Term.

        (D)    The Annual Fixed Rent shall be the greater of (i) 92.5% of the fair market annual
rental value (as defined herein) for the Demised Premises as of September 1, 2027 which is six (6)
months immediately preceding the Renewal Term Commencement Date (3/1/2028) as either (a)
agreed to by the parties, or (b) as determined in accordance with the provisions of this article or (ii)
the escalated Annual Fixed Rent on February 28, 2028, including:

                    (a)    the Annual Fixed Rent on February 28, 2028 of $1,141,992.94 (without giving
                           effect to any abatement or apportionment of Annual Fixed Rent) which
                           includes the 3% per year fixed percent compounding increases that takes
                           effect each June 1st (the first increase was on June 1, 2017), plus;

                    (b)    all escalation increases pursuant to:



00329057.8                                            5
21 899087.2
     21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                         Declaration of Karen Stein Pg 62 of 254



                        - Article 42. Real Estate Tax Escalation, which for this calculation shall
                        include the bill to Tenant for the full Comparison Year of July 1, 2027 to June
                        30, 2028.
                        - Article 43. Building Energy (Fuel), which for this calculation shall include
                        the bill to Tenant for the full Comparison Year of 2027 (January 1 —
                        December 31, 2027).

        (E)     The Annual Fixed Rent as determined pursuant to this Article shall be billed to
 Tenant for March 1St 2028 to May 31st, 2028 (plus escalations pursuant to Articles 42 & 43) after
 which it shall be increased by 3% per year compounding annually, with the first increase of the
 Renewal Term on June 1, 2028 and with increases of 3% per year compounding annually on each
 subsequent June 1' of the Renewal Term in 2029, 2030, 2031 and 2032.

         (F)    The Lease shall continue upon the same terms, covenants, and conditions as the
 original Lease, including Articles 42 and 43 (including the definitions of Landlord's Base Year,
 Landlord's Base Tax Liability, Base Year, and Tenant's 'Proportionate Share'), other than:

                (1)     the Renewal Term
                (2)     the new Annual Fixed Rent

        (G)      In determining the Annual Fixed Rent for March 1st to May 31st, 2028, the following
shall be taken into account — the rent and escalations for comparable premises: (i) of similar size as
the Demised Premises which is 12,060USF, (ii) along Madison Avenue from 26th Street to 36th
Street, (iii) used for retail sales and ancillary usages for showrooms, conference rooms and offices.
No basement (lower level) space shall be included in the comparables for fair market valuation,
regardless of whether or not the basement (lower level) space is used for retail or office purposes.

        (H)     In the event that Tenant shall have exercised the right to renew this Lease and
thereafter Landlord  and Tenant are unable to agree, within sixty (60) days after the commencement
of discussions thereon, as to the Fair Market Annual Rental value of the Demised Premises for the
Renewal Term then, upon the demand of either Landlord or Tenant, such Fair Market Annual Rental
value shall be determined by arbitration as follows:

                (i)    Landlord and Tenant shall each appoint an arbitrator within thirty (30) days
after notice by either party requesting arbitration of the issue, and each party shall be responsible to
pay its arbitrators fees and expenses. If either Landlord or Tenant shall have failed to appoint an
arbitrator within such period of time, then such arbitrator shall be appointed by the American
Arbitration Association, or its successor, or if at such time such association is not in existence and
has no successor, then by the presiding Justice of the Appellate Division, First Department, of the
Supreme Court of the State of New York, or any successor court, upon request of either Landlord or
Tenant, as the case may be.

                 (ii)  The two arbitrators appointed, as above provided, shall select a third arbitrator
and if either party or they fail to do so within thirty (30) days after their appointment, such third
arbitrator shall be appointed as above provided for the appointment of an arbitrator. The two parties
shall each pay half of the fee and expenses of the third arbitrator.


00329057.8                                       6
21899087.2
      21-10529-shl         Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20            Exhibit
                              Declaration of Karen Stein Pg 63 of 254




                 (iii) All of such arbitrators shall be real estate appraisers or retail brokers having at
 least fifteen (15) years of experience in retail leasing in the Borough of Manhattan, City of New
 York.

                 (iv) The three arbitrators, selected as aforesaid, forthwith shall convene and render
 their decision as promptly as practicable after the appointment of the third arbitrator. The decision
 of such arbitrators shall be in writing and the vote of the majority of them (or, if there be no majority
 decision, then the decision of the last appointed arbitrator) shall be the decision of all and binding
 upon Landlord and Tenant whether or not a judgment shall be entered in any court. Duplicate
 original counterparts of such decision shall be sent by the arbitrators to both Landlord and Tenant.

                (v)   Notwithstanding any findings of the arbitrators, the 92.5% of Annual Fair
 Market Rental rate with respect to the Renewal Term shall not be less than the Annual Fixed Rent in
 effect as of February 28, 2028 (before giving effect to any abatement or apportionment of Fixed
 Rent) as escalated.

              (vi)  If the determination of the Annual Fixed Rent for the Renewal Term has not
been made by the commencement of the Renewal Term, Tenant, until such determination, shall
continue to pay scheduled Annual Fixed Rent in an amount equal to the scheduled Annual Fixed
Rent payable with respect to the period immediately prior to the Renewal Term Commencement
Date as the same has been escalated pursuant to the provisions of this Lease (before any abatement
or apportionment of either), and following such determination Tenant shall pay to Landlord, upon
demand, any additional sums due to Landlord as a result of such determination.

      (I)     Tenant, upon request of Landlord from time to time, shall execute and deliver to
Landlord an instrument in form reasonably satisfactory to Landlord stating whether or not Tenant
has exercised Tenant's right to renew pursuant to the provisions of this Article 45. However, failure
of Landlord to request the execution and delivery of any such instrument or failure of Tenant to
execute and deliver such instrument shall not vitiate the foregoing provisions of this Article.

46.          Electricity

             (A)    Electric usage at 95 Madison Avenue is currently sub-metered for all Tenants.

        (B)    Electricity charges shall be billed to Tenant as follows: Tenant shall pay Landlord's
actual cost for its electric consumption, including the Demand component, plus all of Landlord's
associated costs, including but not limited to:

                    (1)     taxes due on Tenant's electric bill.

                 (2)      Tenant's proportionate share, 12.7443%, of Landlord's Sales and Use Tax
bills related to electricity.

               (3)     The meter reading fee, which will be calculated as Tenant's total number of
meters over the total numbers of meters being read for all other Tenants in occupancy in the
Building, times the total charge per month of the meter reading (including any applicable Sales Tax,
if any) plus;



                                                                                                     7."1";
00329057.8                                            7
21899087.2
     21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20            Exhibit
                           Declaration of Karen Stein Pg 64 of 254




                (4)    if any extra tax, charges, levies, or fees are imposed by any governmental
 agency on Landlord's receipt, usage, sale or resale of electricity for the Building in the future,
 Tenant shall pay 12.7443% of these taxes, charges, levies or fees.

             (C)   All charges related to electricity shall be Additional Rent.

        (D)     If any tax is imposed upon Landlord's receipt from the sale or resale of electric
 energy, gas, or water service to Tenant by any Federal, State or Municipal Authority, or on Tenant's
 consumption of electricity, where permitted by law, Tenant's pro-rata share of such taxes
 (12.7443%) shall be paid by Tenant to Landlord.

          (E)     In the event Tenant shall fail to make any payments provided for in this Article, the
 unpaid amounts, together with interest thereon at a rate equal to 15% per annum compounded daily
 be deemed Additional Rent and payable with the next monthly installment of Fixed Rent, and
 interest shall be calculated from the 1st of the month of the bill.

         (F)    Landlord shall supply sub-metered electric current to the Demised Premises. Tenant
shall purchase such electric current from Landlord or Landlord's designated agent at charges, terms
and rates set, from time to time during the Term by the Utility Company as specified in the service
classification pursuant to which Landlord purchases electric current from the Utility Company. Said
charges, terms and rates may be revised by Landlord in order to maintain the return to Landlord
produced thereunder if, subsequent to such date, any governmental authority having jurisdiction
approves changes in applicable service classifications, terms, rates or charges (including, without
limitation, by virtue of fuel or other adjustments).

        (G)     Where more than one meter measures Tenant's consumption of electricity, the service
rendered through each meter may be computed and billed separately in accordance with the
provisions hereof. Bills therefor shall be rendered at such times as Landlord may elect. In the event
that such bills are not paid within ten (10) business days after the same are rendered, Landlord may
thereafter withhold further notice, discontinue the service or electric current to the Demised
Premises, without releasing Tenant from any liability under this Lease and without Landlord or
Landlord's agent incurring any liability for any damage or loss sustained by Tenant by such
discontinuance of service.

        (H)      Landlord shall not in any way be liable or responsible to Tenant for any loss, damage
or expense which Tenant may sustain or incur if either the quantity or character of electric service is
changed or is no longer available or suitablefor Tenant's requirements. Any riser or risers required
to supply Tenant's electrical requirements, will upon written request of Tenant, be installed by
Landlord at the sole cost and expense of Tenant, if, in Landlord's sole judgment, the same are
necessary and will not cause damage or injury to the Building or the Demised Premises, cause or
create a dangerous or hazardous condition, entail excessive or unreasonable alterations, repairs or
expense, or interfere with or disturb other tenants or occupants. In addition to the installation of
such riser or risers, subject to the aforesaid terms and conditions, Landlord will also install at the
sole cost and expense of Tenant, all other equipment proper and necessary in connection therewith,
subject to the aforesaid terms and conditions. All of such costs and expense shall be paid by Tenant
to Landlord within Ten (10) business days after rendition of any bill or statement to Tenant therefor.



00329057.8                                          8
21899087.2
      21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                        Declaration of Karen Stein Pg 65 of 254




          (I)     Tenant's use of electric current shall never exceed the capacity of existing feeders or
 risers to, or wiring installations in, the Building and Demised Premises.

        (J)     Tenant shall make no alterations or additions to the electric equipment and/or
 appliances presently installed in the Demined Premises without the prior written consent of Landlord
 in each instance. Only rigid conduit in walls will be allowed. Only contractors approved by
 Landlord may perform any electric alterations or additions.

          (K)    Landlord may discontinue any of the aforesaid services upon thirty (30) days' notice
 to Tenant, without being liable to Tenant therefor or without in any way affecting this Lease or the
 liability of Tenant hereunder or causing a diminution of Fixed Rent: provided however Landlord
 shall not be permitted to discontinue the aforesaid service as long as Tenant is diligently pursuing
 obtaining such service directly from another utility company Such discontinuance shall not be
 deemed to be a lessening or diminution of service within the meaning of any law, rule or regulation
now or hereafter enacted, promulgated or issued. In the event Landlord gives such notice of
discontinuance, Landlord shall permit Tenant to receive such service direct from the Utility
Company, in which event, Tenant shall, at its own cost and expense, furnish and install all risers,
service, wiring, meters, switches and other equipment necessary for such installation and required by
the Utility Company, and, at its own cost and expense, maintain and keep in good repair all such
risers, wiring, meters, switches and other equipment. Landlord shall provide Tenant with a
reasonable period of time to obtain such direct electric service from Con Edison, provided, however,
that if such period of time results in any additional costs to Landlord, Tenant shall be solely
responsible for same and such costs shall be billed to Tenant as Additional Rent. Landlord shall not
discontinue electric service to Tenant in a manner that discriminates against Tenant, as compared to
other tenants in the Building.

         (L)     Notwithstanding anything to the contrary set forth in this Lease, any sums payable or
granted in any way by the corporation(s) and/or other entity(ies) Landlord has selected to supply
electricity to the Building resulting from the installation in the Demised Premises of energy efficient
lamping, special supplemental heating, ventilation and air conditioning systems or any other
alterations, which sums are paid or given by way of rebate, direct payment, credit or otherwise, shall
be and remain the property of Landlord, and Tenant shall not he entitled to any portion thereof,
unless such 'awing, supplemental heating, ventilation and air conditioning systems or other
alterations were installed by Tenant, solely at Tenant's expense, without any contribution, credit or
allowance by Landlord, in accordance with all of the provisions of this Lease. Nothing contained in
the foregoing sentence, however, shall be deemed to obligate Landlord to supply or install in the
Demised Premises any such lamping, supplemental heating, ventilation and air conditioning systems
or other alterations.

47.      Conservation of Energy

        Tenant understands that both Landlord and Tenant may from time to time be required to
comply with directives of governmental authorities and/or the public utility company serving the
Building for the purpose of conserving energy. The parties agree that each will and shall be
obligated to comply with all such directives. In no event shall Tenant be entitled to any abatement
of rent or to claim a constructive eviction, nor shall Landlord otherwise incur any liability to Tenant,
by reason of Landlord's compliance with any such directives.

00329057.8
21899087.2
      21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20            Exhibit
                           Declaration of Karen Stein Pg 66 of 254



 48.         Restrictions on Use.

         (A)    Anything in Article 2 to the contrary notwithstanding, Tenant shall not use or permit
 all or any part of the Demised Premises to be used for the: (1) storage for purpose of sale of any
 alcoholic beverage in the Demised Premises; (2) conduct of a manufacturing, printing or electronic
 data processing business, except that Tenant may operate business office reproducing equipment,
 electronic data processing equipment and other business machines for Tenant's own requirements
 (but shall not permit the use of any such equipment by or for the benefit of any party other than
 Tenant); (3) rendition of any health or related services; (4) conduct of a school which results in the
 presence of the general public in the Demised Premises; (5) conduct of any public auction or
 gathering; (6) conduct of a credit union; or (7) conduct of a stock brokerage office or business.
 However, Tenant shall be permitted those gatherings, meetings, or exhibitions that are normally
 associated with a retail furniture business

         (B)     Tenant shall not use or permit all or any part of the Demised Premises to be used so
 as to impair the Building's character or dignity or impose any additional burden upon Landlord in its
 operation.

        (C)    Tenant shall not obtain or accept for use in the Demised Premises ice, drinking water,
food, beverage, towel, barbering, boot blacking, floor polishing, lighting maintenance, cleaning or
other similar services from any party not theretofore approved by the Landlord (which party's
charges shall not be excessive). Everything else in this clause to the contrary notwithstanding,
Tenant may obtain and accept for use all of those things that are for normally accepted business use
for the Tenant's own business use and consumption and an adjunct to Tenant's business, such as
catered events. Such services shall be furnished only at such hours, in such places within the
Demised Premises, and pursuant to such regulations as Landlord prescribes.

49.     Assignment and Subletting
        Supplementing or modifying Article I 1.
        (A)     Tenant shall neither: (I) publicly advertise for assignment, or sublease of all or, any
part of the Demised Premises at a rental rate less than the rental rate at which Landlord is then
offering to lease comparable space in the Building; or (2) assign this lease to or sublet to or permit
the occupancy of all or any part of the Demised Premises by any other party which has negotiated
with Landlord for space in the Building within the twelve month period preceding the date of
Landlord's receipt of Tenant's Notice pursuant to subdivision (B).

        (B)     If Tenant wishes to assign or sublet this lease, for the entire Demised Premises by any
other party, Tenant first shall so notify Landlord ("Tenant's Initial Notice"). Thereafter, once Tenant
identifies a particular assignee or subtenant, Tenant shall give Landlord a second (2") notice (the
"Second Notice") specifying the name of the proposed assignee, subtenant or occupant, the name of
and character of its business, the terms of the proposed assignment, sublease or occupancy and
current information as to the financial responsibility and standing of the proposed assignee,
sublessee or occupant and shall provide Landlord with such other information as it reasonably
requests.

       (C)    Landlord may, within forty-five (45) days after its receipt of Tenant's Second Notice,
by notice to Tenant ("Landlord's Notice"), at its option either require tenant to assign sublease the
Demised Premises to Landlord or its nominee (which nominee shall have at all times sufficient
00329057.8
21899087.2
                                                10                                             (`•
                                                                                                     otY5
     21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20              Exhibit
                           Declaration of Karen Stein Pg 67 of 254




 financial net worth considering the responsibility involved, and Tenant is furnished with proof
 thereof) on the terms set forth in subdivision 49(B) of this Lease or terminate this Lease as of the
 proposed commencement date for such assignment, or sublease. If Landlord fails to so exercise
 such options, it shall not unreasonably withhold its consent to the proposed assignment, sublease or
 occupancy provided that:

                       Such consent shall be deemed of no effect if such assignment, sublease or
 occupancy is not consummated upon the terms set forth in Tenant's Notice and within ninety (90)
 days after such consent is given.

                 (ii)   In Landlord's judgment the proposed assignee or subtenant is engaged in a
 business and the Demised Premises will be used in a manner which (a) is in keeping with the then
 standards of the Building (b) will not increase the occupancy or traffic to the Building, and (b) will
 not violate any negative covenant as to use contained in any other lease of space in the Building;

                (iii)   The proposed assignee or subtenant is a reputable entity of good character and
 with sufficient financial worth considering the responsibility involved, and Landlord has been
 furnished with proof thereof;

               (iv)   The proposed assignee or subtenant shall sell prestige products
complementary to Tenant's products and have at least the financial strength of Tenant and the
Guarantor at the time of Tenant's signing this Lease.

               (v)     Neither (a) the proposed assignee or subtenant nor (b) any person which,
directly or indirectly, controls, is controlled by, or is under common control with, the proposed
assignee or subtenant or any person who controls the proposed assignee or subtenant, is then an
occupant of any part of the Building;

              (vi)     The form of the proposed sublease or assignment shall be in form satisfactory
to Landlord and shall comply with the applicable provisions of this Article.

               (vii) Tenant shall pay any costs incurred by Landlord in. reviewing the requested
consent, including any attorneys' fees incurred by Landlord.

               (viii)    There shall not be more than one (I) subtenant in the Demised Premises.

                (ix)   The proposed sublease shall affect the entire Demised Premises-no partial
subletting shall be permitted.

               (x)     Each sublease shall specifically state that (I) it is subject to all of the terms,
covenants, agreements, provisions, and conditions of this Lease; (2) the subtenant or assignee as the
case may be, will not have the right to a further assignment thereof or sublease or assignment
thereunder, or to allow the Demised Premises to be used by others, without the consent of Landlord
in each instance; (3) a consent by Landlord thereto shall not be deemed or construed to modify,
amend or affect the terms and provisions of this Lease, or Tenant's obligations hereunder which shall
continue to apply to the premises involved, and the occupants thereof, as if the sublease or
assignment had not been made; (4) if Tenant defaults in the payment of any rent, Landlord is
authorized to collect any rents due or accruing from any assignee, subtenant, or other occupant of the
00329057.8                                       11
21899087.2
     21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                         Declaration of Karen Stein Pg 68 of 254



  Demised Premises and to apply the net amounts collected to the Fixed Rent and additional rent
  reserved herein; (5) each sublease of shall provide that in the event of termination, re-entry or
  dispossess by Landlord under this Lease Landlord may, at its option, take over all of the right, title
  and interest of Tenant, as sublessor, under such sublease, and such subtenant shall, at Landlord's
  option, attorn to Landlord pursuant to the then executory provisions of such sublease, except that
 Landlord shall not (a) be liable for any previous act or omission of Tenant under such sublease, (b)
 be subject to any offset, not expressly provided in such sublease, which theretofore accrued to each
 subtenant against Tenant, or (c) be bound by any previous modification of such sublease or by any
 previous prepayment of more than one month's rent; (6) the receipt by Landlord of any amounts
 from an assignee or subtenant, or other occupant of any part of the Demised Premises shall not be
 deemed or construed as releasing Tenant from Tenant's obligations hereunder or the acceptance of
 that party as a direct tenant; and (7) the term thereof shall end no later than one (1) day prior to the
 expiration date of this Lease.

         (D)   Anything herein to the contrary notwithstanding, Tenant may not assign this Lease or
 sublet the Demised Premises prior to the expiration of the fifth year of the Term.

       (E)   No assignment of this lease shall be effective unless and until Tenant delivers to
Landlord duplicate originals of the instrument of assignment (wherein the assignee assumes the
performance of Tenant's obligations under this Lease) and any accompanying documents.

       (F)     In the event of any such assignment, Landlord and the assignee may modify this lease
in any manner, without notice to Tenant and without Tenant's prior consent, without thereby
terminating Tenant's liability for the performance of its obligations under this lease, except that any
such modification which, in any way, increases any of such obligations shall not, to the extent of
such increase only, be binding, upon Tenant.

        (G)   No sublease of the Demised Premises shall be effective unless and until Tenant
delivers to Landlord   duplicate originals of the instrument of sublease (containing the provision
required by subdivision (1)) and any accompanying documents. Any such sublease shall be subject
and subordinate to this Lease.

         (H)   Any such sublease shall contain the following provision:

                    "In the event of a default under any underlying Lease of all of the
                    premises demised hereby which results in the termination of such Lease,
                    the subtenant hereunder shall, at the option of the lessor under any such
                    Lease, attom to and recognize such lessor as Landlord hereunder and
                    shall, promptly upon such lessor's request, execute and deliver all
                    instruments necessary or appropriate to confirm such attomment and
                    recognition. The subtenant hereunder hereby waives all rights under any
                    present or future law to elect, by reason of the termination of such
                    underlying Lease, to terminate this sublease or surrender possession of the
                    premises demised hereby."

         (I)     Landlord's consent to any assignment or sublease shall neither release Tenant from its
liability for the performance of Tenant's obligations hereunder during the balance of the Term nor
constitute its consent to any further assignment or sublease.
00329057.8                                       12
21899087.2
     21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                         Declaration of Karen Stein Pg 69 of 254




         (J)     If Tenant hereunder is a corporation an unincorporated association or partnership, the
 transfer, assignment    or hypothecation of any stock or interest in such corporation, association or
 partnership in the aggregate, whether in one or more transactions, in excess of twenty-five (25%)
 percent shall be deemed an assignment within the meaning and provisions of this Article, except
 any assignment, transfer of stock or interest in Tenant to family members of the Fehlbaum family
 shall not violate this subsection, however notice of same shall be sent to Landlord.

        (K)     If Landlord shall give its consent to any assignment of this Lease or to any sublease,
 Tenant shall in consideration therefor pay to Landlord, as additional rent:

                 (i)    in the case of an assignment, an amount equal to all sums and other
 considerations paid to Tenant by the assignee for or by reason of such assignment (including, but not
 limited to, sums paid for the sale of Tenant's fixtures, leasehold improvements, equipment, furniture,
 furnishings, or other personal property, less, in the case of a sale thereof, the then net =amortized or
 =depreciated cost thereof determined on the basis of Tenant's federal income tax returns); and

                (ii)   in the case of a sublease, any rents, additional charges or other considerations
payable under the sublease to Tenant by the subtenant which is in excess of the Fixed Rent and
additional rent accruing during the term of the sublease pursuant to the terms hereof (including, but
not limited to), sums paid for the sale or rental of Tenant's fixtures, leasehold improvements,
equipment, furniture, furnishings or other personal property, less, in the case of the sale thereof, the
then net unamortized or undepreciated cost thereof determined on the basis of Tenant's federal
income tax returns). The sum payable under this paragraph shall be paid to Landlord as and when
payable by the subtenant to Tenant.

        (L)    Tenant acknowledges, understands, and agrees that Landlord shall not consent to any
assigninent or sublease unless the proposed assignee or subtenant agrees in writing to be bound by
all the terms and conditions of this Lease, including but not limited to, all of the use restrictions
contained in this Lease.

        (M)     Tenant may, without the consent of Landlord, assign the Lease or sublet all or any
portion of the Demised Premises, in connection with a merger or consolidation of Tenant or with an
entity to which all of Tenant's assets are transferred; provided (i) all of the terms of this Lease will
continue to be applicable to both Tenant and Guarantor; (ii) Tenant's and Guarantor's financial and
other responsibilities shall continue with full force and effect; (iii) Landlord shall receive notice
regarding this transaction; (iv) Landlord shall receive all documents requested by Landlord regarding
this transaction, including without limitation, proof of the relationship between the parties and
financial information regarding the sublease or assignment prior to the transactions; (v) the assignee
shall have a net worth at least equal to that of Tenant at the time of such transaction; and (vi)
Landlord shall receive evidence satisfactory to Landlord that this transaction is for a legitimate
business purpose.

       (N) Tenant may, without the consent of Landlord, assign the Lease or sublet all or any
portion of the Demised Premises to a related wholly owned entity, subsidiary or affiliate of either
Tenant or Guarantor; provided (i) all of the terms of this Lease will continue to be applicable to both
Tenant and Guarantor; (ii) Tenant's and Guarantor's financial and other responsibilities shall
continue with full force and effect; (iii) Landlord shall receive notice regarding this transaction; (iv)
                                                 13
                                                                                                 O'Nfi
00329057.8
21899087.2
      21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20           Exhibit
                            Declaration of Karen Stein Pg 70 of 254



 Landlord shall receive all documents requested by Landlord regarding this transaction, including
 without limitation, proof of the relationship between the parties and fmancial information regarding
 the sublease or assignment prior to the transactions and (v) the assignee shall have a net worth at
 least equal to that of Tenant at the time of such transaction; and (vi) Landlord shall receive evidence
 satisfactory to Landlord that this transaction is for a legitimate business purpose.


        (0) The recapture provisions set forth in this Article do not apply to assignments and sublets
 permitted by subdivisions 49(M) and (N) of this Lease.

         (P) Tenant shall be permitted to sublet a portion of the Demised Premises for:
                  1. One (1) Café- see Rider section 76 for details and conditions
                 2. One (1) subtenant occupying up to 30% of the Demised Premises. Such subtenant
shall have a use complementary to tenant's use (as elsewhere described in this lease) providing:
         a. it does not increase the traffic to the Demised Premises
         b. it shall be subject to Landlord's prior approval
         c. As regards the Café — Tenant shall include the Café entity in its insurance policies; under
Additional Insureds and shall deliver an endorsement for this to Landlord 30 days prior to its
occupancy.
        d. As regards any 30% or less subtenant within the Demised Premises, if any of the
subtenant's employees work within the Demised Premises, then the subtenant shall provide
certificates of insurance in amounts and with terms approved by Landlord's insurance agent.

50.          Building Hours.

        Supplementing or modifying Article 13, the Building shall be open to, and available for use
by, Tenant during the following hours only (on other than legal holidays and other days the Building
is closed which are when a holiday falls on a Tuesday, the Monday before, and when a holiday falls
on a Thursday, the Friday after.

             (A)   7:00 a.m. Monday to 6:00 p.m. Saturday continuously.

             (B)   Sunday from 10:00 a.m. to 6:00 p.m.

The Building shall be closed to, and not available for use by, Tenant at all other times except through
Tenant's ground floor center store entry. Tenant shall have 24 hours access to the Demised Premises
only via the ground floor center stores entrance on Madison Avenue.

Tenant may use the freight lobby entry doors and the freight lobby area from the freight entrance to
the rear of the Demised Premises for its freight deliveries. These areas are open Monday through
Friday from 8:00 a.m. until 5:00 p.m. excluding such areas shall be closed for lunch from 12:40 p.m.
until 1:00 p.m. Such areas shall be closed during Holidays and other days that the Building is closed
which are when a holiday falls on a Tuesday, the Monday before, and when a holiday falls on a
Thursday, the Friday after. Holidays shall mean New Years Day, Presidents Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day.




00329057.8                                        14
21899087.2
       21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20              Exhibit
                             Declaration of Karen Stein Pg 71 of 254




  51.         Brokerage

         Tenant represents that it dealt only with Rita A. Sklar, and Winick Realty Group LLC and
 Midtown Equities Brokerage LLC as brokers ("Brokers") in connection with this Lease and
 Landlord shall pay Rita A. Sklar, and Winick Realty Group LLC all commissions due pursuant to
 the terms of a separate agreement and Landlord shall pay Midtown Equities Brokerage LLC all
 brokerage commissions, if any, due to Midtown Equities Brokerage LLC. Each party shall
 indemnify the other against any liability and expense (including reasonable attorney's fees) for any
 other brokerage commission or finder's fee based on alleged actions of the other party or its agents
 or representatives. The parties' liability hereunder shall survive any expiration or termination of this
 Lease.

 52.         Landlord's Work

        Supplementing or modifying Article 15, the Demised Premises shall be leased to Tenant in
its present raw "as is" and in broom-clean condition and Landlord shall not be required to perform
any work to prepare the Demised Premises for Tenant's occupancy, except that Landlord shall
perform the work set forth in Schedule D annexed hereto ("Landlord's Work"). To the extent not
otherwise specified in Schedule D, Landlord's Work shall be of the design, manufacture, quality,
quantity and nature designated by Landlord as the standard of the Building ("Building Standard").
To the extent Landlord's Work is to be performed while Tenant is occupying the demises premises,
Tenant shall move its personnel, furniture, and equipment as, and, to the extent, deemed necessary
by Landlord to permit Landlord to perform Landlord's Work during normal business hours on
weekdays (other than holidays) and without overtime or other additional expense to Landlord.
See Exhibit: D

   In the event that the Landlord erects any scaffolding in front or adjacent to the Demised
Premises, then the following will apply:

             (i)     Such scaffolding shall be painted dark green or any other color required by law;
             (ii)    Such scaffolding shall be erected at a height above the large display window of the
                     Demised Premises;
             (iii)   If possible the supports for such scaffolding shall be erected in front of each column
                     of the Building ; and
             (iv)    The spacing in front of the entrance of the Demised Premises shall be installed as
                     wide as possible based on structural requirements and the size of the opening in front
                     of the Demised Premises will be similar to that of the Building's entrance.

53.      Exculpatory Clause

        Anything herein to the contrary notwithstanding, Landlord's liability for its negligence or
failure to perform its obligations hereunder shall be limited to its interest in the Land and Building.
Tenant shall neither seek to enforce nor enforce any judgment or other remedy against any other
asset of Landlord or any individual who holds any interest in Landlord.



00329057.8                                           15
21899087.2
       21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20           Exhibit
                             Declaration of Karen Stein Pg 72 of 254




  54.        Modifications Requested by Mortgagee

         If any prospective mortgagee of the Land, Building or, any leasehold interest therein
 requires, as a condition precedent to issuing its loan, the modification of this lease in such manner as
 does not materially lessen Tenant's rights or materially increase its obligations hereunder, Tenant
 shall not delay or withhold its consent to such modification and shall execute and deliver such
 confirming documents therefor as such mortgagee requires.

 55.         Security Deposit

         Supplementing Article 55, the Security Deposit shall be placed in an interest-bearing account
 and the interest thereon (less the statutory administrative fee, which shall be retained by Landlord)
 shall be remitted to Tenant after Lease Expiration, Tenants move out, and Tenants fulfilling all of its
 Restorations After Move Out obligations (Article 80).

 56.         Building Operations

         A.     In furtherance of or modifying Article 3 hereof, if Tenant desires to make any
 changes or alterations to the Demised Premises, Tenant shall comply, with the following terms and
 conditions;

               (i)   Preliminary layout plans shall be submitted to Landlord or Landlord's agent
for review and approval.

                 (ii)    Prior to the commencement of any such work, Tenant shall first obtain the
written approval of Landlord or Landlord's agent and/or architect to its final architectural,
mechanical and structural plans. Where new or altered work affects the Building's existing
mechanical, electrical or structural facilities, Tenant's plans must be referred to the Landlord's
consulting engineers for approval. If Tenant shall thereafter change or modify any approved plans,
Tenant shall obtain the consent of Landlord to such changes or modifications prior to performing
any work in accordance therewith. Landlord's approval shall not be unreasonably withheld to
alterations, installations, additions or improvements which are non-structural and which do not affect
utility services or plumbing, electrical lines or mechanical facilities. Any and all costs incurred by
Landlord, such as architects, engineering, Local Law 5 consultant or expeditors fees in reviewing all
of Tenant's plans for such work shall be paid by Tenant, as additional rent, within ten business days
after demand. Landlord's structural engineer and architect shall, at Tenant's sole cost and expense,
spend a maximum of four (4) hours at the site to inspect the framing for the opening of the Inter-
Floor Staircase and work related to making the store entrance step and related slab ADA complaint.
See Exhibits J and K for details.

               (iii)  In no event shall any changes or alterations affect, in any way, the facade of
the Building or extend beyond the Building line.

                   (iv)   In no event shall any material be glued to the floor.



00329057.8
21899087.2
                                                    16
                                                                                                   cdm
     21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                  Exhibit
                        Declaration of Karen Stein Pg 73 of 254



                  (v)     Landlord shall not be responsible for any disturbance or deficiency created in
 the air conditioning or other mechanical, electrical or structural facilities within the Building as a
 result of the alteration. If such disturbance or deficiency results, it shall be Tenant's responsibility to
 correct the resulting conditions and to restore the services to the satisfaction of Landlord, its
 architects and engineers.

                (vi)    Tenant shall provide Landlord with four (4) complete sets in paper of all plans
 referred to above, a sepia, and five (5) CAD discs.

                 (vii) Prior to the beginning of any work, Tenant shall deliver to Landlord original
 certificates of insurance and a copy of each insurance policy clause required from the general
 contractor who will perform work at the Building, naming Landlord and any other parties as
 Landlord shall request as an additional insured and otherwise with the limits and in accordance with
 the provisions of Article 58 hereof. In reference to a general contractor, it shall meet all insurance
 requirements set forth in Article 58. As to subcontractors, they will carry insurance and provide
 Landlord and Tenant with evidence thereof in the amounts reflective of the trade.

                (viii) All work shall be performed in good and workman-like manner, at Tenant's
sole cost and expense and shall comply with the rules and regulations of the city; state and federal
governmental agencies having jurisdiction. Tenant shall file drawings and secure all permits in
compliance with the rules of the Department of Buildings and any other department or agency
having jurisdiction and shall secure all approvals prior to occupancy.

              (ix)    Tenant shall submit the following certificates to Landlord upon completion of
work and prior to Tenant's occupancy of the Demised Premises:

                     1.      approvals issued by the Department of Buildings and any other
department or agency having jurisdiction.

                       2.     electrical certificates issued by the Department of Water Supply, Gas
and Electricity and the Board of Fire Underwriters.

                       3.      two copies of "as built" plans in paper, a sepia, and five (5) CAD
discs.
             (x)    Tenant's contractors shall comply with the rules of the Building as to the
manner of handling materials equipment and debris to avoid conflict and interference with Building
operations.

                (xi)   Demolition must be performed after 5 P.M. or on Saturdays. The delivery and
handling of materials, equipment and debris must be arranged to avoid any inconvenience and
annoyance to other tenants. Cleaning must be controlled to prevent dirt and dust from infiltrating
into adjacent tenant premises or mechanical areas.

               B.      Tenant shall not, at any time prior to or during the Term, directly or indirectly
employ, or permit the employment of, any contractor, mechanic or laborer in the Demised Premises,
whether in connection with any Alteration or otherwise, if such employment will interfere or cause
any conflict with other contractors, mechanics, or laborers engaged in the construction, maintenance
or operation of the Building by Landlord, Tenant or others. In the event of any such interference or
00329057.8                                        17
21899087.2                                                                                        4Y(
      21-10529-shl         Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20         Exhibit
                              Declaration of Karen Stein Pg 74 of 254



  conflict, Tenant, upon demand of Landlord, shall cause all contractors, mechanics or laborers
  causing such interference or conflict to leave the Building immediately. Tenant may use non-union
  labor.

  57.           Landlord's Liability By Reason of Tenant's Usage

          (A)      Tenant acknowledges, understands and agrees that Landlord shall not be liable by
  reason of any claim made against Landlord by Tenant or any third party relating to the operation of
  Tenant's retail business, including but not limited to any claim for property damage, personal injury,
 theft, burglary, robbery or other loss of property sustained by Tenant or any third party. As used
 herein, "property" shall be deemed to include, but shall not be limited to, cash, merchandise or other
 valuables, and "third party" shall be deemed to include, but shall not be limited to Tenant's officers,
 directors, employees, agents, customers, invitees, guests and trespassers. Tenant shall defend,
 indemnify and hold Landlord, Sklar Equities, Inc., RAS Property Management, LLC, Rita A. Sklar,
 Lois M. Weinstein and their respective officers, directors, employees, agents, contractors and
 consultants, harmless from and against all such claims, liabilities, costs and expenses, including but
 not limited to Landlord's attorneys' fees and expenses, resulting or arising from or relating in any
 way to any of the foregoing claims; provided, however, Landlord shall use attorney's designated by
 Tenant's insurance company. Tenant's duty to defend and its obligation to indemnity, as described
 in this Article, shall survive the expiration or sooner termination of this Lease.

         (B)     If, for any reason, (i) Tenant fails or refuses to defend and indemnify Landlord
pursuant to this Article; or (ii) a subsequent claim is asserted against Landlord involving the same or
 substantially similar facts and circumstances as a previous claim, then, in either or both of these
 events, and notwithstanding any contrary provision contained in this Lease, Landlord may, at its
option, declare an immediate default and terminate this Lease, in which event all Fixed Rent and
Additional Rent which is due and owing to Landlord by Tenant under this Lease shall immediately
become due and payable, together with all costs and expenses incurred by Landlord in connection
with enforcing the terms of this Article, including but not limited to Landlord's attorneys' fees and
expenses. The terms of this Article, shall not limit or be construed as a limitation on any rights and
remedies available to Landlord under other Articles of this Lease, or a waiver of Tenant's obligation
to restore the Demised Premises upon expiration or sooner termination of this Lease pursuant to
Article 80 of this Lease.

58.            Insurance

        (A)     Tenants Liability Insurance, Property Loss, Damage, Indemnity Landlord or its
agents shall not be liable for any damage to property of Tenant or of others entrusted to employees
of the building, nor for loss of or damage to any property of Tenant by theft or otherwise, nor for any
injury or damage to persons or property resulting from any cause of whatsoever nature unless caused
by or due to the negligence of Landlord, its agents, servants or employees. Landlord or its agents
will not be liable for any such damage caused by other tenants or persons in, upon or about said
building or caused by operations in construction of any private, public or quasi pubic work. Tenant
agrees, at Tenant's sole cost and expense, to maintain commercial general liability insurance in
standard form in favor of Landlord and Tenant against claims for bodily injury or death or property
damage occurring in or upon the Demised Premises, effective from the date Tenant enters into
possession and during the term of the Lease. Such policy or policies shall be delivered to the
Landlord. On Tenant's default in obtaining or delivering any such policy or policies or failure to pay
00329057.8                                           18
2 I 899087.2
   21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                        Declaration of Karen Stein Pg 75 of 254



 the charges therefor, Landlord may secure or pay the charges for any such policy or policies and
 charge Tenant as additional rent therefor. Tenant shall indemnify and save harmless Landlord
 against and from all liabilities, obligations, damages, penalties, claims, costs and expenses for which
 Landlord shall not be reimbursed by insurance, including actual attorney's fees, paid, suffered or
 incurred as a result of any breach by Tenant, Tenant's agent, contractors, employees, invitees, or
 licensees, of any covenant or condition of the Lease, or the carelessness, negligence or improper
 conduct of the Tenant, Tenant's agents, contractors, employees, invitees or licensee. Tenant's liability
 under the Lease extends to the acts and omissions of any subtenant, and any agent, contractor,
 employee, invitee or licensee of any subtenant. In case any action or proceeding is brought against
 Landlord by reason of any such claim, Tenant, upon written notice from Landlord will, at Tenant's
 expense, resist or defend such action or proceeding by counsel designated by Tenant's insurance
 company.

          1.      Tenant shall obtain and keep in force and effect during the term of the Lease at its
 own cost and expense: (i) commercial general liability insurance with at least the following limits:
 $2,000,000 general aggregate, $1,000,000 products/completed operations general aggregate,
 $1,000,000 personal/advertising insurance, $1,000,000 each occurrence, $1,000,000 fire damage
 legal liability and $5,000 medical payments; and (ii) umbrella liability with at least the following
 limits: $10,000,000 per occurrence and $10,000,000 in the aggregate. All such policies shall name
Ninety-Five Madison Company, LP, RAS Property Management, LLC, Rita S. Sklar, Lois M.
Weinstein, Sklar Equities, Inc. and any mortgagee, as additional insureds, against any and all claims
for personal injury, death or property damage occurring in, adjacent to, or in connection with the
Demised Premises or any part thereof including the New Inter Floor elevator and the new Inter Floor
Staircase installed by Tenant, and any appurtenances thereto, including Tenant's use of the public
portions of the Building including stairs, elevators, mechanical rooms and the second floor roof. The
'description box' of all certificates of insurance must include the following language: Ninety-Five
Madison Company, LP, Rita S. Sklar, Lois M. Weinstein, RAS Property Management, LLC, and
Sklar Equities, Inc. are additional insureds as respects 95 Madison Avenue, New York, New York.
The insurance evidenced by this certificate is primary and non-contributory as respects any other
insurance available to the named insured.

           2.   Tenant shall deliver to the Landlord such policies or certificates of such policies and
endorsements prior to the commencement of the Lease. Tenant shall procure and pay for renewals
of such insurance from time to time before the expiration thereof, and Tenant shall deliver to the
Landlord and any additional named insured such renewal policy or certificate at least thirty (30) days
before the expiration of any existing policy. Landlord shall have the right at any time and from time
to time, but not more frequently than once every two years, to require Tenant to increase the amount
of the insurance maintained by Tenant under this Article, so that the amount thereof, as reasonably
determined by Landlord, adequately protects the interest of Landlord. Said insurance, and any
renewals thereof, shall be in written form satisfactory to Landlord by good and solvent insurance
companies of recognized standing, with a rating of at least A IX, admitted to do business in the State
of New York, reasonably satisfactory to Landlord. Tenant shall pay all premiums and charges
therefor and upon failure to do so Landlord may, but shall not be obligated to, make such payment
and in such latter event Tenant agrees to pay the amount thereof to Landlord on demand and said
sum shall be and be deemed to be Additional Rent and in each instance collectible on the first day of
any month following the date of notice to Tenant, in the same manner as though it were Fixed
Annual Rent reserved hereunder. Tenant shall include in such commercial general liability insurance
policy a provision to or otherwise by endorsement to the insurance policy the effect that the same
00329057.8                                      19
21899087.2
                                                                                                      apti
      21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20           Exhibit
                            Declaration of Karen Stein Pg 76 of 254




 will be non-cancellable except upon 30 days' advance written notice to Landlord, including, without
 limitation, any cancellation resulting from the non-payment of premiums. Landlord agrees that such
 policies may be carried by Tenant under a 'blanket' insurance policy maintained by the Tenant, and
 within the policy limits of Tenant's blanket insurance policy then in effect, provided such blanket
 insurance shall in all respects conform with the requirements herein.

         3.      Landlord and Tenant shall each procure an appropriate clause in or endorsement to its
 insurance policy providing for mutual waiver of subrogation.

         (B)     Plate Glass Insurance and Maintenance. Modifying or Supplementing Article 36 of
this Lease, Tenant shall maintain plate glass insurance throughout the term of the Lease, and shall
furnish Landlord with a copy of its contract with respect to plate glass insurance within thirty (30)
days after commencement of the term hereof. If Tenant fails to furnish Landlord with a copy of its
contract with respect to plate glass insurance then Landlord may add such insurance to Landlord's
insurance policy and bill Tenant for same as additional rent. Notwithstanding the foregoing, only
Landlord shall repair or replace any damaged or broken window glass using one piece of glass per
opening on the large tower display windows and on the small upper windows. All costs and
expenses incurred by Landlord in connection with the above shall be billed to Tenant as additional
rent. In the event of an emergency, Tenant shall utilize Landlord's vendor to protect, repair or
replace any damaged or broken glass. If Tenant fails to repair or replace any damaged or broken
glass with 24 hours of such damage or breakage, then Landlord shall do so and shall bill Tenant for
all costs related thereto as additional rent.

             (C)    Landlord shall maintain a commercial general liability policy.

59.          Possession at End of Term

        Tenant acknowledges the extreme importance to Landlord that possession of the Demised
Premises be surrendered at the expiration or sooner termination of this lease. Tenant agrees to
indemnify and save Landlord harmless against any and all costs, claims, losses or liabilities directly
or indirectly resulting from delay by Tenant in so surrendering the Demised Premises. In addition,
Tenant, agrees to pay Landlord, monthly, for the use and occupancy of the Demised Premises, an
amount equal to three times the Fixed Rent and additional rent paid by Tenant during the month
immediately preceding the expiration or sooner termination of the term hereof, but nothing,
contained herein shall give Tenant any right hereunder to hold over or any right to possession after
the expiration or sooner termination of this lease.

60.      Landlord's Consent

        If Tenant shall request Landlord's consent and Landlord shall fail or refuse to give such
consent, Tenant shall not be entitled to any damages for any withholding by Landlord of its consent,
it being intended that Tenant's sole remedy shall be an action for specific performance or injunction,
and that such remedy shall be available only in those cases where Landlord has expressly agreed in
writing not to unreasonably withhold its consent or where as a matter of law Landlord may not
unreasonably withhold its consent. Any dispute related to Landlord's consent or approval to a request
related to an assignment or sublease pursuant to Section 49 of this Lease is to be decided by
expedited arbitration (as defined below) before a single arbitrator. Any dispute between Landlord
and Tenant which is to be decided by arbitration (as defined herein) shall be before an arbitrator
00329057.8                                          20
21899087.2
       21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20              Exhibit
                          Declaration of Karen Stein Pg 77 of 254



  appointed by the American Arbitration Association, having at least fifteen (15) years continuous
  experience in real estate leasing. Any decision of the arbitrator shall be final and binding upon the
 parties, whether or not a judgment shall be entered in any court, and either party shall have a right to
 judicial enforcement of such determination solely as to specific performance. If Tenant loses its case
 it shall pay Landlord's counsels actual fees plus expenses and the expenses and fees of the arbitrator.
 If Landlord loses its case it shall pay only Landlord's counsels actual fees and one-half of the
 expenses and fees of the arbitrator, and Tenant shall pay Tenant's counsel's actual fees and one-half
 of the fees of the arbitrator.

 61.         Arrears

          If Tenant is in arrears in payment; of Fixed Rent or additional rent, Tenant waives Tenant's
 right, if any, to designate the items against which any payments made by Tenant are to be credited,
 and Tenant agrees that Landlord may apply any payments made by Tenant to any items Landlord
 sees fit, irrespective of and notwithstanding any designation or request by Tenant as to the items
 against which any such payment shall be credited.

 62.         Window and Metal Cleaning

         Tenant understands, acknowledges and agrees that maintenance of the Demised Premises,
including window cleanliness and condition, and that of the metal of the interior and exterior, is
critical to the safety and appearance of the Building. Therefore:

        (A)     Tenant shall maintain a cleaning contract for the windows and shall have the inside
and outside of all windows cleaned by the Building's designated cleaning contractor and as per said
contractor's specifications. Windows of the Demised Premises shall be cleaned as follows:
                                 (i)    interior - once per month
                                 (ii)   exterior - once per week
                                 (iii)  front doors and transoms — daily

Tenant shall maintain a contract for such services and shall furnish Landlord with a copy thereof
within thirty (30) days after commencement of the term hereof. If Tenant fails to obtain and/or
furnish such contract, Landlord may obtain such contract on behalf of Tenant, and Tenant shall
reimburse Landlord, on demand, as Additional Rent, for the cost of such contract.

        (B)     Tenant shall maintain a contract with the Building's designated contractors for the
purpose of maintaining (cleaning and/or refinishing) the metal, both interior and exterior, of the
entrance, vestibule, and windows of the Demised Premises. The metal shall be refinished at such
intervals and in such manner as companies such as Remco and Stuart Dean recommend, except for
the painted metal below the windows which shall be maintained as per Landlord's specifications.
Tenant shall maintain a contract for such service and shall furnish Landlord with a copy thereof
within thirty (30) days after commencement of the term hereof or pay Landlord for such services on
demand, as Additional Rent, for the cost of such services. If Tenant fails to obtain and/or furnish
such contract, Landlord may obtain such contract on behalf of Tenant, and Tenant shall reimburse
Landlord, on demand, as Additional Rent, for the cost of such contract.



00329057.8                                       21
21899087.2
      21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20           Exhibit
                            Declaration of Karen Stein Pg 78 of 254



          (C)   For purposes of clarification, Tenant's responsibility regarding the maintenance of
  windows and metal shall exclude the ornate decorative metal border above the metal window frames
  of the windows of the Demised Premises.


  63.         Extermination Services

         Any necessary extermination services shall be furnished by Landlord's exterminator and paid
 for by Tenant. Landlord represents that all tenants have same requirement.

 64.          Air Conditioning Maintenance and Repair

         Tenant shall maintain the air conditioning system and equipment in the Demised Premises in
 good working order and shall comply with all governmental laws, rules, orders and regulations, and
 pay all fees with respect thereto, throughout the Term. Tenant shall install new air conditioning
 equipment and duct work as shown on plans approved by Landlord. Tenant shall be required to
 comply with all of the applicable provisions of this Lease with respect thereto, and at Landlord's
 option, said equipment or system shall become the property of Landlord at the expiration or earlier
 termination of this Lease, free and clear of any claim or right of Tenant or any third party.

        Throughout the Term, Tenant shall purchase and maintain a full service maintenance and
service contract for such system and equipment with a contractor approved by Landlord and furnish
Landlord with substantiation thereof (on each January 1 during the Term). If Tenant fails to obtain
such contract, Landlord may obtain such contract on behalf of Tenant, and Tenant shall reimburse
Landlord, on demand, as Additional Rent, for the cost of such contract.

65.        Cleaning
       (A) Landlord shall not be required to provide any cleaning services to the Demised Premises.
       Tenant shall arrange to have the Demised Premises cleaned at its sole cost and expense. Tenant
       shall have the following three options.

      A. Employ the cleaning contractor of the Building.
      B. Employ a payrolled employee of Tenant who shall be fully covered by all required
         Governmental Rules and Regulations, Taxes and Insurance.
      C. Selecting a cleaning person(s) and negotiating all benefits, and thereafter this cleaning
         person(s) shall be employed by the Building's cleaning contractor at a fixed percentage of
         profits above all costs related to the cleaning person(s).


          (B)       Cleaning of the Demised Premises shall be as follows:

                               (i)       floors:

                                         marble - polish monthly
                                         wood - polish monthly
                                         vinyl - wax monthly
                                         carpet - shampoo twice per year
                                                  and Bonnet clean monthly
00329057.8                                         22

                                                                                                        oas
21 899087.2
       21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20            Exhibit
                            Declaration of Karen Stein Pg 79 of 254



                                    (ii)    general cleaning: five nights per week;
                                    (iii)   light fixtures, lenses, and lamps- as needed but not less
                                            frequently than once every two years:

        (C) If Tenant uses the cleaning contractor approved by landlord for the building tenant shall
 maintain a contract for such services and shall furnish Landlord with a copy thereof within thirty
 (30) days after commencement of the term hereof. If Tenant fails to obtain and furnish such contract,
 Landlord may obtain such contract on behalf of Tenant, and Tenant shall reimburse Landlord, on
 demand, as Additional Rent, for the cost of such contract.

 66.         Sidewalk Maintenance

        Sidewalk sweeping, cleaning, and snow removal shall be the responsibility of Tenant. Tenant
may use Landlord's employees or vendors to perform this work, the hourly charge(s) for such
services shall be agreed to in the Lease with adjustments of the hourly charges to reflect Landlord's
increased costs over the Lease Term, and shall be charged to Tenant as Additional Rent. As used
herein, "sidewalk sweeping, cleaning, and snow removal" shall cover the area of the sidewalk, tree
pits, under display windows, and curbs in front of the Demised Premises on Madison Avenue.

 67.         Refuse and Rubbish Removal

        Tenant shall be responsible for Tenant's refuse and rubbish removal from the Building, and
shall contract directly with Landlord's vendor to perform said service. Tenant shall arrange for refuse
and rubbish removal in conformity with Building regulations and only through the freight entrance
of the Building. If Tenant fails to maintain such contract and/or pay bills related to such contract,
Landlord may obtain such contract on behalf of Tenant, and Tenant shall reimburse Landlord, on
demand, as Additional Rent, for the cost of such contract.

68.          Attorney's Fees

               Throughout the Lease and Rider, reference is made to "attorneys' fees." These fees
shall be defined as those fees actually billed by the attorneys plus all out-of-pocket expenses related
thereto.

69.      Use of Landlord's Professionals and Vendors

        (A)     Notwithstanding any contrary provisions in Articles 3 and 67 of this Lease, Tenant
shall use only those engineers and contractors (as described on Exhibit 'I') approved by Landlord in
connection with (i) Tenant's installation, and as described in Exhibits `E'- Tenant's Work and 'F' -
New Double Door Store Entrance Transform Above Entrance etc. (Center Store's Entrance Bay) of
this Lease; (ii) any subsequent alterations, installations, additions or improvements to the Demised
Premises; and or (iii) removal of any alterations, installations, additions or improvements from the
Demised Premises at the expiration or sooner termination of this Lease, all of which shall be
performed strictly in accordance with Article 80 of this Lease.

       (B)    A list of the existing Building architect, engineer, contractors and vendors acceptable
to Landlord is annexed as Exhibit 'I'. Landlord, in its sole discretion, reserves the right to add,
00329057.8                                          23
21899087.2
       21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                             Declaration of Karen Stein Pg 80 of 254



 remove or replace any architect, engineer, contractor or vendor, or vendor trade, identified in Exhibit
 T.

         (C)    If other trades are not specifically included in Exhibit 'I', then Tenant shall first
 obtain Landlord's written consent for each individual selection; Tenant shall submit the name of the
 specific vendor and references for such vendor for Landlord's approval.

         (D)     Tenant agrees to use the professionals listed in Exhibit 'I' shall be at market prices
 relative to the work to be performed by such professional.

         (E)     Tenant shall install a restored store entrance, inter floor staircase, inter floor elevator,
 and, provided however that Tenant's contractors who install said entrance, staircase, elevator, and
 donnage shall be subject to Landlord's approval, and provided further that all structural work
 relating to the installation of Tenant's entrance, staircase, elevator, and donnage shall be performed
 only by Landlord's vendors.

 70.         Retail Business Laws

             The terms of this Article supplement the terms set forth in Article 6 and 58 of this Lease.

        (A)     Tenant shall comply with all laws, rules and regulations imposed by any federal, state
and governmental or regulatory authority having jurisdiction over the conduct of a retail business.
Tenant understands, acknowledges and agrees that Landlord shall not in any way be liable by reason
of any failure or refusal by Tenant to comply with these Laws, and Tenant shall defend, indemnify
and hold Landlord harmless from and against all claims, liabilities, costs and expenses, including
Landlord's attorneys' fees and expenses, resulting or arising from any claim or violation asserted
against Landlord relating to the Laws. Tenant's duty to indemnity and its obligation to indemnity, as
described in this Article, shall survive the expiration or sooner termination of this Lease.

        (B)     If, for any reason, Tenant fails or refuses to defend and indemnify Landlord pursuant
to this Article then, and notwithstanding any contrary provision contained in this Lease, Landlord
may, at its option, declare an immediate default after notice and the expiration of the (10) business
day cure period and terminate this Lease, in which event all Fixed Rent and Additional Rent which is
due and owing to Landlord by Tenant under this Lease shall immediately become due and payable,
together with all costs and expenses incurred by Landlord in connection with enforcing the terms of
this Article, including but not limited to Landlord's attorneys' fees and expenses. The terms of this
Article shall not limit or be construed as a limitation on any rights and remedies available to
Landlord under Articles 3 and 58 of this Lease, or a waiver of Tenant's obligation to restore the
Demised Premises upon expiration or sooner termination of this Lease pursuant to Article 79 of this
Lease.

71.      Inter Floor Staircase and Restored Store Entry

         The terms of this Article supplement the terms set forth in Article 3 of this Lease.

       (A)     Landlord shall consent to the installation of an Inter Floor Staircase, Inter Floor
Elevator, and a Restored Store Entry provided however that any such consent shall be conditioned
upon Tenant's:
00329057.8                                           24
21899087.2
      21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20             Exhibit
                            Declaration of Karen Stein Pg 81 of 254




                       Landlord's architect, structural engineer and contractors shall have final
 review and approval of any and all structural requirements of the Inter Floor Staircase, Inter Floor
 Elevator, and Restored Store Entry, at Tenant's sole cost and expense;

                (ii)    strict compliance with Landlord's professionals and contractors plans and
 specifications with respect to the installation of the Inter Floor Staircase, Inter Floor Elevator, and
 Restored Store Entry, including but not limited to the fabrication and installation of metal plates or
 any other devices or structural supports necessary or required to secure these items to the Demised
 Premises and/or reinforce the slab;

                (iii)  express agreement that the location of the Inter Floor Staircase shall be subject
 to the approval of Landlord's architect and structural engineer (See; EXHIBIT );

                (iv)  express agreement to submit floor plan(s) with the location of the designed
items and with their weight and the required or desired mode of installation to Landlord and
Landlord's architect and structural engineer for review and approval of the location, design and the
structural requirements, including the method of weight distribution and any required beams and
columns necessary to support these items;

                (v)     payment of all fees, costs and expenses relating to the above described work
and their installation; and

                (vi)    strict compliance with all laws, rules and regulations relating to these
installations imposed by any federal, state and governmental or regulatory authority having
jurisdiction thereof, including but not limited to the City of New York.

72.          New Inter Floor Elevator, Buildings Freight Elevators, Buildings Passenger Elevators, and
             Store Entrance

             (A)    Usage of the New Inter Floor Elevator (as defined in Exhibit E):

                (i)      Tenant acknowledges and agrees that the New Inter-Floor Elevator shall not
be exclusive for Tenant's use throughout the Term, however Tenant will have dedicated usage
thereof until the 3rd Floor of the Building is leased by a tenant (the "Third Floor Tenant") who also
rents space in the Lower Level of the Building. In the event such a lease is concluded between
Landlord and the Third Floor Tenant, Landlord shall include the following provision in such Third
Floor Tenant's Lease: "Neither the Third Floor Tenant nor any person or entity acting by or through
the Third Floor Tenant may use the New Inter-Floor Elevator unless the Third Floor Tenant delivers
to Tenant both (i) a signed indemnity for the benefit of Tenant and its successors and assigns and any
other person or entity then designated by Tenant and (ii) insurance coverages in form, substance and
amount as carried by other full floor tenants in the Building plus insurance reflective of the
additional liability for its usage of the New-Inter Floor Elevator; naming both Tenant and Landlord
as additional insureds. Until such insurance and indemnity are delivered to both Landlord and
Tenant, the Third Floor Tenant shall not be permitted to use the New Inter-Floor Elevator.; and

00329057.8                                          25
21899087.2
     21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                 Exhibit
                           Declaration of Karen Stein Pg 82 of 254




                (ii)     During the period of dedicated service, (a.) Tenant shall pay all costs related
 to the New Inter-Floor Elevator including, but not limited to, maintenance, repairs, replacements, the
 performance of all mandated tests, and code compliance and (b.) Tenant shall have use of the New
 Inter-Floor Elevator for both passenger and freight usage at any time.

                (iii)     If the New Inter-Floor Elevator is no longer dedicated:
                          a. During Tenant's hours of operation as a retail store Tenant shall use it for
                                passengers and manually carrying of packages and Tenant's products.
                                The Third Floor Tenant may only use the New Inter-Floor Elevator for
                                normal passenger usage. Neither Tenant nor the Third Floor Tenant may
                                use any dollies or hand trucks.
                         b. After Tenant's hours of operation as a retail store the elevator may be
                               used for freight by Tenant and the Third Floor Tenant.
                         c. No food or drinks shall be permitted in the New Inter-Floor Elevator.
                         d. Tenant agrees that the Third Floor Tenant shall be entitled to use the New
                               Inter-Floor Elevator at times when Tenant is closed for business.
                         e. Costs related to maintenance, repairs, replacement of parts, the
                               performing of all mandated tests, code compliance and all other related
                               costs (the "Elevator Costs") shall be equally divided between Tenant and
                               Landlord. Landlord shall pay all invoices for the Elevator Costs (one-half
                               of each bill) no later than forty-five (45) after the date such invoice (along
                               with supporting documentation and with proof of payment) is sent to
                               Landlord. In the event that Landlord fails to timely pay such invoice on
                               or before ninety (90) days after notice, Tenant may, at its option, offset
                               such unpaid amounts from the Fixed Rent.

               (iv)      Tenant's hours of operation as a retail store:
                         a. Currently Monday — Friday: 10am — 6pin and Saturday and Sunday 11 am
                            — 6pm.
                         b. These hours shall be adjusted to the actual hours Tenant operates as a
                            retail store throughout the Lease Term.

         (E)   Usage of the Buildings Freight Elevators designated on Exhibit A as 4. & 5. Adjacent
               to the Freight Elevator Lobby (the "Freight Elevators"):

               (i)     The Freight Elevators shall be permitted to be used only for moving of
               furniture that will not fit into the New Inter-Floor Elevator; (ii) Use of the Freight
               Elevators shall only be by prior appointment, (iii) There will be an hourly fee charged
               of $250. as of the date of this Lease, with increases over the Lease Term to reflect
               Landlord's increased costs, (iv) The Freight Elevators shall be available at the times
               below, except for Holidays and other days the Building is closed:
                                                                                                 •A
00329057.8                                       26
21899087.2
      21-10529-shl          Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20          Exhibit
                               Declaration of Karen Stein Pg 83 of 254




                       a.     Monday — Friday:   after 5pm — no minimum number of hours required.
                       b.     Saturday           8am to 6pm - 8 hour minimum required.
                       c.     Sunday             10am to 6pm —8 hour minimum required.

             (0     Usage of the Buildings Passenger Elevators as shown on Exhibit A (the "Passenger
                    Elevators"):

                    Only employees of Tenant shall be permitted to use the Passenger Elevators pursuant
                    to rules and regulations promulgated by Landlord with respect thereto.

             (D)    Usage of Tenant's Madison Avenue Store Entrance as shown on Exhibit A ("Tenants
                    Madison Avenue store entrance"):

                           (i)    Only employees and visitors to Tenant shall be allowed to use
                   Tenant's Madison Avenue store entrance.
                          (ii)    No dollies or hand trucks shall be permitted through Tenant's Madison
                   Avenue store entrance.
                          (iii)  No deliveries of boxes, supplies, merchandise, furniture, equipment, or
                   construction material shall be permitted through Tenant's Madison Avenue store
                   entrance. Such material shall only be permitted through the Freight Entrance.
                          (iv)   Construction workers, maintenance and repair workers, cleaning
                   personnel and all contractors shall only be permitted to use the Freight Entrance.

73.          Public Assembly

             The parties acknowledge that Tenant does not require a permanent Public Assembly
             Certificate of Occupancy and therefore:

                a.         an Alt 1/Change of Use filing will not be filed by Tenant.
                b.         Tenant will file a regular Alt 2 in connection with Tenant's Installations.
                2.         If Tenant holds an event that requires a Temporary Public Assembly Permit
         ("Permit")   pursuant to Applicable Laws, the following shall apply:
                a.    This shall only be for the 2nd Floor.
               b.     This shall only be for one (1) day for each Permit.
               c.     Each Permit at this time is only valid for one day. Tenant is allowed to apply for
                      multiple Permits so that Tenant can have up to four events a year, each event
                      lasting for up to five consecutive days as permissible by law.
                   d. Landlord shall not be required to expend any time or money regarding such
                      permits
                   e. If Tenant obtains a Temporary Public Assembly Permit it shall strictly comply
                      with and conform to all code requirements, including but not limited to,
                      employing a doorman and a licensed Fire Watch person.
                   f. Tenants visitors and clients shall not be permitted access to the Passenger
                      Elevators.



                                                                                                 8-)
00329057.8                                         27
21899087.2
       21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                              Declaration of Karen Stein Pg 84 of 254



 74.          Self Certification

        Tenant's Initial Alterations will be Self Certified except for fire protection, the Inter Floor
 Elevator, and Staircase after Landlord and its professionals review and approval of Tenant's plans.

              a. Tenant shall cure any violations arising from Tenant's Initial Alterations using its initial
                 Installations architect, general contractor, and/or sub-contractors. If any of this team is
                 not available, Tenant shall use Landlord's professionals and contractors. All expenses
                 related to curing these violations shall be paid for by Tenant.
              b. After Tenant's Initial Alterations no Self Certification shall be permitted for any Tenant
                 alterations.



 75.         Core Drilling

             A.      Tenant may perform core drilling through the Building structural concrete slab and
                     any Building walls of (i) second floor of the Building and (ii) in one location from the
                     first floor to the lower level (all locations subject to Landlord's and its professionals'
                     approval) and shall be subject to restoration at the end of the Term by Landlord's
                     professional and contractor(s) at Tenant's expense.

76.          Coffee and Pastry Bar

             1.    Tenant may use up to 200 usable square feet of the Demised Premises for a coffee and
                  pastry bar with seating limited to fifteen (15) people, and subject to the following:

             a.      Cooking and alcohol shall be strictly prohibited.

             b.      Tenant shall be required to obtain all permits and approvals required to operate the
             coffee and pastry bar under Applicable Laws, including a Health Department license.

             c.      The coffee and pastry bar shall be only used as an amenity for Tenant's potential
                     clients and visitors as an accessory amenity to its retail sales.
         d.          The coffee and pastry bar shall not be advertised as or used as an independent coffee
                     and pastry shop destination.
         e.          Signage shall not be visible outside of the Demised Premises from the street.
         f.          If the coffee and pastry bar is managed or run by any entity other than Tenant, it shall
                     be treated as a sublet in accordance with the provisions of Article 49 and Tenant shall
                     be required to comply with all of the provisions thereof and the Leases' Insurance
                     Article V.
         g.          The coffee and pastry bar shall only be permitted for Tenant and shall not be
                     permitted for any subtenant or assignee thereof
         h.          Any sink or dish washer installed for this usage shall be subject to restoration by
                     Landlord's professional and vendors at Tenant's cost.

         2. Cafe Food and Drinks
         A. Only drinks that can be served- coffee and bottled or pre-packaged drinks.
00329057.8                                            28
21899087.2
      21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20              Exhibit
                            Declaration of Karen Stein Pg 85 of 254




              B. Only Food that can be served — Pastries, Cookies, and whole fruit.

              3. Plumbing pipes for the Café — See Section 75
                 A. One core drill permitted close a beam.
                 B. Landlord shall designate route in the lower level along the beam near the core drill
                    and thereafter following columns, demising wall or existing pipes as designated by
                    Landlord.

 77.          Signage

        1.     All signage both interior and exterior shall be subject to Landlord's prior review and
 approval and shall comply with Applicable Laws.
        2.     Tenant agrees that Landlord shall have sole discretion to approve or deny any request
 made by Tenant in connection with the installation of all signs.

         3.     Exterior Signage: No signage may be attached to the facade of the Building
 (including the metal, cast iron, Terra Cotta, brick or marble), or to the exterior of the Demised
 Premises.
         4.     The following shall apply to Interior Signage and other advertising within the
 Demised Premises:

               a.       Interior signs in the Demised Premises shall be appropriate to the design of
the Building with   respect    to material and lighting to illuminate same. All signage shall be
appropriate to a landmarked building and subject to review and approval by Landlord as to the
design, material and illumination.

              b.    Tenant shall submit a detailed sketch of any proposed interior sign to
Landlord and Landlord's architect for review and approval.

              c.      No signs whatsoever (whether of a temporary or a permanent nature) may be
placed on or adjacent to the windows of the Demised Premises visible from the street without first
obtaining Landlord's approval in writing.

       5.         Signage at Tenant's existing demised premises on its exterior windows is approved by
Landlord.

78.       Tenant's Initial Alterations (See: Exhibit "D" Building Standard)

        (A)     Tenant agrees, at its sole cost and expense, promptly after the date of execution of
this Lease, to furnish and install all of the work necessary to complete the Demised Premises and
ready the same for Tenant's occupancy in accordance with the provisions of this Lease ("Tenant's
Initial Alterations"). Tenant represents that it will expend with respect to Tenant's Initial
Alterations, within nine (9) months from the commencement of the Lease, a minimum of $1,500,000
for "hard costs", plus a minimum of $412,500 for "Hard Costs" for the New Inter-Floor Elevator and
the center store entrance on Madison Avenue ("Minimum Construction Threshold"). Such hard
costs shall consist of actual costs of work performed and materials furnished by contractors,
subcontractors, and suppliers in connection with the performance of such work towards Building
Standard items and their upgrades but shall not include the costs of core drilling the floor slab,


                                                                                                  C):04
00329057.8                                          29
21 899087.2
      21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                        Declaration of Karen Stein Pg 86 of 254




  architectural, engineering, design, plan review and expediting service fees, interest costs, permits
  and filing, and sign-off expenses, bills for telephones, equipment and outlets supplied and installed
  related thereto, computer equipment, wiring, outlets, special needs of computer room(s) and extra air
  conditioning related thereto, Tenant's trade fixtures, equipment, and movable office furniture or
 built-ins replacing movable office furniture. In the event Tenant does not expend the Minimum
 Construction Threshold, any deficiency shall be payable on the first day of the tenth month after
 Lease Commencement to Landlord unless such amount has been deposited with Landlord and
 thereafter applied to Tenant improvements (as defined herein) made within eighteen (18) months of
 the date of the commencement of the Lease. Any amount which is not applied to Tenant
 improvements shall upon the expiration of such eighteen (18) months be paid to Landlord as an
 additional amount of security deposit in the nineteenth (19th) month after Lease Commencement.

         (B)     On a monthly basis Tenant shall submit to Landlord a detailed statement (the
 "Construction Cost Statement") setting forth the "hard costs" incurred by Tenant, and a certificate of
Tenant's architect (the "TA Certificate") certifying as to Tenant's hard costs incurred and the
percentage of the work completed up to the date of such TA Certificate. After the first Construction
Cost Statement and TA Certificate, these TA Certificates shall include receipted bills of contractors,
subcontractors, material suppliers and laborers, and other evidence satisfactory to Landlord of the
payment by Tenant of the items of "hard costs" shown on the Construction Cost Statements
previously submitted, together with executed Waivers of Liens. The last Construction Cost
Statement shall be submitted to Landlord prior to occupancy of the Demised Premises, and its
required backup together with final waiver of liens in statutory form shall be delivered to Landlord
no later than thirty days thereafter.

        (C)     Tenant's Initial Alterations shall be approved and performed in accordance with the
terms of this Lease and shall meet or exceed the minimum Building Standard Landlord shall not be
obligated to perform any work or incur any expense with respect to the Demised Premises and
Tenant's Initial Alterations unless expressly provided for in Exhibit CD herein.

         (D)   If Tenant fails to perform and/or complete its obligations, free and clear of all liens or
claims for unpaid material or supplies, work, labor and services, or fees due professional or
governmental bodies, and as a result thereof Landlord incurs any costs or damages, Landlord may, at
its option, complete such work, expend such sums, and charge Tenant for all amounts related
thereto.

79.      Refurbishing of the Demised Premises During the Lease Term

               Notwithstanding any contrary provision contained in this Lease, Tenant shall, at its
sole cost and expense, refurbish the Demised Premises as follows:

         (A)   paint all walls at least every four (4) years;

         (B)   replace carpet at least every seven and one-half (7 1/2) years;

        (C)     maintain all window treatments in a pristine condition to the standard of a Class "A"
office building in New York City and as per the Building's cleaning contractor's and the Building's
architect's recommendations regarding cleaning, washing, repairing and replacing same; and



                                                                                                            (d>
00329057.8                                        30
21899087.2
     21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                           Declaration of Karen Stein Pg 87 of 254



             (D)    relamp fixtures as per the recommendations of the Building's cleaning contractor.

        All work described in this Article shall be performed as per all other lease provisions relating
 to Tenant work and in accordance with Building Standards, and in a manner consistent with the
 standard of a Class "A" office building in New York City.

 80.         Restoration of the Demised Premises Upon the Tenant's Move Out

        As a material article of this Lease, Tenant agrees that upon move out and at Tenant's sole
 cost and expense:

        (A)    Tenant shall remove all of its furniture, computers, data processing and telephone
 equipment, personal property, and all debris from the Demised Premises and leave the Demised
 Premises broom clean. Tenant shall remove all of the above items so as to minimize damage to the
 Demised Premises' walls, columns, floor, and finished ceiling, and all common areas of the
 Building.

        (B)    All air conditioning (including equipment and ducts), auxiliary heat and air
conditioning system(s), lighting fixtures attached to the ceiling, columns or walls, the finished
ceiling, sprinklers (and their caps), kitchen(s) and all shelving, surfaces, and appliances therein,
bathrooms of the Demised Premises, and all built-ins and radiator enclosures, shall not be removed
by Tenant. Tenant agrees, that at Landlord's option exercised on written notice to Tenant within
twenty (20) days prior to the date fixed as the termination of this Lease, that all such property shall
become the property of the Landlord or alternatively shall be removed from the Demised Premises at
Tenant's sole cost and expense.

      (C)     After move out Landlord shall arrange for the following work to be done by Building
employees or vendors, and all costs related thereto shall be billed to Tenant as Additional Rent:

                (1)     Any debris remaining, and at Landlord's option any items listed in 79(B) only
as to auxiliary air conditioning system(s) and their ducts, and shelving, built-ins, surfaces, appliances
and radiator enclosures shall be removed from the Demised Premises and disposed of by Landlord
and all costs and expenses incurred by Landlord shall be billed to Tenant as Additional Rent.

              (2)         The following work shall be performed by Tenant, at Tenant's cost, unless
otherwise noted:

                          (a)    perform the following work on air conditioning unit(s) one month
                                 prior to move out by Tenants air conditioning contractor:

                                 i.      replace all belts and filters with new ones;

                                         chemical clean unit(s);

                                        do any required repairs including but not limited to retrieving
                                        fieon (if required) as per legal requirements, and/or adding
                                        freon (if needed);

00329057.8                                         31
21899087.2
    21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                       Declaration of Karen Stein Pg 88 of 254




                       (b)     remove all carpeting and the paste or glue with which such carpeting
                               was attached to the slab of the Demised Premises using Landlord's
                               vendors at Tenant's cost.

                       (c)     replace any ballasts in light fixtures where light bulbs are not working;

                       (d)     at Landlord's option either clean all window treatments or remove and
                               dispose of them;

                       (e)     scrape and clean windows inside out;

                              regarding ceramic tiles: if any ceramic tile is bulging, remove the
                              bulging tiles and repair the cause of the bulge and thereafter reinstall
                              or replace these tiles, replace any damaged or broken ceramic tile(s),
                              regrout as needed and scour clean all grout and ceramic tile;

                       (g)    remove all Tenant's signage from entry doors and adjacent walls;

                       (h)    repaint or refinish all entry doors and the walls adjacent to them (if
                              Tenant's signage was attached to these entry doors or walls);

                      (i)     re-support any drooping sprinkler heads and replace any missing
                              sprinkler head caps;

                      (i)     at Landlord's option, remove the inter floor staircase and restore the
                              Demised Premises to its original condition; and

                      (k)     repair or restore any damage within the Demised Premises or to the
                              Building's common areas caused by the removal of any of Tenant's
                              possessions.

        (D)     Any holes or other damage caused by the removal of any items listed in this Article
shall be restored by Landlord at Tenant's sole cost and expense.

         (E)   Notwithstanding any contrary provision contained in this Lease, Landlord, at
Tenant's sole cost and expense, shall restore all damaged windows (and the interior and exterior
metal of display windows and the exterior area below these windows and the facade entry in the case
of main floor Tenants) and their frames, sashes, and sills, including any damaged, broken, or missing
chains, hardware, glass and metal, to Landlord's specifications. All work in connection with said
restoration shall be "spec'd" by Landlord's architect and/or engineers and performed only by
Landlord's employees or contractors.

        (F)    This Article shall apply to the Demised Premises and to any units occupied by Tenant
in the future.

        (G)    Tenant shall be obligated to pay for all such work and all costs and expenses related
thereto incurred by Landlord in connection therewith shall be charged to Tenant as Additional Rent.
Payment for the above shall be due Landlord within twenty-one (21) days after Tenant's receipt of


                                                                                             (72%
00329057.8                                      32
21899087.2
      21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                            Declaration of Karen Stein Pg 89 of 254




 Landlord's bill or statement. Tenant's obligation to pay for all said costs and expenses shall survive
 the expiration or sooner termination of this Lease, or Tenant's move out, whichever is later.

 81.         Non-Disturbance Agreement and Subordination

             The terms of this Article supplement those set forth in Article 7.

         (A)    Landlord represents that as of the date of execution of this Lease, the Building is not
 encumbered by a mortgage or ground lease. If, during the term of this Lease, Landlord applies for a
 mortgage and/or enters into a ground lease for the Building, Landlord shall use its reasonable efforts
 to obtain from the mortgagee or ground lessor an agreement on the standard form of said mortgagee
 or ground lessor reasonably acceptable to Tenant to the effect that, if there shall be foreclosure of the
 mortgage or superior lease, the mortgagee or superior lessor will not make Tenant a party defendant
 to such foreclosure, evict Tenant, disturb Tenant's possession under this Lease, or terminate or
 disturb Tenant's leasehold estate or rights hereunder, and will recognize Tenant as the direct tenant
 of the mortgagee or superior lessor, provided that Tenant is not in default beyond and after notice
 and expiration of any applicable grace or cure period provided for in this Lease (such agreement or
 any agreement of similar import being hereinafter referred to as a "Non-Disturbance Agreement").

        (B)    Landlord shall have no liability to Tenant for Landlord's failure to obtain a Non-
Disturbance Agreement. Landlord's agreement to use reasonable efforts hereunder shall not (i)
impose any obligation upon Landlord, (ii) increase any cost or expense of Landlord, (iii) delay
Landlord's closing of its ground lease or mortgage, or (iv) require Landlord to institute any legal or
other proceedings in connection with obtaining such Non-Disturbance Agreement.

        (C)    Landlord's obligation to obtain a Non-disturbance Agreement as provided for herein
shall cease upon expiration or sooner termination of the term of this Lease.

82.          Keys to Demised Premises

         (A)    In furtherance of the safety and security of the Building, a copy of all entrance door keys
or other entry mechanisms (including access codes, cards, and passwords related thereto, for entering the
Demised Premises) shall be given to Landlord and in the event of any change in the locks or other entry
mechanisms to said entry doors, Tenant shall immediately furnish a complete set of keys or new codes,
cards or passwords thereto to Landlord. If Tenant fails to provide the aforesaid to Landlord, Landlord
shall have the right to change the locks or entry mechanisms, and give one set of keys or a single code,
card, or password to Tenant and retain sets of keys, codes, cards, or passwords related thereto. If, in case
of emergency, Landlord is required to gain access to the Demised Premises and such keys, codes, cards,
or passwords provided do not open the doors to the Demised Premises, Tenant acknowledges,
understands and agrees that Landlord shall not be liable for any property damage sustained to the
Demised Premises as a result of such entry, and Tenant hereby waives any and all claims against
Landlord in connection therewith.

00329057.8                                           33
21899087.2
       21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20             Exhibit
                           Declaration of Karen Stein Pg 90 of 254




          (B)    Tenant shall at all times provide Landlord with a full set of keys to all rooms and
 closets having locks on their doors. If Tenant fails to provide any or all such keys, Landlord may hire
 a locksmith to change all locks involved, give Tenant one set of keys to these locks, and bill all costs
 related thereto to Tenant.

        (C)   Landlord and Tenant acknowledge, understand and agree that, access to the Demised
 Premises when Tenant is not open for business will cause Tenant's security alarm system to activate.

 83.         Notices

          All notices, consents and other communications under this Agreement shall be in writing and
 shall be deemed to have been duly given when (a) delivered by hand, or (h) received by addressee, if
 sent by Express Mail, Federal Express or other nationally recognized express delivery service —
 RECEIPT REQUESTED, in each case to the appropriate address set forth below (or to such other
 address as a party may designate as to itself by notice to the other parties similarly given). Any and
 all bills and notices shall also be sent to Tenant by facsimile: Attn: Accounts Payable (610) 391.-
 9816

             A.    IF TO LANDLORD:            Ninety-Five Madison Company, LP
                                              95 Madison Avenue
                                              Suite 609
                                              New York, N.Y. 10016
                                              Attention: Rita A. Sklar

                   WITH A COPY TO:



      B.      IF TO TENANT:                Vitra Inc., 29 9th Avenue, New York, NY 10014 and at
the Demised Premises after Tenant opens for business.


               WITH A COPY TO:                Vitra International AG         (Guarantor)
         Klunendstrasse 22, Birsfeleden, Switzerland 4127

84.      No Waiver

         The failure of a party to insist upon strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any waiver must be in writing.

85.      Jurisdiction, Etc.
00329057.8
21899087.2
                                                34
                                                                                             Cpi\gls
     21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                 Exhibit
                         Declaration of Karen Stein Pg 91 of 254




          This lease shall be deemed to have been made in New York County, State of New York, and
  shall be construed in accordance with the laws of the State of New York. All actions or proceedings
 relating, directly or indirectly, to this lease shall be litigated only in courts located within the County
  of New York. Tenant, any guarantor of the performance of its obligations hereunder ("Guarantor")
 and their successors and assigns hereby subject themselves to the jurisdiction of any state or federal
 court located within such county, waive the personal service of any process upon them in any action
 or proceedings therein and consent that such process be served by certified or registered mail, return
 receipt requested, directed to the Tenant and any successor at Tenant's address hereinabove set forth,
 to Guarantor and any successor at the address set forth in the instrument of guaranty and to any
 assignee at the address set forth in the instrument of assignment. Such service shall be deemed made
 upon receipt.

         Any action or proceeding seeking to enforce any provision of, or based on any right or
 obligation arising out of, this Agreement shall be brought against any of the parties in the courts of
 the State of New York in the County of New York, and each of the parties hereby irrevocable
 consents to the exclusive jurisdiction of such courts (and of the appropriate appellate courts) in any
 such action or proceeding and waives any objection to venue or inconvenient forum. Process in any
 such action or proceeding may be served anywhere in the world, whether or within or without the
 State of New York.

        If Landlord commences any action or proceeding against Tenant in connection with this lease
and  such  action or proceeding is disposed of, by settlement, judgment or otherwise, favorably to
Landlord, Landlord shall be entitled to recover from Tenant, in such action or proceeding, or a
subsequently commenced action or proceeding, Landlord's actual attorneys' fees and disbursements
incurred in connection with such action or proceeding and all prior and subsequent discussions and
negotiations and correspondence relating thereto.

        If Tenant fails to make any payments after such payment is due in accordance with the
provisions of this lease, Tenant shall pay Landlord interest, at15% per annum compounded daily on
the overdue amount from the date such amount was due to the date of payment. For items of
Additional Rent billed where no specific date is provided for in this Lease, amounts billed with be
due by ten (10) business days from the date of billing.

        Landlord shall attach an explanation to Tenant's bill when items of Additional Rent are
billed. Backup documentation relating to Tenant's proportionate share of the Building Energy Costs
under Article 43 is available for Tenant's inspection during normal business hours at the
management office located within the Building or shall be furnished to Tenant at the address set
forth on page 1 of this lease.

       In all instances of billed items of Fixed Rent or Additional Rent provided for in this Lease, if
an amount  is due on either a weekend or a legal holiday, it shall be deemed due on the following
business day.

       Tenant acknowledges, understands and agrees that no grace periods beyond those specifically
provided for in this Lease shall be granted.

00329057.8                                        35
21 899087.2
       21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20           Exhibit
                             Declaration of Karen Stein Pg 92 of 254




         If, for any reason, Tenant defaults in the payment of any billed item of Fixed Rent and/or
 Additional Rent and fails to cure said monetary default within ten (10) business days, Landlord may
 pursue all available legal and equitable remedies, including but not limited to those provided for in
 Articles 18 and 19 of this Lease.

         The submission of this Lease to Tenant shall not constitute an offer by Landlord to execute
 and exchange a Lease with Tenant and is made subject to Landlord's acceptance, execution and
 delivery thereof.

 86.         Governing Law

         This Agreement and all amendments or changes hereof and waivers and consents hereunder
 shall be governed by, and all disputes arising hereunder shall be resolved in accordance with the
 laws of the State of New York, without regard to the conflicts of law principles thereof.

 87.         Captions

        The captions in this Agreement are for convenience of reference only and shall not be given
any effect in the interpretation of this Agreement.

88.          Lease Construction: Prior Drafts

       (A)     If there is any inconsistency between (i) the terms of the pre-printed portion of this
Lease; and (ii) the terms of the Rider and/or Schedules and Exhibits to this Lease, the terms of the
Rider and/or Schedules and Exhibits shall control.

        (B)     If there is any inconsistency between (i) the terms of the pre-printed portion of this
Lease and/or the Rider and Schedules and Exhibits to this Lease; and (ii) the inserted and/or altered
language of the pre-printed portion of this Lease and/or the Rider and/or Schedules and Exhibits to
this Lease, the inserted and/or altered language shall control.

       (C)     In the event of any action, dispute or proceeding involving this Lease, no weight shall
be given to any deletions or striking out of any of the terms contained in any drafts of this Lease, and
no such deletion or strike-out shall be entered into evidence in any such action, dispute or
proceeding.

89.      Exclusive Agreement, all Modifications Shall Only Be In Writing Signed By The Parties to
         This Agreement

        This Agreement supersedes all prior agreements among the parties with respect to its subject
matter, is intended as a complete and exclusive statement of the terms of this agreement among the
parties with respect thereto and cannot be amended, changes or terminated orally. No party may

00329057.8                                       36
21899087.2
       21-10529-shl         Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20        Exhibit
                               Declaration of Karen Stein Pg 93 of 254



 assign any rights or delegate any of its duties under this Agreement. Any purported assignment or
 delegation without the written consent of each party shall be void and without effect.

 90.         Entire Agreement Merger

        (A)     This Lease and the attached Rider, together with the Schedules and Exhibits, contains
 the entire agreement between the parties with respect to the subject matter hereof. All prior
 agreements and understandings, oral and written, are hereby merged.

        (B)    Any agreement hereafter made shall not operate to change, modify, or discharge this
 Lease in whole  or in part unless such agreement is in writing and signed by the party sought to be
 charged therewith.

 91.         Counterparts

         This Agreement may be executed in counterparts, each of which shall be considered an
 original, but all of which together shall constitute the same instrument.

92.    Guaranty Vitra, International AG, Inc. has provided a separate guaranty to Landlord of
Tenant's obligations hereunder.

 93.    Landlord's Right of Entry for Certain Work Tenant acknowledges that Landlord and its
agents shall have the right at any time during the Term, to enter the Demised Premises for the
purpose of (i) installing breaching for the chimney of the Building and (ii) installing an air-
conditioning duct, all as shown on Exhibit C. Tenant shall cooperate with Landlord in the
performance of such work and Landlord shall use its best efforts to minimize interference with
Tenant's business without however any obligation to use labor at overtime or other premium rates.
Such entry shall not constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of rent, or relieve Tenant from any of its obligations under
this Lease, or impose any liability upon Landlord, other than such liability as may be imposed upon
Landlord by law for Landlord's negligence or the negligence of Landlord's agents, servants or
employees in the operation or maintenance of the Building or for the breach by Landlord of any
express covenant of this Lease on Landlord's part to be performed.

94.    Fire and Casualty
Landlord shall use diligent efforts to restore the Demised Premises.

95.      Rules and Regulations Modifying Article 35 of this Lease, the Rules and Regulations shall
(i) be promulgated and enforced on a nondiscriminatory basis; (ii) not increase Tenant's obligations,
(iii) not affect Tenant's use; and (iv) not affect Landlord's obligations. Landlord shall uniformly
enforce all such Rules and Regulations against all of the other tenants in the Building.

96.     Tenant's Entertaining
Tenant shall be permitted to have catered gatherings and parties directly related to its business. Any
caterer who supplies any staff for any event shall provide Tenant and Landlord (10 Business Days)

00329057.8                                       37
21899087.2
     21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20              Exhibit
                        Declaration of Karen Stein Pg 94 of 254




 in advance of the event, with certificates of insurance acceptable to Landlord. Additionally, each
 Tenant contract shall include a provision that requires that any staff working at Tenant's demised
 Premises shall be payrolled and fully covered by all required governmental rules and regulations,
 taxes and insurance.

 97.     Rider In the event of any conflict between the provisions of this Rider and Exhibits and the
 provisions of the printed form of lease to which this Rider is annexed, the provisions of this Rider
 and Exhibits shall control and govern.




00329057.8
21899087.2
                                                38
                                                                                         0,Y),A
21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20              Exhibit
                   Declaration of Karen Stein Pg 95 of 254




                                     SCHEDULE "A"
                                TO AGREEMENT OF LEASE
                                   BY AND BETWEEN
                    NINTEY-F1VE MADISON COMPANY, LP AS OWNER, AND
                                 VITRA INC., AS TENANT


                                             RENT SCHEDULE
                                                Annual Fixed         Monthly Fixed
                           Year -1.                 Rent                Rent
                      6/1/16 - 5/31/17           $412,500,00          $34,375.00
                      6/1/1'7 - 5/31/18          $437,250.00          $36,437.50
                      6/1/18 -5/31/19            $875,242.50          $72,936.88
                      6/1/19 - 5/31/20           $901,499.78          $75,124.98
                      6/1/20 - 5/31/21           $928,544.77          $77,378.73
                      6/1/21 - 5/31/22           $956,401.11          $79,700.09 _.
                      6/1/22 - 5/31/23           $985,093.14          $82,091.10
                       6/1/23- 5/31/24          $1,014,645.93         $84,553.83
                      6/1/24 - 5/31/25          $1,045,085.31         $87,090.44    ..
                      6/1/25 .5/31/26           $1,076,437.87         $89,703.16
                      6/1/26 - 5/31/27          $1,108,731.01         $92,394.25
                    6/1/2'7 - 2/28/28 — 2.     ($1,141,992.94)
                                                 $856,494.72           $95,166.08




 1. Electric charges shall be billed to Tenant as of June 1, 2016.
 2. Nine (9) months.
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                  Declaration of Karen Stein Pg 96 of 254




                                        EXHIBIT A
                                DEMISED PREMISES (1 OF 2)
                             GROUND FLOOR CENTER STORE




                                           2
                                                21-10529-shl                         Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                              Exhibit
                                                                                        Declaration of Karen Stein Pg 97 of 254

    2911-1
    STREET


                                                                                                                                                                                                       trit




                                                                                                               FOIVITMVIVASS




                                                  24ZON.




                                                                                                                                                                                               EMME T
                                                  SPOT' r.rSTE/A
                                                     Wer1111.1:1M..
                                                  AND CdorryzARO




                                                  =5:7...115C;VE
                                                                                                                                                         .    MAE
                                                                                                                                                        YOUTattrIltFr
                                                                                                                                                                                               BUILDING
                                                                                                                                                                                               95 MATOON AVE•41:1E
                                                                                                                                            r
                                                                                                                                                                                                Nfi2NYEVE,NY10016
                                                                                                                                                                                                 TEL. (232) 5324834

•
                                                                                                                    1939111.:=1902.7,012
                                                                                                                             131:1tTLASED
                                                                                                                                                                                              WALL TYPE LEGEND:
                                                                      GPRITMLIER P.4.171 RISER
                                                                      go= RAVEAVITT2trrig
                                                                                                                                                                                               ntILHErzsitp•Aknrim
                                                                      EALMISE Or 121V19776
                                                                                                                  0
                                                                                                      CENirrE4                                                                                 *__HErGHTPPSUMCN
            .USX,XICSVOMMI
         srobvs..tr..10.tvAloR               M & T BANK                                                STORE                                                                                   %.grasirrourmon
             FRCM
                I                            MAIN FLOOR               2,858 U.S.F.                     40K/U.S.F.                                                                              GUSSARD GYP_PAMMISM
                                             MEZZANINE                  850 U.S.F.
                                             TOTAL                    3,708 U.S.F.                                     WHIM UPYLITS2t;t1
                                                                                                                                                                                               MASSPARITOM




                                                                                                                                                                                              MAIN FLOOR
                                                                                                                                                                                                PLAN

                                                                                                                                                snaratirtz8zugnsg
                                                                                                                                                      OWINE&KIN
                                                                                                                                                STANZITSSIPPE
                                                                                                                                                    MCINEeZION

                                 CL*I0F^.3                                     tlikr                .4p1cF.:                                                            (•••,
                                                                                                                                                                           1711511045
                                 CROOK
                                  t      W•IP                                 igrir              z.:FS)41t.          m'ruir-1
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                  Declaration of Karen Stein Pg 98 of 254




                                        EXHIBIT B
                               DEMISED PREMISES (2 OF 2)
                               ENTIRE SECOND (2ND) FLOOR




                                           11
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20     Exhibit
                  Declaration of Karen Stein Pg 99 of 254

                            E--4cb



                                               I
                                               gI

                                                        \/       \
                                                         N




                       0              El                             0



                                               kr+vf         Wer+k+-1-1°       ,
                                           12":18.1.8
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 100 of 254




                                       EXH113rf C
                             GROUND FLOOR CENTER STORE
                                  CURRENT CONDITION




                                           6   .
           21-10529-shl                     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                          Exhibit
                                              Declaration of Karen Stein Pg 101 of 254
              P84317%142110.—Z
             PvizalcumliPago.1-1                                                                            EnNaNif IMOSairri
               eLigiEt2ZEN
                                                                                                                             s
                    .4••••••••••••,..                                              i.......—.:
                                                                                   E P
                                                                                   1 li
                                                                                   1 It
                                                                                      ji
                                                                                   1 i:
                                                                                   I C
                                                                                   I .i• ./-
                                                                                           .....K:
                                                                                           1;
                                                                                           F.
                                                                                           %

                                                                                           I!
                     r—!
                     a         I
                        7......J                                                           g    1


                                                                                           II

                                                                                           ,
               I



               1                                                                  I        PJ
                                                                                                                         t
               1111M1.11141M,                                ZslAcTrizi-E44                     ....i.L._
                   a
        3 3:71 1, -L--.•=0—             1
   ..,...4....",11.4-
            .                                                        i=       I '!. }....
                                                                           ;4'',I
                                                                     t!I
   ....._,.,—...,
             ,                                                       11             - ........
                                                                                 .,ide , i1
                                                                                                                     1-1 D
                                             • Algot            i

                       -.1ctra.42.teaEflzral arfri-4   ?•
                                                         ; r—
    tit um k.t.t..2.2,a Atzt.: Jo to,totztr I es-J.', r; 5 ,...                       i                              i
               c     .                                 I •                            1;                     .iftz   14
    ot Przez.1V.. EAtoomorz:0,3Sfl NI .1.00                                                                           •kr
011143.14 uas.illWE *1=34 au; IMEtii0 imuxi-           5,f
      pluric4 :14 cn neuins.AtoLt Jay; I••••-- b•      1i                             ;
                                                                                      1
                                           -Fxrd.nbu
      xi wa avaa weistico Atoptial. DA4 mg tg
 auRcs Aul AXL main.1413 aPjaa .24.1.      00491.434
     coxed %toga trittiatacmgcs iszarvi gre
 vijc4 it,4*11 tilt* intr.w.41-10 uogno-r,y
                          :1•tk.latput. zsr9 K crov
 ..9iptig.r spiscu.txolddla •(44,1 Nit ice",
po itlial at; tnitt puz •Zttlipz nog
 13.0p13.it01 NO emu; Sonp• INN.;c• uottmol z
                                    loctj 'LIT.'S
                                                                                                                                 t
                                                                                                                                         uompuo0 luauno
Nil= J;01TaaPPZ Niii00004-41141

                                                                                                                                     3nN3AV NOSI     96
                                     W2IPPUt°
         4usc patcco-w d'ulpilk.0.34) cca.!Iciciei E
21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20             Exhibit
                   Declaration of Karen Stein Pg 102 of 254




                                                EXHIBIT D
                                          LANDLORD'S WORK

           Demolish mezzanine and remove and close up existing door and frame to the mezzanine,
           repair area of demolition and remove all related debris. A
           Erect new demising wall for the expanded lobby as shown on the attached plan. )c
           Premises to be delivered in broom clean condition, 4

           Landlord to deliver an ACP-5 for the Demised Premises;   ).t.4
           •      GroiAnd floor center store   approximately 4,000USF
           •      Entire second (2"") floor    approximately 8,060USE
                     cpuAriLe.d
            !Attu 12_Q.                           3(,2_ckG
  jot      f.4)(La 61.           61-th eith )0z2,94/) (L)            driz
                                                                  .1.15.)      s/




   tgi31955t)                                       8
   2180078 2
21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                    Exhibit
                      Declaration of Karen Stein Pg 103 of 254




                                                     EXHIBIT E
                                                TENANTS WORK


   1.         Tenant shall install the inter floor elevator where designated on Exhibit A as the
              `Decommissioned Elevator Shall Lower Level to Third Floor' (the New Inter-Floor
              Elevator"):
              a.     to service the Lower Level, Ground Floor Center Store (part of Tenant's Demised
                     Premises), the entire 2"4 Floor (part of Tenant's Demised Premises), and the entire 3rd
                     floor-at its sole cost and expense.
              Ii     Tenant shall employ Landlord's elevator consulpun to write the specifications for the
                     project and obtain bids, Landlord's elevator consultant shall obtain 5 bids including I
                     from Buildings elevator contractor and Tenant may submit up to 3 additional bids
                     Thom contractors pre -approved by the elevator consultant. The final decision on
                     which contractor will do the job will be at Tenant's sole discretion.
              c.      AU work regarding this elevator shall be done by Landlord's professionals and
                      vendors (whose prices shall be competitive) at Tenant's sole cost and expense except;

                      fLandlord shall pay the cost for work related to the purchase and installation of
                      elevator doors on the Lower Level and 31d Floor and the cost to repair or replace the
                      elevator shafts roof.

         • d.         This elevator shall include a per floor lock out system and a card read access system.

              e.      Inter floor cab interior finishes shall be selected by   Tenant.

   2.         Tenant shall restore the ground floor store entrance at its sole cost and expense, as per
              Exhibit 'P.

   3.         Tenant shall have the step at the entry and the adjacent floor slab made ADA compliant, with
              plans reviewed and approved by Landlord,
                Landlord shall pay for this work, and prices from Tenant shall be competitive. Landlord at
              its option may use its own vendor to perform this work.

   4.          Tenant shall install an internal staircase connecting the Ground Floor Center Site and the 2"
               Floor.

               a.     Tenant shall be required to get Landlord's prior approval of the location (See Exhibit
                      -C') and all plans related to this internal staircase.
               b.     All work related TO this internal staircase, at Landlord's sole option, will be restored
                      to its original condition at the end of the Lease Term or earlier termination, at.
                      Tenant's sole cost and expense, using Landlord's PrefeSSiOaals and contractors.



    tlii:i29356 1                                         9
    2.1 N99078 2
21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                      Declaration of Karen Stein Pg 104 of 254




  5.        Existing inter tloor staircase to remain, Tenant will do any work related thereto as per its
            plans as its sole cost.

  6.        Fenn= shall install an enclosed elevator lobby:
            a.    in front of the passenger elevators MI the 2" floor with a card read access system to
                  control visitors.
            b.    in front of the freight elevators on the 2" Floor for security of Tenant's premises.

 7.         Tenant at Tenant's cost shall install submeters and have them programed by the Building's
            meter reading company to measure Tenant's constunption of electricity. AU of this work
            shall be performed by Building contractors and vendors.

 8.         All Work comprising TentInt's Initial Alterations shall be reviewed and be subject to approval
            by Landlord,too.(1) .te.")/a. ity „(0




  011329556 I                                        10
  2189V078 2
                                                                             II
                    21-10529-shl                 Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                    wilMiesq atem.,/rati.Ohlre
                                                   Declaration of Karen Stein Pg 105 of 254
                                                 4.11:01/1•ArIll If 11.1"V        1/10.4.4t




     ,N•P•FWVISTI




                                                                                  •••4,..•




                                                                                                     >to
44




     1111
     I
              1-15 MAPIEON AVENUE
      21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                                          Exhibit
                        Declaration of   Karen Stein Pg 106 of 254
                                     r..re01.••••••0•016•••••••...Pliant...."Inatitt




                                                                                                           14,0400/9104




                                                                          livitgomats=tp.a.

                ••N ra...a.ash4 1Wenato




'et
                                                       N                                                                                 I
                                                                                                                                         I
                            t.:....g.”(;1,1.it•Af ef
                                        . •                -................................................................... itiiINg.      ---
                                                                                                                                -....- .. •7••••
                                                                                                                                            -

                                                                                                                            e




                                                              .....
                 oi.t.v.1aleemwe       se<                  reammlasaisiassomtlen.......14161.1..-•niwt,IM....ntwaun.n.kaitraw    tuaL


                                                                      i
21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                                                Exhibit
                    Declaration of Karen Stein Pg 107 of 254                  r„

                                                                                     arlt401AY 14063004 eit                                    ;
                                                                                         111"2  Ita-Ln          gyn'4•11J.




           M114P1.1.6•1110•Sit




                r.listrila.smvarsodovearnswa.mentUi.......-..411Win”.asrANIttlianswaliA,01.TOV4kuvaM104)..Anuweefetsftrovitiallissels141.1^s
                yakesilea        I.W../.1,0,0.1"1                               ip   4)   iie.ajyyjjoara IOW•44.113.4‘1.4.41.1a.




                                                                         AI13
21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                                                        Exhibit
                     Declaration of Karen Stein Pg 108 of 254
                                                4".•1elsr
                                                         '..)NglaisiosinklayWaussossappnowiga,
                                                                                                                        y




                                                                                                                                                                 I
                                                                                      2fItalAY N081004 Ms
                                                                                                        a.




           ...wrerw'mpargal...""1".0.,*




                                                                                                                                 4            e          t




                                                  '
                       "Nte-nrrarr,-;:rsvg-:,,-                                                                                                         00.-E'St


                                                                                                                                                        3:404.
                                                                                                                                                        F14
                                                                                                                                                   Ii
                                                                 '       • 411............1..........1:414naus.....1.4faaelascsaya,“14111




                 lava....,....margynikny   .0,u/ .....—...antplyn••-.....RLY   laa•••WaLt•MMAAII.Vissoal V) 4"10,...WOIALIJAK411.51 IsOldaaaiNA.

               •40.4algatin100.1.010.1•••••••insainmeral




                                                                               C
21-10529-shl                                 Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                                                                             Exhibit
                                               Declaration of Karen Stein Pg 109 of 254




                                                                                                 .
 • -




                                                                                                                                                       44 Att....."                  trtTlet.




                                                                                                                    81.1•••




  -




                                                                                  totHttatat,rtn*,,Ittitt.W.                                                              µL*0...`




  t    I..tg Prot.t.rif 1.6.6.4,4,1,4..• •    4,   1,AN't IN VICA...Mt.tt• ...eV.• ....,•01.ties.....11.4...10.11%..........11.01.111,11..*I.P.iaTi




                                                                                                               p                                                                                                           4.1.f
                                                   ,••10111.04,1.1,,••••••*•• et•NUMIallt.1 14•••••/.....Vtf        ,1,11ratat   tIMMKIL•LitIttlife1.110.111.LIAKM,BLII
                                                                                                                                                                                                kt a   co.u.1,410.1.114,




                                                                   • .....J.1.4,101.6.A.J14.4"........11..1UN)1..11~*                                                                                  •••••         ••
21-10529-shl           Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                         Declaration of Karen Stein Pg 110 of 254




                                                     EXHIBIT Ci
                                   PLANApprtovAL - ALREADY AOREED TO:
  1.         See:       Attached ground floor center store Outs Exhibits AASte
                        'LANDLORD'S WORK' —EXHIBIT ID
                        'TENANT'S WORK' — EXHII3ITS E&F
                        Articles 72, 73, 74, 75 and 76

             Electric Power
             A. Landlord has on the floors:
                     1. Main Floor —200 amps/120 Volts
                     2. Entire 2nd Floor — 300 amps/120 Volts

             B. Additional 50 amps of electric power for the main floor is available in the Building, if
             needed. All work related to additional electric power shall be at Tenants sole cost and
             expense ming Landlord's professionals and contractors; prices to be competitive.

  Ill.       Air Conditioning Location and Tons:

             A. Main Floor (Ground Floor Center Store).

                        1. Standing air cooled unit within Demised Premises.
                        '7, Use (1) window facing the rear courtyard of the Building for air intake and
                            discharge (See: attached ground floor center store plan).
                        3. Use 2" window to courtyard for additionally required air intake and discharge for
                           the main air conditioning unit and/or an auxiliary air conditioning unit (if needed).
             B. Entire Second (2m) Floor:
                        1. Shall be cooled with a thirty (30) Ton air cooled system.
                        2. Interior components within Demised Premises.
                        3. Exterior components installed in one box, at Landlords designated location and
                           will be within Landlords designated size and weight requirements, on drainage all
                           at Tenants cost, over 2" floor courtyard roof,
                        4. If awitional tons are required that do not fit within the Landlord designated
                           location and weight, an auxiliary system may be located on 29th %Nei in the first
                           window off the rear of the Building that is legally permitted.
   IV.           Entry to Store:
              A.        See; Attached drawings --13xhibit F
                 13.    Approximate size of doors-Two (2), each: 3' wide x 813" tall.



   003295                                                 12
   2I)V)1I7}1 7


       Poti f_           t.R
21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20              Exhibit
                   Declaration of Karen Stein Pg 111 of 254




    V.     Tenant shall pay 25% of all costs related to preparing the 2nd Floor roof and adjacent
    walkway areas for usage by Tenantierdonnage and pipes related to its air conditioning phi'
    system.




   Page 2 OF 2
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20             Exhibit
                 Declaration of Karen Stein Pg 112 of 254




                                          EXHIBIT II

     Modifying Rider paragraph 42. Real Estate Tax Escalation.

     Attached is a memorandum, including a chart, that describes how a rent credit
     amount was calculated, how the rent credit will be credited, and how the rent credit is
     to be recalculated in the future. As shown in the chart, the maximum rent credit
     amount is $29,782 for each year, with the exceptions that, 0 the maximum rent credit
     amount is $17,422 for the period of July 1, 2016 -June 30, 2017; and ii) the maximum
     rent credit amount is $22,336 for the period of July 1, 2027-February 28, 2028.
     During the term of the Lease, the total amount of these rent credits shall not exceed
     $337,573, and there shall be no rent credits after February 28, 2028.
21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20             Exhibit
                   Declaration of Karen Stein Pg 113 of 254
   Fax Server                    4/27/2016 11:43:52 AM        PAGE     2/003      Fax Server




                April 26, 2016

                INTRODUCTION & BACKGROUND REGARDING RENT CREDIT
          I.    Base Year 2015-16 remains BUT
                A.    Starting 2016-17 thru the date of Lease Expiration, Tenant gets a rent credit,

                      up to a maximum amount, each Jan. 1 & July 1 (pro rated for the 1st & last
                      Lease term periods); the total maximum rent credit amount is $337,573
                B. Landlord hired Certiorari attorneys:
                      1.   Mr. Stewart Mandell —Honigman Miller Schwartz and Cohn LLP
                                                — 313-465-7420
                      2.   Mr. Joel Marcus's firm — Steven Tishco
                      *    We as a team have spent close to 2 full weeks analyzing & formulating
                           the concepts & numbers attached
          II    As of 2016-17's fiscal tax year
                 A.   The City's Market Value reflects 100% full occupancy, with no
                      Vacancy Allowance (using the rental rate stated below)
                 /3. What the City is already charging 95 Madison with for rental income
                      "projected" on vacant spaces:
                      1.   "Gross Income" on the N.Y. City "Notice of Property Value" dated
                           January 15, 2016, which shows how it arrived at the Real Estate taxes
                           For July 1, 2016— June 30, 2017
                           146,161 SF x $44.93/SF                              $6,566,319 ($44.931SF)
                      2.   95 Madison's 'Actual 2015 Income" reported
                           March 1, 2016 for calendar year 2015 on Certiorari filing
                                                                                               _
               ...         'Total Gross Income' $2,324,573
                           LESS: 'Other' Items -      141 646 --               $2,182,627 ($14.93/SF)
                      3.   N.Y. City's "projected income" for vacant spaces
                           (built into the Market Value for 2016-17)           $4,383,692
21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                   Exhibit
                   Declaration of Karen Stein Pg 114 of 254
  Fax Server                     4/27/2016 11:43:52 AM           PAGE      3/003       Fax Server




         III.   The City increases (and decreases) the Billable Assesed Value to reflect the
                Assessed value over multiple years which moderates both value increases and
                value decreases. For 95 Madison, the increases are or are estimated to be:
                                       Billable AV (also                      Increase over
                                 Transitional Assessed Value)                   Prior Year
     Actual     2015-16                     $12510,990                              N/A
     Actual     2016-17                     $13,793,850                         $1,282,860
  Estimated     2017-18                     $14,703,981                             910,131
                     Total Billable AV Increase for 201847 & 2017-18: $2,192,991
        IV.     The Maximum Rent Credit calculated reflects:
                A. Full occupancy income (based on rent of $44.93/SF), including $4,383,392
                   projected for currently vacant space
                B. A "ramp up" credit for the 2016-17 Billable Assessed Value of $13,793,850
                   and 2017-18 estimated Billable AV of $14,703,981, with Billable AV
                   increases totaling $2,192,991
          v.    The Rent Credit noted herein will be the maximum rent credit that Tenant will receive.
                Due to certiorari appeals, final values for tax years will differ from the initial values that
                the City establishes to date and after 2017-18. Such final values may be the result of
                settlements or appeal decisions. Final values that represent value reductions for 2015-
                 15, 2016-17 and 2017-18 will be entered into the formula and:
                A.    The Rent Credit based on the new figures will be calculated
                B.     Tenant's payment to date will be calculated against actual payments due,                  .
                      and the difference will be credited or chatged to Tenant                                   _
                C. The 2015-16 Base Year amount will become the final value amounts
                                    21-10529-shl       Doc 15-1 Filed 04/06/21\   Entered 04/06/21 18:29:20                Exhibit
                                                         Declaration of Karen Stein Pg 115 of 254




                                                              95 Madison Avenue-Vika, Inc.

     11AXWOUNI RENT CREDITS AND R.ESULTING ANNUAL FIXED RENT AFTER DEDUCTING MAXIMUM RENT CREWS
                                                   Maximum Rent      Annuai Fixed     Arkmai Fixed Rent After Max.
                       Tax Year                       Credit         Rent in Leate            Rent Credit
             2015-june.. 30, 7017                        $17:422-            5412.500                    $395.078                                       1
                                                                                                                                                        3
          7. 2077-jz.zne W. 2018                                             $437.250                         , 48
ijuly           Et-i;     "243, 4:gli                   $29,782—        $875.242.50                   $845,450.97
      3); 2C:1"z:4-JL.:ne       202n                                    $901,499.78                   $871,715.25
  Jy. 2020-jurt?.-e. 30, 2021                           $29.782—         $928-.4.77"                      6.763.24
'fJ:..2iy 1. 2G2 -Jura 30, 2022                              Ve-         $956.401.11
                                                                           .    _                     $92;319.5P,
           .              3e, 2023                                       $985,093.14                  $955,311.51
  juiy 1. 2n23-Jime r40, 2024                                          $1,014.R45.93                  $984.864.40
          1. 2C74-june. 30.2025                         S29,782"       $1.045.085.31
  Ju iy 1. 213,.:z-june 30,2026                                        $1.076,437187                :51.046,856.34
             202?:.-june 30, 2027                       $2Ez;.782—     sl,lnk7=z1,n1                $1,078,949.-48
  juiy 2C27-Febr..£%:sny 28, 2028 (29,782
      .7                                                                $856,494.72                   5534,155.57
                                      Tot-t-z1:         $337,573     $10.597.925.14                $10,260.352.22                                       k


    ij.. ACTUAL AND EST1MATED TAX CALCULAT1ONS USED TO DETE.RM1NE MAXiMUM RENT CREDiTS

                                                    Bable AV            Taxes          Tenant Portion (12.7443%)
.Actizai ju!:171. 2{)15-june 30 2016 T9X
                                                             cr          $1.333.171                   S169,902.32

 Estirnatted ju.-s 1, 2016-         30. 2317                             $1469.673                       07 /1.4 OP

;Estimag.edhcrease                                      1.282.660          $136.702                    $17,421.65 *Maximum rent credit is $7.422
                 Percent (c..-fer .Iu!y 1. 2015-
 june :7;0, 2rJ15 tgx vear)                                                  10 25%

       .izáv 2017-...iune 30,                        $14,703.981         $1.566.856                   $1cirSilk4.5k(-1
                                                                                                                                                        1
:r-:stimated ',11crease     ,i4.1 2315.
ijune       201e, tax year                               le2.9c1          $233.665                     $29,751.53 .**Maxirnurn rent credit is 529,782
iEst Tag increase Percent (over juiy
              30. 2016 tag years?                                            17.53%_
                        inc-reawi
21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20          Exhibit
                   Declaration of Karen Stein Pg 116 of 254
  FE13-13-1900    09:24                                                                       P.02e0




               96 MADISON AVENUE.TERMS RELATED TO RENT CREDIT FOR
                         CERTAIN PROPERTY TAX INCREASES

       O The City of New York January 16, 2010 Notice of Property Value sets forth the
         City's values for the property and also describes how the City determined the
         property's market value for the tax year July 1, 2016 — June 30, 2016. Per this
         Notice, the City has valued the property based on gross income of $6,560,319.
         Yet the property's actual gross income, before any deductions, Was only
         $2,324,573. Thus, the property's gross income was almost one4hird of the
         income that the City has used to value the property. Based on this, the
         property's gross income could more than double, and the gross income increase
         should not provide any basis for the City to increase the property's value,
       O As shown in the attached City of New York February 2016 bill, as well as the
         attached schedule, for tax year 2015-2016 (i.e., July 1, 2015-June 30, 2010), the
         billable assessed value is $12,510,990 and the property's total property taxes are
         $1,333,171. With $1,333,171 in taxes, then $109,903.32 represents the portion
         of the property taxes attributable to Tenant's 12.7443% portion of the property.
         This 12.7443% of the total property taxes is hereinafter referred10 as "Tenant's
         Portion."
       •   For tax year 2016-2017 (i.e., July 1, 2016 -June 30, 2017), the Tenant shall
           receive a rent credit equal to the amount by which Tenant's Portion of the
           Property taxes exceeds $169,903.32, up to a maximum rent credit amount of
           $17,422. The $17,422 has been estimated using the 10.056 taX rate In the most
           recent City bill, which is attaohed. The rent credit is to be applied as follows: half
           on July 1,2016 and half on January 1,2017.
       •   lExcludine the final period of July 1, 2027 to February 28, 2028, for each tax year
           following tax year 2016-2017, the Tenant shall receive a rent credit equal to the
           amount by which Tenant's Portion of the property taxes exceeds $169,903.32, up
           to a maximum rent credit amount of $29,782, The rent credit slip!' be applied as
           follows: half on July 1 of the applicable tax year and half on the following
           January 1.
       •   For the period of July 1, 2027 to February 28, 2028, the Tenant shall receive a
           rent credit equal to the amount by which Tenant's Portion of the property taxes
           exceeds $169,903,32, up to a maximum rent credit amount of $22,336. The rent
           credit is to De applied as follows: half on July 1, 2027 and half on ,lanuary 1,
           2028.

       9   If in any post 2015-2016 tax year, the Tenant's Portion of the property taxes is
           less than $169,903.32 (as just one example, due to a successful tax appeal),
           then: I) the rent credit amounts set forth above and in The attached chart shall be
           re-calculated using both the same methodology as in the attached chart, as well
           as the new reduced value and/or values; ii) Landlord shall provide Tenant with
           documentation so that Tenant can confirm this reduction, as well as Tenant's
21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20        Exhibit
                  Declaration of Karen Stein Pg 117 of 254
  FEB-13-1900    09:25                                                                    P.03/e



          liability as a result of there being revised, reduced rent credit amounts; and iii)
          within 35 days of the Landlord's providing Tenant with the aforeMentioned
          documentation, the parties shall resulting amounts owed. This true-up process
          shall include the payment of any amounts owed due to revised rent credit
          amounts,
          Notwithstanding any language herein that is construed otherwise, the maximum
          amount of any rent credits that Landlord owes Tenant shall not exceed: i)
          $17,422 for tax year 2016-2017; and ii) $29,782 for each tax year that follows the
          2016-2017 tax year, except that the maximum amount shall be $22,536 for the
          final period of July 1, 2027 to February 28, 2028.




                                           Page 2 of 2
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 118 of 254




                                       EXH1 ET I-
                        95 Madison Avenue — Vendors

     ACP-5 Asbestos Testing and Removal
     SAI Environmental Consultants Inc
     Mr. Vasiles BeHos
     Tel. 718-238-5202
     Fax 718-238-5007
     Cell 917-693-0720


     Cleaning
     Silver Clean Corp.
     Mr. Mary Silverman
     Cell 631-356-5688
     Fax 631-924-5460


     Electric
     Pinnacle Electrical Maintenance
     Mr. Jim Butler
     Tel. 718-846-6200
     Fax 718-846-6809
     Cell 646-996-2036


     Expeditor
     James MacDonald Ltd
     Mr. James MacDonald
     Tel. 212-393-9101
     Fax 212-393-9023


     Local Law V
     Proven Analysis Design Inc
     Mr. John Desiardins
     Tel and Fax 631-218-3380
     Cell        516-315-6051


     Plumbing + Sprinklers
     Old Time Mechanicals LLC
     Mr. Jonah Shapiro
     Tel   212-673-9700
     Cell 917-217-9910




                                                                             1
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                 Exhibit
                 Declaration of Karen Stein Pg 119 of 254




     Electrician - The Building's electrician shall do all work related to: '1. bringing in any
     new power required by Tenant; 2. installing any new electric power and connecting
     the power to the new main panel boxes in the Demised Premises; and 3. providing
     electric meters and programming these meters using Landlord's meter reading
     company.

     Expeditor — Filing and plan review

     Plumbing — Install any connection back to the main Building lines into the Demised
     Premises to a turn off valve.

     Sprinklers
        I. If existing distribution of the sprinkler system is maintained, Tenant will use
            Landlord's vendor.
        2. If new distribution lines will be installed, Tenant's general contractor may
            select its own contractor for this work and Tenant shall at Tenant's cost hire
            Landlord's contractor for inspections of this work.
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 120 of 254




                          EXHIBIT .1
       MAKING THE MAIN FLOOR, CENTER STORES, ENTRY STEP
           AND ADJACENT FLOOR SLAB ADA COMPLIANT

         (A)       Landlord's architect and structural engineer shall, at
            Landlord's sole cost, prepare plans to make the step ADA
            compliant and obtain bids for the work from both Landlord's
            recommended contractors and Tenant's recommended
            contractors, including a bid from JT Magen (if JT Magen is
            Teannt's CM or GC).
        (B)        Landlord will pay the Construction Manager or General
            Contractor selected by Tenant the amount of the lowest bid
            obtained by Landlord, when approved to do so by Tenant's
            architect.
        (C)       Tenant shall have the right to expand the scope of work to
            suit its architectural requirements, using Tenant's architect and
            Landlord's structural engineer to modify plans described in (A)
            above.
        (D)       If any unforseen structural issue arises in the area covered
            by the plan described in 1 above, Tenant and Landlord shall
            share the extra charges related thereto 50-50.
        (E)       Tenant shall assume responsibility for performing the work
            filed for.
        (F)       If Landlord's plan as described in (A) above is expanded,
            Landlord's structural engineer shall design such work, at
            Tenant's cost, and supervise and do all work required for
            obtaining Building Department approval (including on site
            inspections) with Tenant and Landlord each paying one-half of
           the cost of Landlord's structural engineer.
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                  Exhibit
                 Declaration of Karen Stein Pg 121 of 254



                                      EXHIBIT K


        1.      Plan Review Days
                a. Must receive plans by 2:00 PM
                b. Thereafter, ten (10) business days
                c. If any changes requested by Landlord (LL) or its professionals, same process
                    (See a + b above) until all changes made
                d. Tenant may submit any and all specs for rolling approval
                e. Landlord signs Building Department documents by trade after all charges are
                   made related to that trade and approved by Landlord and its professionals for
                   Self Certification.
               f. Items to be filed as an Alt II will get Building Department documents signed as
                   soon as approved by Landlord and its professionals and can be filed as soon as
                   signed. Items that will be filed as an Alt II shall include Local Law V
                   requirements, work related to making the Madison Avenue store entrance
                   ADA compliant, work related to the restoration of the store and work related
                   to the interfloor elevator.
               g. Days excluded from plan review
                         I. Monday - June 27-July 4, 2016
                        ii. The day before Rosh Hashanah until the day after Yom Kippur.
               Ii. Tenant to sign contracts for costs related to Landlord's plan review and filing
                   with Landlord's professionals and vendors including:
                         i. Architect
                        ii. Structural engineer
                      iii. Expeditor
                       iv. Local Law V Contractor and MEP engineers

       1. Additionally
             a. These contracts shall provide for plan review completion within (7) business
                 days after the day plans received by 2:00 PM, and agreement to meet for joint
                 professionals/ contractors meeting with Landlord on either the 8th or 9th
                 business day after plans received by 2:00 PM
             b. Tenant shall use Jenkins and Huntington (J&H) to design, bid, supervise, and
                 approve payments to contractors
                     i. Tenant's architect shall select cabs, design, and approve the cabs
                         installation jointly with J&H.
                        Tentant to provide additional names to be added for bidding, for review
                        and approval by J&H no later than July 7, 2016
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 122 of 254



                               EXHIBIT 4
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                                  INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                                        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                     RECEIVEDExhibit
                                                                                                              NYSCEF: 09/18/2019
                                                           Declaration of Karen Stein Pg 123 of 254



          SUPREME                     COURT             OF THE                 STATE          OF     NEW YORK
          COUNTY                 OF         NEW YORK
          -------------------------------------------                                                      -------------x                    Index          No.:

          VITRA,              INC.,
                                                                                                                                             Date         Purchased:

                                                             Plaintiff,
                                                                                                                                             SUMMONS
                         -against-

                                                                                                                                            Basis           of Venue:
          NINETY-FIVE                         MADISON                     COMPANY,                  L.P.,                                   Defendant's                    principal            place       of
                                                                                                                                            business
                                                             Defendant.                                                                      95     Madison                Avenue
                                                              ---------------------------------------x                                      New           York,          New          York
                         TO THE                ABOVE                     NAMED            DEFENDANT:


                         YOU           ARE          HEREBY                     SUMMONED                         to      answer       the     Complaint                   in this        action        and        to    serve
          a copy         of     your        Answer,               or,    if the     Complaint              is not         served       with         this     summons,                   to   serve         a notice             of

          appearance,                  on     the        Plaintiff's                attorneys            within           twenty            (20)          days          after         the       service           of      this

          summons,               exclusive              of     the       day   of     service       (or        within       thirty         (30)      days          after        the     service         is complete
          if   this     summons               is not         personally              delivered            to    you       within       the         State      of     New          York);          and       in    case      of
          your        failure         to    appear           or     to    answer,        judgment                will      be      taken          against          you      by        default        for    the        relief
          demanded               in the       Complaint.


          Dated:         New          York,      New              York
                         September               17,         2019




                                                                                                                            Respectfully                   submitted,


                                                                                                                            SILLS            CUMMIS                      & GROSS                  P.C.
                                                                                                                            Attorneys               for     Plaintiff

                                                                                                                            Vitra,         Inc.




                                                                                                                            By:
                                                                                                                                            David                Segal
                                                                                                                                                                   28th
                                                                                                                            101      Park          Ave         te,               PlOOr
                                                                                                                            New       York,           New          York          10178

                                                                                                                            (212)      643-7000




          TO:


          NINETY-FIVE                         MADISON                     COMPANY,                  L.P.

          95 Madison                  Avenue

          New         York,       New         York




          6669423vl


                                                                                                          1 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                        INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                                       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                    RECEIVEDExhibit
                                                                                                             NYSCEF: 09/18/2019
                                                          Declaration of Karen Stein Pg 124 of 254




             SUPREME                 COURT                 OF THE             STATE              OF NEW                YORK
            COUNTY                 OF NEW                  YORK
            _________..____..______________________..-----------.-------                                                     -----X

            VITRA,              INC.,
                                                                                                                                               Index        No.

                                                                                            Plaintiff,
                                                                                                                                               VERIFIED                  COMPLAINT
                           -against-



            NINETY-FIVE                         MADISON                  COMPANY,                      L.P.,


                                                                                            Defendant.
            ____                  _..------                             __...---------------------------------X



                           Plaintiff,             Vitra,       Inc.     ("Vitra"),              by    and       through       its     attorneys,            Sills     Cummis           &   Gross        P.C.,


            as    and       for         its      Verified            Complaint               against            defendant,            Ninety-Five               Madison            Company,               L.P.



            ("Landlord"),                     states     as follows:


                                                                                                     THE        PARTIES


                           1.                 Vitra        is a domestic                 business          corporation            organized            and      existing        under      the     laws      of


            the    State        of New            York,        having          a place          of business             in New        York,         New       York.




                           2.                 Vitra        sells      high         end     contemporary                  furniture        with        its     own       showrooms               and     retail


            stores      in major               cities      in the      United            States.




                           3.                 Upon           information                  and        belief,           Landlord          is     a     domestic               limited       partnership


            organized             and         existing        under          the    laws        of the         State     of New        York,        having           a place      of business           at 95


            Madison             Avenue,               New      York,         New         York.




                           4.                 Upon         information               and     belief,        Landlord          is the      fee       owner           of the    premises          known        as


            the Emmet              Building                located       at 95 Madison                   Avenue,           New        York,      New         York       (the     "Building").




            6669328



                                                                                                         2 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                                               INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                                    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                 RECEIVEDExhibit
                                                                                                          NYSCEF: 09/18/2019
                                                       Declaration of Karen Stein Pg 125 of 254




                                                                                           THE          LEASE               AGREEMENT

                             5.             Pursuant                 to     a written                 commercial                Agreement                    of     Lease        dated            June         18,     2016          (the



            "Lease"),              Landlord             leased             to Vitra           a portion            of the         Building             described                as "the           ground         floor         center



            store,          coñtsining              approximately                             4000           usable         square            feet,          and         the     entire           second             (2nd)       fl0Or


                                                                                                                      feet"
            containing              approximately                         8060          usable         square                     (the        "Premises").




                            6.              The      Lease                is for        a term         of eleven            years        and      nine            months.




                             7.             In Article                2 of the             Lease,            it was        agreed        that      the        Vitra        shall       use the            Premises             for     "a


            retail      store       for     the     sale        of        high          end      fumiture             and       accessories,                 showrooms                  and        related           offices          for


                                                                                                                                                                                                                     [Vitra]."
            the      sale    of [Vitra]            designed                 and         manufactured                   products            and         other        related         items          sold     by




                             8.             Landlord                  and          Vitra         understood                 that,        in      order            for     the      Premises               to     be      used          as



            intended,             alterations             and        renovations                      were      required.




                                    THE          PARTIES                     ENTER                    INTO         A STIPULATION                                   OF SETTLEMENT


                            9.              From          the         inception                  of    the      Lease,           Landlord               obstructed,                 harassed               and         prevented


            Vitra      from         performing               the           alterations                and     renovations                necessary                 to utilize          the      Premises.




                             10.            Despite             its        own          misconduct,                   on    April          21,        2017,             Landlord,            through             its     counsel,


            purported              to serve         Vitra        with            a Notice              of Default               ("2017         Notice             of Default").




                             11.            In     an       action            commenced                       by      Vitra         against            Landlord                 (the      "Prior           Action"),                 this


            Court       issued         a Yellowstone                        injunction                 in connection                with         the     2017           Notice         of Default.




                             12.            On      December                       7,      2017,         with         the       assistance              of        the     Court,          the      Prior         Action              was


            settled.          On      the        record         in        open          Court,         the     parties          entered          into        a Stipulation                   of    Settlement,                 which




                                                                                                                            2
            6669328




                                                                                                                3 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                           INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                                Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                             RECEIVEDExhibit
                                                                                                      NYSCEF: 09/18/2019
                                                   Declaration of Karen Stein Pg 126 of 254




            was       thereafter          so-ordered                  by       Justice             Scarpulla             on       February            20,        2018            (the       "So-Ordered


             Settlement").




                          13.          Paragraph               28    ofthe         So-Ordered                  Settlement            provides,          in pertinent               part,      as follows:




                                       Any       and        all     disputes             arising        out        of the      interpretation               and       enforcement                  of
                                       this       Stipulation                  and         Tenant's                 alterations             through             the       time          Tenant

                                       substantially                opens         for     business            shall      be referred               to the       Honorable                Steven

                                       .Crane,           as arbiter,for                  binding            determination.                  [Emphasis             added].


                          14.          The       Stipulation               also     provides            that       Judge       Crane's        rulings           are final         and       bindiñg.




                                                                         THE             PENDING                   ARB1TRATION


                          15.          Vitra       was         compelled             to initiate             the     dispute-resolution                 procedure                as provided              in the


            So-Ordered             Settlement,              and      commenced                     an arbitration              before         Justice           Crane      at JAMS,                only         two


                                                                                  "settled."
            months        after     the Prior         Action             was




                          16.          Arbitrationhearings                          began          in April           2018,         and    have      continued             for     the      past        one     and


            a half     years.




            Justice       Crane        Issues         a Yellowstone                      Inlanction


                          17.          On April             10, 2018,             Justice          Crane           issued     a preliminary                 injunction,            which           provided,


            inter     alia,     thatVitraisentitled                        to uninterrupted                    use,     occupancy             and     possession             of the          Premises.




                          18.          Despite           the       foregoing,             in   May          2018,        Landlord           purported             to serve          a second             notice


            of default,         asserting         that      Vitra        was       in default               of Article         78(A)        and      (B)     of the       Lease,           Article            17(1)


            of the     Lease,       and       Articles            56 A(i),        (ii)     and      (vi),     Exhibit         E and Exhibit                 K    of the      Lease.




                          19.          On       consent             of      the      parties,           Justice             Crane         issued      a      Yellowstone                   injunction             in


            connection            therewith,          which          remains             in effect           to date.




                                                                                                               3
            6669328



                                                                                                    4 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                               INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                                  Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                               RECEIVEDExhibit
                                                                                                        NYSCEF: 09/18/2019
                                                     Declaration of Karen Stein Pg 127 of 254




            Justice         Crane        Issues        Orders             and        Awards              Governing                  Vitra's         Construction


                           20.           Since       then,         and        continuing              to       date,        Justice        Crane           has    ruled        upon          a m''Mtt'A                 of


             construction-related                   disputes         in accordance                       with        the    So-Ordered               Stipulation.




                           21.           On October                10,        2018,         Justice            Crane          issued       an      Order          directing           that      Vitra          was      to


            proceed          with      the    installation               of    the      entry        door        to     the     Premises             substantially               in    accordance                   with


            Plan      A-865.           Plan    A-865          modified                Plan        A-864,             which          had    been       approved              by    Landlord,               in     order


            to conform               to the requirements                      of the       Landmarks                   Preservation               Commission                  ("LPC").




                           22.           Landlord            violated                the         October              10,      2018        Order            regarding             an         Exhibit           to     be


            submitted            to LPC       and,      in an attempt                   to undermine                    the     Order,          wrongfully              submitted              a letter         to the


            general        counsel        of LPC.




                           23.           On        November               22,        2018,          Justice            Crane          issued         a Construction                    Protocol                Order,


            which        was     intended           to facilitate             Vitra's            construction                of the       Premises.




                           24.           Landlord,           however,                violated            the    Construction                  Protocol           Order.




                           25.           On    April         10,    2019,            Justice         Crane             signed         an Order             nunc      pro       tunc      as of          a hearing


            held      on     March           12,     2019,         determining                    that         Landlord             had         violated          the      Construction                  Protocol


            Order.          Moreover,               between          March                 13,     2019          and        April         15,     2019,          Justice         Crane          issued           three


            additional           Orders        directed            at Landlord's                    continued                wrongful             misconduct               and        interference               with


            Vitra's        ability      to perform           its construction.




                           26.          In    the      Order          dated             April         15,        2019,          Justice           Crane          noted         that      "his          efforts          to


            accommodate                  [Landlord's]                 legitimate                  needs           had          been        met        with          coñtinuous                 mistchavior,




                                                                                                                 4
            6669328




                                                                                                     5 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                                            INDEX NO. 655408/2019
NYSCEF DOC.   21-10529-shl
            NO. 1                                      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                   RECEIVEDExhibit
                                                                                                            NYSCEF: 09/18/2019
   ..   ..
                                                         Declaration of Karen Stein Pg 128 of 254




             distortion            of     fact       and      bad        faith      deprivation                     of     the       benefits          of    the       bargain             that     [Vitra]         is legally


                                   expect..."
            entitled        to




                            27.               On       February              24,    2019,               Justice           Crane        issued         the      Second              Interim          Award           in which,



            among           other            things,          Justice            Crane              ruled          that        the      Lease          required              Landlord               to      accoñññodate


            Vitra's         work,            even      if it costs            Landlord                  money            to do so.




                           28.                The       Second           Interim              Award               also     noted         the      history          of Landlord's                    interference               with


            Vitra's         work          and        stated       that        it was          a "classic              case        of a Claimant                  being             excused          from       performing


            a condition                 of     its     contract           because                  it    was       prcycated                 from        doing          so     by      the        other       party       to    the


            contract."




                           29.                Then,          as a result            of Landlord's                         continued             obstruction                 with      Vitra's            performance               of


            its work,            on August                 7, 2019,           Justice          Crane              issued         the    Amaded                 Fifth        Interim          Award,            in which          he


            appointed              Danielle             C. Lesser,               Esq.,         of       Morrison               Cohen           LLP,         as temporary                   receiver           in respect           of


            all    of      the     Landlord's                                                  responsibilities                        and      prerogatives                  under          the                      the       So-
                                                               obligations,                                                                                                                              Lease,


            Ordered              Settlement,                and        pursuant           to        the     Orders             of the          Arbitrator,             in    respect          of     and       through          the


            date      of    completion                 of Vitra's              Initial         Alterations,                    and      that      date      in which               Vitra      substantially                  opens


            for    business             in the        Premises.




                           30.                Following                the       Landlord's                     ongoing              misconduct,                 Justice             Crane          issued          an       Order


            dated       August            29,        2019,        in which,              inter          alia,      Landlord              and      its principal,               Rita        Sklar,         are prohibited,


            in    the      absence             of     an     emergency,                   from            entering             any      of      the    space           leased         by      Vitra.          Ms.        Sldar's


                            except            in      an                                 is        condinoned                   on     at least          two       ½=i=¤•                  days        advance
            access,                                          emergency,                                                                                                                                                  notice,


            specifying              the       purpose             of    the      visit        or        access,          the     individual              or individuals                    who       will      be entering


            the    Premises,              the        time     of day          and        when             entry      is proposed                 and     the       expected            length            of the     visit.



                                                                                                                           5
            6669328




                                                                                                                6 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                            INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                                  Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                               RECEIVEDExhibit
                                                                                                        NYSCEF: 09/18/2019
                                                     Declaration of Karen Stein Pg 129 of 254




             Landlord            Attempts               to Hold          Vitra         in Default


                          31.             On February                   14, 2019,            Landlord             submitted              a motion        to Justice             Crane        to hold           Vitra


            in breach           of    Article       78 of the            Lease         (the        "Motion").




                          32.             Vitra         opposed           the    Motion,              and       a hearing            was       scheduled             before          Justice           Crane       on


             September               10, 2019.




                          33.            On         Septcmbct                   8,      2019,             Landlord's                counsel             advised               that        Landlord              was



            withdrawing                the      Motion.




                          34.            At       the     hearing          on         September              10,       2019,         and       in     reliance         on       JAMS             Rule       13(b),


            Justice       Crane         accepted           the     withdrawal                 of the       Motion,          but      deemed           it to be with              prejudice.




                                                        LANDL             ORD'S              LATEST                   NOTICE               OF DEFAULT


                          35.            On September                    9, 2019,            Landlord             purported              to serve       Vitra        with       a Notice           of Default


             (the   "2019        Notice           of Default").




                          36.            The       2019      Notice         of Default                   enumerates              over       twenty-nine              (29)      purported               defaults.




                          37.            Among             other         things,             the     2019         Notice            of      Default          alleges           construction-related


            failures.           All      such          construction-related                         issues        must         be        referred       to        Justice        Crane           for     binding


            arbitration          pursuant           to the        So-Ordered                 Settlement.




                          38.            The        2019         Notice          of     Default            also        alleges           violations          of     Article          78     of    the      Lease.


             Such       violations               are      barred          by          both         the      pending              Yellowstone                 injunction               and         Landlord's


            withdrawal               of its Motion               with     prejudice.




                                                                                                                  6
             6669328



                                                                                                      7 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                                       INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                                Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                             RECEIVEDExhibit
                                                                                                      NYSCEF: 09/18/2019
                                                   Declaration of Karen Stein Pg 130 of 254




                          39.          The       2019        Notice            of    Default            further             alleges              violations             of      the           Lease      which           have


             been      superseded           or modified              by the          various           Orders          issued              by      Justice        Crane.




                          40.          The       2019       Notice         of Default             then         states,           in relevant                part:




                                       If     Tenant        shall        have        failed       to     comply                 with             or remedy              all        of    the      defaults
                                       stated       above           within            such       fifteen             (15)            days,          or      if    the         said        defaults             or
                                       omissions               complained                  of   shall          be     of        a nature                 that     the         same             cannot          be

                                       completely               cured          or    remedied             within                said        fifteen          (15)       day          period           and       if
                                       Tenant          shall     not       have           diligently           commenced                           curing         such         defaults               within
                                       such       fifteen          (15)        day        period,             and          shall           not      thereafter                with            reasoñãble
                                       diligence          and       in     good        faith      proceed                 to    remedy              or     cure      such            defaults,           then
                                       Landlord             m. sy        pursue           all   of      its        legal         and         equitable              remedies                   under        the

                                       Lease,          including            its      right      to      terminate                    the      Lease,             upon         written            five       (5)
                                       days'
                                                  notice        of cancellation                   upon         Tenant.                [EmphaA                    added].


                         41.           Vitra      disputes           the       validity         of the         2019             Notice             of Default             and            disputes         that        it is in


             default     of its obligations               under          the      Lease.




                             LANDLORD                   IGNORES                     ITS      OWN          OBLIGATIONS                                     UNDER                 THE             LEASE


                         42.           Despite          Landlord's                insistence            that       Vitra           abide          by the         terms         of the           Lease,         Landlord


             itself    has   failed     to do      so.




                         43.           Article         4 of the          Lease        provides,           in pertinent                      part:




                                       [Landlord]              shall       maintain             and       repair               the     pubic             portions             of        the     building,
                                       both      exterior        and       interior...


                         44.           There       presently             exists       a leak           from         the        Landlord's                 second          floor           courtyard             roof         into


             a portion       of Vitra's          ground         floor      premises.




                         45.           Vitra      has     complained                  to Landlord                   about            the         leak     on     numerous                     occasions              since      at


             least     October        2018.




                                                                                                               7
             6669328




                                                                                                 8 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                                                  INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                                       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                    RECEIVEDExhibit
                                                                                                             NYSCEF: 09/18/2019
                                                          Declaration of Karen Stein Pg 131 of 254




                            46.              Landlord              has        failed          to repair             the       leak,        and      merely              placed         a tarp          or     other        covering


             over     the     second           floor        courtyard                roof.        However,                        water      continues                 to leak         into      a portion                of Vitra's


             ground         floor      premises.




                            47.              Vitra         has     paid          its        contractor                  more         than          $3,600,000                   to    date       for        its     constructioñ


             services         regarding              the     initial          alterations,             and          Vitra's             fit-out       of the           Premises.




                                                                  ¿LS    AND FOR                       A     FIRST                 CAUSE              OF ACTION


                            48.              Vitra         repeats,             reiterates             and              realleges                 each          and       every         allegation                  set        forth          in


             Paragraphs              1 through              47     as though                 more          fully         set forth           at length                herein.




                            49.              As      a result           of     the      foregoing,                  Vitra          claims           that        the      Notice         of    Default               is defective,


             null   and       void,        and/or          of     no     force          and      effect,            and/or           is insufficient                    to constitute                 a notice            of default


             or notice         to cure            predicate            to a notice               terminating                      the     Lease.




                            50.              Upon          information                  and      belief,            Landlord               contests              the     foregoing            claim               by Vitra.




                            51.              There          is    thus         a dispute               as          to     the       respective                  rights          and      legal         relations                by      and


             between          Vitra        and       Landlord                pursuant            to the            Lease.




                            52.              Because              of         such           dispute,           a judicial                   determination                       and       declaration                     as     to      the


            respective              rights         of    the       parties             is     desirable                 and        necessary               in     order         that      Vitra's             rights           may        be


             determined               and         adjudged              without               Vitra         experiencing                      a loss             of     its     valuable            and           unique             rights


            under       the       Lease.




                            53.              Vitra         will         suffer              irreparable                  harm             unless           the         status          quo       is     maintained                      and


            termination               of the         Lease         is prevented                  pending                the        determination                      of this        action      on the             merits.




                                                                                                                              8
             6669328




                                                                                                              9 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                                   INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                                    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                 RECEIVEDExhibit
                                                                                                          NYSCEF: 09/18/2019
                                                       Declaration of Karen Stein Pg 132 of 254




                           54.            Vitra        has        no adequate                remedy            at law.




                           55.            Vitra         requests              judgment               declaring                that      the      2019         Notice        of       Default         is     defective,


            null     and     void,        and/or           of     no    force         and     effect,         and/or           is insufficient                 to constitute               a notice          of default


            or notice            to cure        predicate               to    a notice             terminating                the      Lease,          and      preliminarily               and      permanetly


            enjoining             and     restraining                  Landlord,             its     principals,                officers,             agents         and    employees,                and          anyone



            acting         by,.    through                 or     under          Landlord,                  from         taking           any         action,          issuing            any     notice           and/or



            coñññeñciñg                  any        action         or proceeding                    to terminate                 the      Lease          or     to     remove         or     evict         Vitra       from


            the    Premises             on any         of the          grounds          set forth             in the          2019       Notice         of Default.




                                                             AS AND              FOR A SECOND                                  CAUSE              OF ACTION


                           56.            Vitra            repeats,            reiterates            and       realleges                each          and       every       allegation                set      forth        in


            Paragraphs             1 through                55 as though                more         fully         set forth           at length            herein.




                           57.            If    it    is        determined             that         Vitra      is        in    default          of     the      Lease       as       alleged          in     the     2019


            Notice         of Default,               in whole            or in part,             Vitra        is ready,              willing          and      able     to cure        such        defaults            short


            of vacating            the     Premises.




                           58.            Vitra            will        suffer         irreparable                  harm          unless           the         status       quo        is     m=.istained,                the


            expiration            of the        curative               period         as contaiñcd                  in    the        2019       Notice          of     Default         is enjoined,                stayed


            and    tolled,        and     Vitra         is afforded              an adequate                  opportunity                 to cure.




                           59.            Vitra        has        no adequate               remedy             at law.




                           60.            Vitra        requests               judgment               declaring                and      directing              what      must         be     done       to     cure       the


            defaults         alleged           in    the        2019         Notice         of     Default          to        enable          Vitra      to     protect        its    valuable,             long-term




                                                                                                                     9
            6669328




                                                                                                         10 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                               INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                                       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                    RECEIVEDExhibit
                                                                                                             NYSCEF: 09/18/2019
                                                          Declaration of Karen Stein Pg 133 of 254




             tenancy,            and     preliminary                and      permanently                        enjoining,           staying          and     tolling        the       expiration              of     the


             curative       period            therefor         to afford          Vitra        an adequate                   opportunity           to cure          the     same.




                                                              AS AND_FOR                       A THIRD                     CAUSE            OF ACTION


                           61.               Vitra       repeats,          reiterates                  and       realleges           each        and        every         allegation                set     forth      in


            Paragraphs             1 through              60 as though                  more           fully        set forth      at length           herein.




                           62.               NYC         Admirdstrative                     Code                §    22-902          prohibits            a     landlord           from             harassing             a


            commercial                 tenant.




                           63.               Landlord's             persistent             and          ongoiñg            misconduct             since          the      inception            of     the     Lease,


            cuhaiñâtiñg                 in        the    frivolous               2019       Notice                  of    Default,          constitutes                harassment               under             NYC


            AdministrativeCode§22-902.




                           64.               As      a result       of     Landlord's                   harassment,               civil     penalties            pursuant           to      Administrative


            Code        § 22-903              should      be imposed                on Landlord.




                           65.               Furthermore,                 this     Court                should            award        such       other          relief       as      the      court          deems


                                                                                                                                                                                attomeys'
            appropriate,               including              but    not     limited              to     punitive            dâñiages           and      reasonable                                        fees     and


            court       costs.




                                                          AS AND                 FOR A FOURTH                                CAUSE              OF ACTION


                           66.               Vitra       repeats,          reiterates              and           realleges           each        and        every         allegation                set     forth      in


            Paragraphs             1 through             65 as though               more               fully        set forth      at length          herein.




                           67.               Vitra      has     notified          Landlord                 of       a leak      from      the    Landlord's                second           floor         courtyard


            roof    into     a portion               of Vitra's          ground           floor          premises.




                                                                                                                     10
            6669328




                                                                                                         11 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                          INDEX NO. 655408/2019
NYSCEF DOC.   21-10529-shl
            NO. 1                                  Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                               RECEIVEDExhibit
                                                                                                        NYSCEF: 09/18/2019
        .
                                                     Declaration of Karen Stein Pg 134 of 254




                          68.             Pursuant           to Article             4 of     the         Lease,      Landlord             "shall         maintain           and      repair           the     pubic


                                                                                                    interior."
            portions        of the        building,          both        exterior          and




                          69.             Landlord           has     failed          and     refused           to repair          the     leak      located         within        its portion                 of the


            Building.




                          70.             As      a result        of the      foregoing,               Landlord            has breached              the      Lease.




                          71.             As      a result        of Landlord's                  breach,          Vitra         has   and    will        sustain          significant            damage               to


            its   newly           refurbished             premises              in     an         amount            to     be     determined               at   trial,         but       not      less          than


            $1,000,000.00.




                                                          AS AND               FOR A FIFTH                           CAUSE              OF ACTION


                        72.               Vitra       repeats,           reiterates              and        realleges            each       and       every         allegation             set         forth          in


            Paragraphs             1 through           71 as though                 more         fully       set forth          at length        herein.




                        73.               Pursuant           to    Article           4 of        the       Lease,         Landlord          has      a duty          to     maintain             the         public


            portions       of the         Building,          whether           exterior            or interior.




                        74.               Landlord           has negligently                     failed      to maintain              the   public         portions           of the       Building               by,


            among         other         things,       failing       to     repair          the     leak       from        the     second         floor      courtyard             roof         into         Vitra's


            ground        floor     premises.




                          75.             As      a   result        of       Landlord's                   negligence,             Vitra       has         sustained,            and       will          suMain,


            damages         to its newly              refurbished              premises.




                          76.             Based       upon         the    foregoing,               Vitra       has       been     damaged            in an amount                 to be determined


            at trial,     but     not     less     than      $1,000,000.00.




                                                                                                               11
            6669328




                                                                                                    12 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                                INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                                    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                 RECEIVEDExhibit
                                                                                                          NYSCEF: 09/18/2019
                                                       Declaration of Karen Stein Pg 135 of 254




                                                                 AS AND             FOR          A SIXTH                  CAUSE                 OF ACTION


                            77.             Vitra          repeats,          reiterates            and          realleges               each       and       every        allegation              set         forth           in


             Paragraphs                I through            76 as though              more         fully         set forth          at length            herein.




                            78.             Landlord               has      an    obligation               to     repair          the     leak       that        exists      from        the      second              floor


             courtyard            into      a portion             of Vitra's         ground            floor       premises.




                            79.             Upon           information              and    belief,          Landlord               disputes          the     foregoing.




                            80.             There          is thus         a dispute          as to the            respective               rights        and       obligations            by     and      between


            Landlord              and     Vitra       pursuant             to the     Lease.




                            81.             Because                of     such      dispute,            a judicial                 detennination                    and        declaration               as     to      the


            respective             rights      of the           parties      is desirable              and       necessary.




                            82.             Vitra         has no adequate                  remedy               at law.




                            83.             Vitra          requests         judgment               decladñg                that         Landlord            is    required          to    comply              with        its


            obligations                under        the     Lease          and    repair         the    leak       from           the     second         floor       courtyard           into      a portioñ              of


            Vitra's         ground          floor         premises.




                            WHEREFORE,                             Vitra     requests            judgment               againat           Landlord               as follows:


                            A.              On       the        First      Cause      of      Action,             declaring              that      the      Notice        of     Default          is     defective,


            null      and     void,         and/or         of     no force          and    effect,         and/or           is insufficient                 to cõñstitute            a notice            of default


            or notice             to    cure      pradicate              to a notice          terminating                  the      Lease,         and       preliüúnarily               and      peññasently


            enjoining              and      restraining                 Landlord,          its    principals,               officers,            agents            and    employees,               and         anyone



                            by,        through             or      under         T andlord,             from         taking              any       action,          issuing         any         notice          and/or
            acting




                                                                                                                   12
            6669328




                                                                                                       13 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                                                INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                                    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                                 RECEIVEDExhibit
                                                                                                          NYSCEF: 09/18/2019
                                                       Declaration of Karen Stein Pg 136 of 254




             commencing                  any       action          or     proceeding                to     terminate              the     Lease       or to      remove             or     evict      Vitra       from


             the     Premises           on any             of the        grounds        set forth               in the      Notice          of Default.


                             B.              On the              Second          Cause         of        Action,          declaring             and    directing             what        must         be     done        to


             cure      the        defaults         alleged           in    the     Notice           of     Default           to     enable        Vitra        to protect            its                          long-
                                                                                                                                                                                            valuable,


             terin      tenancy,             and     prehinary                   and     poinianoutly                     enjoining,            staying         and      tolling         the       expiration          of


             the     curative         period         therefor             to afford       Vitra            an adequate                  opportunity        to cure            the    same.


                             C.              On      the         Third       Cause          of       Action,              the      imposition             of     civil        penalties             pursuant           to


                                                                                                                                                                                             attorneys'
            Administrative                    Code          § 22-903,              together              with       punitive             damages          and      reasonable                                       fees


             and      court        costs.


                             D.              On the          Fourth          Cause        of        Action,          damages               in   an amount              to    be determined                    at trial,


            but      not     less     than     $1,000,000.00.


                             E.              On the Fifth                 Cause        of Action,                damages            in an amount                to be determined                      at trial,      but


             not      less    than     $1,000,000.00.


                             F.              On the          Sixth        Cause        of Action,                  declaring             that   Láudlord           is required              to comply             with


             its     obligations             under         the    Lease          and    repair            the    leak       from         the    second         floor        courtyard          into        a portion


             of Vitra's            ground          floor         premises.




                                                                                                                     13
             6669328




                                                                                                          14 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                      INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                 RECEIVEDExhibit
                                                                                          NYSCEF: 09/18/2019
                                       Declaration of Karen Stein Pg 137 of 254




                      G.       Together   with   such   other   and   further   relief     as this        Court       deems   just   and    proper.


            Dated:    New   York,   New   York
                      September     17, 2019


                                                                                SILLS           CUMMIS                &   GROSS      P.C.




                                                                                By:
                                                                                                David   F. Segal
                                                                                                             285
                                                                                101      Park      Avenue,                Floor
                                                                                New       York,          New      York    10178

                                                                                (212)      643-7000


                                                                                Attorneys          for     Plaintif
                                                                                Vitra,      Inc.




                                                                          14
            6669328




                                                                 15 of 16
FILED: NEW YORK COUNTY CLERK 09/18/2019 09:47 AM                                                                                                                            INDEX NO. 655408/2019
              21-10529-shl
NYSCEF DOC. NO. 1                                 Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                                              RECEIVEDExhibit
                                                                                                       NYSCEF: 09/18/2019
                                                    Declaration of Karen Stein Pg 138 of 254




                                                                                        VERIFICATION


             STATE            OF NEW              YORK               )
                                                                     )SS.:
             COUNTY             OF NEW               YORK            )


                           Melissa         Shelton,         being        duly      sworn,     deposes        and      says:


                           1.             I am the       President           of Vitra,       Inc.,   the     Plaintiff         herein.


                           2.             I have      read     the       foregoing          Complaint           and      know       the       contents       thereof;           the   same     are


            true    to     my       own     knowledge,               except         as to    those      matters          upon       inforination             and      belief;         and    as to


            those        matters,         I believe         thern     to    be true.         The     basis       of   such        information            and       belief       are    my own


            knowledge,              and     the     books      and       records       ruâistaiñad         by Plaintiff,            and       its   agents     and      employees.


                           3.             This      verification           is   made        by     me     and     not     by      Plaintiff          because         the    Plaintiff         is a


            corporation             such     that     an individual             with     knowledge           must        verify      on its behalf.




                                                                                                                IdÉLIS            A SHELTON




            Sworn         to before         me this
             17          ay         September,           2019




                          Public



                          DAVID M ZIDEK JR
                   NOTARY PUBLIC-STATE OF NEW YORK
                            No.01Zl6394330
                          dualified        in New York County
                    My Commission              Expires Q7-01-2023




                                                                                                     15
            6669328




                                                                                             16 of 16
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 139 of 254



                               EXHIBIT 5
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 140 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 141 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 142 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 143 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 144 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 145 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 146 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 147 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 148 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 149 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 150 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 151 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 152 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 153 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 154 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 155 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 156 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 157 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 158 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 159 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 160 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 161 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 162 of 254
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 163 of 254



                               EXHIBIT 6
 21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20        Exhibit
                     Declaration of Karen Stein Pg 164 of 254




JAMS ARBITRATION



VITRA,    INC.,

              Claimant,


             -and-                                    JAMS No.   1425024190

NINETY-FIVE MADISON COMPANY,          L.P.,

             Respondent.




                               THIRD INTBRIM AWARD

        The undersigned Arbitrator,           haying been designated pursuant

to a stipulation of settlement in open court on December 7,                  2017,

in Vitra,    Inc.    y Ninety -Five Madison Company, L.P.("the Action")

then pending in Supreme Court of the .State of New York, County of

New   York   under    Index    No.   652342/2017,    (hereinafter   "Settlement

Agreement")       and pursuant to a stipulation after mediation waiving

any conflicts from the circumstance that the undersigned acted as

mediator before the Action was            settled,   and having received the

Claimant's application by letter of its counsel dated February 1,

2019,    reviving its motion made by letter dated July 9,           2018,    inter

alla,    for reargument,      in part,   and,    in effect,   renewal,   in part,

of this Arbitrator's First Interim Award dated June 18,                  2018,   and

having read Respondent's opposition by its prior counsel's letter

dated July 23,       2018,    and having read Claimant's reply thereto by



                                          3.
 21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                Exhibit
                       Declaration of Karen Stein Pg 165 of 254
                                                                                           I_3

its counsel's          letter dated July 26,                     2018,    and having considered

all the papers relevant to the issues raised that were aubmitted
   --,
in -Breaching -the conclasionsiin the                            Firt    Interim Awaidcl("FIA")
   /                                1         i                                 i              A
and having c'onducted               !hearifig and or                argument with theparties

on July 27,      2018, does hereby find,                     conclude and AWARD as follows:

                                                DUNNAGE

       The Claimant         seeks       to,    in effect,           renew that branch of                   its

application to the Arbitrator that complained about dunnage on the

second story         rcof     of    the    Respondent's building.                        The   FIA     found

that   the    Landlord had completed                       its    work   as    of April        24,     2018,

some seven days late but gave the Claimant a nine -day abatement of

rent   for    this     tardiness.             This abatement             for tardiness had been

provided for in the Settlement Agreement of December 7,                                        2017.        In

the    course     of    its        argument       on       this    subject       the      Claimant         had

complained that the Respondent had not provided the Claimant with

any plans       which    Claimant          needed          for    its    air   conditioning            unit.

(FIA p.   11).       In its papers preceding the hearing of May 14,                                    2018,

the Claimant raised the issue of the Landlord's failure to complete

dunnage for four units on the second -floor roof only in its reply

papers.      New matter in a reply is to be disregarded.                                 Herr, Haydook

and    Stempel,      Motion         Practice      §3.06,           (Aspen      Publishers,           atn   ed.

2019).       For this reason,             that branch of the Claimant's reargument

motion    addressed           to     the      issue        of     completion        of     dunnage         and

Landlord's Work,         is deemed a motion for renewal.

                                                       2
    21-10529-shl      Doc 15-1 Filed 04/06/21 4 Entered 04/06/21 18:29:20               Exhibit
                        Declaration of Karen Stein Pg 166 of 254
                                           .4/




          The Claimant argued that Exhibit G to                           Lease required the

Respondent to supply dunnage for 4 units, ones the Claimant and

the other three for other tenants.                      (Tr.    7/27/181D.     13).    Exhibit

G    at    V.   states      "Tenant    shall     pay    25%    of   all    costs   related    to

preparing the         2nd   Floor roof and adjacent walkway areas for usage

by Tenant (sici dunnage and pipes related to its air conditioning."

This is the only provision in the lease that addresses this feature

of Landlord's Work.             It is ambiguous, but its wording and common-

sense -meaning support the Claimant's contention that the Landlord

would install dunnage             for    fcur units           (of which the Tenant would

pay       for   the   dunnage    and    related        piping    for   one   of    them).     In

addition,        the Claimant relies on the Affidavit, presented. with its

reply on the original motion,                of Jessica Hicks sworn to on May 11,

2018,      Claimant's former president who negotiated this Lease.                            She

states in 591 4 and 5:



                   4.     However,     the   entire    second    floor
                 exterior       roof       required       structural
                 improvements to be able to support the planned
                 units.   I had a number of discussions about
                 this personally with Ms. Sklar.       Because Vitra
                 only required one of the four units,               we
                 negotiated that Vitra would pay 25% of the
                 cost for the roof improvements.           There was
                 never a discussion, an intent, or an agreement
                 that   the    Landlord    would    only   make    the
                 structural    improvements     needed to support
                 Vitra's    needs,    and   the   balance     of   the
                 structural   work   would   be  performed    at  some
                 future date. Vitra would never have agreed to
                 this as that future structural construction

                                                  3
 21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20              Exhibit
                      Declaration of Karen Stein Pg 167 of 254




            would likely require access through Vitra's
            intended second floor premises, at which time
            Vitra's space would be finally finished, and
            there    would     likely    be     considerable
            interference   with    Vitra's   business,    and
            possible [sic) cause damage to its finished
            space.     Once    Vitra   had   completed    its
            construction,   it   would   not   want    steel,
            construction materials and workers using its
            premises to access the roof for the delivery
            of steel, and as a staging area for this
            construction.

               5.    The Lease did not contemplate such
             incomplete and partial dunnage work.  In fact,
             I recall that the Landlord delivered plans to
             Vitra's consultants that reflected the dunnage
             repairs to the entire roof.    Vitra provided
             for Vitra to pay 25% of the entire roof
             construction because Vitra was using that 25%
             for its unit.

             The    Respondent    emphasized the        finding       in the    FIA that

the   Landlord's      Work had been         completed    on   April    24,     2018.     It

pointed out that dunnange for the other units cannot be installed

until the units are identified.                  (7/27/18 Tr. pp.     74-76,    81.)     No

affidavit     from     MS.    Sklar   was    interposed       with    respect     to    the

ambiguous    language        of Exhibit G.         In prior    counsel's       lettet    of

July 23,    2018,    the Respondent looked on this issue as addressed to

air conditioning units rather than the dunnage to accommodate them

and argued that the lease fails to require the Landlord to install

additional air conditioning units at the same time.

      In reply the Claimant contended that the dunnage is part of

the Landlord's work and must be finished before Tenant's Work is

required to commence.           (Tr. 7/27/18 pp.        98,   106.)

                                             4
 21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                         Exhibit
                      Declaration of Karen Stein Pg 168 of 254




     The Claimant has proven,                without any contradiction from the

Respondent,     that the dunnage,            part of Landlord's Work,                  had to be

completed     for    four    units.      The       affidavit         of    Jessica      Hicks     is

uncontradicted.           Therefore,      the      finding       in       the    FIA   that      the

Landlord's Work was completed on April 24,                      2018, must be vacated.

The abatement of rent granted in the FIA will be credited against

the total abatement of rent from April 17, 2018, until the Landlord

completes the dunnage for four units on the second -story roof.



                                     ATTORNEYS'      FEES

     The    Claimant        argued    that    the    Arbitrator's               reading    of    the

Settlement      Agreement's           provision          for    attorney's             fees      was

erroneous.          The    Arbitrator        had    read       the        transcript       of    the

Settlement Agreement as if the parties had drafted it.                                    In fact,

the placement of punctuation was the sole                        responsibility of the

court reporter.           In any event the Arbitrator did overlook in the

FIA the Claimant's original request for attorneys'                               fees inasmuch

as it was not separately set forth in its papers and there was a

plethora of other construction -related issues that were separately

highlighted.        The Arbitrator did not intend such a substantive and

important branch of relief to be relegated to the omnibus clause

disposing      of     other     arguments           as     irrelevant,            academic        or

unnecessary to reach.




                                               5
 21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                        Exhibit
                    Declaration of Karen Stein Pg 169 of 254




       The    provision       in     the    arbitration          clause   of    the    Settlement

Agreement reads:         "If Justice Crane is not available or unwilling

to act,      Justice Scarpulla shall resolve any such disputes -Justice

Crane,    Justice Scarpulla and/or any other arbiter mutually agreed

to by the parties,            and the court shall award attorneys'                       fees and

the cost of the dispute proceeding_ to the prevailing party."                                   The

Claimant has persuaded this Arbitrator that the court reporter who

placed the      comma     after       the    word       "parties"    and before         the words

"and the court" misplaced it.                   (7/27/18 Tr. Pp. 17-18.)               The clause

only makes sense if the clause "agreed to by the parties and the

court" refers to a substitute arbitrator.                          Read that way, the sense

of the provision is carried out by an award of attorneys'                                 fees by

this Arbitrator,         the substitute arbitrator or Justice Scarpulla.

               This clears the way for consideration of the merits of

the Claimant's      application for attorneys'                       fees.      The    Respondent

argued in its July 23, 2018, letter and at the hearing (Ti. 7/27/18

pp.    87-88)    that    only        the    prevailing           party   may    be    awarded   its

attorneys'      fees.     The Respondent contended that Claimant was not

a prevailing party because it did not win its primary objectives

of    terminating       the    Lease       or   having       a   receiving      appointed..      It

achieved neither,             (Id.    at 88.)

       The    prevailing           party     must       be   one    who    is    successful      in

achieving the central relief it sought                           (Fastis v 360 Clinton Ave.

Tenants Corp.,      272 AD2d 571            [2d Dept 2000]).             This principle stets

                                                    6
 21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                           Exhibit
                      Declaration of Karen Stein Pg 170 of 254




from language articulated in Nestor v McDowell,                                 81 NY2d 410,         416,

rearg.      denied 82      NY2d       750     (1993).          There    Judge       Bellacosa wrote

"Inasmuch      as    plaintiff          has    not       prevailed       with       respect     to    the

central relief sought,                that is, a possessory judgment, we conclude

that she is not entitled tó attorney's fees under the                                        facts and

circumstances of this case."

       The    FIA    set       forth     ten    points         of    relief          It     denied    the

Respondent relief for the Tenant's failure to commence work; denied

Claimant's          application               for        Lease         termination;           rejected

Respondent's        argument          that     the       Arbitrator       lacked       authority       to

grant a temporary receivership, the Claimant's alternative request

for    relief       if    Lease        termination          were       denied,       but     held     the

application         for    a       receiver     in       abeyance,       neither       granting       nor

denying this relief; granted Claimant treble damages for eviction;

granted      Claimant          a    rent      credit       for      electricity           overcharges;

granted      abatement         of     rent    for    Respondent's         delay       in    completing

Landlord's      Work;          denied         Claimant's            application           relating     to

electric connections;                granted Claimant a declaration with respect

to    the    handicapped            ramp;      granted         Claimant's           claim    regarding

elevator      work;       and       granted     Claimant's             claim    relating        to    the

Landmarks Preservation Commission.

       The    Arbitrator            concludes       that    the     overwhelming majority of

the Claimant's application was granted.                             The only denial regarding

construction         was        the     request          for     relief        as    to     electrical

                                                     7
 21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                          Exhibit
                      Declaration of Karen Stein Pg 171 of 254




connections.        And,   even if the rest of the application were viewed

     the    central    relief        requested,          it   was    not   denied except           with

respect to the Arbitrator's authority to grant Lease termination.

As   Judge     Bellacosa         wrote        in        Nestor,      under       the    facts       and

circumstances of this case,                  the Claimant was the prevailing party

in the FIA.         Therefore,        it shall be awarded its counsel fees for

achieving that result.

      Any argument not addressed in this THIRD INTERIM AWARD                                       was

found to be unavailing,               without merit,            academic or unnecessary to

reach.

      The Arbitrator concludes and                       AWARDS as follows:

       1.    The    Claimant's motion              for     reargument,       in   part,     and,     in

            effect,    renewal,       in part,          is granted.

      2. The       finding      in     the    FIA        that     the     Landlord's       Work     was

            completed on April 24,                 2018,      is vacated and a finding               is

            substituted       that         Landlord's         Work      remains    to   this       date

            incomplete.

       3. The Claimant is entitled to an abatement of rent from and

            after     April     17,        2018,        reduced      by    the    amount      of    the

            abatement granted by the FIA, until the Landlord's Work is

            completed      by        the     installation            of    dunnage      for     three

            additional units on the second -floor roof.

       4. The Claimant is awarded its attorneys'                            fees in connection

            with its application that resulted in the FIA.

                                                    8
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 172 of 254

     5. The Claimant shall submit, within 21 days of the date of

        this THIRD INTERIM AWARD its application for its reasonable

        attorneys' fees with all supporting information about those

        fees, the attorneys' rates who worked on the case. and their

        background and experience.       The Respondent shall have 14

        days     thereafter   to   register   any   opposition     to    the

        application.      The Claimant shall have 7 days thereafter to

        reply.




                                               lk ADAK__
                                   giephen G. Crane, Arbitrator

        State of New York )
                           :SS :
        County of New York)

        I, Stephen G. Crane, do hereby affirm upon my oath as
        Arbitrator that I am the individual described in and who
        executed this instrument which is my THIRD INTERIM AWARD.



       401_ 1.b      fT
         Date                                       St   Alen G. Crane




                                     9
       21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                             Declaration of Karen Stein Pg 173 of 254




                              PROOF OF SERVICE BY EMAIL & U.S. MAIL

                             Re: Vitra, Inc. vs. Ninety Five Madison Company, L.P.
                                            Reference No. 1425024190

           I, Patrick MuHarkey, not a party to the within action, hereby declare that on March 11, 2019, I
served the attached Interim Award on the parties in the within action by Email and by depositing true copies
thereof enclosed in sealed envelopes with postage thereon fully prepaid, in the United States Mail, at New York,
NEW YORK, addressed as follows:


Mr. David F. Segal                                      Mr. Mark Levenson
Sills Cummis & Gross P.0                                Sills Cumrnis & Gross P.C.
101 Park Avenue                                         One Riverfront Plaza
28th Floor                                              Newark, NJ 07102
New York, NY 10178                                      Phone: 973-643-7000
Phone: 212-643-7000                                     mlevenson@sillscummis.com
dsegal@sillscummis.com                                      Parties Represented:
    Parties Represented:                                    Vitra, Inc.
    Vitra, Inc.

Mr. Robert Laplaca
Kristen Rossetti Esq.
Verrill Dana LLP
33 Riverside Ave.
Westport, CT 06880
Phone: 203-222-0885
rlaplaca@verrilldana.com
krossetti@verrilldana.com
    Parties Represented:
    Ninety Five Madison Company, L.P.
    Ninety-Five Madison Company

            I declare under penalty of perjury the foregoing to be true and correct. Executed at New York, NEW
YORK on March 11,2019.

                (_
                     2,/
(_1)4
Patrick Mullarkey.'
PMullarkey@jamsadr.com
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 174 of 254



                               EXHIBIT 7
     21-10529-shl         Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                  Exhibit
                            Declaration of Karen Stein Pg 175 of 254



JAMS ARBITRATION
NEW YORK, NEW YORK
--------------------------------------------------------------------X :
VITRA, INC.,
                                                                          JAMS NO. 1425024190
                                             CIaimant,
                                                                          ORDER
         -against-

NINETY-FIVE MADISON COMPANY, L.P.,

                                             Respondent.
--------------------------------------------------------------------X :



         After considering arguments heard in telephone conference calls on October 1 1, 15, 22

26 and 30, 2018, it is hereby ORDERED:

         1.          Claimant will begin providing the Construction Cost Statements and related

documents, as provided for in the Lease, beginning on November 15, 2018, and continuing on or

about the 15th day ofeach month thereafter ulltil the Sum Of$1,912,500 in costs, as referred to in

Article 78 ofthe Lease, has been paid;

         2.        In consideration of Respondent having withdrawn all claims for freight elevator

charges during October 2018, upon presentation of bills from Respondent, Claimant will

promptly pay fior two freight elevator charges, approved in vliting by Nato Rubin and Archstone,

respectively' each in the sum of$250.00, fior an aggregate sum of$500.00;

         3.        (a)       Except when the Building is closed pursuant to the provisions of the

Lease, Archstone and its subcontractors shall have access to all areas
                                                                                ##d:ngassociatedW'th
Claimant's Initial Alterations including, but not limited to, the basement, sub-basement and

bathroom in the basement, the 2nd floor co'urtyard roof, and the third floor (with respect to the

inter-floor elevator) when needed and without conditions, on weekdays between 8 a.m. and 5

p.m., during which times the freight elevator shall also be available.             Additionally, Archstone



5887660 v5
     21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                 Exhibit
                         Declaration of Karen Stein Pg 176 of 254



will endeavor to provide two (2) business days advance notice to Respondent, for work on

weekends when required by Archstone.          If an emergency or urgent situation arises, Landlord

shall use its best efforts to provide access in a shorter time period;

               (b)      Respondent shall provide a key to Chris Murdock, or other Site

Superintendent ofArchstone daily, fior the back staircase (Staircase D) ofthe Building by 8 a.m.,

for such access.     The provisions of the Lease regarding bringing materials into the Premises

remain in effect;

               (c)       The parties were advised by Claimant,s general contractor, Archstone

Builders LLC (6Archstone") that if access from the 29th Street entrance to the Building is

required between 1 1 :40 a.m. and 12:40 p.m., Archstone will provide the personnel to facilitate

same, at its expense. Notwithstanding the foregoing' should Archstone issue a charge fior that

personnel, such charge shall be borne solely by Landlord;

               (d)      Access to and through the Building shall be without charge to Claimant;

               (e)       Claimant shall advise Archstone that is shall clean all public areas used by

contractors or subcontractors by 5:00 p.m. on a daily basis; and

               (I)      Respondent shall provide egress through the 29th Street door of the

Building to 29th Street at all times that contractors and professionals are in the Building;

         4.     All future certiflCateS Of insurance, aS Well as renewals or amendments of

certificates of insurance, will be reviewed by Respondent or its representatives who shall provide

the results of such review to Claimant,s representatives within a reasonable period oftime under

the circumstances after they have been delivered to Respondent or its designated representative,

generally not to exceed two (2) business days. The review of all such insurance certificates Shall

be at Respondent,s sole cost and expense;




5887660 v5                                         2
     21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                 Exhibit
                        Declaration of Karen Stein Pg 177 of 254



         5      ,he-eefty-eat-gstha,ar-ul,spreparedto,rfuapat-nare##
and the only expected attendees are Nathaniel Rubin, RIta Sklar and Archstone. These meetings
                                                                                   JO
are to be used solely fior the purposes ofreporting on the progress of construction, discuss issues

that have arlSen/CO#dlnatlOn, and requests for mformatlOn, and any Other topics m4rfually agreed

to, and will generally not exceed 60 minutes in duration. During such meetings, Archstone has

agreed to provide Respondent with a two week ¬6look-ahead" anticipated schedule regarding

forthcoming construction, in the form previously provided. Either party has the right to cancel

such meetings in the future without recourse.

         6.     Other than the weekly meetings, and except in the event of an emergency,

Respondent shall not have any direct communications with Archstone, its laborers or its

subcontractors. If an issue arises that is of concem to Respondent, Respondent shall first speak

with, or send a fax to Nathaniel Rubin, Claimant,s project manager, describing the issue.

Nathaniel Rubin has agreed to be generally available, on reasonable notice, to speak and

communicate with Respondent, and attempt to address any issues Respondent has regarding

Claimant,s Initial Alterations. If the issue is not resolved with Mr. Rubin within a reasonable

period of time, Respondent shall employ the protocol fior raising issues during construction as

provided fior in the Stipulation of Settlement.

         7.     Claimant has the right, at its sole cost and expense, to engage the services of

Catalpa Special Inspectors as its independent, third-party inspector. Respondent has the right to

have Skyline Engineering, its independent, third-party inspector, present for such inspections.

         8.      Claimant,s attorneys shall, within seven days from notice of a joint request firom
                                                       q_tJ,I)Oiv
Richard Feldman, Esq. and Robert Laplaca, Esq.) an    d/e#: ving the necessary info-ation and/or
documentation, deposit the sum of $154,359.85, representing the full extent of the charging lien




5887660 v5                                        3
      21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                  Exhibit
                         Declaration of Karen Stein Pg 178 of 254



asserted by Respondent's former attomeys, Rosenberg Feldman Smith LLP, with the Clerk of

the Court in the action commenced by said firm against Respondent, in Supreme Cout, New

York County) bearing Index No. 653953/2018. Upon such deposit being made, Claimant will be

deemed to have complied with its obligations for the payment of rent through October 2018 to

the extent ofsuch pa)ment.

         9.       As agreed to in the July 27, 2018 hearing before the Arbitrator, each side, without

exception, will provide the other's attomey with at least one business day notice in advance of

any communication with Landmarks Preservation Commission (6LPC9?) in order to allow the

other party an opportunity to properly participate in such communication.

         10.      Respondent has stated that it is in the process of engaging Archstone, at

Respondent's sole cost and expense, to perform certain duct work construction fi.om

Respondent's new demising wall into the Lobby of the Building (the cDuct Work

Construction").     Claimant has agreed to allow Archstone access to the Premises in order to

facilitate such Duct Work Construction, provided that Archstone completes same no later than

November 30, 2018. After November 30, 2018, Archstone will be completing the installation of

Vitra,s wall in the vicinity of Respondent,s New Demising Wall, and Archstone will not have

access through Claimants, Premises to complete the Duct Work Construction.

         ll.      Claimant shall be entitled to proceed with the sending of the ground floor

premises currently scheduled for December 1, 2018, and Respondent is hereby directed to

cooperate and facilitate such construction by tuming off the smoke detectors, and# providing

the    Building     personnel    required     fior       Claimant's   contractor   to   perfo-   such

construction. Respondents, demand of $250 per hour, for a minimum of 8 hours, and Claimant,s

objections thereto, are reserved to the parties fior a future hearing.




5887660 v5                                           4
 21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                  Exhibit
                     Declaration of Karen Stein Pg 179 of 254

         1 2.    Where Respondent,s cooperation, request fior information and/or coordination is

requested by Claimant,s representatives, Respondent shall respond and/or agree to meat within

one (1) business day) and in all respects to promptly froilitate the construction, without imposing

conditions for same, but without prejudice to the claims of the paties as to the fmancial

otligation and responsibility theref:or, and the right to submit those claims to the Arbitrator for

resolutiom

         13.    Except to the extent expressly set forth in this £ck¥in, Claimant al                  4#tr

Respondent expressly I-eserve all oftheir rights, I.emedies and claims against each other, wkether

or not previously asserted, including, but not limited to, costs, expenses and attomeys, fees.

         14     To the extent any ofthe terms and conditions ofthis              conflict with the

terms and conditions ofthe Stipulation of Settlement, the terms and conditions ofthe Stipulation

ofSettlement shall prevail.


Dated: Novenderfty, 2018




5887660 v5                                      5
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 180 of 254



                               EXHIBIT 8
 21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                     Declaration of Karen Stein Pg 181 of 254




JAMS ARBITRATION

VITRA,    INC.,

                Claimant,


               -and-                                          JAMS No.    1425024190

NINETY-FIVE MADISON COMPANY,               L.P.,

               Respondent.




                                SECOND INTERIM AWARD

        The undersigned Arbitrator,                having been designated pursuant

to a stipulation of settlement in open court on December 7,                              2017,

in Vitra,      Inc.    v Ninety -Five Madison Company, L.P.               ("the Action")

then pending in Supreme Court of the State of New York,                           County of

New   York     under    Index   No.    652342/2017,         (hereinafter        "Settlement

Agreement")       and pursuant to a stipulation after mediation waiving

any conflicts from the circumstance that the undersigned acted as

mediator before the action was settled, and having entered an order

dated November 22,         2018,      regulating the relationship of Claimant

and Respondent         during   the period         thereafter    until    completion of

Tenant's Work,         and having received the Respondent's application by

email    and    letter    of    its   counsel       dated   November      26,    2018,     for

reconsideration of the November 22,                   2018,    order and        for written

reasons    for signing it,         and having read Claimant's letter by its

counsel      dated      December      5,    2018,      opposing     the     Respondent's



                                              1
 21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                      Exhibit
                       Declaration of Karen Stein Pg 182 of 254




application, and having conducted a hearing and oral argument with

the parties        on January      15,    2015,       does hereby        find,        conclude   and

AWARD as follows:

Circumstances Preceding Entry of November 22 Order

        The Arbitrator had urged the parties,                      through counsel,          to try

to come to a stipulation regulating their interactions during the

ongoing progress of Tenant's Work under the Lease.                              Five conference

calls    were    conducted by the Arbitrator with                     counsel          through    the

month of October 2018 to address issues that hampered the progress

of the Tenant's Work in an orderly and rational fashion.                                     During

the pendency of the negotiations of a stipulation,                              the Respondent,

according       to      Claimant's       email        dated    November         13,     2018,    had

unilaterally            written   to     general         counsel         to     the     Landmark's

Preservation Commission              ("LPC")      to criticize the Gensler Plan A-

865 for the entry to the store and to prefer the Melvin Plan.                                    This

was in disregard of the Arbitrator's prior order that the parties

implement the Gensler Plan as the most effective means of obtaining

approval      of     the    LPC   quickly.             Because      of        this    approach        by

Landlord's counsel to LPC,               the Claimant complained of delay at the

hands of the Landlord and asked for a 21 -day rent abatement due to

the     delay      of     Landlord's      expediter           in    securing          the   general

construction permit from the Department of Buildings.


        The     Arbitrator        had     meanwhile           deferred          ruling      on    the

Claimant's application for a temporary receiver which remains open

                                                  2
 21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                        Exhibit
                     Declaration of Karen Stein Pg 183 of 254




to this date;       on the Claimant's allegation that the Landlord had

not    complied     with   its        obligations         regarding        dunnage;        and     the

Claimant's application for attorneys'                      fees.     These       circumstances

made     it   reasonable        for     the    parties        to     try    to       resolve      the

construction issues through a stipulation that embodied procedures

and process without prejudice to the legal and factual posture of

both   sides.      Because       the    Claimant         concluded     that      a    stipulation

would not be       reached,      it    submitted with its November                    13    email      a

proposed      order    with   explanatory            notes'    to    accomplish            what    the

stipulation had been intended to accomplish.


       The proposed order contained 12                     decretal paragraphs dealing

with     access,      without        charge,        by    Claimant's        contractors            and

subcontractors        to   the       building;       specifying       Vitra's         payment         of

$500.00 for past elevator charges; providing for the Respondent to

respond in a       reasonable period to                  submittals    of    certificates             of

insurance       and    amendments;            providing        for     Construction               Cost

Statements      and related documents                to begin on November               15,    2018,

and continue on the 15th of each ensuing month until Claimant has

paid $1,912,500        in hard costs           as    specified in Article              78     of the

Lease;    detailing and limiting Claimant's participation in weekly

meetings;       providing        a     procedure          outside     these          meetings         to

alleviate       Respondent's          construction          concerns       without         directly



I The November 13 email also asked inter alia for a hearing for additional
damages and attorneys fees, a rent abatement and sanctions.

                                                 3
 21-10529-shl           Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                           Exhibit
                          Declaration of Karen Stein Pg 184 of 254




communicating             with       the    Claimant's             contractor,       subcontractors           or

laborers;         authorizing Claimant to hire Catalpa Special Inspectors

as    its    independent             inspector       at       its    sole    cost;    articulating         the

procedure          by    which       Claimant       was       to     deal    with    the    charging      lien

asserted by the Respondent's                         former counsel;               specifying that the

parties           would        provide        at      least           one     day's        notice       before

communicating             with        the     LPC     to       give        the     other    a    chance       to

participate             (as    previously agreed                in    the    July 27,       2018,   hearing

before       the    undersigned);             addressing             the    landlord's       ductwork      and

its    completion;             and    reserving       all       rights       and remedies         of either

party including costs, expenses and attorneys fees; and concluding

with     a    provision,             in     the     event       the        order    were    in    conflict,

deferring to the Stipulation of Settlement.


        The accompanying explanations for each paragraph included the

reason why the Claimant's contractor needed a writing to regularize

access       to    the building.              The     contractor            and     subcontractors        also

needed protection                from the          Respondent's             interference         with    their

work.        The Claimant sought to terminate the Respondent's delay in

approving or rejecting Certificates of Insurance and attempting to

foist the cost of review onto the Claimant.                                        The authorization to

hire Catalpa as an independent inspector,                                    to which the Respondent

had      objected              without        explanation,                  was     justified       because

Respondent's             own    inspector had no problems                         with Catalpa      or with



                                                          4
 21-10529-shl         Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                         Exhibit
                        Declaration of Karen Stein Pg 185 of 254




the   results        of     a pull    test     that       Catalpa,       in    any    event,    had     not

performed.


       By   email          dated     November       19,     2018,       he     Claimant's       counsel

proposed two additional paragraphs to the order.                                      One dealt with

sanding work to be performed on December                                1    and the    Respondent's

imposed condition of a fee of $250 per hour for 8 hours.                                       The other

provided     for      reserving        the     Respondent's             right    to    arbitrate        the

claims      for           compensation;        but         the     Respondent's             claims         to

compensation for the sanding or for any future work requiring the

Respondent's cooperation were not to delay the construction work.


       In an email later on November 19,                          2018,       Respondent's counsel

submitted        a    proposed        counter -order             with       explanations.          As      to

Claimant's proposed two additional paragraphs, the Respondent took

the   position            that,    under     the    lease,       sanding       must    be   done      on    a

Saturday for at least 8 hours with a building employee present and

the elevator available.                    Moreover,       the Respondent is not to incur

any costs or expenses for the Tenant's Work pursuant to Paragraph

76(C).      As       to    the     provision       reserving       rights       and    deferring        the

satisfaction of conditions imposed by Respondent for future work,

the Respondent argued that the Claimant is                                  asking the Arbitrator

to    disregard           and     override    the     Lease.         Counsel         specified      seven

provisions of the Lease being eviscerated.




                                                      5
 21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                        Exhibit
                     Declaration of Karen Stein Pg 186 of 254




       The   Respondent       proffered         a       ten -page     proposed       order    in      18

paragraphs the last of which purported,                         in the event of conflict,

to make the order superior to the Stipulation of Settlement.                                       The

entire tone and tenor of the counter -order was                           to perpetuate the

Respondent's        will     and   to     craft          provisions      unhelpful           to    the

expeditious completion of the Tenant's Work.                            The explanation for

its provisions was grounded in various provisions of the Lease as

interpreted by the Respondent,                  many of which interpretations are

in dispute.        The explanations addressed the lack of necessity or

authority for many of the paragraphs in Claimant's proposed order.

For example,       the Respondent read paragraph six as imposing a gag

order not authorized by the Stipulation of Settlement which only

provided that the Respondent would not interfere or disrupt.


       The Claimant interposed a seventeen -page reply by Mr. Segal's

letter dated November 21,               2018.           Without going into its details,

an overview of the reply projects a refutation of the Respondent's

arguments that cast all the blame on the Claimant for the delays

in completing Tenant's Work.                  The Respondent also diminishes the

need   for   a    protocol    whereas,        in        fact,   the    Respondent         continues

obstructing        the    Tenant's      construction            and    wants    to       control      it

including        making    demands      for     unauthorized           fees    or    payments         in

advance.     The reply recites the numerous prior derelictions of the

Respondent        remedied    in   the    first          Interim Award        and    a    number      of



                                                    6
 21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                     Exhibit
                      Declaration of Karen Stein Pg 187 of 254




orders      including    the       deferral    of Claimant's            application       for    the

appointment of a temporary receiver.


        The    reply        then     introduced        a        paragraph           by   paragraph

justification of its proposed order and reasons for rejecting the

Respondent's counter -order.               At page 7 Mr.             Segal wrote:


                     The indisputable fact is that neither
               Vitra, nor its professionals or contractor,
               can proceed to expedite the construction and
               timely conclude it, without written protocols
               in place.   Nor can Vitra rely on Mr. Laplaca's
               well -written,   but   factually   and  legally
               incorrect emails_.     We submit that Vitra's
               proposed Order is fair and should be signed.
               We further submit that Landlord's proposed
               Order is argumentative, constitutes a vast
               "over -reach", and seeks relief that has never
               been sufficiently presented to Your Honor.

     November 22,     2018,    Execution of Order

        The    Arbitrator          thereupon        signed       the        Order     ("Order"      or

"November      22    Order")       proffered by       the       Claimant       on    November    22,

2018.       Other than correcting typographical errors,                             the Arbitrator

changed the reference to the Order as a stipulation in paragraphs

13 and 14.      This indicates the derivation of the original intention

of    the   parties     to    reach    a   protocol        to    smooth       and    expedite    the

Tenant's Work and to overcome prior points of friction.                                  Since the

parties were unsuccessful in this endeavor,                            the Claimant took the

position      that    the    protocol      would      need      to     be    established    in      an

Order.      The Claimant's proposed order accomplished this objective;




                                                7
 21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                   Exhibit
                      Declaration of Karen Stein Pg 188 of 254




the    Respondent's          counter -order         did    not.          Accordingly,          the

Arbitrator adopted the Claimant's Order.

The Motion for Reconsideration

       By    his    letter    dated     November        26,     2018,       the    Respondent's

counsel requested a hearing for "reconsideration of your Honor's

decision to sign the Order proposed by Tenant exactly as written"

and   written       articulation        of    the       reasons       for     such     decision.

Treating      the    Order     signed    on    November          22     as    an     Award,    the

Respondent complained that there had not been a hearing as required

by    paragraph       twenty-eight       of       the     Settlement          Agreement       nor,

pursuant to the JAMS Rules,             an articulation of the reasons for the

Award.       Claiming bias       favoring the Tenant                "in every conceivable

manner",      the   Respondent     reiterated           that    the     Order      contradicted

Lease provisions and imposed punitive conditions on the Respondent

that created potential liability risks                        for it.        The Respondent's

letter -motion carried on at great length and detail how the Order

violated the Settlement Agreement                   in failing to honor provisions

in the Lease        that   the   letter went on           for pages          to enumerate      (as

the Respondent had done in supporting its counter -proposed order).

       The    Claimant       opposed     a    hearing         for     reconsideration          and

written articulation of the Arbitrator's reasons                              for signing the

Order.       It asked for summary denial of the Respondent's requests.

The Claimant took fundamental issue with the Respondent and accused

it of imposing the will of Respondent's sole representative,                                  Rita


                                              8
    21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                 Exhibit
                      Declaration of Karen Stein Pg 189 of 254




Sklar,     regardless of the terms of the Lease.                   The Claimant accused

the Respondent of mis -characterizing the Lease,                       trying to rewrite

it and the Settlement Agreement and seeking relief never earlier

requested or argued.              On the law,       the Claimant sought rejection of

the motion because the Respondent's arguments supporting it were

beyond the scope of reargument,                 and mounted claims that have been

waived and that were deficient and without merit.                          The opposition

raised new incidents2 of the Respondent's                       obstruction and delay,

yet     dropped    a    footnote    that,    despite      the   vigor    of    Respondent's

objections to the order,             "there has not been any specific incident

of difficulty cited by Landlord because of the Order...."

              The       Claimant    argued   that      there    have    been   four    orders

issued by the Arbitrator.              None,        including the November 22 Order,

constituted        an    Award.      Respondent        did   not   raise      the   issue       of

hearing and Award in support of its counter -order or in opposition

to the Claimant's proposed Order.                    Thus,   it has been waived.

        The Arbitrator directed a hearing as early as possible.3




2These included the Landlord's contact with Pinnacle, the electrical
contractor, to stop work; the attempt by the Landlord's expediter to delay
meeting the Plan Examiner at the DOD; the Respondent's counsel's letter to
General Counsel of LPC to undermine the agreed upon and ordered submission of
the Gensler plan for the entry way; the cancellation and rescheduling of
sanding due to Landlord's objections --to name a few.
3The Respondent's counsel interposed two letters dated January 14, 2019, the
day before the scheduled hearing on its motion for reconsideration.   While it
asked to revoke the Order, it added a litany of other requests for relief not
within the scope of the original motion.   For purposes of this AWARD, the two
letters have been disregarded.   (See Tr. 29-30.)

                                                9
 21-10529-shl            Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                             Exhibit
                           Declaration of Karen Stein Pg 190 of 254




The Hearing of January 15,                       2019

        The hearing was                  intended to resolve the Respondent's motion

for   reconsideration                and to discuss              the Claimant's               request    for      a

Certificate          of       Insurance         from      the    Respondent,        the        Respondent's

refusal       to    authorize            a    roof   inspection,         and      the    leaks       into   the

Claimant's premises                  from the roof.                The Claimant also wanted to

discuss two issues on which decision was deferred from the July 27

argument --attorneys fees and completion of the dunnage as part of

Landlord's Work.

                                         A.     Respondent's Arguments

        The    Respondent                propounded        how     the   Order          was     beyond      the

provisions of the Lease.                        It complained that construction should

have begun in April but did not start until October.                                           Even a start

in April was two and one-half years late under the Lease.                                                 The

Respondent          blames         Vitra       for   it   now having         to    rush        its   Tenant's

Work,    and asserts that the Order was born out of this frenzy.                                                 It

accuses the Claimant of stalling in order to lease its Gansevoort

location           and        to    terminate          the       Lease   with           the     Respondent.

Proclaiming          that          the       Landlord's         Work   was     completed          in    April,

Respondent          argues         that       Vitra had 9 months             from then to            complete

its work.

        The Respondent               contended that many of the provisions of the

Order of November 22 violated the Lease and imposed obligations on

the   Landlord           it    never         undertook.         Revisiting        history before            the


                                                          10
    21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                       Exhibit
                     Declaration of Karen Stein Pg 191 of 254




Settlement Agreement,                its counsel argued that the Claimant should

have started its construction promptly after the commencement of

the    Lease    and   in       9   months       have     expended   over     $1.9   million          in

consideration         of       a    reduced       security       deposit.       The     argument

proceeded to analyze the November 22 Order and how it violates the

Lease.

        Paragraph        one       of     the    Order     concerned    construction           cost

statements that the Claimant was to provide to the Respondent on

a    monthly basis         after        commencement       of    construction       pursuant         to

paragraph 78       (B)     and      (C)    of the Lease.         The first such statement

was    submitted      shortly before             the November 22       Order;       and,    it was

barely legible.            It      fails    to    identify the hard costs             or whether

they were paid as the Lease requires                        for these statements.              (Tr.

82-84.)       One concern stemming from this paragraph of the Order is

that    the    Claimant        may      claim    an unlimited       amount    of    time    rather

than 9 months         to spend the              $1,912,500      in costs,    and they do not

have to be "hard" costs.4 The Respondent also complained that there

was no signed architect certificate                        (not caused by the order)            and

that    the    Claimant        should have been providing monthly                     statements

even for months when it had incurred no hard costs                             (Tr.    86-88).




4These criticisms were never raised in opposition to the Claimant's proposed
Order.

                                                   11
 21-10529-shl         Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                   Exhibit
                        Declaration of Karen Stein Pg 192 of 254




        Paragraph 2 of the Order addressed freight elevator charges.

These have been "pretty much worked out" according to Respondent's

counsel.       (Tr.    51.)

        Paragraph 3 of the Order makes provision for access                               to "all

areas     of     the        Building       associated         with      Claimant's        Initial

Alterations."              The Order      specifies     the days        and hours     when this

access    will        be    provided      "when    needed      and     without    conditions."

This,    according to the Respondent,                   goes well beyond the Tenant's

rights    in    the        Lease:   "They    have      the    rights    with     regard    to    the

demised premises.              They don't have rights with regard to be going

through all areas of the building.                      It's...nowhere in the         lease...."

(Tr.    54.)     It also violates           Paragraph 48 of the Lease specifying

that the tenant shall not use the "demised" premises to impose any

additional       burden        on   the    landlord      in    its   operations,      and       also

Paragraph 78 exonerating landlord from any expenses or work with

regard    to    the    demised premises or              tenant's       initial    alterations.

Authorizing access without conditions takes from the landlord the

protection of these             paragraphs        of the      Lease.      Paragraph 3(d)            of

the Order specifies that access to and through the building shall

be   without     charge       to Claimant.        Respondent         argues    that   this      also

violates       the same Lease provision which counsel characterizes as

"provisions       in the lease that says the landlord shouldn't be put

to any of their own work or expenses or any additional burdens to

their    own     operations         in     the    premises      itself."       (Tr.   55.)       The

                                                  12
    21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                           Exhibit
                          Declaration of Karen Stein Pg 193 of 254




Respondent further argues that the access provisions of the Order

tethered          to    the     "when     needed"     puts       the    Claimant         in    charge         of

determining necessity.

           The Order next provided in Paragraph 4 for Respondent's prompt

review of certificates of insurance,                            a review within a reasonable

period of time under the circumstances that generally should not

exceed       two       business      days.      The       Respondent          objects         to    the    two

business days for a turnaround because that is not required by the

Lease.        Paragraph          4   also    specifies       that      the     review shall           be      at

Respondent's sole cost and expense.                          Respondent objects to that as

a violation of Paragraph 78                    (C)   of the Lease that "Landlord shall

not be obligated to incur any expenses with regard to the demised

premises          and    tenant's         initial    alterations."                 Counsel         confessed

that       this    provision         is    largely moot.               (Tr.    63.)       But,       if    the

Respondent funds some expenses in this regard,                                     Respondent's claim

to their reimbursement would be reserved under Paragraph 13 of the

Order.

           With the caveat that some of the issues may have become stale

since November 22,               Respondent's counsel continued with paragraph

5     of    the        order.        This    provides        for       weekly        meetings.             The

Respondent's             difficulty         with     it    is     that        it    is   voluntary            on

Claimant's participation.

           Paragraph 6 inhibits Respondent's direct communications with

Archstone,         its     subcontractors or laborers on the job outside the


                                                     13
 21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                 Exhibit
                    Declaration of Karen Stein Pg 194 of 254




weekly    meetings.           The    person       for       the    Respondent           to    contact         is

Claimant's project manager.                     Respondent contends                   that such a gag

order is unauthorized by the Lease and goes beyond the Settlement

Agreement.

        Paragraph 7 of the Order authorizes Claimant,                                  at its expense,

to retain Catalpa as its independent,                         third -party inspector.                    The

Respondent       takes       refuge       in    paragraph           69    of     the       Lease.       This

requires     structural            work    to   be        performed        only       by     Respondent's

vendors.         While       not     a    major       issue,           counsel        interprets        this

provision as including inspection of structural work that Catalpa

would    perform,        but        acknowledges            that         the     Claimant        contends

inspection is not part of the structural work.

        Paragraph    8       authorizes         Claimant          to     deposit       into    court     the

rent     that     Rosenberg              Feldman          Smith,         Respondent's            original

attorneys,      claimed was subject to their charging lien.                                    Both sides

agree this was a non -issue for the hearing.

        Paragraph        9    dealt        with       communications                  with     the      LPC.

Respondent is "on the same page with that."                                    (Tr.   72.)      Duct work

and sanding were the subjects of paragraphs 10 and 11.                                         These have

been    completed.           The    parties       agreed          that    these       paragraphs        were

moot.

        Paragraph 12         required the Respondent to respond or agree to

meet    within    one    business         day     when      its        cooperation,          request      for

information or coordination is requested.                                 It required Respondent


                                                     14
 21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                      Exhibit
                   Declaration of Karen Stein Pg 195 of 254




"in all respects to promptly facilitate the construction,                               without

imposing conditions for same,                   but without prejudice to the claims

of the parties as to the financial obligations and responsibility

therefor,     and the right to submit those claims to the Arbitrator

for   resolution."        Counsel          for    Respondent      equated      this    with       the

access   provision       (1   3)     adding:       "...basically    the   landlord          has    to

just give the entire building and now give their entire attention

to the tenant."      (Tr.     78).

                                    B.    Claimant's Opposition

      Claimant observed that the Arbitrator already ruled that the

provisions      in the    Lease          regarding      commencement      of    Tenant's      Work

are   inoperative.        They           were    replaced   by    the   nine -month         period

specified in the Settlement Agreement.                      The Claimant's position is

that the landlord is estopped from claiming the expiration of these

nine months because of its many delays.                     Claimant's counsel refuted

the Respondent's argument that the Order violated the Lease because

the adversary mischaracterized its provisions.                            Furthermore,            the

Landlord has not raised any objection to the parties'                                 experience

with the application of the Order since its execution on November

22,   2018,   through     the       date    of    the   hearing    on   January       15,    2019.

The   Order     cleared       the        path    for    construction      and    removed          the

Landlord's      impediments         and unwarranted preconditions                 that had no

foundation in the Lease or the Settlement Agreement.                            Nevertheless,




                                                  15
 21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                      Exhibit
                    Declaration of Karen Stein Pg 196 of 254




counsel observed,         the Order protects the Landlord by giving it a

remedy if it believes it has suffered damage.

               Claimant    reminded      the      Arbitrator         of     the       history       of

Landlord defaults since the date of the Settlement Agreement.                                     (Tr.

105-118.)       The motion for reargument,               Claimant argued,              failed to

comply with the CPLR in that               there has been no showing that the

Arbitrator      overlooked or misapprehended                  the    facts      or misapplied

controlling principles of law.              The Respondent is simply repeating

arguments made before.            Many of Respondent's arguments have been

waived    and    are   beyond    the   scope      of    reargument.            The    Respondent

never    complained      that    the   Order,      or   its    own       counter -order,           was

unavailable without         a hearing.           The Arbitrator was               justified         in

rejecting the counter -order,            and the Order has worked and should

remain in effect.

               Claimant    then    addressed       the    Order      sequentially.                 The

construction cost statements,              the subject of Paragraph 1,                  reflects

the     Landlord's      responsibility          for     substantial            delays       in     the

commencement of construction of Tenant's Work.                            Furthermore,            this

paragraph       specifically      refers    to    paragraph         78    of    the    Lease       and

effects no change in the definition of hard costs.

               Access    (paragraph 3)      is necessarily contemplated by the

Lease in authorizing work outside the demised premises.                                 The scope

of    access     is    limited    to    those         areas    associated            with        these

alterations.           In addition,    the limitation in paragraph 78 of the


                                             16
    21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                        Exhibit
                       Declaration of Karen Stein Pg 197 of 254




Lease    on costs      to the Landlord has                  to do with expense               regarding

the     Tenant's       initial      alterations             to       which     the     Landlord     was

exonerated from contributing.                   This is irrelevant to the Landlord's

obligations under           the    Lease    to permit            the Tenant          to perform its

construction or provide              staff during this                  construction.          If   the

Landlord had         intended to      avoid all             of   its     own    costs      during   the

Tenant's construction,             it could have provided this                        in the Lease.

If an issue arises over these costs,                        the Order preserves this for

both     parties       to   raise     in        the     future         without         delaying     the

construction.

        The   Claimant      turned to paragraph                  4    establishing a         protocol

for approval of certificates of insurance.                               Its counsel          recalled

a    prior    ruling    when      Respondent      was       represented by             Mr.    Syracuse

that there is no provision in the lease obligating the tenant to

pay     for    the    Landlord's      review           of    certificates             of   insurance.

Moreover,      there is no two-day turnaround in paragraph 4;                                 it is a

reasonable period prescribed in this paragraph.

        The weekly meetings addressed in paragraph 5 of the Order are

not mandated by the Lease.                 They are voluntary.                  The inhibition in

paragraph 6 against the Landlord speaking with Archstone directly

outside these meetings, when Nate Rubin is available to answer Ms.

Sklar's       questions,     remedies       a    situation            that   is      unnecessary and

passionately to be avoided.                     There       is   no evidence          that Nate has

been unresponsive.


                                                  17
 21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                           Exhibit
                       Declaration of Karen Stein Pg 198 of 254




        Paragraph        7     authorizes        the      Claimant        to   retain      Catalpa         as

special inspector.               This paragraph does no violence to Paragraph

69 of the Lease or any other provision because the Lease does not

refer    to     a    special      inspector          which     performs         no    structural           or

contracting services.              "There's no provision in that Exhibit I                             [to

the Lease],         I believe it is, that refers to the special inspectors.

They're       not    a   contractor,           they're       not   a     structural       engineer         or

structural           contractor;          they       observe            structural        work      being

performed          for   purposes      of      Department          of    Buildings        compliance."

(Tr.    137.)       Furthermore,         Ms.    Sklar's hostility to Catalpa is based

on her erroneous assumption that Catalpa performed the pull test.

Rather, Catalpa observed this best which was later approved by the

Respondent.

        As    to    paragraph      9   dealing with            communications             to    LPC,   the

Arbitrator          already     ruled     in     July     that     when    one   party wishes              to

communicate,         the other should be permitted to join.                               Paragraph 10

was    inserted to accommodate the Respondent to which the Claimant

gave unlimited access               to    its    rental       space       to   allow Archstone             to

perform Respondent's              repair        to     its    own wall.          Paragraph        11   was

required        when     the    Landlord        forced        cancellation           of   the    sanding

because Claimant would not pay $2,000 to have her representative

present on a Saturday to deal with the building systems.                                        The only

provision specifying compensation of Landlord is for operation of

the freight elevator for $250 per hour;                             but the sanding operation


                                                     18
 21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                       Exhibit
                    Declaration of Karen Stein Pg 199 of 254




was not going to use the freight elevator.                            Hence, Claimant drafted

this     paragraph        yet     left         open       the     Respondent's          claim       to

compensation.          Then the Respondent turned off the building systems

remotely and did not even need the attendance of a representative.

                                      C.     Respondent's Reply

       The Claimant places all the delays on the Landlord, but it is

the Tenant which was to commence construction at the outset of the

Lease and spend hard costs of over $1.9 million in nine months and

be   finished in November 2016.                    Claimant       did nothing          for two and

one-half     years,       and    it        still   blames        Respondent.           Instead      of

constructing,          even     under       the    new        schedule    of     the    Settlement

Agreement,      the     Claimant           expended      its    efforts     to    terminate       the

Lease.      It was Ms.        Sklar who fixed the sanding;                     it was Ms.       Sklar

who fixed the problem of the electrical risers.                                  "We figured out

what was going on,            we figured out a way to fix things.                         But call

them delays       or    call    them things             are    just    not moving       along very

quickly,    but    it's       not because of            the    landlord.         Once again,      the

landlord is trying to get things done and these things are holding

things up,    not to blame the landlord."                        (Tr.    162.)

       In reply to the Claimant's observation that the Order is doing

its job, this does not excuse rewriting the Lease.                               As to paragraph

78 of the Lease,          contrary to Claimant's comment that this relates

to   work   letters,       the    Lease        provision         mentions      nothing     in    that

regard.     The provision is clear and broad:                          "landlord shall not be


                                                   19
 21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                  Exhibit
                       Declaration of Karen Stein Pg 200 of 254




obligated to perform any work or                     incur any expenses with respect

to the demised premises and tenant's initial alterations."

                             D.     Claimant's Cross -Application

        The Claimant also placed before the Arbitrator a dispute about

leaks from the roof and the absence of a genuine roof inspection.

The Claimant says the Respondent has taken the position that the

Tenant,       having    accepted      the    premises       in   2016,   may     not    complain

about     leaks      that    develop        thereafter.          However,      the      Claimant

contends      this     is   a matter of the          Respondent's        covenant       of quiet

enjoyment.        Besides,        the Landlord has          the obligation to maintain

structural portions of the building.                    And, Paragraph 4 of the Lease

requires the Respondent to maintain and repair the public potions

of the building,            interior and exterior.               If there is damage from

leaks,    the    Claimant         will pursue    the Landlord or its              insurer    "if

they'll ever give us the insurance policy"                        (Tr.   190).

        The   Respondent       contended that          it   never   agreed to          hand over

its insurance information nor to give the Tenant a right to inspect

the roof.       Furthermore,         paragraph 4 of the Lease excuses Landlord

from liability for "inconvenience,                   annoyance or injury to business

arising from owner,            tenant,      or others,      making or failing to make

any repairs_to any portion of the building."                         Paragraph 52 of the

Lease says the Respondent does not have to do any work to prepare

the demised premises for Tenant's occupancy other than Landlord's




                                                20
 21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                           Exhibit
                      Declaration of Karen Stein Pg 201 of 254




Work.       Finally,    this issue is not within the Arbitrator's scope or

jurisdiction pursuant to the Settlement Agreement.




                                                  DECISION

                  A.       Motion for Reconsideration

        The Respondent has treated this motion as one for reargument.

Such    a    motion     is    addressed      to     the    Arbitrator's              discretion.          A

motion for reargument requires the moving party to show that the

court       overlooked       or misapprehended             relevant          facts      or misapplied

controlling principles of law.                     "Its purpose is not to serve as a

vehicle to permit the unsuccessful party to argue once again the

very     questions           previously      decided"            or     to        advance      different

arguments than previously presented.                            Foley v Roche,            68 AD2d 558,

567    (1st Dept.      1979).      Even analyzed as a motion to renew,                          it would

require presentation of additional facts that existed at the time

of    the    original      motion but        not    then        known    to       the    losing party.

There       must be    a     valid   excuse       for     not    submitting             the   additional

facts on the original motion.                      Id.,    at 594.

        The    Respondent's          motion       might     easily           be    disposed      of   for

failing       to meet      these     procedural         requirements.               The Arbitrator,

however,       believes         it    will     benefit            the        parties'         continuing

relationship of Landlord and Tenant to discuss the merits of key

points presented by this motion.




                                                   21
 21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                             Exhibit
                      Declaration of Karen Stein Pg 202 of 254




       As   a matter of background,                  we     should remind ourselves                   that

every contract contains an implied covenant of good faith and fair

dealing in the course of performance.                         This means that it contains

any promise which a reasonable person such as the "promisee would

be justified in understanding w[as]                        included" Dalton v Educational

Testing Service,          87 NY2d 384,         389       (1995)    quoting Rowe v Great Atl.

& Pac. Tea Co., 46 NY2d 62,                 69 (1978).       This includes an undertaking

that "neither party shall do anything which will have the effect

of destroying or injuring the right of the other party to receive

the    fruits of the        contract"         ibid.       quoting Kirke La                 Shelle Co.

Armstrong      Co.,       263    NY    79,     87        (1933)        see    also      1-10      Industry

Associates,     LLC v Trim Corp.               of America,              297 AD2d        630     (2d Dept.

2002).

       It is also basic learning that a beneficiary of a condition

precedent      in     a    contract          who     prevents           the        other    party     from

fulfilling it cannot rely on the failure.                                "If a promisor himself

is    the   cause   of    the    failure       of performance                 of    a   condition upon

which his own liability depends,                         he cannot take advantage of the

failure."      Amies v Wesnofske,              255 NY 156,              162    (1931).         "...[I]f the

defendants by their acts prevented the performance by the plaintiff

of    the   conditions          of    his    contract,            he    was     excused        from   such

performance.          It is a well settled and salutary rule that a party

cannot insist upon a condition precedent, when its non-performance

has been caused by himself."                   Young v Hunter,                6 NY 203,     207    (1852).


                                                    22
    21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                              Exhibit
                        Declaration of Karen Stein Pg 203 of 254




        How     do     these           teachings           translate           to     the        motion     for

reconsideration             of       the     November          22   Order?      First,       they    dictate

rejection       of     the       Respondent's             oft -repeated         arguments           that    the

Tenant's Work should have commenced promptly on completion of the

Landlord's Work5 and been completed in September,                                          2018,    with the

expenditure of at                least       $1,912,500             of hard costs.           Remember,         it

was Respondent who surreptitiously caused the LPC to get involved

with     its   building              and    thereby       increase       the    regulatory          problems

preceding issuance of DOB permits so that Tenant could do its work.

Furthermore,          the    history              of    Respondent's         interference           with    the

Landmark process             and           approval      of     plans    for    the    entryway,          right

into December,          2018,          is laid at the Respondent's feet.                           This is a

classic        case    of        a     Claimant          being       excused        from    performing          a

condition of its contract because it was prevented from doing so

by    the   other party               to    the    contract.           Amies    v Wesnofske,          supra;

Young v Hunter,           supra.

        There is also the matter of the Respondent's good faith and

fair dealing under this Lease.                           It argues,      in its effort to destroy

the November 22 Order,                     that Paragraph 78 of the Lease allows it to

wash     its    hands        of       any     involvement,             cooperation          or     effort      in

connection         with      access           or       facilitation       of    the        Tenant's       Work,




5 The Interim Award fixed this date at April 24, 2018, and awarded the
Claimant an abatement of rent due to the lateness of this completion.   At
that time Claimant made no argument that the dunnage was incomplete for
failing to accommodate three additional units.

                                                          23
    21-10529-shl         Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                       Exhibit
                           Declaration of Karen Stein Pg 204 of 254




whether on or off its demised premises.6                                This,    of course,        cannot

be    the     intent       of    Paragraph      78    of    the      Lease.       It    provides       that

landlord shall not be obligated to perform any work or incur any

expenses with respect to the demised premises and tenant's initial

alterations.               The provision must              be    read      in   the    context    of    the

entire Lease             (W.W.W. Associates,           Inc. v Giancontieri,              77 NY2d 157,

162    [1990]; Rentways,              Inc. v O'Neill Milk & Cream Co.,                    308 NY 342,

347    [1955]).           In the Lease there are provisions shifting Landlord's

costs       to     the    Tenant.      The   Claimant           as   Tenant must pay            for peer

review services of the structural engineer and architect.                                           There

is no provision that embraces every cost incurred by the Respondent

in connection with Claimant's initial alterations.                                     The Lease does

not     say      that     Landlord      is   relieved           of   paying      its    own   overhead,

payroll and administrative expenses.                             Yet,      these are costs to the

Landlord and,             if Respondent's argument                   is carried to its           logical

conclusion,              these would also need to be                    apportioned and charged

back     to      the      Claimant     during        the   time       it    performs      its    initial

construction.              This absurd conclusion refutes itself.

        The clause must also be read in connection with the Tenant's

Work described in the                  Lease.        It    includes        an elevator requiring

access        to    the    basement     or   sub-basemenL,             air conditioning on              the

roof,       access        to    the   demised    premises            for   construction         material


6  In terms of the conditions imposed on the Respondent by the Interim Award,
the Respondent has failed in the "faithful and timely observation of its
exercise of its obligations, prerogatives and responsibilities."

                                                      24
 21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                 Exhibit
                    Declaration of Karen Stein Pg 205 of 254




connected to the demised premises and ingress/egress for laborers

and contractors.         The Lease contemplates all of that but gives the

Landlord compensation only for operation of the                                      freight elevator

omitting    mention          of   access     to       or     operation          of        any    other    area

external to the demised premises.

      Thus,     the Arbitrator             interprets             paragraph          78    narrowly.          It

excuses    the    Landlord          from    doing           any    construction             work     in    the

demised premises or paying any money for this work.                                             Accordingly,

Respondent       has    no    right    to        complain          that    it        is     "put    out"      to

accommodate       the    Tenant's      Work           and     give   access           to    the     Tenant's

contractors and laborers --even if that costs the Landlord money.

      The Arbitrator has found nothing in the Respondent's motion

to justify modifying,              vacating or in any other manner interfering

with the November 22 Order.

           B. Cross -Motion for Roof Inspection and Insurance Data

      Little need be added to the comments of the Arbitrator on the

transcript of the Hearing on January 15,                             2019.           The Claimant has

not demonstrated its entitlement to see the Landlord's                                             liability

insurance policy or               extract    a    certificate             of    insurance           from the

Landlord.     Neither does the Lease give it the right of inspection,

even at its own expense,              to locate leaks in the roof.                                Of course,

the Claimant is trying to extend a helping hand to the Respondent

and   forefend     the       likelihood          of        leaks   into        its    newly        renovated

demised premises.            But,    the Respondent is aware of its jeopardy as


                                                      25
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 206 of 254


well as its potential liabilities stemming from violation of its

repair obligations as well as from its violation of the Landlord's

covenant of quiet enjoyment.

CONCLUSION

       Any argument not addressed in this INTERIM AWARD was found to

be unavailing, without merit, academic or unnecessary to reach.

       The Arbitrator concludes and AWARDS as follows:
  1.    The Claimant's cross -motion is denied.

  2.    The Respondent's motion for reconsideration and ancillary

       relief is denied.




                                                r -t
                                                  -wfü_G(et
                                           Steph n G. Crane, Arbitrator


  State of New York )

                       :SS   :
  County of New York)

       I, Stephen G. Crane, do hereby affirm upon my oath as
  Arbitrator that I am the individual described in and who
  executed this instrument which is my SECOND INTERIM AWARD.
      19
   Date
           ;ô)9                                  St phen G. Crane




                                      26
       21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                          Declaration of Karen Stein Pg 207 of 254




                             PROOF OF SERVICE BY EMAIL & U.S. MAIL

                            Re: Vitra, Inc. vs. Ninety Five Madison Company, L.P.
                                           Reference No. 1425024190

           I, Patrick Mullarkey, not a party to the within action, hereby declare that on February 25, 2019, I

served the attached Interim Award on the parties in the within action by Email and by depositing true copies
thereof enclosed in sealed envelopes with postage thereon fully prepaid, in the United States Mail, at New York,

NEW YORK, addressed as follows:


Mr. David F. Segal                                      Mr. Mark Levenson
Sills Cummis & Gross P.0                                Sills Cummis & Gross P.C.
101 Park Avenue                                         One Riverfront Plaza
28th Floor                                              Newark, NJ 07102
New York, NY 10178                                      Phone: 973-643-7000
Phone: 212-643-7000                                     mlevenson@sillscununis.com
dsegal@sillscummis.com                                      Parties Represented:
    Parties Represented:                                    Vitra, Inc.
    Vitra, Inc.

Mr. Robert Laplaca
Kristen Rossetti Esq.
Verrill Dana LLP
33 Riverside Ave.
Westport, CT 06880
Phone: 203-222-0885
rlaplaca@verrilldana.com
krossetti@verrilldana.com
    Parties Represented:
    Ninety Five Madison Company, L.P.
    Ninety-Five Madison Company




            I declare under penalty of perjury the foregoing to be true and correct. Executed at New York, NEW
YORK on February 25, 2019.
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 208 of 254



                               EXHIBIT 9
  21-10529-shl          Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20              Exhibit
                          Declaration of Karen Stein Pg 209 of 254



JAMS ARB 工TRAT ェ〇N
                N



VITRA , INC .,

               Claimant ,



            -and -                                            JAMS No . 1425024190
NINETY -FIVE MADISON COMPANY , L .P .,


                 Respondent .




                                      F ェFTH
                                        FTH ェNTER
                                            NTER 工M AWARD



        ine unciersiqneci ArD1trator , naving teen ciesiqnateci pursuant                     to a

5 七ユPu
   Pu 上a
      a 七ion 工 se 七t
        ion 〇工    t 上emen  n open court on uecemoer
                    emen 亡 ユn                                             , 乙U
                                                                         ノ, U 上ノI
                                                                               I 工fl     y ユ亡ra
                                                                                            ra ノ

Inc . v Ninety -Five Madison Company , L .P . then pendino in Suureme Court

of the State of New York , County of New York under Index No . 652342 /2017 ,

(hereinaf 七er
          er "Se 七七lemen
                  lemen 七 Aoreemen 七”)and
                                   ”)and p ursuan 七 七o
                                                    o a S 七ipul
                                                          ipula 七ion
                                                                ion af 七er
                                                                       er

mediation        waivino      any     contlicts       trom    tne   circumstance     tflat    tne

unctersianedi acted as mediator Detore tne Action was settled , and havina

read    tne   Ula ユmant
                  mant 's notice or renewai              or   app 上icat
                                                                  ication ror a temporary

receiver      dated       June   3,   2019 ,    with    proposed    order ,   the   Claimant 's

    acement proposed order , tne Ulaimant ' S memorandum or law ctatect June
rep 上acement

上づ,
 , ZU 上り,
       , w ユtn
           tn 七wo
              wo exn ユbits
                     bits , 七ne
                            ne a 工工ictavi て 0 工 Na 七nan
                                                   nan ユe
                                                       e 上 RuiDin Sworn 七0
                                                                        0

on June 13 , 2019 , with exhibits and the affirmation of David Seqal , Esq .

dated     June     13 ,     2019 ,    with     exhibits ,     the   Respondent 's    emeroencv

aooiication       tor     a flear ユnci
                                  nci and reconsideration or          tne apPointment or         a

七emporary
emporary receiver dated May Z り , Z UII , tne art ユaavit
                                                  aavit Ot Rita SR 上ar
                                                                   ar sworn

to June       I, ZU 上りI
                     I witn exninits , tne Respondent 's OPPOS ユtiOfl
                                                               tiOfl memoranaum

of law dated June 7 , 2019 , with exhibits , some handwritten notes of Rita


                                                  1
  21-10529-shl                Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                    Exhibit
                                Declaration of Karen Stein Pg 210 of 254



Sklar    stamped             received at       JAMS on June               10m 2019,          and     the Respondent's

mock-up        of       an     order      (black -line           and        clean      versions)          appointing         a

temporary        receiver,           and having           heard        the     arguments          of    the     parties    on

June 27,       2019,         does hereby find and conclude as follows:

         The    Claimant            moved      in     this       Arbitration,               inter       alia,     for     the

appointment             of    a    Receiver     alleging             that      the    Respondent's             misconduct,

obstruction             and       willful      disregard             of     the      Settlement          Agreement        had

improperly delayed the                    Claimant         in        commencing        its       initial       alterations

contemplated under the Lease (the "Initial Alterations")                                                and,    in support

thereof,       submitted an Arbitration Statement,                                   an Affirmation of David F.

Segal,     and          the       Affidavits         of    Jessica           Hicks,         Rene       Walpen,     Laurent

Lisimachio,             Karen      Stein,      Thomas       J.       Osborne         and    Nathaniel         Rubin,    with

Exhibits annexed.                   In opposition,           the Respondent submitted an Opposing

Arbitration Statement and the affidavits of Rita Sklar,                                                  Cynthia Knapp,

James Macdonald,                  James Butler,           Mihai       Radu,        Rich Tjoa         and Leslie Kahn,

with     Exhibits            annexed.          The    Claimant            submitted          a     Reply       Arbitration

Statement,          a    Reply Affirmation,                 and       the     Affidavits           of    Jessica    Hicks,

Laurent        Lisimachio,           Rene      Walpen,       Thomas          Osborne         and     Nathaniel      Rubin,

with Exhibit annexed.

         The    parties            appeared     before          the Arbitrator               for    oral       argument    of

the    motion       on       May    14,   2018,       and    after           due     deliberation          thereon,       the

Arbitrator issued an Interim Award dated June 18,                                            2018,      ruling that the

Arbitrator          had       authority        under      the        Settlement            Agreement       to    appoint     a

Temporary               Receiver          to     perform               the         Respondent's            obligations,

responsibilities and prerogatives in the oversight and approval of the

Claimant's          Initial          Alterations            until         it       opens     for        business.         The


                                                                 2
     21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                             Exhibit
                        Declaration of Karen Stein Pg 211 of 254



Arbitrator ,       however ,     held    such     application             in     abeyance     pending      the

土a 工七n
    n 土u 上     anci 七ユme
                     me 上v
                        v observation             by       tne    R esponctent     o工   its   exercise      o土

these      ob 上icia
              icia七ions
                  ions , resoonsibili 七les
                                      les and oreroctat ユyes
                                                        yes with orovision

beincT made      tor the renewal or           such app 上icati
                                                       ication on snort notice in the

even 七     〇r
            r any      turther      v ユ0
                                       0 上a
                                          a 七ion
                                            ion or てne
                                                   ne R esponcten 七‘S
                                                                  ‘S OP 上ユcia
                                                                         cia七ions
                                                                            ions ,

        ives anci resoons ユbl
oreroca 七ives             bl 上i
                              i 七ies
                                ies re 上a
                                        a 七ユno
                                           no 七〇 七ne
                                                 ne じ上amant
                                                     a 工mant'5 上n
                                                                n ユtia
                                                                  tia 上

Al 七era
   era 七ions
       ions .

         ine    R esponctent    served, a        notlce          or    ie ェau
                                                                          au 上t
                                                                              t ctateci     iiay   '1,   Z UJ ど,
                                                                                                               ,

a 上上eoino
   eoino certain cietau ,Lts            uncter    tne Lease , anci tne parties                     七ner
                                                                                                   nereat 七er
                                                                                                          er

consen 七ed
       ed 七0 he entry by
          0 七he                          七he
                                         he Arbi 七ra
                                                 ra 七or
                                                    or of 七he
                                                          he May 14 , 2018 , Order

Grantinc a Yellowstone Injunction with Temoorarv Restrainino Order .


         A 七 a nearlnq betore 七ne
                              ne Arb ユ七raor on A prl 上 IU , LUJJi , tne par 七les
                                      ra 七or                                les

had     l 〇lnt
          lnt 上V
              V aooroved          tne   Exnlblt        t〇        be    submit 七eci
                                                                              eci 七〇 七ne
                                                                                     ne Landmark5

Preservation Cortumission          ("LPC ")      in connection with the exterior fa9ade

0土    he Premises .
      七he                  Yet , tne       Responclen 七           un ユ上atera
                                                                      atera 上上V
                                                                             V , anci witflou 七            七he
                                                                                                           he

Arbi 七ra
     ra 七or
        or 'S Know 上eciqe
                   eciqe or 七ne a i man t '5 consent , a 上七erect
                            ne じ上a                        erect 七ne
                                                                ne Exhibit

and then subm 工ttect
              ttect tne a 上七erect
                           erect Exflibi 七I
                                          I w ユtfl
                                              tfl APP 上ユca
                                                       ca 七ユons
                                                           ons sianect at a

hearing before         the Arbitrator , to             LPC , unilaterally , and               without      the

                ,Lalmant ' s representative , as naci oeen previously apreeci
presence or tne じ,Lalmant

to    (the "Initial LPC Applications ").

         The Arbitrator issued an Order dated October                              10 , 2018 , directing

tha 七    tne     じ上aiman
                 aiman 七 sna 上上 insta 上上                   七ne
                                                           ne en てry
                                                                 ry door                七0
                                                                                         0 七ne
                                                                                           ne Premises

sub5 七an
     an 七ia v in accordance witn tne Arcnl 七ectura
        ia 上上v                             ectura 上 P 上an
                                                      an 〇工 tfle じ上aima
                                                                 aimant 'S

Architect , Gensler Planninq and Architecture , the so -called Gensler Plan

A -865 .       This order further directed that the Claimant shall submit the

Gensler Plan A -865            to and   seek aooroval                 therefor    from LPC and the New

                                                       3
     21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                     Exhibit
                          Declaration of Karen Stein Pg 212 of 254



York City Department of Buildings .                        New applications were submitted to

LPし seek ユng
         ng review anci approva 上                  0 工 しens 上er
                                                            er ビ上an
                                                                an J ーどbI
                                                                      b りI anci tne           上n
                                                                                              n ユt
                                                                                                t 工a
                                                                                                   a上

LPC Applications were withdrawn at LPC .


        Thereaf 七er
                er , 七he
                     he Respondent issued a le 七七er
                                                er 七0
                                                   0 七he
                                                      he General Counsel

of    LPC    undermining       the   October        10 ,    2018 , Order    by    attacking      it   and

demanding that LPC proceed with the design that the Respondent preferred .

The Claiman 七 〇pposed
              pposed 七he
                     he Respondent 's a 七tack
                                        tack a 七 LPC on 七he
                                                        he Oc 七〇ber
                                                               ber lo ,

2018 0rder , and LPC ultimately approved Gensler Plan A -865 .

        Dur ユng
            ng 七ne
               ne course              o工    七ne
                                            ne じ上aman
                                                a ユman七‘5
                                                      ‘5 上ni
                                                         ni 七ユa
                                                             a 上 A 上tera
                                                                   tera 七ユons
                                                                         ons , the

Responcient imposea conditions tnat were not proviaea tor in tne Lease .

Tnese ユnc
      nc 上ucieci
         uciecicona ユ七ユons
                     ons recrara 工no
                                 no tne し上a
                                        上a ユman
                                           man 七‘s
                                               ‘s access to 七ne
                                                            ne Bu ユ上ci
                                                                   ci工no
                                                                     no

tor    construction ; imposition or                costs     tor    access ; imposition     or    costs

tor , anci cie 上ay
               ay in , tne Respondent 's reviewing certiticates or insurance ;

reiection         or   tne    Ulaimant 's     tnirci -party        inspector ;    cancellation        and

determination          or    when   sanding    or    tne     grouna      oor COUld proceed ; and
                                                                       r 上oor

imposition or a tee or 「Z
                        Z ,UUUI               set tortfl in tne tease tor minimum weekend

costs       or   trelon 七    elevat 〇r
                                     r service .            The    Responcient   demanded   that      the

 a 工man
じ上aman 七 pay 七n
             n ユS
                S 工een advance o 工 tn ユS
                  ee 工n                S sana ユno
                                              no work on tne around 土上oor
                                                                     oor

0土    the L)emlsedl Premises .         NO tre ユant
                                              ant e 上eva
                                                    eva 七or
                                                        or serv ユce
                                                                ce was reouireci 土or
                                                                                 or

this worK .        The Respondent rerused. to allow sucfl work to proceed without

this payment , anci tne (1a1mant was substantia 上上y
                                                 y delayed in proceeding

wi 七h
   h i 七5
        5 ェnl
          nl 七ial
             ial Alterations                  as    a resul 七．       This   led 七〇 七he
                                                                                   he Claiman 七’5
                                                                                              ’5

application ror an Orcier settino certain protocols tor construction .


        The parties submitted opposing forms of such an Order .                         On November

         I mne A rni 七rator
ZZ , ZU 上どI          rator sianea tne じ上aimant
                                      aimant ' S 工orm
                                                 orm 0 工 order , as s 上lcih
                                                                      lciht上V
                                                                           V

mod ユ土ユeci
      eci （、、じons
             ons七ruc
                ruc 七ユon
                     on Protoco 上                      orcier ")I     wnicn      prov ユcied
                                                                                      cied that 七he
                                                                                                he

                                                      4
  21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                 Exhibit
                        Declaration of Karen Stein Pg 213 of 254



Responcient    was    requireci    in   au 上   respects      to   promptiy    tacul ユtate
                                                                                    tate the

construction     or    tne   (Laimant 's       initiai      uterations     without     imtosino

conditions but without p reiuc!ice to the claims or tne Parties as to the

tinancia 上     ob 上loatlons       and   responsipilities            witn   respect    to   this

cons 七ruc
     ruc 七ion
         ion .


        The Re5poncient sougnt reargument on tne construction P rotoco 上 order

which was den 工eci
              eci ユn
                  n the ArD ユtra
                            tra 七or
                                or 's secona 上n 七erim
                                                erim iwarci dated F 'ebruary

24 , 2019 .

        上0 上上ow ユng
                ng a hearing        on Narcfl    上ZI       乙U
                                                            U 上ソI
                                                              ソI 七ne
                                                                 ne irDitra 七or
                                                                            or ユssu
                                                                               ssueci an

Order    cie 七ermininc
             ermininci that the ResPondent tailed 七〇 c omp 上V wi 七h
                                                                 h  七he
                                                                    he

Construction Protocol Order by delavino the installation of the condenser

un ユts
   ts anci or 七ne
              ne じ上a
                 上a ユman
                    man t 『SI
                          SI :lre a 上arm system .                   'mne i-rD 工trat     rec 七ed
                                                                              trator ci ェreced

七ha
ha 七 七he
     he Resoondlen 七 tacl 上ユtate
                          ユtate anci not turtner obstruct the construc 七ユon
                                                                        on

anci installation ot         the oip ユno
                                     no and concienser units anci tne                tire alarm

system .     After this hearinq on March 12 , 2019 , the Respondent 's counsel

advised      七ha
             ha 七 七he
                  he ResPondent            consen 七eci
                                                  eci to tne           lns 七a
                                                                            a 上上at 工on
                                                                                   on o 土 七he
                                                                                          he

condenser units on the 2no floor courtyard roof .                    Yet , on March 13 , 2019 ,

七he
he Resoonden 七 re 土used
                  used to a よ上ow
                            上ow 七ne
                                ne r エ00lno
                                     00lno suo ~suocon 七rac
                                                       rac 七or
                                                           or 七o
                                                              o use tne

Bul 上ci ユno
        no 'S 土re
              re ユant           0 or ユno
                 ant e 上evator 七0    no l 七s
                                           s r ユ00
                                               00 ユno
                                                  no eou ユoment
                                                         oment to 七he
                                                                  he Z " '-

floor of the Buildino .

         『ne
        'ine Arbl 七ra
                  ra 七〇r
                      r 七hen
                         hen issueci an urcier cia てeci
                                                   eci Marcn ii , 乙 U 上り,
                                                                      り, αユr
                                                                         ユrectinq

he Respondlen 七I
七he            I ユts
                 ts or 工ユcers
                        cers , a ユrec
                                 rec 七ors
                                     ors anci emp 上〇yees
                                                  〇yees 七〇cie
                                                         cie s ユst
                                                               st 工〇rtnwi
                                                                   rtnwi 七n
                                                                         n

I: rom ユnter
       nter 土erino  th tne use 〇工 tne 工reront
            erino w ユth               reront e 上eva 七or
                                                    or ov 七ne
                                                          ne riooina

sub 一subcon
    subcon 七rac
           rac 七〇r
                r . No 七wi
                       wi 七hs
                          hs 七andinq
                             andinq 七his
                                    his Order , 七he
                                                he Responden 七 refused

                                        r to use tne 工reion
t 〇 a 上上ow the rl00lno sub ~subcontract 〇r           reiont e 上evator .


        ェn
        n  addition ,        七he
                             he Claiman 七            has    shown     七0
                                                                      0  七he
                                                                         he Arbi 七ra
                                                                                 ra 七〇か5
                                                                                      5

                                                 5
     21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                             Exhibit
                          Declaration of Karen Stein Pg 214 of 254



satisfaction that the proceeding and completion of the Claimant's Initial

Alterations has been materially delayed by the foregoing conduct of the

Respondent.        This included delays in the permitting process at LPC and

New York City Department of Buildings, the Respondent's continued failure

to approve unconditionally the installation of the fire alarm system,

and the Respondent's further violation of the Arbitrator's Orders.                                         The

Respondent       committed        these    violations       by    (i)     barring         the    Claimant's

contractors       and     subcontractors           from    access       to    the     basement        of   the

Building on April          4 and April        5,    2019,     resulting in the Arbitrator's

further Order dated April 10,                2019,       directing the Respondent to permit

the    Claimant and        its    contractor,       subcontractors,             agents         and   laborers

immediate access to the basement                    from day to day until the contractor

and the Claimant notify the Respondent that such access is no longer

needed,    and    (ii)    by barring the Claimant's representatives                              from using

the     freight     elevator       on     April     15,     2019.            This     resulted        in    the

Arbitrator's        further        Order    dated         April     15,       2019,       directing         the

Respondent,       its agents,       officers,       members and employees by 3 p.m.                         EDT

to afford access           to the       Claimant and its          contractor,             subcontractors,

representatives,          agents and employees to the freight elevator,                               without

prepayment or any other preconditions,                      for so long during the day and

the rest of the week they needed to use it.                         The order recited that the

Arbitrator        had    previously        issued         emergency          orders       to    permit      the

Claimant's Initial Alterations to proceed, that the Arbitrator's efforts

to    accommodate        the     Respondent's       legitimate          needs       had   been       met   with

continuous misbehavior,             distortion of facts             and bad faith deprivation

of the benefits of the bargain that the Claimant is legally entitled to


                                                     6
     21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                      Exhibit
                         Declaration of Karen Stein Pg 215 of 254



expec 七,                                       a 七ed 七his or any 〇七her
             and 七hat , if 七he Responden 七 vi 〇ユa                七her of 七he

Arbi 七ra 七0 かs
            s Orders              or    Awards ,   七he      Arbitra 七or        would   en 七er 七amn   an

application       under      JANS      Comprehensive       Rules   for   the    Respondent    to show

cause why l 七 or        ユ七s
                        七s principal          should n 〇七
                                                        七 be        sanc 七ioned up 七0        $100 ,000

per day .

        All     〇ld , 七he Arbl 七ra 七〇r
                七〇ld               〇r has                   conduc 七ed     and    par 七lcipa 七ed     in

conference calls with counsel to the parties on March 14 , 2018 , March

28 , 2018 , April       9 , 2018 , April 20 , 2018 , April 30 , 2018 , May 10 , 2018 ,

July 11 , 2018 , September 7 , 2018 , September 13 , 2018 , September 17 , 2018 ,

October 5 , 2018 , October 10 , 2018 , October 11 , 2018 , October 15 , 2018 ,

October 22 , 2018 , October 26 , 2018 , October 30 , 2018 , November 14 , 2018 ,

February 25 , 2019 and April 3 , 2019 .                     The parties have appeared before

the Arbitrator         for    hearings      on April        4 , 2018 , May      14 , 2018 , July 27 ,

2018 , January 15 , 2019 , March 12 , 2019 , and June 27 , 2019 . The Arbitrator

issued the Interim Award dated June 18 , 2018 , the Second Interim Award

on February 24 , 2019 , and the Third Interim Award on March 10 , 2019 .

        I七    appears       七0    七he     Arbi 七ra 七〇r
                                                   〇r tha 七        七here       remains   subs 七antial

construction requiring coordination with , and cooperation by or on behalf

of 七he Responden 七一Landl
                 一Landlord rela 七ing 七0 七he continuation of 七he Claiman 七’5

Initial Alterations .             This includes , but is not limited to , construction

of    七he    en 七ry   way    七0   七he    Premises ,       ins 七alla 七lon   of    七he   eleva 七〇r
                                                                                             〇r , and

completion of Landlord 's structural work within Claimant 's Premises .                              In

view of the Respondent 's actions , misconduct and repeated violations of

its obligations , responsibilities and prerogatives as Landlord regarding

the Claimant 's Initial Alterations , it is AWARDED and ORDERED as follows :

        ORDERED 七hat 七he Claimant 's renewed applica 七ユon
                                                     ユon for 七he appo ユn
                                                                      n 七men 七

                                                      7
  21-10529-shl           Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                               Exhibit
                           Declaration of Karen Stein Pg 216 of 254



of a temporary receiver is granted and the Respondent's application for

reconsideration of the appointment                         of a receiver             is   denied;      and it is

further


        ORDERED that Danielle C.                   Lesser,       Esq.,    of Morrison Cohen LLP,                New

York,    New     York,        be,    and   is    hereby        appointed,       Temporary        Receiver           in

respect     of    all         of    the    Landlord's          obligations,          responsibilities           and

prerogatives under the Lease,                     the Settlement Agreement,                    and pursuant to

the   Orders      of     the       Arbitrator,       in    respect       of    and   through      the    date       of

completion        of     the        Claimant's     Initial           Alterations,         and    the    date    the

Claimant opens for business in the Premises;                               and it is further


        ORDERED,         that        before      entering        upon         her    duties      as    Temporary

Receiver, Danielle Lesser execute to the People of the State of New York,

and file with the New York County Clerk,                             a bond and oath with sufficient

sureties in the penal sum of $100,000                                                                           for

the   faithful discharge of her duties                          as     Temporary Receiver,             and it is

further

         ORDERED,        that       in    addition    to       the    usual     powers     and    duties       of    a

Temporary Receiver according to the laws of the State of New York,                                              the

Temporary        Receiver's           powers      include        the     following        on    behalf    of    the

Respondent,       and with respect to the Claimant and the Claimant's Initial

Alterations:

                  (a)         Facilitate unrestricted access to the Claimant's general

contractor, Archstone Builders LLC ("Archstone"), and its subcontractors

and sub -subcontractors, who have certificates of insurance as previously

approved or as approved by the Temporary Receiver or the Arbitrator,                                                to

all     areas    of     the    Building         for work associated with Claimant's                       Initial

                                                           8
     21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                           Exhibit
                         Declaration of Karen Stein Pg 217 of 254



Alterations including,               but not limited to,            the basement,       sub -basement,

1s    floor courtyard,         the third floor,             the 2'd floor courtyard roof,              the

third floor,       Building stairwells B and C,                    the elevator shaft and roof,

entries at all         levels        for elevators as well as elevators'                    shafts and

roofs thereof,        the exterior of storefront entry to the Premises as well

as the area underneath this entry,                      when needed and without conditions,

on weekdays between 8                a.m.    and 5 p.m.,          and weekends,       upon reasonable

advance notice to the Temporary Receiver,                           when required by Archstone.

The Temporary Receiver will ensure that building personnel or such other

of Respondent's employee(s) as                    necessary will provide a key to Archstone

daily,    by   8   a.m.,       for    such    access.         If    access   from     the   29Ln    Street

entrance to the Building is required between 11:40 a.m. and 12:40 p.m.,

Archstone      will        continue    to    provide        the    personnel    to    facilitate      such

access at Archstone's expense.                    Access to and through the Building shall

be without charge to the Claimant except for freight elevator service

as provided in the Lease.               The Temporary Receiver shall facilitate egress

through the 29             Street door to the Building at all times that Archstone,

its subcontractors, sub -subcontractors, and Vitra's professionals are in

the Building.

                (b)        Review and approve the certificates of insurance of all

subcontractors and sub -subcontractors that have previously been provided

to the Respondent that have not yet been approved.                               Review and approve

certificates          of     insurance       of    subcontractors         and    sub -subcontractors

engaged in the             future,    as well      as   renewals or amendments of existing

certificates of insurance, and provide the results of such review to the

Claimant's representatives within two business days.                                 The review of all


                                                        9
     21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                            Exhibit
                          Declaration of Karen Stein Pg 218 of 254



of    such insurance           certificates       shall be at          the Respondent's            sole    cost

and expense.

                 (c)     Confirm that all of Archstone's presently designated and

engaged subcontractors and sub -subcontractors are approved.                                      All future

subcontractors           and         sub -subcontractors            designated        and        engaged     by

Archstone shall be deemed approved providing they meet the Respondent's

presently existing insurance requirements, as they may have been amended

or approved by the Arbitrator.

                 (d)         The     Receiver     shall       not      communicate       directly          with

Archstone    or        its    subcontractors          except      in   an    emergency      or    with    prior

approval    by     the       Claimant     or    its    designated       representative            (e.g.,    JAS

Consulting).           To the extent an issue arises,                       the Receiver shall in the

first instance communicate with Nathaniel Rubin,                               the Claimant's project

manager and then,              if necessary,          with the Claimant's counsel to address

the issue,    in accordance with the Settlement Agreement.

                 (e)         Provide    the     Claimant's        counsel      with    one   business -day

notice    should        the        Receiver    require       or   desire      to   communicate       with    or

deliver documents to,                LPC, with the intent and purpose that both parties

have the opportunity to participate in such communication.

                 (f)         Manage    and     respond       to   Archstone's         building      services

requests for freight elevator usage,                         site access and the like;

                 (g)         Address utility shut downs related to new,                          upgraded or

altered services;

                 (h)         Arrange for the provision of heat and freight- elevator

service when required;



                                                        10
     21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                        Exhibit
                          Declaration of Karen Stein Pg 219 of 254



                  (i)   Review,    approve and execute on behalf of the Respondent

all    documents,       applications       and   filings      required by      the     Department of

Buildings and LPC;

                  (j)   Review and approve on behalf of the Respondent                            plans,

drawings,        shop drawings     and other       submissions made by               the Claimant or

on its behalf;


                  (k)   Address    Department       of    Buildings        violations        that might

interfere with the granting of a permit for any of the Claimant's Initial

Alterations,        including existing elevator violations;

                  (1)    Respond to requests            for   information or          direction       from

the Claimant or its contractors when issues arise or result from field

conditions;


                  (m)    Procure ACP-5         reports    if necessary         for    the Claimant's

Initial Alterations;

                  (n)    Provide    for    after-hours         construction,         and     direct    the

Respondent's employee(s)            to be present to facilitate same, when required

by Archstone;

                  (o)    Direct    the    Respondent's        employees       as may be necessary

to effectuate this Order;

                  (p)    Provide or complete documentation regarding all of the

foregoing;       and

                  (q)    Apply    to     the   Arbitrator       for    such    other       and   further

powers      or    instruction      reasonably       necessary         to   enable      the    Temporary

Receiver properly to carry out her duties,                      and to facilitate completion

of    the   Claimant's      Initial       Alterations         including,      without      limitation,


                                                   11
  21-10529-shl         Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                         Declaration of Karen Stein Pg 220 of 254



applications      to    retain      counsel,   an    architect,    engineer,     expediter   and

other related professionals,                whether or not these are persons or firms

approved by the Respondent;             and it is further

       ORDERED,    that said Temporary Receiver forthwith deposit all monies

received by her at the time she receives same in her own name as Temporary

Receiver in an appropriate banking institution,                    and no withdrawals shall

be made therefrom except as directed by the Arbitrator or on a draft or

check signed by the Temporary Receiver and countersigned by the                           surety

on her undertaking;           and it is further

       ORDERED,    that the Temporary Receiver may use such other personnel

from her firm that may be required to fulfill the requirements of this

Order;   and it is further

       ORDERED, that the Temporary Receiver shall furnish the Respondent's

attorneys   with monthly statements                 of the   receipts     and expenditures    of

the   Receivership,       together      with a photocopy of            the monthly statements

received from said depository;               and it is further,

       ORDERED,        that   the     Temporary      Receiver     is    authorized,   with   the

consent of the Arbitrator, to institute and carry on all reasonable legal

proceedings necessary for the fulfillment of the purposes of this Order,

including but not         limited to hiring Morrison Cohen LLP,                  and to   assert

the authority of the Temporary Receiver as herein provided,                       to represent

the   Receiver    in the event         of    any    litigation as      the   Receiver may deem

reasonably necessary to protect herself,                     the Premises or the interests

of the Claimant and the Respondent,                 and to institute and prosecute suits

and proceedings,         and prosecute,        defend or withdraw any           application to

the Arbitrator made by or on behalf of the Respondent pending completion

                                                   12
  21-10529-shl            Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                         Exhibit
                            Declaration of Karen Stein Pg 221 of 254



of the Claimant's Initial Alterations and its occupancy of the Premises;

and it is further

        ORDERED,        that       the        Temporary            Receiver       comply           in     all      respects

applicable with CPLR sections 6401-6404;                                   §35A of the Judiciary Law and

Rule 36 of the Chief Judge;                        and it is further

        ORDERED       that        the        Respondent,             its     agents,           officers,            members

employees,       affiliates,             partners,             managers,           attorneys,              contractors,

representatives            and all       other          persons      acting       on its           behalf,      including

the Respondent's principal, Rita A. Sklar                                  (collectively, the "Restrained

Parties")      are hereby enjoined and restrained from interfering with the

Receiver's exercise of the Respondent's authority as Landlord conferred

by this Order,          and it is further

        ORDERED       that       the    Restrained            Parties       are    enjoined             and     restrained

from attempting to gain,                      or    otherwise        interfere with or                    interrupt         the

Claimant's       use,      occupancy           and      possession          of    the    Premises,            or    to    deny

the   Claimant        or    its    representatives,                  contractors,              subcontractors               and

sub -subcontractors,              access           to   the   Premises,          or     to    adjoining            or     other

areas    of    the    Building           as        required        for     completion          of       the     Claimant's

Initial       Alterations,             and     from       interfering             in     any       manner          with     the

completion       of        the    Claimant's             Initial           Alterations,             subject          to     the

provisions of the previous or further Orders of the Arbitrator,                                                     and the

Settlement Agreement;                  and it is further

        ORDERED       that       the    Respondent's               employees       shall           fully      comply       with

the terms      of this Order,                and neither the Respondent,                           nor its employees

shall    issue    conditions,             for       the performance of                  the    Claimant's            Initial

Alterations,         to    the Claimant,                its   representatives                 or    the    Respondent's

                                                              13
     21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                              Exhibit
                         Declaration of Karen Stein Pg 222 of 254



employees; and it is further

        ORDERED       that    the     Temporary           Receiver     shall    keep        the    Respondent

reasonably       informed       at        least    monthly        about   the    performance          of    the

Claimant's Initial Alterations; and it is further

        ORDERED,      that the Temporary Receiver shall provide the Respondent

with    all    requests      for work,            plans,       shop drawings,      permits         and other

materials       affecting           the     Building           received   from     the       Claimant       its

contractors and professionals and provide notice to the Respondent of

all    activity to be undertaken                    (or    which has      been undertaken)            by    the

Claimant in any areas outside of the Demised Premises; and it is further

        ORDERED       that the Temporary Receiver shall be compensated at the

rate of $650 per hour for her services as such,                            and shall provide bills

for    her    services       and,     subject       to     permission     of     the    Arbitrator,         the

services of any other individual she deems necessary to involve,                                           on a

monthly basis to the Respondent and the Arbitrator; and it is further

        ORDERED that the Respondent shall be                           responsible for the payment

of    all     fees,    costs    and        expenses        of    and   incurred        by    the    Temporary

Receiver, within twenty (20) days of the Arbitrator's approval that such

charges are reasonable following submission of billing and justification

therefor to the Arbitrator and to the Respondent; and it is further

        ORDERED in the event the Respondent does not timely pay the approved

charges,       the    Claimant       shall    do     so    and upon making         such payment,            the

Claimant shall be entitled to a further rent abatement equivalent to the

amount of such payment from the next rent or additional rent due from

the Claimant to the Respondent; and it is further



                                                          14
 21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20    Exhibit
                       Declaration of Karen Stein Pg 223 of 254

     ORDERED, that this receivership shall terminate automatically when

the Claimant substantially opens for business and its Initial Alterations

have been completed, as determined by the Arbitrator, or sooner upon the

further Order of the Arbitrator or a court of competent jurisdiction.



                                                               46.4..r)
                                                       Crane, Arbitra or


  State of New York )
                    ss :
  County of New York)

        I, Stephen G. Crane, do hereby affirm upon my oath as Arbitrator
  that I am the individual described in and who executed this instrument
  which is my FIFTH INTERIM AWARD.
.zroL9 'a.,     /9                                               a4{32_
   Date                                          St phen G. Crane




                                           15
        21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                Exhibit
                            Declaration of Karen Stein Pg 224 of 254


                              PROOF OF SERVICE BY EMAIL & U.S. MAIL

                            Re: Vitra, Inc. vs. Ninety Five Madison Company, L.P.
                                           Reference No. 1425024190

           I, Patrick Mullarkey, not a party to the within action, hereby declare that on July 2, 2019, I served
the attached Fifth Interim Award on the parties in the within action by Email and by depositing true copies

thereof enclosed in sealed envelopes with postage thereon fully prepaid, in the United States Mail, at New York,
NEW YORK, addressed as follows:


Mr. David F. Segal                                      Mr. Mark Levenson
Sills Cummis & Gross P.0                                Sills Cumrnis & Gross P.C.
101 Park Avenue                                         One Riverfront Plaza
28th Floor                                              Newark, NJ 07102
New York, NY 10178                                      Phone: 973-643-7000
Phone: 212-643-7000                                     mlevenson@sillscummis.com
dsegal@sillscummis.com                                      Parties Represented:
    Parties Represented:                                    Vitra, Inc.
    Vitra, Inc.

Mr. Robert Laplaca
Kristen Rossetti Esq.
Verrill Dana LLP
33 Riverside Ave.
Westport, CT 06880
Phone: 203-222-0885
rlaplaca@verrilldana.com
Icrossetti@verrilldana.com
   Parties Represented:
   Ninety Five Madison Company, L.P.
   Ninety-Five Madison Company




            I declare under penalty of perjury the foregoing to be true and correct. Executed at New York, NEW
YOR



Patn    u ke
PMullarkey@jamsadr.com
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 225 of 254



                               EXHIBIT 10
     21-10529-shl         Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                   Exhibit
                            Declaration of Karen Stein Pg 226 of 254



JAMS ARBITRATION


VITRA,     INC.,

                  Claimant,



          -and-                                                      JAMS No.       1425024190
NINETY-FIVE MADISON COMPANY,                  L.P.,

                Respondent.




                                   SECOND PARTIAL FINAL AWARD


        The     undersigned Arbitrator,                having been designated pursuant

to a stipulation of settlement in open court on December 7,                                     2017,

in     Vitra,    Inc.        v Ninety -Five Madison            Company,      L.P.    then pending

in Supreme Court of the State of New York, County of New York under

Index     No.    652342/2017,            (hereinafter         "Settlement       Agreement")       and

pursuant        to    a    stipulation after mediation waiving                      any    conflicts

from the circumstance that the undersigned acted as mediator before

the     Action         was        settled,   and       having        read    the     Respondent's

Application           (dated September 3,          2019)       for Reconsideration of the

August 29,           2019,    order for directions to the Respondent                        ["August

29th     Order"]           with     exhibits;      the      Supplement        to     Respondent's

Application           for    Reconsideration           of   the     August   29th    Order,     dated

September        4,       2019;    the Claimant's        independent Application               (dated

September        6,       2019)    for   Sanctions      Due    to    Respondent's         undisputed


                                                   1
     21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                  Exhibit
                         Declaration of Karen Stein Pg 227 of 254



Violation of the August 29th Order with exhibit;                                       the Supplemental

Affirmation         of    Joshua        N.    Howley,           Esq.,      in    further           support        of

Claimant's Application for sanctions dated November 6,                                              2019,       with

exhibit;        Claimant's Notice of Cross -Motion dated December 6, 2019,

seeking counsel fees and costs the Claimant incurred in connection

with the issuance of the August 29th Order including opposing the

Respondent's motion to reconsider it; the Claimant's Memorandum in

Opposition to the Respondent's Application for Reconsideration and

in Support of the Claimant's Cross -Motion for Attorneys'                                             Fees and

Costs    dated      December       6,    2019;       the    Respondent's              Objection            to    the

Claimant's       Motion      for    Sanctions            dated        September         9,        2019,     and     a

second one        dated     September          11,    2019;          the     Affirmation            of     Robert

Laplaca,        Esq.,     dated         December         10,         2019,      with     Exhibits;               the

Affidavit of Rita A.             Sklar in opposition to the Claimant's Motion

for    Sanctions         sworn   to      December          9,     2019;      the      Claimant's               Reply

Memorandum        in     support        of    its     application               for    sanctions               dated

December 17,        2019;    the Reply Affidavit with exhibits of Nathaniel

Rubin sworn to December 17,                   2019;        the Reply Affirmation of Joshua

N.    Howley,    Esq.     dated December 17,                2019,       with exhibits in further

support of the Claimant's sanctions application;                                       and Respondent's

Reply     dated        December         17,    2019,            in    further         support             of     its

application       for     reconsideration                and     in opposition               to    the     cross -

motion for attorneys'              fees;      and having heard the arguments of the




                                                     2
      21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20    Exhibit
                       Declaration of Karen Stein Pg 228 of 254


parties on December 19,          2019,   does hereby find and conclude as

follows:

Respondent's Motion for Reconsideration of the August 29th Order

        The   Respondent    advances     three   basic   arguments   to    support

reconsideration of the August 29th Order.'                It contends that the

order did not follow the procedures for invoking this Arbitrator's

dispute -resolution authority in the Settlement Agreement; that the

Respondent's principal had not been instructed by Nate Rubin how

to access the DOB NOW website2 and that the amount of sanctions is

unreasonable.          (The Arbitrator finds it unnecessary to address

the    Respondent's      self-proclaimed      confusion    about   the    receiver

order since the receiver had not yet posted an undertaking and the

order appointing her was being reviewed in court.)

        The Claimant opposes reconsideration because the application

violates CPLR 2221(d).         In addition, it argues there is no factual

merit to the Respondent's argument that the Arbitrator erred in

finding the Respondent had waived the option to select                    its own

contractor to repair the elevator shaft roof and to have its own

architect and engineer plan for the ADA -compliant entry ramp.                      It



1 The Respondent's reply (p. 2) in support of its application for reconsideration
incorporated its opposition to Claimant's motion for sanctions.

2 The Arbitrator will not detail the conflation between the DOB NOW application
with respect to the sidewalk shed and the DOB NOW approval of the elevator
permit.   Only the sidewalk shed application is the subject of the Claimant's
application for sanctions.    Furthermore, the August 29th Order only compelled
access to the elevator shaft roof and made no direction about any filing with
the DOB with respect to the roof.

                                          3
 21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20         Exhibit
                   Declaration of Karen Stein Pg 229 of 254



adds that Ms. Sklar's access to the demised premises was correctly

restricted.      Finally    it    contends    that   the   Arbitrator      had   the

authority to impose a daily sanction of $25,000.

       The   Respondent's        argument     that   the    Arbitrator      lacked

authority to enter the August 29th Order merits discussion.                 As the

Arbitrator    stated on    the    record of    the August    22,   2019,   hearing

(Tr.   68-70):

             "[W]hen you read the 28th paragraph of the
             December 7, 2017, stipulation, it leaves room
             for the application of JAMS rules.
                   And   under    JAMS   Rules     11(a),   the
             arbitrator has the right or authority to
             interpret the applicability of the rules and
             the conduct of the arbitration hearing.        And
             the resolution by the arbitrator under 11(a)
             shall be final.
                   The authority in Paragraph 28 of the
             settlement    agreement    does   not    oust  the
             arbitrator of the ability to enforce what has
             already been determined when there is no
             dispute.
                   And it has been determined in orders,
             not just interim awards that stem from the
             more formal procedure that's outlined in
             Article 28,    that Rob's predecessors even
             tolerated.
                   And by fashioning an overlay to the more
             formal procedure, they have established an
             interpretation     of   the   conduct     that  is
             compatible not only with the rest of the
             stipulation but also compatible with the
             facts   that   have   been   presented     in  the
             documentation     that preceded this telephone
             call, I think we have -- I have the right --
             Rob is correct -- if there is a dispute, it
             should be by more formal procedure.
                   And I see no dispute about that sidewalk
             shed whatsoever.
                   And I see no real dispute over the
             access to the -- to the elevator roof.

                                        4
  21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                     Declaration of Karen Stein Pg 230 of 254



                   I    have     no    concept    from  Rob's
              presentation today or his emails that there's
              anything but the use of this problem as a
              form of delaying the ongoing process         of
              completing the construction.
                   If there were a dispute, it would have
              been   articulated    on  this   record, and  I
              haven't heard  it....   Insofar as the trespass
              and coming into the premises without notice
              is concerned,    there has been no dispute
              raised about that."

       The Arbitrator finds no merit in the Respondent's argument to

reconsider based on Paragraph 28 of the Settlement Agreement.                           This

paragraph introduces itself with "all disputes arising out of or

relating to the interpretation and enforcement of this stipulation

and Tenant's alterations".              It prescribes resolution in accordance

with    the   rules     of    JAMS    "except       as   herein    provided."      It   goes

separately into the procedure of submission of written statements

together with affidavits              and exhibits,         a waiver of the       right    to

conduct discovery and a hearing at which the parties may present

their arguments.             This   is exactly what preceded the entry of the

August    29th   Order.        The   Respondent,         therefore,    has   no   cause    to

complain about the Arbitrator exceeding his authority.                            Besides,

this issue was thoroughly discussed during the hearing and received

the treatment quoted above.              Consequently,            the Arbitrator did not

overlook it.       As    reargument the Respondent's motion does not                      lie

on this ground because the unsuccessful party may not argue again

the very question previously decided                     (Foley v Roche,     68 AD2d 558,

567    [1st Dept 1979]).            As renewal there are no new facts that had


                                                5
     21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                   Exhibit
                        Declaration of Karen Stein Pg 231 of 254



not been offered on the prior motion, with a reasonable excuse for

failing        to    present     them        originally,        that     would       change      the

determination          (Nassau County v Metropolitan Transportation Auth.,

99 AD3d 617,         618-619    [1st Dept. 2012], lv app den 21 NY3d 921                   [2013]

citing Foley v Roche at 558).

        The Respondent also claims the principal of the Landlord had

not been instructed how to access                     the     DOB NOW website.            This    is

refuted by documentary evidence on the motion to reconsider.                                     And

the    affidavit       of Ms.    Sklar does          not    indicate when she          contacted

Mr.    Macdonald to assist her prior to his contact on September 24,

2019.      If she lacked the capacity to access the DOB NOW website in

September,          contrary    to    the     evidence       the     Claimant    presented        in

reply,     why did she not raise this lack of ability in late August

or    at   any      other    time?      In    these        circumstances,       it   is   not     an

appropriate ground for reconsideration.

        Finally,       the     Respondent       argues        that     the   quantum      of     the

sanction is unreasonable.               The sanction was intended to coerce the

Respondent into doing what it was obligated to do.                               The November

22,    2018,     order gave the Landlord ample protection and obligated

it to cooperate with the Tenant in the performance of the Tenant's

Work.       Plans     had been approved by the                Landlord,      the LPC and the

DOB.       From at least July the Tenant was attempting to perform its

work on the entryway.                This required a sidewalk shed.                  The Tenant

accommodated every request that the Landlord made concerning the


                                                 6
     21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                     Exhibit
                         Declaration of Karen Stein Pg 232 of 254



shed.        Nothing but          its    obstruction stood in the way of                                 a prompt

resolution of the             request to file                   for    the permit on the                     DOB NOW

website.           Yet,     in    the        context          of   the      August          29th       Order,      the

Respondent had every opportunity to object to the quantum of the

sanction.           (See e.g.,          email       of   David Segal              at    6:38 pm on August

27,     2019       ["Given       counsel's          failure           to        address       the       issue,      we

reassert       the    sum of       $25,000 per violation                         is    reasonable."])               In

these       circumstances,          this          argument         raises          no       good       ground      for

granting reconsideration.

Claimant's Motion for Sanctions

        The    Claimant          seeks       to   enforce          the      part       of    the       August      29th

Order       that    sanctioned the             Respondent             for violating                that part        of

the    Order       that    required the Respondent                         to    file       the    Fence      Filing

Permit via the DOB NOW website and notify the Claimant within two

business days of the Order that it had satisfied this directive.

Two business          days       later       fell    on       September           3,    2019.          Because      no

filing       for     the    Fence       or     shed       had      occurred            by    this       date,      the

Claimant       moved       three        days      later        for     the        relief          of   sanctions.

Instead of complying,               the Respondent moved for reconsideration and

a stay which was not granted.                        Because the sanctions are automatic

in the August 29th Order,                    the Claimant seeks enforcement - $50,000

at    the    time    of    its    initial         application              and        $525,000         for   the    21

days of the Respondent's delay until September 24,                                            2019,      when the

Respondent filed for the Fence Permit on the DOB NOW website.

                                                          7
    21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                         Exhibit
                       Declaration of Karen Stein Pg 233 of 254



        As indicated in the prior section of this SECOND PARTIAL FINAL

AWARD,      discussing the Respondent's motion for reconsideration of

the     August     29th    Order,    the      Respondent          opposed           the     Claimant's

sanction      application on         two basic           grounds»            It     argued    that    the

technical inability of the Respondent prevented it from filing the

shed permit application on the DOB NOW website until September 24,

2019,    because no one had instructed Ms.                       Sklar how to do it;                 and,

it claimed that the quantum of $25,000 is excessive,                                      citing cases

under Part 130-1 dealing with frivolous litigation.

        The only proof of the Respondent's inability to enter the DOB

NOW website        comes    from the        affidavit       of    Rita        A.    Sklar     sworn    to

December 9,      2019.      As stated earlier,             no murmur of this inability

was raised before the August 29th Order was entered.                                  In any event,

Ms.   Sklar explains that she is the managing member of the general

partner of the Respondent;              that she owns no computer and has none

in the office; that she is "totally unfamiliar" with the Internet;

and that she had no previous experience with making filings on the

DOB   NOW    website.        In   her   T    3    she    states        "I    never     received       any

instructions       on how to        file     the       DOB NOW forms          for     the    fence and

elevator permits until after I called James Macdonald to assist us

and   he    called    our    office     on       September       24,        2019,    and     walked my



3As stated earlier, the Arbitrator need not recite the Respondent's confounding
spawned by the need to file, again on the DOB NOW website, the elevator
application (see fn. 2 supra) nor discuss the asserted confusion that the
Respondent says it suffered due to the provisions of the Fifth Interim Award
appointing the temporary receiver (see parenthetical in text, p. 3 supra).

                                                   8
  21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                   Exhibit
                       Declaration of Karen Stein Pg 234 of 254



assistant      Elizabeth           Khodabash             through            the     process."                 This

affidavit does not state the date or time Ms.                                     Sklar contacted Mr.

Macdonald nor explain why it could not have been done                                              at    a    time

when     the   Respondent       could          have       obeyed           the     August        29th    Order.

Paragraph      3     quoted     above          also           can     be     read         as     disclaiming

instructions for both the fence and elevator permits until getting

assistance and filing on September 24,                               2019.         This conflation of

the two permits allows room to interpret the assertion that,                                                   not

until September 24 did she receive instructions                                         for both but not

disclaiming         instructions         for    the       shed       permit        earlier.             This    is

reinforced by the confusion about the email address to be used for

the elevator permit.               But    the       filing of that permit was                           not    the

subject                                                  of                                                    the

August    29th Order,       and the       confusion about                   it     is   irrelevant.             In

other words,         we have   no disclaimer                   from Ms.           Sklar        sufficient       to

refute    the emails        adduced by the Claimant                         in reply that               she had

been given      instruction         as    early          as    July        on how       to     file     for    the

shed or fence permit on the DOB NOW website.

        Even   an    interpretation            in     the      Respondent's               favor       does     not

pass muster.         The Respondent             knew that,             at    least       from August 22,

there    would be      a    directive      that          she        file    for     the      fence      or    shed

permit    on   the    DOB    NOW    website.              Ms.        Sklar        had   opportunity            and




                                                     9
    21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                  Exhibit
                      Declaration of Karen Stein Pg 235 of 254



obligation4 to ask for technical assistance,                     if she needed it,        long

before the September 3 deadline in the August 29th Order.                              Yet she

said not a word about her supposed inability until her affidavit

of December 9.

       The Respondent's argument about the quantum of sanctions is

also unavailing because it never made this an issue until                              it had

violated      the   August    29t1    Order.        The   Order    was    intended       to    be

coercive.        The   Respondent's       history         of   obstruction       was    strong

motivation to put teeth into the order in view,                      especially,        of its

flaunting of prior           orders   and directives,            and the disruption            it

caused in the construction schedule.                      These are more than enough

to justify the $25,000 per day sanction.

Claimant's Cross -Motion for Attorneys'                   Fees

       The Claimant seeks an award of attorneys'                     fees and costs in

connection with the August 29th Order as well as with its litigation

of the Respondent's reconsideration application.

       The    Respondent       contends         that      attorneys'      fees     are        not

available to the Claimant because it is not the prevailing party

due   to   the   underhanded     tactic    it       used to      obtain   the August          29th

Order.       This   argument    is based on the            Claimant having        knowingly


4 If she and the Respondent really intended to comply with the protocol order
of November 22, 2018, and its good faith obligations under the lease, it was
obliged to clear away obstacles to the completion of the Tenant's Initial Work.
If it wanted to delay, as it has demonstrated, then it violates these obligations
and lies in wait for a 'gotcha' moment (145 East 16th Street LLC v Spencer, 46
Misc.3d 151(A)    [App. T. ist Dept 20151)     to reveal Ms. Sklar's technical
ineptitude.   (Even this assumes there was no one else employed by the Respondent
who could perform the task.)

                                               10
     21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                             Exhibit
                         Declaration of Karen Stein Pg 236 of 254



withheld         information          from          the        Respondent          about    the     elevator

application until September 17, 2019.                                The Respondent also contends

that     the    emergency          that       resulted         in    the    August     29th Order was          a

ruse.5

        Since the Claimant has not presented the elevator -roof matter

except in reply,              and the timeliness of the                          filing on the DOB NOW

website        for    the    elevator          permit          itself       is   not   addressed by        the

August 29th Order,             the Respondent's opposition to the cross -motion

is    beside     the point.           It       is   also noteworthy that                   the Respondent

refers to the November 22, 2018, order as satisfying the Claimant's

need     to     access        the    shaft          roof,        yet      the    Respondent       has     been

thwarting that access nonetheless.                               This reinforces the Claimant's

observation that              there       really      is       no dispute          requiring      resort    to

the procedures of paragraph 28th of the Settlement Agreement.

        Consequently,           the       Claimant          is      the     prevailing      party    on    the

August        29th    Order    and       on    the     issues          on    the    three    applications

decided in this SECOND PARTIAL FINAL AWARD.

                                                CONCLUSION

                 Any argument not addressed in this SECOND PARTIAL FINAL

AWARD     was        found    to    be     unavailing,              without        merit,    academic       or

unnecessary to reach.

        The Arbitrator concludes and                             AWARDS as follows:


5 The Respondent  further observes that the portion of the August 29"' Order
providing access to the roof of the elevator shaft had already been taken care
of in the November 22, 2018, order.

                                                          11
21-10529-shl    Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20         Exhibit
                  Declaration of Karen Stein Pg 237 of 254

     1. The Respondent's Application for Reconsideration of the

        August 29th Order is denied.

     2. The Claimant's Application for Sanctions is granted and

        the Claimant is awarded the sum of $525,000 as sanctions

        for the Respondent's delay in complying with the second

        decretal paragraph of the August 29th Order,            payable

        within thirty days of the date of this SECOND PARTIAL

        FINAL AWARD.

     3. The Claimant's cross -motion for attorneys'           fees and costs

        in connection with the August 29th Order and this SECOND

        PARTIAL FINAL AWARD6 is granted.

     4. The Claimant shall submit,          within 21 days of the date of

        this    SECOND PARTIAL      FINAL AWARD   its   application     for    its

         reasonable attorneys'      fees with all supporting information

        about those      fees,   the attorneys'   rates who worked on the

         case and their background and experience.              The Respondent

         shall have     14 days thereafter to register any opposition

         to    the   application.     The    Claimant   shall    have   7     days

         thereafter to reply.

                                         Lt4440      (AZWL52—
                                      teph n G. Crane, Arbitrator




6Under the omnibus request for relief contained in the Claimant's cross -motion,
and to conserve time and motion practice, the Arbitrator includes in the grant
of this cross -motion the attorneys' fees devoted to the sanctions application.

                                       12
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 238 of 254

        State of New York )
                              SS
        County of New York)

        I, Stephen G. Crane, do hereby affirm upon my oath as
        Arbitrator that I am the individual described in and who
        executed this instrument which is my THIRD INTERIM AWARD.




       'TA"(     2\0.g)
        Date                                       Ste   en G.   Crane




                                     13
        21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20               Exhibit
                            Declaration of Karen Stein Pg 239 of 254


                              PROOF OF SERVICE BY EMAIL & U.S. MAIL

                             Re: Vitra, Inc. vs. Ninety Five Madison Company, L.P.
                                            Reference No. 1425024190

            I, Shakiya Wright-McDuffie, not a party to the within action, hereby declare that on January 7,

2020, I served the attached Second Partial Final Award on the parties in the within action by Email and by

depositing true copies thereof enclosed in sealed envelopes with postage thereon fully prepaid, in the United
States Mail, at New York, NEW YORK, addressed as follows:


Mr. David F. Segal                                      Mr. Mark Levenson
Sills Cummis & Gross P.0                                Sills Cutnmis & Gross P.C.
101 Park Avenue                                         One Riverfront Plaza
28th Floor                                              Newark, NJ 07102
New York, NY 10178                                      Phone: 973-643-7000
Phone: 212-643-7000                                     mlevenson@sillscummis.com
dsegal@sillscummis.com                                     Parties Represented:
    Parties Represented:                                   Vitra, Inc.
    Vitra, Inc.

Mr. Robert Laplaca
Kristen Rossetti Esq.
Verrill Dana LLP
33 Riverside Ave.
Westport, CT 06880
Phone: 203-222-0885
rlaplaca@verrilldana.corn
Icrossetti@venilldana.com
   Parties Represented:
   Ninety Five Madison Company, L.P.
   Ninety-Five Madison Company


        I declare under penalty of perjury the foregoing to be true and correct. Executed at New York, NEW
YORK on January 7, 2020.


             Ilk    •
Shakiya Wright- 41D uffie
swrightmcduffie@jamsadr.com
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 240 of 254



                               EXHIBIT 11
             21-10529-shl       Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                       Exhibit
                                  Declaration of Karen Stein Pg 241 of 254

Jason Teele

From:                               Gregory A. Kopacz
Sent:                               Monday, April 5, 2021 8:21 PM
To:                                 Gregory A. Kopacz
Subject:                            FW: Ninety-Five Madison/Vitra




From: Joshua N. Howley <jhowley@sillscummis.com>
Sent: Wednesday, January 15, 2020 9:59 AM
To: Robert Laplaca <rlaplaca@verrill-law.com>
Cc: Mark Levenson <MLevenson@sillscummis.com>
Subject: RE: Ninety-Five Madison/Vitra

Rob, I’m following up again. If Landlord if refusing to provide the information just say so. In that event, Vitra will decide
whether to commence a new lawsuit against Landlord.

Joshua N. Howley
Member of the Firm


website | bio | vCard | newsroom | email

One Riverfront Plaza, Newark, NJ 07102
p (973) 643-5341 | m (201) 736-2344 | f (973) 643-6500 map

101 Park Avenue, 28th Floor, New York, NY 10178
p (212) 643-7000 | f (212) 643-6500 map




From: Joshua N. Howley <jhowley@sillscummis.com>
Sent: Tuesday, January 7, 2020 7:12 PM
To: Robert Laplaca <rlaplaca@verrill-law.com>
Cc: Mark Levenson <MLevenson@sillscummis.com>
Subject: RE: Ninety-Five Madison/Vitra

Hi Rob – following up. Thank you.

Joshua N. Howley
Member of the Firm


website | bio | vCard | newsroom | email

One Riverfront Plaza, Newark, NJ 07102
p (973) 643-5341 | m (201) 736-2344 | f (973) 643-6500 map


                                                              1
              21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                                    Declaration of Karen Stein Pg 242 of 254
101 Park Avenue, 28th Floor, New York, NY 10178
p (212) 643-7000 | f (212) 643-6500 map




From: Robert Laplaca <rlaplaca@verrill-law.com>
Sent: Friday, January 3, 2020 4:28 PM
To: Joshua N. Howley <jhowley@sillscummis.com>
Cc: Mark Levenson <MLevenson@sillscummis.com>
Subject: RE: Ninety-Five Madison/Vitra

*** External Email ***

Rita’s traveling and back on Tuesday. I’ll get you then.

Rob


Robert Laplaca PARTNER
33 Riverside Avenue
Westport, CT 06880
T (203) 222-3110

rlaplaca@verrill-law.com
http://www.verrill-law.com/robert-laplaca/
http://www.verrill-law.com/you-might-be-a-winner




From: Joshua N. Howley [mailto:jhowley@sillscummis.com]
Sent: Friday, January 3, 2020 4:26 PM
To: Robert Laplaca <rlaplaca@verrilldana.com>
Cc: Mark Levenson <MLevenson@sillscummis.com>
Subject: RE: Ninety-Five Madison/Vitra

Rob, I’m following up. I would appreciate a status update.

Joshua N. Howley
Member of the Firm


website | bio | vCard | newsroom | email

One Riverfront Plaza, Newark, NJ 07102
p (973) 643-5341 | m (201) 736-2344 | f (973) 643-6500 map

101 Park Avenue, 28th Floor, New York, NY 10178

                                                             2
              21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                   Exhibit
                                    Declaration of Karen Stein Pg 243 of 254
p (212) 643-7000 | f (212) 643-6500 map




From: Joshua N. Howley <jhowley@sillscummis.com>
Sent: Tuesday, December 31, 2019 2:09 PM
To: Robert Laplaca <rlaplaca@verrill-law.com>
Cc: Mark Levenson <MLevenson@sillscummis.com>
Subject: RE: Ninety-Five Madison/Vitra

Rob – I would appreciate the requested information by Friday. Thank you.

Joshua N. Howley
Member of the Firm


website | bio | vCard | newsroom | email

One Riverfront Plaza, Newark, NJ 07102
p (973) 643-5341 | m (201) 736-2344 | f (973) 643-6500 map

101 Park Avenue, 28th Floor, New York, NY 10178
p (212) 643-7000 | f (212) 643-6500 map




From: Robert Laplaca <rlaplaca@verrill-law.com>
Sent: Tuesday, December 31, 2019 1:52 PM
To: Joshua N. Howley <jhowley@sillscummis.com>
Cc: Mark Levenson <MLevenson@sillscummis.com>
Subject: RE: Ninety-Five Madison/Vitra

*** External Email ***

Josh: Let me look into it further for you. I remind you that if you bring a lawsuit and you lose, under the lease we get
attorneys’ fees and its not visa versa.

Rob


Robert Laplaca PARTNER
33 Riverside Avenue
Westport, CT 06880
T (203) 222-3110

rlaplaca@verrill-law.com
http://www.verrill-law.com/robert-laplaca/
http://www.verrill-law.com/you-might-be-a-winner




                                                             3
            21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20           Exhibit
                               Declaration of Karen Stein Pg 244 of 254




From: Joshua N. Howley [mailto:jhowley@sillscummis.com]
Sent: Tuesday, December 31, 2019 1:01 PM
To: Robert Laplaca <rlaplaca@verrilldana.com>
Cc: Mark Levenson <MLevenson@sillscummis.com>
Subject: FW: Ninety-Five Madison/Vitra

Rob,

I am following up. Landlord is leaving Vitra no choice but to commence a lawsuit regarding the commingling
of the security deposit.

Josh

Joshua N. Howley
Member of the Firm


website | bio | vCard | newsroom | email

One Riverfront Plaza, Newark, NJ 07102
p (973) 643-5341 | m (201) 736-2344 | f (973) 643-6500 map

101 Park Avenue, 28th Floor, New York, NY 10178
p (212) 643-7000 | f (212) 643-6500 map




From: Joshua N. Howley <jhowley@sillscummis.com>
Sent: Friday, December 27, 2019 1:48 PM
To: Robert Laplaca <rlaplaca@verrill-law.com>
Cc: Mark Levenson <MLevenson@sillscummis.com>
Subject: RE: Ninety-Five Madison/Vitra

Rob,

It is unfortunate that, for reasons I cannot comprehend, Landlord continues to refuse to
provide any specific information regarding the location and amount of Vitra’s security
deposit. I have been requesting such information for weeks. Vitra has no confidence that
Landlord has maintained its security deposit in a separate trust account as required by law,
and not comingled it with other funds.


                                                          4
              21-10529-shl      Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                      Exhibit
                                  Declaration of Karen Stein Pg 245 of 254
The recent attached response from M&T Bank relating to Vitra’s information subpoena and
restraining notice provides that M&T has “no open accounts for the debtor.” Therefore, I am
confused by your vague statement below that you don’t believe there have been any changes
since Mr. Syracuse’s response. Please clarify.

I remind your that, pursuant to NY CLS Gen Oblig. § 7-103, the landlord must give notice to a
tenant that pays a security deposit, specifying the name and address of the bank where such
deposit is held and the amount held by the bank, which must have a place of business within
the state. If a landlord does not provide timely notice to the tenant of the bank where the
funds were held, pursuant to NY CLS Gen Oblig. § 7-103, it creates a rebuttable presumption
that the funds are comingled.

Vitra reserves all rights and remedies in this regard, including but not limited to the filing a
new lawsuit against Landlord seeking the return of the security deposit.

Josh
Joshua N. Howley
Member of the Firm


website | bio | vCard | newsroom | email

One Riverfront Plaza, Newark, NJ 07102
p (973) 643-5341 | m (201) 736-2344 | f (973) 643-6500 map

101 Park Avenue, 28th Floor, New York, NY 10178
p (212) 643-7000 | f (212) 643-6500 map




From: Robert Laplaca <rlaplaca@verrill-law.com>
Sent: Thursday, December 26, 2019 10:45 AM
To: Joshua N. Howley <jhowley@sillscummis.com>
Cc: Mark Levenson <MLevenson@sillscummis.com>
Subject: RE: Ninety-Five Madision/Vitra

*** External Email ***

Josh: The security deposit is not part of the arbitration. I’ve explained the lease provisions to you. I don’t believe there
have been any changes since Mr. Syracuse’s response.

Rob



Robert Laplaca PARTNER
33 Riverside Avenue

                                                              5
              21-10529-shl        Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                 Exhibit
                                    Declaration of Karen Stein Pg 246 of 254
Westport, CT 06880
T (203) 222-3110

rlaplaca@verrill-law.com
http://www.verrill-law.com/robert-laplaca/
http://www.verrill-law.com/you-might-be-a-winner




From: Joshua N. Howley [mailto:jhowley@sillscummis.com]
Sent: Thursday, December 26, 2019 9:54 AM
To: Robert Laplaca <rlaplaca@verrilldana.com>
Cc: Mark Levenson <MLevenson@sillscummis.com>
Subject: RE: Ninety-Five Madision/Vitra



Rob, I hope you had a nice Christmas. Do you intend to respond to my below email seeking an update about Vitra’s
security deposit? Thanks.


Joshua N. Howley
Member of the Firm


website | bio | vCard | newsroom | email

One Riverfront Plaza, Newark, NJ 07102
p (973) 643-5341 | m (201) 736-2344 | f (973) 643-6500 map

101 Park Avenue, 28th Floor, New York, NY 10178
p (212) 643-7000 | f (212) 643-6500 map

                 Rob – please see the below email from Landlord’s prior counsel about Vitra’s security
                 deposit. Can you please confirm that it remains at M&T Bank in an interest bearing
                 account? Thank you.

                 Joshua N. Howley
                 Member of the Firm
                 <image001.gif>
                 website | bio | vCard | newsroom | email <image002.gif><image004.gif><image005.gif>

                 One Riverfront Plaza, Newark, NJ 07102
                 p (973) 643-5341 | m (201) 736-2344 | f (973) 643-6500 map

                 101 Park Avenue, 28th Floor, New York, NY 10178

                                                            6
                 21-10529-shl              Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                                               Exhibit
                                             Declaration of Karen Stein Pg 247 of 254
                      p (212) 643-7000 | f (212) 643-6500 map




                      From: Syracuse, Vincent J. <Syracuse@thsh.com>
                      Sent: Thursday, July 26, 2018 4:36 PM
                      To: David F. Segal <dsegal@sillscummis.com>
                      Cc: Regelmann, Carl F. <Regelmann@thsh.com>
                      Subject: Ninety-Five Madision/Vitra

                      David,

                      It has come to my attention that you recently contacted M&T Bank regarding the
                      status of the Vitra Security Deposit. I can confirm that the Vitra Security Deposit
                      in an interest bearing account in accordance with the terms of the lease. I would
                      appreciate it if you would direct any future inquiries regarding my client’s
                      obligations under the lease to me.

                      Vince Syracuse

                      Vincent J. Syracuse
                      Tannenbaum Helpern Syracuse & Hirschtritt LLP
                      900 Third Avenue
                      New York, New York 10022
                      Email: syracuse@thsh.com
                      Tel: (212) 508-6722
                      Fax: (212) 656-1916
                      Cell: (917) 414-1057
                      Follow us on Twitter: @THSHLAW and LinkedIn
                      Follow our Litigation Department: @THSH_Litigation

                      www.thsh.com

                      <image003.jpg>


                      Notice: This message, and any attached file, is intended only for the use of the addressee and may contain
                      information that is privileged and confidential. If you are not the intended recipient, you are hereby notified that
                      any dissemination or copying of this communication is strictly prohibited. If you have received this
                      communication in error, please notify us immediately by reply e-mail and delete all copies of the original
                      message. Thank you.




NOTICE: The contents of this email and any attachments to it contain confidential and/or legally privileged information from the law firm of Sills Cummis & Gross
P.C. This information is only for the use of the intended recipient. If you are not the intended recipient, you are hereby notified that any disclosure, copying,
distribution, or the taking of any action in reliance on the contents of the contained information is strictly prohibited and that the documents should be returned to
this firm immediately. In this regard, if you have received this email in error, please notify us by email immediately.

**Although this email and any attachments are believed to be free of any virus or other defect that might affect any computer system into which it is received and
opened, it is the responsibility of the recipient to ensure that it is virus free and no responsibility is accepted by Sills Cummis & Gross P.C. for any loss or damage
arising in any way from its use.

This email message has been scanned for viruses by Mimecast.




This email and any attachment was sent from the law firm Verrill Dana, LLP. It may contain information that is privileged and
confidential. If you suspect that you were not intended to receive it, please delete it and notify us as soon as possible. Thank you.



                                                                                   7
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 248 of 254



                               EXHIBIT 12
             21-10529-shl     Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                    Exhibit
                                Declaration of Karen Stein Pg 249 of 254

Jason Teele

From:                            Gregory A. Kopacz
Sent:                            Monday, April 5, 2021 7:43 PM
To:                              Gregory A. Kopacz
Subject:                         95 Madison


From: Robert Laplaca <rlaplaca@verrill-law.com>
Date: January 19, 2021 at 1:23:57 AM EST
To: Mark Levenson <MLevenson@sillscummis.com>, "Joshua N. Howley" <jhowley@sillscummis.com>
Subject: 95 Madison




       *** External Email ***

       Mark and Josh:

       I understand that the Sheriff may be executing and levying upon an NFMC bank account at Rhinebeck
       Bank today, known as Acct no. 1110028568. It is my understanding that this account has $166,882.75.

       Please take notice that the money in this account was segregated from the Vitra security deposit
       account at M&T Bank last year as conditional payment of rent during the period of the governmental
       shutdown due to the COVID-19 pandemic in March-May 2020 which precluded construction work in the
       city. The Settlement Agreement at Paragraph Twenty-three provides that rent is not abated “to the
       extent Landlord is prevented from [installing dunnage] by force majeure” and the Lease at Article 31
       provides that Landlord “may use, apply or retain the whole or any part of the security so deposited in
       the extent required for the payment of any rent or additional rent” without notice to Tenant. Demand
       at that time was not made to replenish the account.

       Nevertheless, all of the funds that were withdrawn from the security account at M&T Bank were
       deposited in the above Rhinebeck Bank account in an interest-bearing account as provided for in the
       Lease at Article 55 (Security Deposit) and have not been withdrawn by Landlord.

       Accordingly, if Vitra contends that Landlord had no right to access these funds for payment of rent, then
       Vitra should not execute on these funds. If Vitra, nevertheless, obtains these funds through execution,
       Landlord hereby demands, pursuant to Article 31 of the Lease, that Vitra within five (5) days pay to
       Landlord $166,882.75 (or such amount executed upon from the about account) to replenish the security
       account.

       Rob


       Robert Laplaca PARTNER
       Verrill Dana LLP
       355 Riverside Avenue
       Westport, CT 06880
       T (203) 222-3110

                                                           1
     21-10529-shl         Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20                             Exhibit
                            Declaration of Karen Stein Pg 250 of 254
rlaplaca@verrill-law.com
http://www.verrill-law.com/robert-laplaca/
http://www.verrill-law.com/you-might-be-a-winner




This email and any attachment was sent from the law firm Verrill Dana, LLP. It may contain information that is
privileged and confidential. If you suspect that you were not intended to receive it, please delete it and notify us as
soon as possible. Thank you.




                                                           2
21-10529-shl   Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20   Exhibit
                 Declaration of Karen Stein Pg 251 of 254



                               EXHIBIT 13
FILED: NEW YORK COUNTY CLERK 01/28/2021 04:07 PM                                                INDEX NO. 650652/2021
              21-10529-shl
NYSCEF DOC. NO. 1               Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                            RECEIVEDExhibit
                                                                                     NYSCEF: 01/28/2021
                                  Declaration of Karen Stein Pg 252 of 254



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


            TELLAS LTD.,                                          Index No. __________

                                                 Plaintiff,
                                                                  SUMMONS WITH NOTICE
                                 -against-
                                                                  Date Index No. Purchased:
            NINETY-FIVE MADISON COMPANY, LP

                                                 Defendant.


                  To the above-named defendant:

                  YOU ARE HEREBY SUMMONED to appear in this action by serving a notice of

          appearance on the Plaintiff at the address of its counsel set forth below within 20 days after the

          service of this Summons (not counting the day of service itself), or within 30 days after service is

          complete if the summons is not delivered personally to you within the State of New York.

                  YOU ARE HEREBY NOTIFIED THAT should you fail to answer or appear, a judgment

          will be entered against you by default for the relief demanded below.

           Dated: New York, New York
                  January 28, 2021
                                                              OLSHAN FROME WOLOSKY LLP


                                                              By: /s/ Jeremy M. King
                                                                  Jeremy M. King
                                                                  Khasim K. Lockhart
                                                                  Attorneys for Plaintiff
                                                                  1325 Avenue of the Americas
                                                                  New York, New York 10019
                                                                  (212) 451-2300




          5693533-2
                                                        1 of 3
FILED: NEW YORK COUNTY CLERK 01/28/2021 04:07 PM                                               INDEX NO. 650652/2021
              21-10529-shl
NYSCEF DOC. NO. 1               Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                            RECEIVEDExhibit
                                                                                     NYSCEF: 01/28/2021
                                  Declaration of Karen Stein Pg 253 of 254



                                                      NOTICE

                  The nature of the action is:

                  Plaintiff TellaS Ltd. (“TellaS” or “Plaintiff”) is a New Jersey limited company. Defendant
          Ninety-Five Madison Company, LP (“Ninety-Five Madison” or “Defendant”) is a domestic
          limited partnership.

                  On May 27, 2008, TellaS and Ninety-Five Madison entered into an 11-year lease
          agreement (the “Lease Agreement”) whereby Ninety-Five Madison served as landlord and TellaS
          served as tenant for the premises located at 95 Madison Avenue, New York, NY 10016, 10th Floor
          (the “Premises”). As reflected in Section 32 of the Lease Agreement, TellaS submitted a
          $239,094.96 security deposit (the “Security Deposit”) upon entering into the Lease Agreement.
          TellaS was also required to install bathrooms on the Premises, subject to Ninety-Five Madison’s
          prior written consent (the “Bathroom Renovations”). Notwithstanding years of requests for, and
          financial expenditures in anticipation of, Ninety-Five Madison’s written consent to install
          bathrooms on the Premises, Ninety-Five Madison withheld its consent for the entire duration of
          the Lease Agreement. Upon termination of the Lease Agreement, Ninety-Five Madison failed to
          return the Security Deposit, as required under Section 32 of the Lease Agreement.

                 Beginning in June of 2019, TellaS made the first of numerous demands upon Ninety-Five
          Madison for the return of the Security Deposit. Most recently, TellaS, via counsel, served legal
          demand letters upon Ninety-Five Madison between December 30, 2020 and January 12, 2021,
          demanding the release of the Security Deposit. Despite TellaS’s demands, Ninety-Five Madison
          continues to withhold the Security Deposit, thus in breach of Section 32 of the Lease Agreement.

                  At present, the balance owed to TellaS pursuant to the Lease Agreement is at least USD
          $264,080.39, which reflects the interest earned on the Security Deposit as of December 31, 2019.
          Despite TellaS’s efforts, the balance of monies owed to TellaS remains unpaid. As such,
          Defendant is liable for, inter alia, the Security Deposit amount of USD $264,080.39 plus
          prejudgment and post-judgment interest from the date the monies were due until paid in full.
          TellaS is also entitled to its fees incurred in connection with the failed Bathroom Renovations due
          to Ninety-Five Madison’s unreasonable withholding of consent.

                   Plaintiff designates the place of trial as New York County. The basis of venue is
          Defendant’s residence and the county in which a substantial part of the events or omissions giving
          rise to the claim occurred. Venue is also proper pursuant to Section 74 of the Lease Agreement.

                 If you do not appear within the applicable time limitation stated above, a judgment will be
          entered against you by default for the sum of $264,080.39, with interest from the date of January
          1, 2020 and the costs expended by TellaS in connection with the Bathroom Renovations.

                  The relief sought is:




                                                          2
          5693533-2
                                                       2 of 3
FILED: NEW YORK COUNTY CLERK 01/28/2021 04:07 PM                                               INDEX NO. 650652/2021
              21-10529-shl
NYSCEF DOC. NO. 1               Doc 15-1 Filed 04/06/21 Entered 04/06/21 18:29:20
                                                                            RECEIVEDExhibit
                                                                                     NYSCEF: 01/28/2021
                                  Declaration of Karen Stein Pg 254 of 254



                  Plaintiff seeks judgment in its favor (a) awarding monetary damages in an amount to be
          determined at trial but which exceeds the jurisdictional limits as a result of Defendant’s breach of
          the Lease Agreement, breach of the covenant of good faith and fair dealing, and/or unjust
          enrichment; (b) awarding prejudgment and post-judgment interest; and (c) awarding such other
          and further relief to Plaintiff that the Court determines to be just and proper.




                                                           3
          5693533-2
                                                        3 of 3
